Execution Version


AMENDMENT NO. 1 TO
THIRD AMENDED AND RESTATED LOAN AGREEMENT AND
LIMITED WAIVER


This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LOAN AGREEMENT AND LIMITED
WAIVER (this “Amendment”) is entered into as of March 24, 2020 by and among CS
INTERMEDIATE HOLDCO 1 LLC, a Delaware limited liability company (“Holdings”),
COOPER-STANDARD AUTOMOTIVE INC., an Ohio corporation (“Cooper-Standard Auto” or
the “U.S. Borrower”), COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, an Ontario
corporation (the “Canadian Borrower”), COOPER-STANDARD AUTOMOTIVE INTERNATIONAL
HOLDINGS B.V., a corporation under the laws of the Netherlands (besloten
vennootschap met beperkte aansprakelijkheid) (the “European Borrower” and
together with the U.S. Borrower and the Canadian Borrower, the “Borrowers”), the
other Loan Parties party hereto, BANK OF AMERICA, N.A., individually and as
agent (“Agent”), and the other financial institutions signatory hereto.
RECITALS
A.    Holdings, the Borrowers, the other Loan Parties, Agent and the Lenders are
party to that certain Third Amended and Restated Loan Agreement dated as of
November 2, 2016 (as in effect immediately prior to this Amendment, the
“Existing Loan Agreement” and as amended by this Amendment and as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which the Lenders make certain
revolving loans and other financial accommodations to the Borrowers. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them by the Loan Agreement.
B.    Holdings, the Borrowers, the undersigned Loan Parties, Agent and the
undersigned Lenders wish to amend the Existing Loan Agreement on the terms and
conditions set forth below to, among other things (a) reduce the aggregate
Facility Commitments and (b) extend the Facility Termination Date.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Limited Waiver. Each Lender party hereto hereby waives (a) any Default or
Event of Default arising under Section 11.1(d) of the Existing Loan Agreement
from the failure to comply with Sections 4.1(b)(i) and 4.1(b)(iii) of the Pledge
and Security and Section 10.1.2 of the Existing Credit Agreement due to the
change in the name of Lauren Manufacturing, LLC to Cooper-Standard Industrial
and Specialty Group, LLC and (b) any Default or Event of Default arising solely
as a result of any inaccuracies in, or failure to provide, any certifications or
confirmations, or any breaches of any covenants, representations or warranties
made prior to the First Amendment Effective Date as to the name of such entity
or the Default or Event of Default referenced in clause (a). The limited waiver
in this Section 1 shall apply only to such Defaults or Events of Default,




 
 
 




--------------------------------------------------------------------------------





and any other Defaults or Events of Default, whether now existing or hereafter
occurring, shall not be subject to or receive the benefit of such waiver. The
parties hereto agree that the foregoing does not establish a custom or course of
dealing among the Administrative Agent, the Lenders and any Loan Party.


2.    Amendments to Existing Loan Agreement. Upon the First Amendment Effective
Date (as defined below), the Existing Loan Agreement shall be amended as
follows:


(a)The Existing Loan Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the Loan
Agreement attached as Annex A hereto.
(b)The Schedules to the Existing Loan Agreement (other than Schedule 9.1.11) are
hereby amended and restated in their entirety and replaced with the Schedules
attached as Annex B hereto.
(c)Exhibit J to the Existing Loan Agreement is hereby amended and restated in
its entirety and replaced with the Exhibit attached as Annex C hereto.
3.    First Amendment Effective Date. This Amendment shall deemed effective as
of the date hereof (the “First Amendment Effective Date”) upon satisfaction of
the following conditions:
(a)     the execution and delivery of this Amendment by the undersigned Loan
Parties, Agent and all the Lenders (including the Departing Lenders);
(b)    Agent shall have received a certificate of a duly authorized officer of
or other person authorized to represent each Loan Party, certifying (i) that
attached copies of such Loan Party’s Organization Documents are true and
complete, and in full force and effect, without amendment except as shown; (ii)
that an attached copy of resolutions authorizing execution and delivery of the
Loan Documents to which such Loan Party is a party is true and complete, and
that such resolutions are in full force and effect, were duly adopted, have not
been amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; (iii) all governmental and other third party
approvals and consents, if any, with respect to this Amendment have been
obtained and are in effect; and (iv) to the title, name and signature of each
Person authorized to sign the Loan Documents to which such Loan Party is a
party. Agent may conclusively rely on this certificate until it is otherwise
notified by the applicable Loan Party in writing;
(c)    Agent shall have received certificates, in form and substance
satisfactory to it, from a Responsible Officer of each Loan Party certifying
that, after giving effect to this Amendment and the transactions hereunder, (i)
the Canadian Borrower and its consolidated Restricted Subsidiaries, taken as a
whole, and the U.S. Borrower and its consolidated Restricted Subsidiaries, taken
as a whole, are Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 of the Credit




 
2
 




--------------------------------------------------------------------------------





Agreement with respect to such Loan Party are true and correct in all material
respects (or, with respect to representations and warranties qualified by
materiality, in all respects) (except for representations and warranties that
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or, with respect
to representations and warranties qualified by materiality, in all respects) as
of such earlier date); and (iv) such Loan Party has complied with all agreements
and conditions to be satisfied by it under the Loan Documents;
(d)    Agent shall have received satisfactory evidence that Agent shall have a
valid and perfected security interest in the Collateral (including delivery to
Agent of all instruments needed for filings or recordations necessary to perfect
its Liens in the Collateral);
(e)    Agent shall have received UCC, PPSA, and Lien searches and other evidence
satisfactory to Agent that its Liens are the only Liens upon the ABL Collateral,
except Permitted Liens;
(f)    All accrued fees and expenses of Agent (including the fees and expenses
of counsel (including any local counsel) for Agent) due from the Loan Parties on
or prior to the First Amendment Effective Date shall have been paid in full in
cash, including (i) all fees payable to Agent under Agent Fee Letter and (ii) a
closing fee for the benefit of each Lender (other than Departing Lenders) in an
amount equal to 0.20% of the aggregate amount of each Lender’s Commitment on the
First Amendment Effective Date giving effect to this Amendment;
(g)    Agent shall have received good standing certificates for each Loan Party,
issued by the Secretary of State or other appropriate official of such Loan
Party’s jurisdiction of organization and with respect to the European Borrower,
an original extract from the register of the chamber of commerce;
(h)    Each Borrower shall have provided, in form and substance satisfactory to
Agent and each Lender, all documentation and other information as Agent or any
Lender deems appropriate in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act and
Beneficial Ownership Regulation. If any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, it shall have provided a
Beneficial Ownership Certification to Agent and Lenders in relation to such
Borrower;
(k)    All principal, interest, fees and other amounts owing under the Existing
Loan Agreement to any “Lender” under and as defined in the Existing Loan
Agreement that will not be a Lender under the Loan Agreement (any such Lender, a
“Departing Lender”) shall have been (or shall substantially contemporaneously
be) repaid in full; and
(l)    Agent shall have received a Borrowing Base Certificate prepared as of
February 29, 2020 in form and substance reasonably satisfactory to Agent.




 
3
 




--------------------------------------------------------------------------------





4.    Departing Lender Consent. Upon satisfaction of, and subject to, the
conditions set forth in Section 3(k) of this Amendment, (a) the Departing Lender
hereby consents to the amendments of the Existing Loan Agreement on the date
hereof embodied in this Amendment (provided that such consent is granted solely
for the purpose of permitting this Amendment, and by granting such consent the
Departing Lender shall not incur liability or obligations of any kind to the
Loan Parties or any other Person under or in connection with this Amendment, the
Existing Loan Agreement, the Loan Agreement or any other Loan Document) and (b)
the Departing Lender, the Borrowers, the other Loan Parties and Agent each
agrees that, upon the effectiveness of this Amendment and the payment to the
Departing Lender of any amounts set forth in Section 3(k) of this Amendment on
the date hereof, the Commitment of the Departing Lender shall be reduced to zero
and the Departing Lender shall cease to be a Lender and shall cease to have any
rights or duties as a Lender under either the Existing Loan Agreement, this
Amendment or the Loan Agreement except for rights or duties in respect of
obligations which by their terms would expressly survive the payment in full of
the other Obligations and termination of the Existing Loan Agreement.


5.    Reaffirmation. Each of the undersigned Loan Parties hereby (a)
unconditionally consents to the terms of this Amendment and fully ratifies and
affirms its respective obligations under the Loan Agreement and the other Loan
Documents, taking into account this Amendment and (b) acknowledges and agrees
that the execution, delivery and performance of this Amendment and the other
documents on the date hereof shall not impair the validity, effectiveness or
priority of the Liens granting pursuant to the Security Documents, and such
Liens are ratified and reaffirmed and shall continue unimpaired with the same
priority to serve the applicable Obligations.


6.    Reference to and Effect Upon the Loan Agreement.
(a)    Except as specifically amended above, the Loan Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Loan Agreement or any Loan Document, nor constitute a waiver of any
provision of the Loan Agreement or any Loan Document. Upon the effectiveness of
this Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended hereby.
(c)    This Amendment shall constitute a Loan Document for purposes of the Loan
Agreement and the other Loan Documents.
7.    Costs and Expenses.    Each Borrower hereby affirms its obligation under
Section 3.4 of the Loan Agreement to reimburse Agent for all reasonable
out-of-pocket expenses incurred by Agent in connection with the negotiation and
preparation of this Amendment, including




 
4
 




--------------------------------------------------------------------------------





but not limited to the reasonable fees, charges and disbursements of attorneys
for Agent with respect thereto.
8.    Governing Law. This Amendment shall be governed by the laws of the State
of New York.
9.    Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
10.    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of a signature page of this Amendment or any document
executed in connection therewith by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of such agreement. Any
electronic signature, contract formation on an electronic platform and
electronic record-keeping shall have the same legal validity and enforceability
as a manually executed signature or use of a paper-based recordkeeping system to
the fullest extent permitted by applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act.
[signature pages follow]






 
5
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.


CS INTERMEDIATE HOLDCO 1 LLC, as a U.S./European Facility Guarantor and a
Canadian Facility Guarantor
By: /s/ Jonathan Banas 
Name: Jonathan Banas
Title: President  

COOPER-STANDARD AUTOMOTIVE INC., as a U.S. Borrower, a U.S./European Facility
Guarantor and a Canadian Facility Guarantor
By: /s/ Jonathan Banas 
Name: Jonathan Banas
Title: Executive Vice President and Chief Financial Officer
 
COOPER-STANDARD INDUSTRIAL AND SPECIALTY GROUP, LLC (f/k/a Lauren Manufacturing,
LLC), as a U.S. Guarantor and a U.S./European Facility Guarantor and Canadian
Facility Guarantor
By: /s/ Joanna Totsky 
Name: Joanna Totsky
      Title: Secretary


COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, as the Canadian Borrower and a
Canadian Facility Guarantor
By: /s/ Jonathan Banas 
Name: Jonathan Banas
Title: Vice President

















[Signature Page to Amendment No. 1 to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------





COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V., as the European Borrower
By: /s/ Peter Brusate
Name: Peter Brusate
 Title: Director
By:/s/ Maarten van den Berg
Name: Maarten van den Berg
      Title: Director
COOPER-STANDARD AUTOMOTIVE NC L.L.C., as a U.S./European Facility Guarantor and
Canadian Facility Guarantor
By: /s/ Jonathan Banas 
Name: Jonathan Banas
Title: Vice President
 
COOPER-STANDARD AUTOMOTIVE OH, LLC, as a U.S./European Facility Guarantor and
Canadian Facility Guarantor
By: /s/ Jonathan Banas 
Name: Jonathan Banas
Title: Vice President
 



COOPER-STANDARD AUTOMOTIVE FLUID SYSTEMS MEXICO HOLDING LLC, as a U.S./European
Facility Guarantor and Canadian Facility Guarantor
By: /s/ Jonathan Banas 
Name: Jonathan Banas
Title: Vice President







[Signature Page to Amendment No. 1 to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------





 


CSA SERVICES INC., as a U.S./European Facility Guarantor and Canadian Facility
Guarantor
By: /s/ Jonathan Banas 
Name: Jonathan Banas
Title: President
 
NISCO HOLDING COMPANY, as a U.S./European Facility Guarantor and Canadian
Facility Guarantor
By: /s/ Jonathan Banas 
Name: Jonathan Banas
Title: Vice President
 
 
COOPER-STANDARD FHS LLC (f/k/a COOPER-STANDARD AUTOMOTIVE FHS INC.), as a
U.S./European Facility Guarantor and Canadian Facility Guarantor
By: /s/ Jonathan Banas 
      Name: Jonathan Banas
      Title: President 
COOPER-STANDARD CANADA HOLDINGS LLC, as a U.S./European Facility Guarantor and
Canadian Facility Guarantor
By: /s/ Jonathan Banas 
      Name: Jonathan Banas
      Title: President 


 







[Signature Page to Amendment No. 1 to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------






 
AGENT AND LENDERS: 

BANK OF AMERICA, N.A.,
as Agent and a U.S. Lender
By: /s/ Thomas H. Herron 
Name: Thomas H. Herron
       Title: Senior Vice President


 
BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender


By: /s/ Sylvia Durkiewicz
Name: Sylvia Durkiewicz
      Title: Vice President









[Signature Page to Amendment No. 1 to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------






 
 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a U.S. Lender
By: /s/ Michael Strobel
Name: Michael Strobel
      Title: Vice President


By: /s/ Philip Tancorra
Name: Philip Tancorra
Title: Associate


DEUTSCHE BANK AG, CANADA BRANCH, as a Canadian Lender
By: /s/ David Gynn
Name: David Gynn
      Title: Chief Country Officer


By: /s/ Jon Bak
Name: Jon Bak
Title: Assistant Vice President























[Signature Page to Amendment No. 1 to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------






 


GOLDMAN SACHS BANK USA, as a U.S. Lender and a Canadian Lender
By: /s/ Thomas Manning
Name: Thomas Manning
      Title: Authorized Signatory











[Signature Page to Amendment No. 1 to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------








   


Solely for purposes of acknowledging and agreeing to Section 4 of this
Amendment:
JPMORGAN CHASE BANK, N.A., as a Departing Lender
By: /s/ Robert P. Kellas
Name: Robert P. Kellas
      Title: Executive Director


JPMORGAN CHASE BANK, N.A., TORONTO BRANCH as a Departing Lender
By: /s/ Robert P. Kellas
Name: Robert P. Kellas
      Title: Executive Director











[Signature Page to Amendment No. 1 to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------






Solely for purposes of acknowledging and agreeing to Section 4 of this
Amendment:
BARCLAYS BANK PLC, as a Departing Lender
By: /s/ Komal Ramkirath
Name: Komal Ramkirath
Title: Assistant Vice President




[Signature Page to Amendment No. 1 to Third Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------








ANNEX A


Loan Agreement


[See attached]


    







--------------------------------------------------------------------------------


EXECUTION VERSIONConformed Credit Agreement
Exhibit A to First Amendment




______________________________________________________________________________
$210,000,000180,000,000


THIRD AMENDED AND RESTATED LOAN AGREEMENT
among


CS INTERMEDIATE HOLDCO 1 LLC,
as a U.S./European Facility Guarantor and a Canadian Facility Guarantor


COOPER-STANDARD AUTOMOTIVE INC.,
as the U.S. Borrower, a U.S./European Facility Guarantor and a Canadian Facility
Guarantor


COOPER-STANDARD AUTOMOTIVE CANADA LIMITED,
as the Canadian Borrower and a Canadian Facility Guarantor


COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V.,
as the European Borrower

THE OTHER GUARANTORS PARTY HERETO,


CERTAIN FINANCIAL INSTITUTIONS,
as Lenders


and


BANK OF AMERICA, N.A.,
as Agent


and
Dated as of November 2, 2016,
as amended by Amendment No. 1, dated as of March 24, 2020,


DEUTSCHE BANK OF AMERICA SECURITIES, INC.,
as Syndication Agent


Dated as of November 2, 2016
BANK OF AMERICA SECURITIES INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
DEUTSCHE BANK SECURITIES INC.,
and
JPMORGAN CHASE BANK, N.A.


AmericasActive:14394384.5

--------------------------------------------------------------------------------





as Joint Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------







ii
AmericasActive:14394384.5

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
_____________________________________________________________________________


-i-
AmericasActive:14394384.5

--------------------------------------------------------------------------------






SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION    
1.1    Definitions    
1.2    Accounting Terms    
1.3    Uniform Commercial Code/PPSA
1.4    Certain Matters of Construction
1.5    Interpretation (Quebec)    
1.6    LIBOR Amendment    
1.7    Canadian BA Rate Amendment
1.8    Divisions
SECTION 2. CREDIT FACILITIES    
2.1    Commitment    
2.1.1    Revolver Loans    
2.1.2    Revolver Notes    
2.1.3    Use of Proceeds
2.1.4    Reduction or Termination of Commitments; Increase of Commitments    
2.1.5    Overadvances    
2.1.6    Protective Advances    
2.1.7    Prepayments    
2.2    U.S. and European Letter of Credit Facility    
2.2.1    Issuance of Letters of Credit    
2.2.2    U.S. Letters of Credit and European Letters of Credit: Reimbursement
and Participations    
2.2.3    Cash Collateral
2.2.4    Resignation of U.S. Issuing Bank
2.3    Canadian Letter of Credit Facility    
2.3.1    Issuance of Letters of Credit    
2.3.2    Canadian Letters of Credit: Reimbursement and Participations    


2
2
7173
7174
7174
7275
75
77
77
7378
7378
7378
7479
7479
7479
7782
7782
7883
7883
7883


8085
8287
8287
8287
8287
8489







-ii-
AmericasActive:14394384.5

--------------------------------------------------------------------------------





2.3.3    Cash Collateral    
2.3.4    Resignation of Canadian Issuing Bank    
2.4    FILO Credit Facility    
SECTION 3. INTEREST, FEES AND CHARGES
3.1    Interest    
3.1.1    Rates and Payment of Interest    
3.1.2    Application of LIBOR to Outstanding Loans    
3.1.3    Application of Canadian BA Rate to Outstanding Loans    
3.1.4    Interest Periods    
3.1.5    Interest Rate Not Ascertainable    
3.2    Fees    
3.2.1    Unused Line Fee    
3.2.2    U.S. LC Facility Fees    
3.2.3    European LC Facility Fees    
3.2.4    Canadian LC Facility Fees    
3.2.5    Other Fees    
3.3    Computation of Interest, Fees, Yield Protection    
3.4    Reimbursement Obligations    
3.5    Illegality    
3.6    Inability to Determine Rates    
3.7    Increased Costs; Capital Adequacy    
3.7.1    Change in Law    
3.7.2    Capital Adequacy    
3.7.3    Compensation    
3.8    Mitigation    
3.9    Funding Losses    
3.10    Maximum Interest    
SECTION 4. LOAN ADMINISTRATION    
4.1    Manner of Borrowing and Funding Loans    
4.1.1    Notice of Borrowing    
4.1.2    Fundings by Lenders    


8691
8691
8691
8994
8994
8994
9095
9095
9196
9196
9196
9196
9297
9297
9297
9297
9297
9398
9398
9499
9499
9499
95100
95100
95100
96101
96101
97102
97102
97102
98103











-iii-
AmericasActive:14394384.5

--------------------------------------------------------------------------------







4.1.3    Swingline Loans; Settlement    
4.1.4    Notices    
4.2    Defaulting Lender
4.2.1    Reallocation of Pro Rata Share; Amendments    
4.2.2    Payments; Fees    
4.2.3    Status; Cure    
4.3    Number and Amount of Interest Period Loans; Determination of Rate
4.4    Loan Party Agent
4.5    One Obligation    
4.6    Effect of Termination    
SECTION 5. PAYMENTS    
5.1    General Payment Provisions    
5.2    Repayment of Obligations    
5.3    Payment of Other Obligations    
5.4    Marshaling; Payments Set Aside    
5.5    Post-Default Allocation of Payments    
5.5.1    Allocation    
5.5.2    Erroneous Application    
5.6    Application of Payments    
5.7    Loan Account; Account Stated
5.7.1    Loan Account    
5.7.2    Entries Binding
5.8    Taxes    
5.8.1    Payments Free of Taxes
5.8.2    Other Taxes    
5.8.3    Indemnification by Loan Parties
5.8.4    Indemnification by Lenders
5.8.5    Evidence of Payment    
5.8.6    Treatment of Certain Refunds    
5.8.7    Survival    
5.8.8    Defined Terms
5.9    Lender Tax Information    
5.9.1    Generally    


98104
100105
100105
100105
100105
100106
101106
101106
101107
102107
102107
102107
102107
103108
103108
103108
103108
105111
105111
106111
106111
106111
106111
106112
107112
107112
107112
107112
107113
108113
108113
108113
108113







-iv-
AmericasActive:14394384.5

--------------------------------------------------------------------------------





5.9.2    U.S. Borrower    
5.9.3    Lender Obligations    
5.10    Guarantee by U.S. Facility Loan Parties
5.10.1    Joint and Several Liability
5.10.2    Waivers    
5.10.3    Extent of Liability; Contribution
5.10.4    Joint Enterprise    
5.10.5    Subordination    
5.11    Currency Matters    
5.12    Currency Fluctuations    
SECTION 6. CONDITIONS PRECEDENT
6.1    Conditions Precedent to Initial Loans
6.2    Conditions Precedent to All Credit Extensions    
SECTION 7. CASH COLLATERAL
7.1    Cash Collateral    
SECTION 8. COLLATERAL ADMINISTRATION    
8.1    Borrowing Base Certificates    
8.2    Administration of Accounts    
8.2.1    Records and Schedules of Accounts
8.2.2    Taxes    
8.2.3    Account Verification    
8.2.4    Maintenance of DACA Deposit Accounts and Dominion Accounts    
8.2.5    Proceeds of Collateral; Payment Items Received    
8.3    Administration of Inventory
8.3.1    Records and Reports of Inventory    
8.3.2    Returns of Inventory    
8.3.3    Acquisition, Sale and Maintenance
8.4    [Intentionally Omitted]    
8.5    Administration of Deposit Accounts    
8.6    General Provisions    
8.6.1    Location of Collateral
8.6.2    Insurance of Collateral; Condemnation Proceeds    


109114
109114
109115
109115
110115
111116
112117
112117
112117
113118
114119
114119
116121
117122
117122
117122
117122
118123
118123
118123
118123
118124
119124
119124
119124
119125
120125
120125
120125
120126
120126
121126





-v-
AmericasActive:14394384.5

--------------------------------------------------------------------------------





8.6.3    Protection of Collateral    
8.6.4    Defense of Title to Collateral    
8.7    Power of Attorney    
SECTION 9. REPRESENTATIONS AND WARRANTIES    
9.1    General Representations and Warranties    
9.1.1    Organization and Qualification
9.1.2    Power and Authority    
9.1.3    Enforceability    
9.1.4    Corporate Names; Capital Structure
9.1.5    Locations    
9.1.6    Title to Properties; Priority of Liens    
9.1.7    Accounts and Inventory    
9.1.8    Financial Statements; Solvency; Material Adverse Effect
9.1.9    Taxes    
9.1.10    [Intentionally Omitted]    
9.1.11    Intellectual Property    
9.1.12    Governmental Approvals    
9.1.13    Compliance with Laws    
9.1.14    Compliance with Environmental Laws    
9.1.15    Burdensome Contracts    
9.1.16    Litigation    
9.1.17    No Defaults    
9.1.18    ERISA    
9.1.19    Trade Relations    
9.1.20    Labor Relations    
9.1.21    Payable Practices
9.1.22    Not a Regulated Entity    
9.1.23    Margin Stock    
9.1.24    Perfection, Etc    
9.1.25    OFAC; Sanctions    
9.1.26    EEAAffected Financial Institution
9.1.27    Anti-Corruption Laws    
9.2    Complete Disclosure    


122127
122127
122127
123128
123128
123128
123128
123129
124129
124129
124129
124129
125130
125131
126131
126131
126131
126132
126132
127132
127133
127133
127133
129134
129135
129135
129135
130135
130135
131136
131136
131136
131137





-vi-
AmericasActive:14394384.5

--------------------------------------------------------------------------------







SECTION 10. COVENANTS AND CONTINUING AGREEMENTS    
10.1    Affirmative Covenants    
10.1.1    Financial and Other Information
10.1.2    Notices    
10.1.3    Landlord and Storage Agreements    
10.1.4    Compliance with Laws    
10.1.5    Taxes    
10.1.6    Preservation of Existence, Etc    
10.1.7    Maintenance of Properties
10.1.8    Insurance    
10.1.9    Inspections; Appraisals    
10.1.10    Use of Proceeds    
10.1.11    Covenant to Guarantee Obligations and Give Security    
10.1.12    Licenses    
10.1.13    Post-Closing Matters    
10.2    Negative Covenants    
10.2.1    Permitted Liens    
10.2.2    Permitted Indebtedness    
10.2.3    Restricted Payments    
10.2.4    [Intentionally Omitted]Holdings Activities.    
10.2.5    [Intentionally Omitted]    
10.2.6    [Intentionally Omitted]    
10.2.7    Fundamental Changes    
10.2.8    [Intentionally Omitted]    
10.2.9    Organization Documents    
10.2.10    Tax Consolidation    
10.2.11    Accounting Changes    
10.2.12    Dividend and Other Payment Restrictions Affecting Subsidiaries
10.2.13    Hedging Agreements    
10.2.14    Conduct of Business
10.2.15    Affiliate Transactions    


131137
131137
131137
136141
137142
137142
137142
137142
137143
137143
138143
139144
139144
141146
141147
141147
141147
142147
150155
158162
158163
158163
158163
161165
161166
161166
161166
161166
164168
164169
164169







-vii-
AmericasActive:14394384.5

--------------------------------------------------------------------------------





10.2.16    Plans    
10.2.17    Certain Amendments    
10.2.18    [Intentionally Omitted]    
10.3    Financial Covenant    
10.3.1    Fixed Charge Coverage Ratio    
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT    
11.1    Events of Default
11.2    Remedies upon Default    
11.3    License    
11.4    Setoff    
11.5    Remedies Cumulative; No Waiver    
11.5.1    Cumulative Rights    
11.5.2    Waivers
11.6    Judgment Currency    
SECTION 12. AGENT    
12.1    Appointment, Authority and Duties of Agent    
12.1.1    Appointment and Authority    
12.1.2    Duties    
12.1.3    Agent Professionals    
12.1.4    Instructions of Required Lenders    
12.2    Agreements Regarding Collateral, Borrower Materials and Intercreditor
Matters    
12.2.1    Lien Releases; Care of Collateral; Intercreditor Matters
12.2.2    Possession of Collateral    
12.2.3    Reports    
12.3    Reliance By Agent
12.4    Action Upon Default    
12.5    Ratable Sharing    
12.6    Indemnification    
12.7    Limitation on Responsibilities of Agent    
12.8    Successor Agent and Co-Agents    
12.8.1    Resignation; Successor Agent    
12.8.2    Co-Collateral Agent    


167172
167172
167
167172
167172
168173
168173
170175
170175
171176
171176
171176
171176
171176
172177
172177
172177
173178
173178
173178
174179
174179
175180
176181
176181
176181
176182
177182
177182
178183
178183
178183







-viii-
AmericasActive:14394384.5

--------------------------------------------------------------------------------





12.9    Due Diligence and Non-Reliance    
12.10    Replacement of Certain Lenders
12.11    Remittance of Payments and Collections    
12.11.1    Remittances Generally    
12.11.2    Failure to Pay    
12.11.3    Recovery of Payments
12.12    Individual Capacity    
12.13    Titles    
12.14    Bank Product Providers    
12.15    No Third Party Beneficiaries    
12.16    Certain ERISA Matters    
12.16.1    Lender Representations    
12.16.2    Further Lender Representations    
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
13.1    Successors and Assigns    
13.2    Participations    
13.2.1    Permitted Participants; Effect
13.2.2    Voting Rights    
13.2.3    Benefit of Set-Off    
13.3    Assignments
13.3.1    Permitted Assignments
13.3.2    Register    
13.3.3    Effect; Effective Date
13.3.4    Certain Assignees
SECTION 14. MISCELLANEOUS    
14.1    Consents, Amendments and Waivers    
14.1.1    Amendment
14.1.2    Limitations
14.1.3    Payment for Consents    
14.2    Indemnity    
14.3    Notices and Communications    
14.3.1    Notice Address    


178183
179184
179184
179184
179184
179185
180185
180185
180185
180185
186
186
186
180186
180186
181187
181187
181187
181187
182188
182188
182188
182189
183189
183189
183189
183189
184190
185191
185191
185191
185191





-ix-
AmericasActive:14394384.5

--------------------------------------------------------------------------------





14.3.2    Electronic Communications; Voice Mail    
14.3.3    Platform    
14.3.4    Non-Conforming Communications    
14.4    Performance of the Loan Parties’ Obligations    
14.5    Credit Inquiries    
14.6    Severability    
14.7    Cumulative Effect; Conflict of Terms
14.8    Counterparts    
14.9    Entire Agreement    
14.10    Relationship with Lenders
14.11    No Advisory or Fiduciary Responsibility    
14.12    Confidentiality    
14.13    [Intentionally Omitted]    Acknowledgment Regarding QFCs    
14.13.1    Covered Party    
14.13.2    Definitions    
14.14    GOVERNING LAW    
14.15    Consent to Forum    
14.15.1    Forum    
14.16    Waivers by the Loan Parties    
14.17    Patriot Act Notice    
14.18    Canadian Anti-Money Laundering Legislation    
14.19    Reinstatement    
14.20    Nonliability of Lenders    
14.21    INTERCREDITOR AGREEMENT    
14.22    Amendment and Restatement    
14.23    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions    
14.24    Senior Notes Issuance    


185192
186192
186192
186192
187193
187193
187193
187193
187193
187193
187194
188194
195
195
195
188195
188195
189195
189196
189196
190197
190197
190197
191198
191198
192199
193





-x-
AmericasActive:14394384.5

--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES
Exhibit A-1
Form of Canadian Revolver Note
Exhibit A-2
Form of U.S. Revolver Note
Exhibit A-3
Form of European Revolver Note
Exhibit B
Notice of Borrowing
Exhibit C
Notice of Conversion/Continuation
Exhibit D
Assignment and Acceptance
Exhibit E
Assignment Notice
Exhibit F
[Reserved]
Exhibit G
Form of Borrowing Base Certificate
Exhibit H
Form of Landlord Waiver
Exhibit I
Form of Bailee Letter
Exhibit J
Intercreditor Agreement
Exhibit K
Pledge and Security Agreement
Exhibit L
Intercompany Subordination Agreement
Schedule 1.1(a)
Commitments of Lenders
Schedule 1.1(b)
Contingent Obligations
Schedule 1.1(c)
Existing Letters of Credit
Schedule 1.1(d)
Investments
Schedule 6.1
List of Closing Documents
Schedule 8.5
Deposit Accounts
Schedule 8.6.1
Business Locations
Schedule 9.1.4
Corporate Names and Capital Structure
Schedule 9.1.6(b)
Owned Real Property
Schedule 9.1.11
Intellectual Property
Schedule 9.1.14
Environmental Matters
Schedule 9.1.16
Litigation
Schedule 9.1.18(e)
Canadian Pension Plan
Schedule 9.1.20
Labor Contracts
Schedule 9.1.24
Filing Offices
Schedule 10.1.13
Post-Closing Matters
Schedule 10.2.1
Liens
Schedule 10.2.2
Existing Indebtedness





-xi-
AmericasActive:14394384.5

--------------------------------------------------------------------------------





THIRDTHIRD AMENDED AND RESTATED LOAN AGREEMENT
THIS THIRD AMENDED AND RESTATED LOAN AGREEMENT (this “Agreement”) is dated as of
November 2, 2016, as amended by Amendment No. 1, dated as of March 24, 2020,
among CS INTERMEDIATE HOLDCO 1 LLC, a Delaware limited liability company
(“Holdings”) as a U.S./European Facility Guarantor and a Canadian Facility
Guarantor (each as defined herein), COOPER-STANDARD AUTOMOTIVE INC., an Ohio
corporation (the “U.S. Borrower”), COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, an
Ontario corporation (together with its permitted successors, the “Canadian
Borrower”), COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V., a
corporation under the laws of the Netherlands (besloten vennootschap met
beperkte aansprakelijkheid) (the “European Borrower” and together with the U.S.
Borrower and the Canadian Borrower, the “Borrowers”), the other U.S.
Subsidiaries (as defined herein) of Holdings which are and may hereafter become
party to this Agreement as U.S./European Facility Guarantors and Canadian
Facility Guarantors, the other Canadian Subsidiaries (as defined herein) of
Holdings which are or may hereafter become party to this Agreement as Canadian
Facility Guarantors, the financial institutions party to this Agreement from
time to time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a
national banking association, in its capacity as collateral agent and
administrative agent for itself and the Secured Parties (as defined herein)
(together with any successor agent appointed pursuant to Section 12.8, “Agent”).
R E C I T A L S:
A.    Holdings, the U.S. Borrower, the Canadian Borrower, the European Borrower,
the other Loan Parties party thereto, Agent and the financial institutions party
thereto are party to that certain Second Amended and Restated Loan Agreement,
dated as of April 4, 2014 (as amended up to but not including the date hereof,
the “Existing Loan Agreement”).
B.    Holdings, the Borrowers, the other Loan Parties, Agent and the Lenders
party hereto wish to amend and restate the Existing Loan Agreement upon and
subject to the terms and conditions hereinafter set forth.
C.    Each Subsidiary of Holdings which is or hereafter becomes a party hereto
as a U.S./European Facility Guarantor is or will be affiliated, is or will be
engaged in interrelated businesses, and is or will derive substantial direct and
indirect benefit from extensions of credit to the U.S. Borrower and/or the
European Borrower.
D.    Each Subsidiary of Holdings which is or hereafter becomes a party hereto
as a Canadian Facility Guarantor is or will be affiliated, is or will be engaged
in interrelated businesses, and is or will derive substantial direct and
indirect benefit from extensions of credit to the Canadian Borrower.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:


1

--------------------------------------------------------------------------------




SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
1.1    Definitions. As used herein, theollowing terms have the meanings set
forth below:
“ABL Collateral”: as defined in the Intercreditor Agreement.
“Account”: as defined in the UCC and the PPSA, as applicable, including all
rights to payment for goods sold or leased, or for services rendered.
“Account Debtor”: a Person who is obligated under an Account, Chattel Paper or
General Intangible.
“Acquired Indebtedness”: with respect to any specified Person:
(1)    Indebtedness of any other Person existing at the time such other Person
is merged with or into or became a Restricted Subsidiary of such specified
Person, whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of such specified Person, and
(2)    Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.
“Adjustment”: as defined in Section 1.6.
“Adverse Proceeding”: any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Holdings or any of its Restricted Subsidiaries) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign (including any Environmental Claims) pending against or affecting
Holdings or any of its Restricted Subsidiaries or any property of Holdings or
any of its Restricted Subsidiaries.
“Affected Financial Institution”: (a) any EEA Financial Institution, or (b) any
UK Financial Institution.


“Affiliate”: of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person. For purposes of this definition, “Control”
(including, with correlative meanings, the terms “Controlling,” “Controlled by”
and “under common Control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.


“Agent”: as defined in the preamble to this Agreement.
“Agent Fee Letter”: the agent fee letter agreement among Agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated,Bank of America Securities, Inc. and Loan
Party Agent dated October 19March 11, 20162020.


2

--------------------------------------------------------------------------------






“Agent Indemnitees”: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
“Agent Professionals”: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
“Allocable Amount”: as defined in Section 5.10.3.
“Anti-Terrorism Laws”: any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime Act.
“Applicable Lenders”: (i) with respect to the U.S. Borrower and the European
Borrower, the U.S. Lenders, and (ii) with respect to the Canadian Borrower, the
Canadian Lenders.
“Applicable Loan Party Group”: (i) with respect to the U.S. Borrower, the U.S.
Facility Loan Parties, (ii) with respect to the Canadian Borrower, the Canadian
Facility Loan Parties that are domiciled in Canada and (iii) with respect to the
European Borrower, the U.S./European Facility Loan Parties.
“Applicable Margin”: with respect to any Type of Loan and such other Obligations
specified below, the respective margin set forth below, as determined by
reference to the Average Quarterly Availability:


Level
Average Quarterly Availability
LIBOR Loans, Canadian BA Rate Loans, Letter of Credit Fees
U.S. Base Rate Loans, Canadian Base Rate Loans and Canadian Prime Rate Loans
I
Greater than or equal to 45% of the Borrowing Base
1.251.50%
0.250.50%
 
 
 
 
II
Greater than or equal to 20% of the Borrowing Base but less than 45% of the
Borrowing Base
1.501.75%
0.500.75%
 
 
 
 
III
Less than 20% of the Borrowing Base
1.752.00%
0.751.00%
 
 
 
 

The Applicable Margin shall be adjusted quarterly as of the first (1st) day of
each calendar quarter, based upon the Average Quarterly Availability for the
immediately preceding calendar quarter. Notwithstanding the foregoing,As of the
First Amendment Effective Date and until April 1


3

--------------------------------------------------------------------------------




, 20172020, the Applicable Margin shall be the rates corresponding to Level 2II
in the foregoing table.
“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, has the
capacity to fund Revolver Loans hereunder and is administered or managed by a
Lender, an entity that administers or manages a Lender, or an Affiliate of
either.
“Asset Review and Approval Conditions”: with respect to any acquisition,
amalgamation or merger in respect of which the Accounts or Inventory acquired
therein or thereby are requested to be included in the Canadian Borrowing Base
or U.S./European Borrowing Base, Agent shall have completed its review of such
assets, including, without limitation, field examinations, audits, appraisals
and other due diligence as Agent shall in its Permitted Discretion require; it
being acknowledged and agreed that, (1) such additional assets, if any, to be
included in the Canadian Borrowing Base or U.S./European Borrowing Base may be
subject to different advance rates or eligibility criteria or may require the
imposition of additional reserves with respect thereto and (2) prior to the
inclusion of any additional assets in the Canadian Borrowing Base or
U.S./European Borrowing Base, all actions shall have been taken to ensure that
Agent has a perfected and continuing first priority security interest in and
Lien on such assets (to the extent otherwise required herein).
“Asset Sale”: as defined in the term loan credit agreement, an indenture or
another document governing the Fixed Asset Facility incurred on the date hereof
as such agreement is in effect on the date hereof, or if entered into after the
date hereof, on the date such agreement is entered into in accordance with the
terms hereof.
“Assignment and Acceptance”: an assignment agreement between a Lender and
Eligible Assignee, in the form of Exhibit D.
“Assignment of Claims Act”: Assignment of Claims Act of 1940, 31 U.S.C. § 3727,
41 U.S.C. § 15, as amended.
“Audit Trigger Period”: the period (a) commencing on the day that an Event of
Default occurs, or Average Period Availability (for a one-day period) is less
than the greater of (i) $35,000,00025,000,000 and (ii) 17.5% of the Borrowing
Base at such time; and (b) continuing until, during the preceding thirty (30)
consecutive days, no Event of Default has existed and Average Period
Availability has been greater than the greater of (i) $35,000,00025,000,000 and
(ii) 17.5% of the Borrowing Base at such time.
“Availability”: at any time, the sum of the Canadian Availability and the U.S.
Availability, in each case, at such time.
“Average Availability Test Trigger”: with respect to the Specified Transaction
Conditions, any time that Average Period Availability is (for a one-day period)
less than the greater of (i) $45,000,000 and (ii) 30% of the Commitments on the
date of such action or proposed action.


4

--------------------------------------------------------------------------------






“Average Period Availability”: for any period, an amount equal to the sum of the
Availability for each day of such period (determined as of the close of business
of each such day) divided by the actual number of days in such period, as
determined by Agent, which determination shall be conclusive absent manifest
error.
“Average Quarterly Availability”: for any calendar quarter, an amount equal to
the sum of the Availability for each day of such calendar quarter (determined as
of the close of business of each such day) divided by the actual number of days
in such calendar quarter, as determined by Agent, which determination shall be
conclusive absent manifest error.
“Bail-In Action”: means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.
“Bail-In Legislation”: means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).
“Bank of America”: Bank of America, N.A., a national banking association, and
its successors and assigns.
“Bank of America (Canada)”: Bank of America, N.A. (acting through its Canada
branch).
“Bank of America Indemnitees”: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
“Bank Product”: any of the following products, services or facilities extended
to any Loan Party or Restricted Subsidiary (or any other Affiliate thereof
requested by a Borrower and approved by Agent) by a Lender or any of its
Affiliates: (a) Cash Management Services; (b) products under Hedging Agreements;
and (c) commercial credit card and merchant card services; provided, however,
that for any of the foregoing to be included as an “Obligation” for purposes of
a distribution under Section 5.5.1, the Lender or Affiliate providing such Bank
Product and Loan Party Agent must have previously provided written notice to
Agent of (i) the existence of such Bank Product, (ii) the maximum dollar amount
of obligations arising thereunder to be included as a Canadian Bank Product
Reserve or U.S. Bank Product Reserve, as applicable (“Bank Product Amount”),
(iii) the methodology to be used by such parties in determining the Secured Bank
Product Obligations owing from time to time and if Agent has received no such
notice with respect to any such Bank Product, then Agent shall be permitted to
assume that no such Bank Product is outstanding in connection with making
distributions under Section 5.5.1 and (iv) its agreement to be bound by Section
12.14; provided, however, that no such notice from Loan Party Agent shall be
required with respect to any Bank Products provided by Bank of America or its
Affiliates. The Bank Product Amount may be changed from time to time by Agent
(with respect to Bank Products provided by Bank of America or its Affiliates) in
its Permitted Discretion or upon written notice to Agent by the Lender or
Affiliate providing the related Bank Product and Loan Party Agent. No additional
Bank Product Amount may be voluntarily established


5

--------------------------------------------------------------------------------




or increased by the Loan Parties at any time that a Default or Event of Default
exists, or if a reserve in such amount would cause an Overadvance.
“Bank Product Amount”: as defined in the definition of Bank Product.
“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance satisfactory to Agent.
“Beneficial Ownership Regulation”: 31 C.F.R. §1010.230.
“Benefit Plan”: any (a) employee benefit plan (as defined in ERISA) subject to
Title I of ERISA, (b) plan (as defined in and subject to Section 4975 of the
Code), or (c) Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such employee benefit plan or plan.
“Board of Directors”: as to any Person, the board of directors or managers, sole
member or managing member, as applicable, of such Person (or, if such Person is
a partnership, the board of directors or other governing body of the general
partner of such Person) or any duly authorized committee thereof.
“Borrowed Money”: with respect to any Person, any (a) obligation that (i) arises
from the borrowing of money by such Person (including, for the avoidance of
doubt, arising from any Permitted Receivables Financing of such Person), (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables or administrative or general expenses
owing in the ordinary course of business) or (iv) was issued or assumed as full
or partial payment for property (excluding trade payables owing in the ordinary
course of business); (b) capitalized amount in respect of Capital Leases of such
Person; (c) reimbursement obligations by such Person with respect to letters of
credit issued for the account of such Person; and (d) guarantees by such Person
of any of the foregoing owing by another Person.
“Borrower Materials”: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder, as well as the Reports provided by Agent to Lenders.
“Borrowers”: as defined in the preamble to this Agreement.
“Borrowing”: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
“Borrowing Base”: the Canadian Borrowing Base and/or the U.S./European Borrowing
Base, as the context requires.
“Borrowing Base Certificate”: a certificate, substantially in the form attached
as Exhibit G or otherwise in form and substance satisfactory to Agent, by which
Loan Party Agent certifies calculation of any Borrowing Base.


6

--------------------------------------------------------------------------------






“Business Day”: any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of North Carolina or the State of New
York or is a day on which banking institutions located in such States are
closed; and when used with reference to (i) a LIBOR Loan denominated in Dollars,
the term shall also exclude any day on which banks are not open for the
transaction of banking business in London, England, (ii) a LIBOR Loan
denominated in Euros, any fundings, disbursements, settlements and payments in
Euros in respect of any such LIBOR Loan, or any other dealings in Euros to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, the
term shall also exclude any day that is not a TARGET Day, and (iii) a Canadian
Revolver Loan, the term shall also exclude a day on which banks in Toronto,
Ontario, Canada are not open for the transaction of banking business.
“Canadian Auto-Extension Letter of Credit”: as defined in Section 2.3.1(e).
“Canadian Availability”: as of any date of determination, the Canadian Borrowing
Base as of such date of determination plus solely for purposes of calculating
“Availability” in connection with the satisfaction of any Specified Transaction
Conditions (other than in connection with the making of any Revolver Loan to the
European Borrower pursuant to Section 2.1 or the issuance of any Letter of
Credit for the account of the European Borrower pursuant to Section 2.2.), the
Canadian Suppressed Amount on such date of determination plus the Canadian
Designated Cash Amount on such date of determination minus the Canadian Revolver
Exposure (calculated without duplication of any amounts reserved under the
Canadian LC Reserve) on such date of determination..
“Canadian Availability Reserve”: the sum (without duplication) of (a) the
Inventory Reserve with respect to the Canadian Domiciled Loan Parties’
Inventory; (b) the Canadian Rent and Charges Reserve; (c) the Canadian LC
Reserve; (d) the Canadian Bank Product Reserve; (e) the aggregate amount of
liabilities secured by Liens upon any Canadian Facility Collateral that are
senior to Agent’s Liens (but imposition of any such reserve shall not waive an
Event of Default arising therefrom); (f) the Canadian Priority Payables Reserve;
(g) the Wage Earner Protection Act Reserve; (h) the Canadian Designated Foreign
Guaranty Reserve; (i) the Canadian Tooling Vendor Reserve and (j) such
additional reserves (including, without limitation, dilution reserves), in such
amounts and with respect to such matters, as Agent in its Permitted Discretion
may establish.
“Canadian BA Rate”: with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day); provided that if such rate does
not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1%) as of 10:00 a.m. Eastern time on such day at which a Canadian
chartered bank listed on Schedule 1 of the Bank Act (Canada) as selected by
Agent is then offering to purchase Canadian Dollar Bankers’ Acceptances accepted
by it having such specified term (or a term as closely as possible comparable to
such specified term); provided that if the Canadian BA Rate determined pursuant
to the foregoing method is less than zeroone percent (1.00%), then such rate
shall be deemed zeroone percent (1.00%) for purposes of this Agreement.


7

--------------------------------------------------------------------------------




“Canadian BA Rate Loan”: a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.
“Canadian Bank Product Reserve”: the aggregate amount of reserves, as
established by Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of the then outstanding
Secured Bank Product Obligations of the Canadian Domiciled Loan Parties and
their Subsidiaries (or any other Affiliate thereof requested by the Canadian
Borrower and approved by Agent).
“Canadian Base Rate”: for any day, a fluctuating rate of interest per annum
equal to the higher of (a) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “base
rate”, (b) the Federal Funds Rate plus 0.50%, and (c) LIBOR for a thirty (30)
day interest period as of such day, plus 1.0%; provided that if the Canadian
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement. The “base rate” being a rate set by Bank of America (Canada)
based on various factors including costs and desired return of Bank of America
(Canada), general economic conditions and other factors, and used as a reference
point for pricing loans in Dollars made at its “base rate”, which may be priced
at, above or below such announced rate). Any change in the “base rate” announced
by Bank of America (Canada) shall take effect at the opening of business on the
day specified in the public announcement of such change. Each interest rate
based upon the Canadian Base Rate shall be adjusted simultaneously with any
change in the “base rate”. In the event that Bank of America (Canada) (including
any successor or assignee) does not at any time publicly announce a “base rate”,
then “Canadian Base Rate” shall mean the “base rate” publicly announced by a
Schedule 1 chartered bank in Canada selected by Agent.
“Canadian Base Rate Loan”: a Canadian Revolver Loan, or portion thereof, funded
in Dollars and bearing interest calculated by reference to the Canadian Base
Rate.
“Canadian Borrower”: as defined in the preamble to this Agreement.
“Canadian Borrowing Base”: on any date of determination, an amount equal to the
lesser of (a) the Maximum Canadian Facility Amount minus (x) the Canadian
Priority Payables Reserve minus (y) the Wage Earner Protection Act Reserve minus
(z) the Canadian LC Reserve; and (b) (1) the sum of (x) 85% of the Value of
Eligible Accounts of the Canadian Domiciled Loan Parties; plus (y) the lesser of
(i) 70% of the Value of Eligible Inventory of the Canadian Domiciled Loan
Parties; and (ii) 85% of the NOLV Percentage of the Value of Eligible Inventory
of the Canadian Domiciled Loan Parties; plus (z) 7585% of the Value of Eligible
Tooling Accounts of the Canadian Domiciled Loan Parties minus (2) the Canadian
Availability Reserve. Notwithstanding the foregoing, in no event may the maximum
amount of availability under the Canadian Borrowing Base and the U.S./European
Borrowing Base resulting from the inclusion of Eligible Tooling Accounts exceed
$30,000,000 in the aggregate.
“Canadian Cash Collateral Account”: a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or such other financial
institution as Agent may select in its discretion, which account shall be for
the benefit of the Canadian Facility Secured Parties and shall be subject to
Agent’s Liens securing the Canadian Facility Obligations.
“Canadian Designated Cash Amount”: the aggregate amount of cash of the Canadian
Domiciled Loan Parties deposited in segregated DACA Deposit Accounts with Agent.


8

--------------------------------------------------------------------------------




“Canadian Designated Foreign Guaranty Reserve”: the aggregate amount of reserves
established by Agent from time to time in its Permitted Discretion in respect of
any Designated Foreign Guaranty established in favor of a Canadian Lender and/or
an Affiliate of a Canadian Lender.
“Canadian Dollars” or “Cdn$”: the lawful currency of Canada.
“Canadian Domiciled Loan Party”: each Canadian Subsidiary of Holdings now or
hereafter party hereto as a Loan Party, and “Canadian Domiciled Loan Parties”
means all such Persons, collectively.
“Canadian Dominion Account”: a special account established by the Canadian
Domiciled Loan Parties at Bank of America (Canada) or another bank reasonably
acceptable to Agent, over which Agent has exclusive control for withdrawal
purposes.
“Canadian Facility Collateral”: Collateral that now or hereafter secures (or is
intended to secure) any of the Canadian Facility Obligations, including property
of the U.S. Domiciled Loan Parties pledged to secure their Obligations under
their guarantee of the Canadian Facility Obligations.
“Canadian Facility Guarantee”: each guarantee agreement (including this
Agreement) at any time executed by a Canadian Facility Guarantor in favor of
Agent guaranteeing all or any portion of the Canadian Facility Obligations.
“Canadian Facility Guarantor”: Holdings, each Canadian Subsidiary of Holdings,
each other U.S. Subsidiary of Holdings, and each other Person (if any) who
guarantees payment and performance of any Canadian Facility Obligations.
“Canadian Facility Loan Party”: the Canadian Borrower or a Canadian Facility
Guarantor.
“Canadian Facility Obligations”: all applicable Obligations of the Canadian
Facility Loan Parties (excluding, for the avoidance of doubt, all U.S./European
Facility Obligations).
“Canadian Facility Secured Parties”: Agent, Canadian Issuing Bank, Canadian
Lenders, Secured Bank Product Providers of Bank Products to Canadian Facility
Loan Parties, and the Lead Arrangers.
“Canadian Issuing Bank”: (a) Bank of America (Canada) or an Affiliate of Bank of
America (Canada), as an issuer of Letters of Credit under this Agreement and (b)
Deutsche Bank AG Canada Branch or an Affiliate of Deutsche Bank AG Canada
Branch, as an issuer of Letters of Credit under this Agreement.
“Canadian LC Obligations”: the sum (without duplication) of (a) all amounts
owing by the Canadian Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of the
Canadian Borrower; and (c) all fees and other amounts owing with respect to
Letters of Credit issued for the account of the Canadian Borrower.


9

--------------------------------------------------------------------------------






“Canadian LC Reserve”: the aggregate of all Canadian LC Obligations, other than
(a) those that have been Cash Collateralized; and (b) if no Default or Event of
Default exists, amounts specified in clause (c) of the definition of Canadian LC
Obligations.
“Canadian Lenders”: Bank of America (Canada) and each other Lender that has
issued a Canadian Revolver Commitment (provided that such Person or an Affiliate
of such Person also has a U.S./European Revolver Commitment), including Bank of
America (Canada) in its capacity as a provider of Canadian Swingline Loans. Each
Canadian Lender shall be a Canadian Qualified Lender.
“Canadian Letter of Credit Sublimit”: $1,000,000.
“Canadian Letters of Credit”: as defined in Section 2.3.1 hereof.
“Canadian Multi-Employer Plan”: each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada), but excluding, for greater
certainty, any Multi-Employer Plan.
“Canadian Non-Extension Notice Date”: as defined in Section 2.3.1(e).
“Canadian Overadvance”: as defined in Section 2.1.5 hereof.
“Canadian Overadvance Loan”: a Loan made to the Canadian Borrower when a
Canadian Overadvance exists or is caused by the funding thereof.
“Canadian Overadvance Loan Balance”: on any date, the amount by which the
aggregate Canadian Revolver Exposure exceeds the amount of the Canadian
Borrowing Base on such date.
“Canadian Pension Plan”: a “registered pension plan” as defined in the Income
Tax Act (Canada), and any other pension plan maintained or contributed to by, or
to which there is or may be an obligation to contribute by, any Loan Party in
respect of its Canadian employees or former Canadian employees, excluding, for
greater certainty, a Canadian Multi-Employer Plan.
“Canadian Prime Rate”: on any date, a fluctuating rate of interest per annum
equal to the higher of (a) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its
“Canadian Prime rate” and (b) the CDORCanadian BA Rate for a thirty (30) day
Interest Period as determined on such day plus 1.00%; provided that if the
Canadian Prime Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement. The “Canadian Prime Rate” is a rate set by Bank of
America (Canada) based upon various factors including Bank of America (Canada)’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America (Canada) shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Canadian Prime Rate Loan”: a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.


10

--------------------------------------------------------------------------------






“Canadian Priority Payables Reserve”: on any date of determination, a reserve in
such amount as Agent may reasonably determine in its Permitted Discretion, which
reflects the unpaid (when due) or un-remitted (when due) payroll tax deductions,
employment insurance premiums, amounts deducted for vacation pay, wages,
workers’ compensation and other unpaid (when due) or unremitted (when due)
amounts by any Canadian Domiciled Loan Party which would give rise to a Lien
with priority under applicable Law over the Lien of Agent and if any Loan Party
issues a notice of intended wind up of the Canadian Pension Plan, the
Superintendent, FSCO or other Governmental Authority issues a notice of the
intended decision to wind up a Canadian Pension Plan or Agent reasonably
determines in its Permitted Discretion that it is probable that a Canadian
Pension Plan will be wound up and there is Canadian Unfunded Pension Liability
at such time, a reserve, which Agent may assess and apply, in its Permitted
Discretion, up to an amount that reflects the Canadian Unfunded Pension
Liability of such Canadian Pension Plan.
“Canadian Qualified Lender”: a financial institution that is listed on Schedule
I, II, or III of the Bank Act (Canada) or is not a foreign bank for purposes of
the Bank Act (Canada), or if such financial institution is not resident in
Canada and is not deemed to be resident in Canada with respect to any amounts
received pursuant to this Agreement for purposes of Part XIII of the Income Tax
Act (Canada), that financial institution deals at arm’s length with the Canadian
Borrower for purposes of the Income Tax Act (Canada).
“Canadian Reimbursement Date”: as defined in Section 2.3.2(a).
“Canadian Rent and Charges Reserve”: the aggregate of (a) all past due rent and
other past due amounts owing by any Canadian Domiciled Loan Party to any
landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any Canadian Facility Collateral
of any Canadian Domiciled Loan Party or could assert a Lien on such Canadian
Facility Collateral under applicable Law; plus (b) a reserve at least equal to
three (3) months (or such shorter period as Agent determines in its Permitted
Discretion as it will take to liquidate the ABL Collateral at such location)
rent and other charges that could reasonably be expected to be payable to any
such Person who possesses any Canadian Facility Collateral of any Canadian
Domiciled Loan Party and could reasonably be expected to assert a Lien on such
Canadian Facility Collateral under applicable Law, unless, in any such case,
such Person has executed a Collateral Access Agreement.
“Canadian Revolver Commitment”: for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to issue Canadian Letters of Credit, in the case of
Canadian Issuing Bank, or participate in Canadian LC Obligations (excluding
amounts specified in clause (c) of such definition), in the case of the other
Canadian Lenders, to the Canadian Borrower up to the maximum principal amount
shown on Schedule 1.1(a), or as hereafter determined pursuant to each Assignment
and Acceptance to which it is a party, as such Canadian Revolver Commitment may
be adjusted from time to time in accordance with the provisions of Sections
2.1.4 or 11.2. “Canadian Revolver Commitments” means the aggregate amount of
such commitments of all Canadian Lenders.
“Canadian Revolver Commitment Termination Date”: the earliest of (a) the
U.S./European Revolver Commitment Termination Date (without regard to the reason
therefor), (b) the date on which Loan Party Agent terminates or reduces to zero
(0) all of the Canadian Revolver Commitments pursuant to Section 2.1.4, and (c)
the date on which the Canadian Revolver Commitments are terminated pursuant to
Section 11.2.


11

--------------------------------------------------------------------------------




“Canadian Revolver Exposure”: on any date, an amount equal to the sum of the
Dollar Equivalent of the Canadian Revolver Loans outstanding on such date plus
the Canadian LC Obligations (excluding amounts specified in clause (c) of such
definition) on such date.
“Canadian Revolver Loan”: a Revolver Loan made by Canadian Lenders to the
Canadian Borrower pursuant to Section 2.1.1(b), and any Canadian Swingline Loan,
which Revolver Loan shall, if denominated in Canadian Dollars, be either a
Canadian BA Rate Loan or a Canadian Prime Rate Loan and, if denominated in
Dollars, shall be either a Canadian Base Rate Loan or a LIBOR Loan, in each case
as selected by the Canadian Borrower or Loan Party Agent.
“Canadian Revolver Notes”: collectively, each promissory note, if any, executed
by the Canadian Borrower in favor of a Canadian Lender to evidence the Canadian
Revolver Loans funded from time to time by such Canadian Lender, which shall be
in the form of Exhibit A-1 to this Agreement, together with any replacement or
successor notes therefor.
“Canadian Security Agreement”: each general security agreement or deed of
hypothec among any Canadian Domiciled Loan Party and Agent and each Section 427
Bank Act (Canada) security document among the Canadian Borrower and any Canadian
Lender, as may be amended and/or restated from time to time.
“Canadian Subsidiary”: a Subsidiary of Holdings incorporated or organized under
the laws of Canada or any province or territory of Canada.
“Canadian Suppressed Amount”: to the extent that the amount calculated pursuant
to clause (b) of the Canadian Borrowing Base definition exceeds the then-current
Canadian Revolver Commitment as of any date of determination, the amount of any
such excess designated in writing by Loan Party Agent to Agent as “Canadian
Suppressed Amount” under this Agreement; provided, that in no event shall the
Canadian Suppressed Amount exceed $5,000,000 less the U.S./European Suppressed
Amount as of such date of determination.
“Canadian Swingline Loan”: any Borrowing of Canadian Prime Rate Loans made
pursuant to Section 4.1.3(c).
“Canadian Tooling Vendor Reserve”: the aggregate amount of reserves, as
established by Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of the then outstanding
amounts owing to all tooling vendors with respect to the tooling giving rise to
Eligible Tooling Accounts of the Canadian Domiciled Loan Parties.
“Canadian Unfunded Pension Liability”: any unfunded wind up deficiency as
identified in (a) the most recent actuarial valuation report for the purposes of
the PBA, or (b) any wind up report for the purposes of the PBA, and filed or
required to be filed with any applicable Governmental Authority in respect of
any Canadian Pension Plan.


12

--------------------------------------------------------------------------------






“Canadian Unused Line Fee Rate”: at any date of determination, a rate per annum
equal to (a) 0.25% when the Canadian Revolver Exposure is greater than 50% of
the Canadian Revolver Commitments and (b) 0.30% at all other times.
“Capital Expenditures”: all liabilities incurred or expenditures made by a Loan
Party or Restricted Subsidiary for the acquisition of any fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one (1) year that would, in any case, in accordance with GAAP,
be included as additions to property, plant and equipment, but excluding (to the
extent that they would otherwise be included): including, for the avoidance of
doubt, any amount included in the calculation of the Fixed Charge Coverage Ratio
(i) any expenditures during such period made for the replacement or restoration
of assets with assets of the same or similar type to the extent paid for by any
identifiable proceeds of casualty insurance or condemnation awards; (ii) the
purchase price of assets purchased during such period to the extent the
consideration therefor consists of the proceeds of a substantially concurrent
sale of assets; (iii) any expenditures for the purchase price of assets acquired
in an acquisition during such period; (iv) liabilities incurred or expenditures
made to the extent such Loan Party or Restricted Subsidiary has received
reimbursement in cash from a third party during such period; (v) the non-cash
book value of any asset owned by any Loan Party or Restricted Subsidiary which
is included as an addition to property, plant and equipment as a result of the
reuse of such asset during such period without a corresponding expenditure
actually having been made or liability incurred in such period; (vi) the
non-cash purchase price of equipment purchased during such period to the extent
the consideration therefor consists of used or surplus equipment traded in at
the time of such purchase; (vii) the non-cash purchase price of equipment that
is purchased during such period and substantially contemporaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time; and (viii) any expenditures
during such period made with the proceeds of an issuance of Equity Interests by
Holdings with respect to which: (a) such proceeds shall have been received by
Holdings within one-hundred eighty days (180) of such expenditure, and (b) Agent
shall have received a certificate of a Responsible Officer of Loan Party Agent
certifying in reasonable detail as to compliance with preceding clause (a).
“Capital Stock”:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.
“Capitalized Lease Obligation”: at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that any obligation in respect of operating leases of Holdings or its
Restricted Subsidiaries, whether entered into before or after the Third
Restatement Date, that are subsequently recharacterized as capital lease


13

--------------------------------------------------------------------------------




obligations of Holdings and its Restricted Subsidiaries on a consolidated basis
due to the effects of Accounting Standards Codification 842 or a change in
accounting treatment or otherwise after the Third Restatement Date will be
deemed not to be treated as a Capitalized Lease Obligation or Indebtedness.
“Cash Collateral”: cash or Cash Equivalents, and any interest or other income
earned thereon, that is delivered to Agent to Cash Collateralize any
Obligations.
“Cash Collateralize”: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate amount of such LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations.
“Cash Collateralization” and “Cash Collateralized” have correlative meanings.
For the avoidance of doubt, it is understood and agreed that the ObligorsLoan
Parties shall not Cash Collateralize Obligations hereunder with Cash Equivalents
issued or guaranteed by the government of any Participating Member State.
“Cash Collateral Account”: the Canadian Cash Collateral Account and/or the U.S.
Cash Collateral Account, as the context may require.
“Cash Contribution Amount”: the aggregate amount of cash contributions made to
the capital of any U.S. Domiciled Loan Party.
“Cash Dominion Trigger Period”: the period (a) commencing on the day that an
Event of Default occurs, or Average Period Availability is for a five (5)
consecutive Business Day period, less than the greater of (i)
$18,000,00015,000,000 and (ii) 10% of the Borrowing Base at such time; and (b)
continuing until, during the preceding thirty (30) consecutive day period, no
Event of Default has existed and Average Period Availability has been greater
than the greater of (i) $18,000,00015,000,000 and (ii) 10% of the Borrowing Base
at such time.
“Cash Equivalents”: (1) U.S. Dollars, Canadian dollars, pounds sterling, euros
or the national currency of any participating member state of the European
Union;
(2)    securities issued or directly and fully guaranteed or insured by the
government of the United States, Canada or any country that is a member of the
European Union or any agency or instrumentality thereof in each case with
maturities not exceeding two years from the date of acquisition;
(3)    certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500,000,000, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or higher or the equivalent thereof by Moody’s or
S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency);


14

--------------------------------------------------------------------------------




(4)    repurchase obligations for underlying securities of the types described
in clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;
(5)    commercial paper issued by a corporation (other than an Affiliate of
Holdings) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;
(6)    readily marketable direct obligations issued by any state of the United
States of America or any municipal or political subdivision thereof with a
rating of
“AA-” from S&P or “Aa3” from Moody’s or guaranteed by a financial institution
with a rating of “AA-” from S&P or “Aa3” from Moody’s (or reasonably equivalent
ratings of another internationally recognized ratings agency) in each case with
maturities not exceeding two years from the date of acquisition;
(7)    Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s in each case with maturities not exceeding two
years from the date of acquisition;
(8)    investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (7) above; and
(9)    in the case of Investments by any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (1) through (8) customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.
“Cash Management Services”: any services provided from time to time by any
Lender or any of its Affiliates to any Loan Party or Subsidiary in connection
with operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
“Casualty Event”: any involuntary loss of title, any involuntary loss of, damage
to or any destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of any Loan Party or any of its
Restricted Subsidiaries. “Casualty Event” shall include but not be limited to
any taking of all or any part of any real property of any Person or any part
thereof, in or by condemnation or other eminent domain proceedings, or by reason
of the temporary requisition of the use or occupancy of all or any part of any
real property of any Person or any part thereof by any Governmental Authority,
civil or military, or any settlement in lieu thereof.
“CCAA”: Canada’s Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36.
“CDOR Scheduled Unavailability Date”: as defined in Section 1.7.


15

--------------------------------------------------------------------------------






“CDOR Screen Rate”: as defined in Section 1.7.
“CDOR Successor Rate”: as defined in Section 1.7.
“CDOR Successor Rate Conforming Changes”: with respect to any proposed CDOR
Successor Rate, any conforming changes to this Agreement, including changes to
the Canadian BA Rate, Interest Period, timing and frequency of determining rates
and payments of interest and other administrative matters as may be appropriate,
in Agent's discretion, to reflect the adoption of such CDOR Successor Rate and
to permit its administration by Agent in a manner substantially consistent with
market practice (or, if Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such CDOR Successor Rate exists, in such other manner of
administration as Agent determines in consultation with Borrowers). Such changes
shall provide that the CDOR Successor Rate cannot be less than one percent
(1.00%) for purposes of this Agreement.
“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.
“Change in Law”: the occurrence, after the First Amendment Effective dDate
hereof, of (a) the adoption, taking effect or phasing in of any law, rule,
regulation or treaty; (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof; or (c) the making,
issuance or application of any request, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that “Change in Law” shall include, regardless of the date
enacted, adopted or issued, all requests, rules, guidelines, requirements or
directives (i) under or relating to the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or (ii) promulgated pursuant to Basel III by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any similar authority) or any other Governmental Authority.
“Change of Control”: means at any time, Holdings becomes aware of (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, or written notice) the acquisition by any “person” or “group” (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of securities (within the meaning of Rule 13d-5(b)(1) under
the Exchange Act, or any successor provision), other than a Permitted Holder, in
a single transaction or in a related series of transactions, by way of merger,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of 35% or more of the total voting power of the Voting Stock of
Holdings or any Parent Entity unless (i) the Permitted Holders have, at such
time, the right or the ability, directly or indirectly, by voting power,
contract or otherwise, to elect or designate for election at least a majority of
the Board of Directors of Holdings or (ii) during any period of twelve (12)
consecutive months, a majority of the seats (other than vacant seats) on the
Board of Directors of Holdings shall be occupied by persons who were (x) members
of the Board of Directors of Holdings nominated, or whose nomination or election
was approved, by one or more Permitted Holders or (y) appointed by directors so
approved or nominated; provided that so long as Holdings is a Subsidiary of a
Parent Entity, no Person shall be deemed to be or become a beneficial owner of
more than 50% of the total voting power of the Voting Stock of Holdings unless
such Person shall be or become a beneficial owner of more than 50% of the total
voting power of the Voting Stock of such Parent Entity.


16

--------------------------------------------------------------------------------




“Claims”: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, Borrower Materials or the use thereof or transactions relating
thereto, (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or applicable Law, (e) failure by any Loan
Party to perform or observe any terms of any Loan Document, or (f) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any real property owned, leased or operated by any Loan Party or
Restricted Subsidiary of any Loan Party at any time (other than any such
presence, Release or threatened Release resulting solely from acts or omissions
by Persons other than Holdings or any of its Restricted Subsidiaries after Agent
sells the applicable Real Estate pursuant to a foreclosure or has accepted a
deed in lieu of foreclosure), or any Environmental Claim related in any way to
any Loan Party or Restricted Subsidiary, in each case, including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.
“Code”: the Internal Revenue Code of 1986.
“Collateral”: all of each Loan Party’s right, title and interest in all property
of such Loan Party, subject to a Lien under, or purported to be subject to a
Lien under, the Security Documents, that, in each case, now or hereafter secures
(or is intended to secure) any of the Obligations.
“Collateral Access Agreement”: an agreement, in form and substance satisfactory
to Agent, by which (a) for any Collateral located on premises leased by a Loan
Party, the lessor waives or subordinates any Lien it may have on the Collateral,
and agrees to permit Agent to enter upon the premises and remove the Collateral
or to use the premises to store or dispose of the Collateral; (b) for any
Collateral held by a warehouseman, processor, shipper, customs broker or freight
forwarder, such Person waives or subordinates any Lien it may have on the
Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver the Collateral to Agent
upon request; (c) for any Collateral held by a repairman, mechanic or bailee,
such Person acknowledges Agent’s Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to deliver the Collateral to Agent upon
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License; it being understood that any
“Landlord Waiver” in substantially the form of Exhibit H and any “Bailee Letter”
in substantially the form of Exhibit I, in any case obtained by or on behalf of
any Loan Party, shall be satisfactory to Agent as a Collateral Access Agreement.
“Commitment”: for any Lender, the aggregate amount of such Lender’s Facility
Commitments. “Commitments” means the aggregate amount of all Facility
Commitments, which amount shall be $210,000,000 on the Third
Restatement180,000,000 on the First Amendment Effective Date.


17

--------------------------------------------------------------------------------






“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
“Compliance Certificate”: a certificate of Loan Party Agent, in form and
substance consistent with past practices (and which shall, for the avoidance of
doubt, list all outstanding Designated Foreign Guaranties), given at the times
specified in Section 10.1.1(d).
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Net Income”: as defined in the term loan credit agreement, an
indenture or another document governing the Fixed Asset Facility incurred on the
date hereof as such agreement is in effect on the date hereof, or if entered
into after the date hereof, on the date such agreement is entered into in
accordance with the terms hereof.
“Consolidated Senior Secured Net Debt Ratio”: as defined in the term loan credit
agreement, an indenture or another document governing the Fixed Asset Facility
incurred on the date hereof as such agreement is in effect on the date hereof,
or if entered into after the date hereof, on the date such agreement is entered
into in accordance with the terms hereof.
“Consolidated Total Assets”: the consolidated total assets of HoldingsParent and
its Restricted Subsidiaries as set forth on the consolidated balance sheet of
HoldingsParent as of the most recent period for which financial statements were
required to have been delivered pursuant to Sections 10.1.1(a) and (b).
“Consolidated Total Indebtedness”: as of any date of determination, the
aggregate principal amount of Indebtedness of Holdings and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis, to
the extent required to be recorded on a balance sheet in accordance with GAAP,
consisting of Indebtedness for borrowed money, Capitalized Lease Obligations and
debt obligations evidenced by promissory notes or similar instruments (other
than letters of credit to the extent undrawn).
“Consolidated Total Net Debt Ratio”: as defined in the term loan credit
agreement, an indenture or another document governing the Fixed Asset Facility
incurred on the date hereof as such agreement is in effect on the date hereof,
or if entered into after the date hereof, on the date such agreement is entered
into in accordance with the terms hereof.
“Contingent Obligations”: with respect to any Person, any obligation of such
Person Guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:
(1)    to purchase any such primary obligation or any property constituting
direct or indirect security therefor,
(2)    to advance or supply funds:
(a)    for the purchase or payment of any such primary obligation; or


18

--------------------------------------------------------------------------------




(b)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or
(3)    to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Contribution Indebtedness”: Indebtedness of a U.S. Domiciled Loan Party in an
aggregate principal amount not greater than the aggregate amount of cash
contributions (other than Excluded Contributions) made to the capital of such
U.S. Domiciled Loan Party after April 4, 2014; provided that:
(1)    such Contribution Indebtedness shall be Indebtedness with a Stated
Maturity later than the Stated Maturity of the Term LoansFixed Asset Facility
and a Weighted Average Life to Maturity longer than the Weighted Average Life to
Maturity of the Term LoansFixed Asset Facility, and
(2)    such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officer’s Certificate on the Incurrence date
thereof.
“Covenant Party”: each Loan Party other than Holdings.
“Covered Entity”: (a) a “covered entity,” as defined and interpreted in
accordance with 12 C.F.R. §252.82(b); (b) a “covered bank,” as defined in and
interpreted in accordance with 12 C.F.R. §47.3(b); or (c) a “covered FSI,” as
defined in and interpreted in accordance with 12 C.F.R. §382.2(b).
“Creditor Representative”: under any applicable Law, a receiver, interim
receiver, receiver and manager, trustee (including any trustee in bankruptcy),
custodian, conservator, administrator, examiner, sheriff, monitor, assignee,
liquidator, provisional liquidator, sequestrator or similar officer or
fiduciary.
“CRR”: the Council Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.
“DACA Deposit Account”: a Deposit Account subject to a Deposit Account Control
Agreement.
“Declined Amounts”: as defined in the term loan credit agreement, an indenture
or another document governing the Fixed Asset Facility incurred on the date
hereof as such agreement is in effect on the date hereof, or if entered into
after the date hereof, on the date such agreement is entered into in accordance
with the terms hereof.


19

--------------------------------------------------------------------------------




“Default”: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
“Default Rate”: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% per annum plus the interest rate otherwise
applicable thereto or if such Obligation does not bear interest, a rate equal to
the U.S. Base Rate, plus 2.00% per annum.
“Defaulting Lender”: any Lender that, as determined by Agent, (a) has failed to
comply with its funding obligations hereunder, and such failure is not cured
within two Business Days unless such Lender notifies Agent and Loan Party Agent
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied; (b) has notified Agent or Loan Party Agent that
such Lender does not intend to comply with its funding obligations hereunder or
under any other credit facility, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (c) has failed, within three
Business Days following request by Agent or Loan Party Agent, to confirm in a
manner satisfactory to Agent and Loan Party Agent that such Lender will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Loan Party Agent); or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of an Insolvency
Proceeding (including reorganization, liquidation, or appointment of a receiver,
custodian, administrator or similar Person by the Federal Deposit Insurance
Corporation or any other regulatory authority) or (ii) become the subject of a
Bail-In Action; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an equity
interest in such Lender or parent company unless the ownership provides immunity
for such Lender from jurisdiction of courts within the United States or from
enforcement of judgments or writs of attachment on its assets, or permits such
Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.
“Deposit Account”: as defined in the UCC (and/or with respect to any Deposit
Account located in Canada, any bank account with a deposit function).
“Deposit Account Control Agreements”: the deposit account control agreements in
form and substance satisfactory to Agent executed by each lockbox servicer and
financial institution maintaining a lockbox and/or Deposit Account (other than
an Excluded Deposit Account) for a Loan Party, in favor of Agent and meeting the
requirements set forth in Section 8.2.4.
“Designation Date”: the first (1st) date after the Third Restatement Date on
which there shall occur (a) any event described in Section 11.1(i) with respect
to any Borrower, or (b) an acceleration of Loans and termination of the
Commitments pursuant to Section 11.2.
“Designated Foreign Guaranty”: a guaranty established by a Borrower in favor of
any Lender and/or Affiliate of a Lender with respect to a monetary or financial
obligation of a Foreign Subsidiary of Holdings (other than a Canadian Facility
Loan Party or the European Borrower); provided that (x) the aggregate
outstanding amount of Indebtedness of the Foreign Subsidiaries secured by the
ABL Collateral shall not exceed $30,000,000 in the aggregate at any time and (y)
for any of the foregoing to be included as an “Obligation” for purposes of a
distribution under Section 5.5.1, the Lender or Affiliate providing such


20

--------------------------------------------------------------------------------




Designated Foreign Guaranty and Loan Party Agent must have previously provided
written notice to Agent of (i) the existence of such Designated Foreign
Guaranty, (ii) the maximum dollar amount of obligations arising thereunder which
may be included as a Canadian Designated Foreign Guaranty Reserve or U.S.
Designated Foreign Guaranty Reserve, as applicable (“Designated Foreign Guaranty
Amount”), in Agent’s Permitted Discretion, and (iii) the methodology to be used
by such parties in determining the Designated Foreign Guaranty Amount owing from
time to time and if Agent has received no such notice with respect to any such
Designated Foreign Guaranty Reserve, then Agent shall be permitted to assume
that no such Designated Foreign Guaranty Reserve is outstanding in connection
with making distributions under Section 5.5.1; provided, however, that no such
notice from Loan Party Agent shall be required with respect to any Designated
Foreign Guaranty Reserve provided by Bank of America or its Affiliates. The
Designated Foreign Guaranty Amount may be changed from time to time by Agent
(with respect to Designated Foreign Guaranties provided by Bank of America or
its Affiliates) in its Permitted Discretion or upon written notice to Agent by
the Lender or Affiliate that is the beneficiary of the related Designated
Foreign Guaranty and Loan Party Agent. No additional Designated Foreign Guaranty
Amount may be voluntarily established or increased by the Loan Parties at any
time that a Default or Event of Default exists, or if a reserve in such amount
would cause an Overadvance.
“Designated Jurisdiction”: any country or territory that is the subject of any
Sanction.
“Designated Preferred Stock”: Preferred Stock of Holdings or Holdings or any
other Parent Entity, as applicable (other than Excluded Equity), that is issued
after the April 4, 2014 for cash and is so designated as Designated Preferred
Stock, pursuant to an Officer’s Certificate, on the issuance date thereof, the
cash proceeds of which are contributed to the capital of Holdings (if issued by
Holdings or any Parent Entity) and excluded from the calculation set forth in
Section 10.2.3(a)(3).
“Disqualified Stock”: with respect to any Person, any Capital Stock of such
Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable), in each case, at the
option of the holder thereof or upon the happening of any event:
(1)    matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise (other than as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Term LoansFixed Asset Facility and all other Obligations that are
accrued and payable and the termination of any Commitments),
(2)    is convertible or exchangeable for Indebtedness or Disqualified Stock, or
(3)    is redeemable at the option of the holder thereof, in whole or in part,
in each case prior to 91 days after the Facility Termination Date; provided,
however, that only the portion of Capital Stock that so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Capital Stock is
issued to any employee or to any plan for


21

--------------------------------------------------------------------------------




the benefit of employees of Holdings or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Stock
solely because it may be required to be repurchased by Holdings in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided, further, that any class
of Capital Stock of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Capital Stock that is not
Disqualified Stock shall not be deemed to be Disqualified Stock.


“Distribution”: any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); any distribution,
advance or repayment of Indebtedness to a holder of Equity Interests; or any
purchase, redemption, or other acquisition or retirement for value of any Equity
Interest (other than by issuance of Equity Interests which are not Disqualified
Stock).
“Document”: as defined in the UCC (and/or with respect to any Document of a
Canadian Domiciled Loan Party, a “document of title” as defined in the PPSA).
“Dollar Equivalent”: on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines using
the Exchange Rate (which determination shall be conclusive and binding absent
manifest error) would be necessary to be sold on such date at the applicable
Exchange Rate to obtain the stated amount of the other currency.
“Dollars” or “$”: lawful money of the United States.
“Dominion Account”: with respect to the Canadian Domiciled Loan Parties, the
Canadian Dominion Account, and with respect to the U.S. Facility Loan Parties,
the U.S. Dominion Account.
“EBITDA”: determined on a consolidated basis for HoldingsParent and its
Restricted Subsidiaries, net income plus (a) without duplication and to the
extent deducted in determining net income, the sum of (i) interest expense, (ii)
Receivables Fees, (iii) provision for income taxes, (iv) depreciation and
amortization expense, (v) non-cash charges, fees, losses or expenses (but
excluding any non-cash charge, fee, loss or expense that was included in net
income in a prior period and any non-cash charge, fee, loss or expense that
relates to the write-down or write-off of Inventory, other than any write-down
or write-off of Inventory as a result of purchase accounting adjustments in
respect of any acquisition), (vi) cash and non-cash expenses in connection with
facility closures, severance, relocation, restructuring, integration and other
similar adjustments (“Facility Closings and Severance Expenses”) in any period,
(vii) any losses on the sale of discontinued operations, (viii) any losses on
business dispositions or asset dispositions, (ix) any extraordinary charges or
losses during such period (calculated on an “after-tax” basis and in accordance
with GAAP), (x) earnings of Joint Ventures to the extent received in cash in any
period, (xi) non-recurring fees, expenses and charges made or incurred in
respect of professional or financial advisory, investment banking, underwriting
and similar services (including legal, accounting and consulting costs) to the
extent relating to any offering of debt, Equity Interests, Investments,
acquisitions, divestitures or discontinuations, in each case permitted hereunder
(including, for the avoidance of doubt, fees, expenses and charges in


22

--------------------------------------------------------------------------------




connection with the Transactions), in each case, whether or not consummated and
(xii) intellectual property royalties to the extent received in cash, minus (b)
without duplication and to the extent included in determining net income, the
sum of (i) any cash payments for Facility Closings and Severance Expenses paid
after April 4, 2014 in excess of 20% of EBITDA (calculated without giving effect
to this clause (b)(i) for such period) for the most recent twelve (12) calendar
month period then ended on such date of determination, (ii) any extraordinary
gains and non-cash items of income during such period (calculated on an
“after-tax” basis and in accordance with GAAP), (iii) any gains for the sale of
discontinued operations, (iv) any gains on business dispositions or asset
dispositions (other than sales of inventory in the ordinary course of business)
and (v) any cash payments made in respect of non-cash charges described in
clause (a)(v) taken in a prior period; in each case of clauses (a) and (b),
determined on a consolidated basis in accordance with GAAP. For purposes of the
computation of the Fixed Charge Coverage Ratio, EBITDA for any period shall be
calculated on a Pro Forma Basis to give effect to (i) any Person or business
acquired during such period pursuant to an acquisition permitted hereby and not
subsequently sold or otherwise disposed of by Holdings or any of its Restricted
Subsidiaries during such period and (ii) any Subsidiary or business disposed of
during such period by Holdings or any of its Restricted Subsidiaries.
“EEA Financial Institution”: means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority”: means any public administrative authority or any
pPerson entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Account”: as determined separately for (x) the Canadian Borrower and
(y) the U.S. Borrower, an Account owing to the U.S. Borrower or the Canadian
Borrower (or a member of its respective Applicable Loan Party Group) that arises
in the ordinary course of business of such Borrower (or a member of its
respective Applicable Loan Party Group) from the sale of goods or rendition of
services, is payable in Dollars, Canadian Dollars or Mexican Pesos, and that is
deemed by Agent in its Permitted Discretion to be an Eligible Account. Without
limiting the foregoing, no Account shall be an Eligible Account if:


23

--------------------------------------------------------------------------------






(a)    it is unpaid for more than sixty (60) days after the original due date,
or more than ninety (90) days after the original invoice date;
(b)    fifty percent (50%) or more of the Dollar Equivalent amount of all
Accounts owing to such Borrower (or a member of its Applicable Loan Party Group)
by the Account Debtor are not Eligible Accounts under the foregoing clause (a);
(c)    except as set forth in clause (d) below, when aggregated with other
Accounts owing to such Borrower (or a member of its Applicable Loan Party Group)
by the Account Debtor, it exceeds ten percent (10%) of the aggregate Eligible
Accounts (or such higher percentage as Agent may establish for the Account
Debtor from time to time) of each such Borrower (or a member of its Applicable
Loan Party Group);
(d)    when aggregated with other Accounts owing to the Loan Parties by the
relevant Account Debtor or any of its respective Affiliates, it exceeds (i)
twenty percent (20%) in the case of Chrysler Group, LLC, (ii) 40% in the case of
General Motors Corporation and (iii) forty percent (40%) in the case of Ford
Motor Company, in each case, of the aggregate Eligible Accounts (or such higher
percentage as the Required Lenders may establish for the Account Debtor from
time to time) of the Loan Parties;
(e)    it does not conform in any material respect with a covenant or
representation herein;
(f)    it is owing by a creditor or supplier who has not entered into an
agreement reasonably satisfactory to Agent waiving applicable rights of set-off,
or is otherwise reasonably determined to be subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof), including, without limitation, liabilities related to the “Ford
Electronic Raw Material Acquisition Program” and allowances for long term
agreements;
(g)    an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is subject to Sanctions or any specially designated nationals list maintained
by OFAC; or such Borrower (or a member of its Applicable Loan Party Group) is
not able to bring suit or enforce remedies against the Account Debtor through
judicial process (unless such Account is guaranteed or supported by a guarantor
or support provider reasonably acceptable to Agent, on such terms as are
reasonably acceptable to Agent);
(h)    the Account Debtor is organized or has its principal offices outside the
United States or Canada, unless (i) such Account is contracted with the United
States or Canada (as applicable) operations of such entity or (ii) the United
States or Canada (as applicable) operations of such entity are responsible for
payment thereof;
(i)    it is owing by a Government Authority, unless in the case of the Accounts
of the U.S. Borrower or any other U.S. Facility Loan Party, the Account Debtor
is the United States or any department, agency or instrumentality thereof and
the Account has been assigned to Agent in compliance with the Assignment of
Claims Act or, in the case of any Canadian Domiciled Loan Party, the Account
Debtor is the federal government of Canada or any Crown corporation, department,
agency


24

--------------------------------------------------------------------------------




or instrumentality of Canada and the applicable Canadian Domiciled Loan Party
has complied, to the satisfaction of Agent, with the Financial Administration
Act;
(j)    it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien except a Permitted Collateral Lien;
(k)    the goods giving rise to it have not been delivered to and accepted by
the Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;
(l)    it is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment;
(m)    its payment has been extended beyond the periods specified in clause (a)
above, the Account Debtor has made a partial payment, or it arises from a sale
on a cash-on-delivery basis;
(n)    it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale‑or‑return, sale‑on‑approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes;
(o)    (A) the agreements evidencing such Accounts, in the case of Accounts of
the U.S. Borrower or any other U.S. Facility Loan Party, are not governed by the
laws of any state of the United States or the District of Columbia or Canada or
any province or territory of Canada and (B) the agreements evidencing such
Accounts, in the case of Accounts of any Canadian Domiciled Loan Party, are not
governed by the laws of Canada or any province or territory of Canada, any state
of the United States or the District of Columbia, or the laws of such other
jurisdictions acceptable to Agent;
(p)    it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued;
(q)    it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof. In calculating delinquent
portions of Accounts under clauses (a) and (b), credit balances more than ninety
(90) days old will be excluded;
(r)    it arises from sales of tooling (other than Eligible Tooling Accounts);
(s)    it is owing by NISCO or Nishikawa Rubber Company and the aggregate amount
of all such Eligible Accounts do not exceed $5,000,000; or
(t)    it is otherwise unacceptable to Agent in its Permitted Discretion.
“Eligible Assignee”: a Person that is (i) a Lender or a U.S. based Affiliate of
a U.S. Lender, (ii) if such Person is to hold U.S./European Facility
Obligations, an Approved Fund; (iii) if such Person is to hold Canadian Facility
Obligations, a Canadian Qualified Lender and a U.S. Lender or an Affiliate of a
U.S. Lender; (iv) a financial institution approved by (x) Agent and Issuing Bank
in their reasonable discretion and (y) Loan Party Agent (which approval by Loan
Party Agent shall not be unreasonably withheld or delayed, and shall be deemed
given if no objection is made within five (5) Business Days after notice of the
proposed assignment), that has total assets in excess of $5,000,000,000 and
whose becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Code or any other applicable Law;


25

--------------------------------------------------------------------------------




and (v) during the continuance of an Event of Default, any Person acceptable to
Agent in its discretion (excluding any Loan Party or Affiliate thereof).
“Eligible Inventory”: as determined separately for (x) the Canadian Borrower and
(y) the U.S. Borrower, Inventory owned by the U.S. Borrower or the Canadian
Borrower (or a member of its respective Applicable Loan Party Group) that Agent,
in its Permitted Discretion deems to be Eligible Inventory. Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it:
(a)    is not packaging or shipping materials, labels, samples, display items,
bags, replacement parts or manufacturing supplies;
(b)    is not held on consignment, nor subject to any deposit or downpayment;
(c)    is in new and saleable condition and is not damaged, defective, shopworn
or otherwise unfit for sale;
(d)    is not slow-moving, obsolete or unmerchantable, and does not constitute
returned or repossessed goods;
(e)    meets all standards imposed by any Governmental Authority in all material
respects and has not been acquired from an entity subject to Sanctions or any
specifically designated nationals list maintained by OFAC;
(f)    conforms in all material respects with the covenants and representations
herein;
(g)    is subject to Agent’s duly perfected, first priority Lien, and no other
Lien except a Permitted Collateral Lien;
(h)    is located within the continental United States, in the case of Inventory
of the U.S. Borrower or any other U.S. Facility Loan Party, or within Canada, in
the case of Inventory of any Canadian Domiciled Loan Party, and is not consigned
to any Person;
(i)    is not in transit (other than, in the case of Inventory of the U.S.
Borrower or any other U.S. Facility Loan Party, in transit between facilities of
the U.S. Facility Loan Parties or from facilities of the Canadian Domiciled Loan
Parties or, in the case of Inventory of any Canadian Domiciled Loan Party in
transit between facilities of the Canadian Domiciled Loan Parties or from
facilities of U.S. Facility Loan Parties);
(j)    is not subject to any (i) warehouse receipt unless the warehouseman has
delivered a Collateral Access Agreement or with respect to which an appropriate
U.S. or Canadian Rent and Charges Reserve has been established or (ii)
negotiable Document;


26

--------------------------------------------------------------------------------






(k)    is not subject to any License or other arrangement that restricts such
Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Collateral Access Agreement;
(l)    is not located on leased premises or in the possession of a warehouseman,
repairman, mechanic, shipper, freight forwarder or other Person, unless the
lessor or such Person has delivered a Collateral Access Agreement or with
respect to which an appropriate U.S. or Canadian Rent and Charges Reserve has
been established;
(m)    is not located on leased premises (unless a Collateral Access Agreement
has been obtained with respect to such premises) or in the possession of a
processor;
(n)    is reflected in the details of a current perpetual inventory report;
(o)    does not constitute the portion of the cost of such Inventory which is
attributable to intercompany profit; and
(p)    does not constitute lower cost, market adjustment or reserves.
“Eligible Tooling Account”: as determined separately for (x) the Canadian
Borrower and (y) the U.S. Borrower, an Account (a) that would qualify as an
Eligible Account but for the fact that it arose from the sale of tooling; (b)
that has been billed for fully completed tooling in accordance with the
underlying purchase order for the tooling and consistent with the applicable
Borrower’s customary billing practices; (c) for which all tooling related to
those Accounts has met all Production Part Approval Process requirements and all
other required approvals, in each case in all material respects; (d) for which
there are no conditions to payment of the Accounts; (e) that has not been sold
pursuant to a Permitted Receivables Financing, and (f) for which there are no
Liens on any of the tooling to which the Accounts relate (other than (x) in
Agent’s favor and (y) second priority Liens in Fixed Asset Facility Collateral
Agent’s favor or other Permitted Collateral Liens).
“EMU Legislation”: the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.
“Enforcement Action”: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to realize upon any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, or otherwise).
“Environment”: ambient air, indoor air, surface water, groundwater, drinking
water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.
“Environmental Claim”: any investigation, notice, notice of violation or of
potential responsibility, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (ii)
in connection with any Hazardous Material; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health, safety, natural
resources or the environment.


27

--------------------------------------------------------------------------------




“Environmental Laws”: any and all applicable current or future federal, state,
provincial, territorial, local and foreign statutes, laws, including common law,
regulations or ordinances, rules, judgments, orders, decrees, permits licenses
or restrictions imposed by a Governmental Authority relating to pollution, the
protection of the Environment and the protection of human health (to the extent
relating to exposure to Hazardous Materials), including those relating to the
generation, use, handling, storage, transportation, treatment or Release or
threat of Release of Hazardous Materials.
“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of investigation or remediation, fines, penalties
or indemnities), of Holdings, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other binding consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Permit”: any permit, approval, identification number, license or
other authorization required under any Environmental Law.
“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).
“Equity Offering”: any public or private sale after April 4, 2014 of capital
stock or Preferred Stock of Holdings or any Parent Entity or any direct or
indirect parent of Holdings, as applicable (other than Disqualified Stock),
other than:
(1)    public offerings with respect to Holdings’ or such Parent Entity’s common
stock registered on Form S-8; and
(2)    any such public or private sale that constitutes an Excluded Contribution
or Refunding Capital Stock.
“ERISA”: the Employee Retirement Income Security Act of 1974, and the rules and
regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate”: as applied to any Person, (i) any corporation which is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.
“ERISA Event”: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Holdings, any Subsidiary or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Holdings, any Subsidiary or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is insolvent or in reorganization (within the meaning of Title IV of ERISA)
or in “endangered” or “critical” status (within the meaning of Section 432 of
the Code or Section 305 of


28

--------------------------------------------------------------------------------




ERISA); (d) the filing of a notice of intent to terminate, or the commencement
of proceedings by the PBGC to terminate, a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (g) the failure to make by its due
date a required contribution under Section 430(j) of the Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (h) the imposition of any liability under Title IV of ERISA,
other than for PBGC premiums due but not delinquent, upon Holdings, any
Subsidiary or any ERISA Affiliate or (i) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in liability to Holdings or any
Subsidiary.
“EU Bail-In Legislation Schedule”: means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” or “€”: the single lawful currency of the European Union as constituted
by the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.
“European Bank Product Reserve”: the aggregate amount of reserves, as
established by Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of the then outstanding
Secured Bank Product Obligations of the European Borrower and its Subsidiaries
(or any other Affiliate thereof requested by the European Borrower and approved
by Agent).
“European Borrower”: as defined in the preamble to this Agreement.
“European Facility Obligations”: all applicable Obligations of the U.S./European
Facility Loan Parties (including, for the avoidance of doubt, the Obligations of
the U.S. Domiciled Loan Parties as guarantors of the Canadian Facility
Obligations and the European Facility Obligations).
“European LC Obligations”: the sum (without duplication) of (a) all amounts
owing by the European Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of the
European Borrower; and (c) all fees and other amounts owing with respect to
Letters of Credit issued for the account of the European Borrower.
“European Letters of Credit”: as defined in Section 2.2.1 hereof.
“European Revolver Exposure”: on any date, an amount equal to the sum of the
Dollar Equivalent of the European Revolver Loans outstanding on such date plus
the European LC Obligations (excluding amounts specified in clause (c) of such
definition) on such date.
“European Revolver Loan”: a Revolver Loan made by a U.S. Lender to the European
Borrower pursuant to Section 2.1.1(a), which Loan shall be denominated in Euros
and shall be a LIBOR Loan.
“European Revolver Notes”: collectively, each promissory note, if any, executed
by the European Borrower in favor of a U.S. Lender to evidence the European
Revolver Loans funded from time to time by such U.S. Lender, which shall be in
the form of Exhibit A-3 to this Agreement, together with any replacement or
successor notes therefor.


29

--------------------------------------------------------------------------------




“Event of Default”: as defined in Section 11.
“Excess Amount”: as defined in Section 5.12.
“Exchange Rate”: on any date, (i) with respect to Canadian Dollars in relation
to Dollars, the spot rate as quoted by Bank of America as its noon spot rate at
which Dollars are offered on such date for Canadian Dollars, (ii) with respect
to Dollars in relation to Canadian Dollars, the spot rate as quoted by Bank of
America as its noon spot rate at which Canadian Dollars are offered on such date
for Dollars, (iii) with respect to Euros in relation to Dollars, the spot rate
as quoted by Bank of America as its noon spot rate at which Dollars are offered
on such date for Euros, (iv) with respect to Dollars in relation to Euros, the
spot rate as quoted by Bank of America as its noon spot rate at which Euros are
offered on such date for Dollars, (v) with respect to Sterling in relation to
Dollars, the spot rate as quoted by Bank of America as its noon spot rate at
which Dollars are offered on such date for Sterling and (vi) with respect to
Dollars in relation to Sterling, the spot rate as quoted by Bank of America as
its noon spot rate at which Sterling are offered on such date for Dollars.
“Excluded Contributions”: means the net cash proceeds and Cash Equivalents
received by Holdings after April 4, 2014 from:
(1)    contributions to its common equity capital, and
(2)    the sale of Capital Stock (other than Excluded Equity) of Holdings,
in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by an Officer of Holdings, the proceeds of which are
excluded from the calculation set forth in Section 10.2.3(a)(3).
“Excluded Deposit Accounts”: as defined in the Pledge and Security Agreement and
the Canadian Security Agreement.
“Excluded Equity”: (i) Disqualified Stock, (ii) any Equity Interests issued or
sold to a Restricted Subsidiary of Holdings or any employee stock ownership plan
or trust established by Holdings or any of its Subsidiaries (to the extent such
employee stock ownership plan or trust has been funded by Holdings or any
Restricted Subsidiary) and (iii) any Equity Interest that has already been used
or designated as (or the proceeds of which have been used or designated as) Cash
Contribution Amount, Designated Preferred Stock, Excluded Contribution or
Refunding Capital Stock, to increase the amount available under Section
10.2.3(b)(vi)(A) or clause (14) of the definition of “Permitted Investments.”


30

--------------------------------------------------------------------------------




“Excluded Subsidiary”: any Subsidiary that is (a) a Foreign Subsidiary, other
than a Canadian Subsidiary (with respect to any Guarantee of Obligations of the
Canadian Borrower), that is a CFC or any Subsidiary of a CFC, (b) an
Unrestricted Subsidiary, (c) not wholly owned directly by Holdings or one or
more of its wholly owned Restricted Subsidiaries, (d) an Immaterial Subsidiary,
(e) a charitable Subsidiary, (f) any Subsidiary that is prohibited by applicable
law, rule or regulation or by any Contractual Obligation existing on the Third
RestatementFirst Amendment Effective Date and not entered into in contemplation
hereof from guaranteeing the Obligations or which would require governmental
and/or regulatory consent, approval, license or authorization to provide such
guarantee, unless such consent, approval, license or authorization has been
received, or which would result in adverse tax consequences to Holdings and/or
any of its Subsidiaries as reasonably determined by Holdings, (g) any
Receivables Subsidiary, (h) any Subsidiary that is created solely for the
purpose of consummating a transaction pursuant to an acquisition permitted
hereunder, if such new Subsidiary at no time holds any assets or liabilities
other than any merger consideration contributed to it contemporaneously with the
closing of such transactions, provided that such Subsidiary shall only be an
Excluded Subsidiary for the period immediately prior to such acquisition and (i)
any Subsidiary that has no material assets other than the Capital Stock of CFCs.
“Excluded Swap Obligation”: with respect to any Loan Party, each Swap Obligation
as to which, and only to the extent that, a Loan Party’s guaranty of or grant of
a Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because such Loan Party does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
Section 5.10 and any other keepwell, support or other agreement for the benefit
of such Loan Party, and all guarantees of Swap Obligations by other Loan
Parties) when such guaranty or grant of Lien becomes effective with respect to
the Swap Obligation. If a Hedging Agreement governs more than one Swap
Obligation, only the Swap Obligation(s) or portions thereof described in the
foregoing sentence shall be Excluded Swap Obligation(s).
“Excluded Tax”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income or net profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrowers under Section 12.10) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.8, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.9 and (d) any
U.S. federal withholding Taxes imposed under FATCA. Notwithstanding the
foregoing, United States withholding Taxes shall not be “Excluded Taxes” if such
withholding Taxes arise on or after the implementation of the transactions
contemplated by the Reallocation Agreement.


31

--------------------------------------------------------------------------------




“Existing Letters of Credit”: means the letters of credit set forth on Schedule
1.1(c).
“Existing Loan Agreement”: as defined in the Recitals to this Agreement.
“Extraordinary Expenses”: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of a Loan Party, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Loan Party,
any representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral; (e)
any Enforcement Action; (f) negotiation and documentation of any modification,
waiver, workout, restructuring or forbearance with respect to any Loan Documents
or Obligations; and (g) Protective Advances. Such costs, expenses and advances
include transfer fees, Other Taxes, storage fees, insurance costs, permit fees,
utility reservation and standby fees, legal fees, appraisal fees, brokers’ fees
and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental consultants’ fees, wages and salaries paid to employees of any
Loan Party or independent contractors in liquidating any Collateral, and travel
expenses.
“Facility Commitment”: with respect to the commitment of a U.S. Lender, its
U.S./European Revolver Commitment and, with respect to a Canadian Lender, its
Canadian Revolver Commitment; and the term “Facility Commitments” means,
collectively, the Facility Commitments of U.S. Lenders and the Facility
Commitments of Canadian Lenders. To the extent any Lender has both a U.S.
Revolver Commitment and a Canadian Revolver Commitment, such Commitments shall
be considered as separate Commitments for purposes of this definition.
“Facility Commitment Increase Effective Date”: as defined in Section 2.1.4(f).
“Facility Termination Date”: November 2, 2021the earlier of (a) March 24, 2025
and (b) the date 91 days prior to the maturity date of the Fixed Asset Facility.
“Fair Market Value”: with respect to any asset or property, the price which
could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Loan Party Agent).
“FATCA”: Sections 1471 through 1474 of the Code (including any agreements
entered into pursuant to Section 1474(b)(1) of the Code), as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any current or future
regulations or official interpretations thereof, any intergovernmental
agreements between a non-U.S. jurisdiction and the United States with respect to
the foregoing, and any related laws, rules or regulations adopted pursuant to or
to implement any of the foregoing.


32

--------------------------------------------------------------------------------






“Federal Funds Rate”: for any date, (a) the weighted average ofper annum
interest rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers on the applicable
Business Dday (or on the preceding Business Day, if the applicable day is not a
Business Day), as published by the Federal Reserve Bank of New York on the next
Business Day; or (b) if no suchthe rate is not so published on the next Business
Day, the average per annum rate (rounded up, if necessary, to the nearest 1/1008
of 1%) charged to Bank of America on the applicable day on such transactions, as
determined by Agent; provided, that in no event shall the Federal Funds Rate be
less than zero.
“FILO Credit Facility”: as defined in Section 2.4(a).
“FILO Credit Facility Amendment”: as defined in Section 2.4(c).
“FILO Lenders”: as defined in Section 2.4(a).
“Financial Administration Act”: Financial Administration Act (Canada) and all
regulations and schedules thereunder.
“Financial Covenant Trigger Period”: the period (a) commencing on the day that
an Event of Default occurs, or Average Period Availability (for a one-day
period) is less than the greater of (i) $15,000,000 and (ii) 10% of the
Borrowing Base; and (b) continuing until, during the preceding thirty (30)
consecutive days, no Event of Default has existed and Average Period
Availability has been greater than the greater of (i) $15,000,000 and (ii) 10%
of the Borrowing Base.
“First Amendment”: that certain Amendment No. 1 to Third Amended and Restated
Loan Agreement dated as of the First Amendment Effective Date by and among the
Loan Parties party thereto, Agent and the Lenders party thereto.
“First Amendment Effective Date”: March 24, 2020.
“Fixed Asset Collateral”: as defined in the Intercreditor Agreement.
“Fixed Asset Fixed Charge Coverage Ratio”: the “Fixed Charge Coverage Ratio” as
defined in the agreement governing the Fixed Asset Facility as such agreement is
in effect on the date hereof, or if entered into after the date hereof, on the
date such agreement is entered into in accordance with the terms hereof.
“Fixed Asset Facility Pro Forma Basis: with respect to the incurrence of any
applicable Indebtedness under this Agreement, the incurrence of such
Indebtedness on a “pro forma basis” as described in the applicable agreement
governing the Fixed Asset Facility as such agreement is in effect on the date
hereof, or if entered into after the date hereof, on the date such agreement is
entered into in accordance with the terms hereof.
“Fixed Asset Facility”: (i) the term loan facility with respect to the senior
secured term B credit facility entered into on the Third Restatement Date among
Holdings, the financial institutions named therein and Deutsche Bank AG New York
Branch, as administrative agent and collateral agent, as amended, restated,
supplemented, waived, replaced (whether or not upon termination, and whether
with the original lenders or otherwise), restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring


33

--------------------------------------------------------------------------------




all or any portion of the Indebtedness under such facility or agreements or
indenture or indentures or any successor or replacement facility or indenture or
indentures or increasing the amount loaned or issued thereunder or altering the
maturity thereof, and (ii) whether or not the credit agreement referred to in
clause (i) remains outstanding, if designated by Holdings to be included in the
definition of “Fixed Asset Facility,” one or more (A) debt facilities,
indentures or commercial paper facilities providing for revolving credit loans,
term loans, notes, debentures, receivables financing (including through the sale
of receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
increased, replaced or refunded in whole or in part from time to time; provided,
that any Fixed Asset Facility shall be subject to the Intercreditor Agreement,
and any amendment, supplement, modification, extension, restructuring, renewal,
refinancing, restatement, increase, replacement or refunding thereto shall be
permitted by the Intercreditor Agreement.
“Fixed Asset Facility Collateral Agent”: the collateral agent for the holders
of(or the administrative agent in similar capacity) with respect to the Fixed
Asset Facility.
“Fixed Charge Coverage Ratio”: for HoldingsParent and its Restricted
Subsidiaries on any date of determination, the ratio, determined on a
consolidated basis for the most recent twelve (12) calendar month period then
ended on such date of determination, of (a) EBITDA minus Capital Expenditures
(except those financed with Borrowed Money other than Revolver Loans), and cash
taxes paid (net of cash tax refunds received during such period), in each case
during such period to (b) Fixed Charges during such period.
“Fixed Charge Coverage Ratio Test Period”: with respect to each calendar month,
the immediately preceding twelve (12) calendar month period ending on the last
day of the prior calendar month.
“Fixed Charges”: for any period and for HoldingsParent and its Restricted
Subsidiaries on a consolidated basis included in any applicable calculation of
Fixed Charge Coverage Ratio, the sum of (calculated on a consolidated basis
solely with respect to those Persons specified to be included in such
calculation), without duplication:
(a)    cash interest expense (net of any interest income);
(b)    Receivables Fees;
(c)    scheduled principal payments in respect of Borrowed Money, as determined
on the first day of the applicable period (or if such Indebtedness was incurred
on a subsequent date, on such date); but excluding, for the avoidance of doubt,
(i) payments made on Revolving Loans and Swingline Loans during such period and
(ii) voluntary and mandatory prepayments of other Indebtedness permitted by this
Agreement;


34

--------------------------------------------------------------------------------






(d)    all regularly scheduled Distributions made by Holdings in cash (including
without limitation any regularly scheduled Distributions to a Parent Entity to
meet the debt service obligations of such Parent Entity); and
(e)    mandatory cash contributions made to any Pension Plan less (without
duplication) the profit and loss statement charge (or benefit with respect to
such pension funding obligations for such period).
“Floating Rate Loan”: a U.S. Base Rate Loan, a Canadian Prime Rate Loan or a
Canadian Base Rate Loan, as the context requires.
“FLSA”: the Fair Labor Standards Act of 1938.
“Foreign Collateral”: the ABL Collateral of any Loan Party that is not a Foreign
Subsidiary.
“Foreign Government Scheme or Arrangement”: as defined in Section 9.1.18(d).
“Foreign Plan”: as defined in Section 9.1.18(d).
“Foreign Plan Event”: (i) the failure of Holdings or any of its Restricted
Subsidiaries to make its required contributions in respect of any Foreign Plan;
(ii) the failure of Holdings or any of its Restricted Subsidiaries to administer
any Foreign Plan in accordance with its terms and all applicable laws; (iii) the
occurrence of an act or omission in respect of any Foreign Plan which could give
rise to the imposition on Holdings or any of its Restricted Subsidiaries of
fines, penalties or related charges under applicable laws; (iv) the assertion of
a material claim (other than a routine claim for benefits) against Holdings or
any of its Restricted Subsidiaries in respect of a Foreign Plan; (v) the
imposition of a Lien in respect of any Foreign Plan; or (vi) any event or
condition which might constitute grounds for termination, in whole or in part,
of any Foreign Plan or the appointment of a trustee to administer any Foreign
Plan.
“Foreign Subsidiary”: a Restricted Subsidiary not organized or existing under
the laws of the United States of America, any state thereof or the District of
Columbia thereof and any direct or indirect Subsidiary of such Restricted
Subsidiary.
“FRB”: the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure”: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent allocated to other Lenders
under Section 4.2 or, in the case of LC Obligations, Cash Collateralized by the
Defaulting Lender.
“FSCO”: The Financial Services Commission of Ontario or like body in any other
province of Canada with whom a Canadian Pension Plan is registered in accordance
with applicable Law and any other Governmental Authority succeeding to the
functions thereof.
“Full Payment”: with respect to any Obligations (other than indemnity
obligations that are not currently due and payable): (a) the full and
indefeasible cash payment thereof in the applicable currency required hereunder,
including any interest, fees and other charges accruing during an Insolvency
Proceeding (whether or not allowed in the proceeding) and (b) if such
Obligations are LC Obligations consisting of


35

--------------------------------------------------------------------------------




undrawn Letters of Credit, Cash Collateralization thereof (or delivery of a
standby letter of credit acceptable to Agent in its discretion, in the amount of
required Cash Collateral). No Loans shall be deemed to have been paid in full
until all Commitments related to such Loans have expired or been terminated.
“GAAP”: generally accepted accounting principles in effect in the United States,
from time to time, applied consistently. Notwithstanding any other provision
contained herein, the amount of any Indebtedness under GAAP with respect to
Capitalized Lease Obligations shall be determined in accordance with the
definition of Capitalized Lease Obligations.
“General Intangibles”: as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Facility Loan Party, an “intangible” as defined in the
PPSA).
“Governmental Approvals”: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, all Governmental Authorities.
“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof, anyfederal, state, providence,
local, foreign or other agency, authority, instrumentality, regulatory body,
court, administrative tribunalbody, commission, court, instrumentality,
political subdivision, central bank, or other entity or officer exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to governmentfor any governmental, judicial,
investigative, regulatory or self-regulatory authority (including the Financial
Conduct Authority, the Prudential Regulation Authority and any supra-national
bodies such as the European Union or European Central Bank), in each case
whether it is or is not associated with the United States, a state, district or
territory thereof, Canada, a province or territory thereof, or the Netherlands.
“Government Scheme or Arrangement”: as defined in Section 9.1.18(d).
“Guarantee”: each guarantee agreement (including this Agreement and the Canadian
Facility Guarantee) executed by a Guarantor in favor of Agent guaranteeing all
or any portion of any Canadian Facility Obligation or U.S./European Facility
Obligation.
“Guarantors”: Canadian Facility Guarantors, U.S./European Facility Guarantors,
and each other Person (if any) who guarantees payment or performance of any
Obligations.
“Guarantor Payment”: as defined in Section 5.10.3.
“Hazardous Materials”: petroleum or petroleum distillates, asbestos or
asbestos-containing materials or any other chemical, material, substance, waste,
pollutant or contaminant or compound which is regulated pursuant to any
Environmental Law.
“Hedging Agreement”: an agreement relating to any swap, cap, floor, collar,
option, forward (excluding contracts for the acquisition of raw materials in the
ordinary course of business), cross right or obligation, or combination thereof
or similar transaction, with respect to interest rate, foreign exchange,
currency, commodity, credit or equity risk.


36

--------------------------------------------------------------------------------






“Hedging Obligations”: with respect to any Person, the obligations of such
Person under any Hedging Agreement.
“Holdings”: as defined in the Recitals to this Agreement.
“Hypothecary Representative”: as defined in Section 12.1.1(c).
“Immaterial Subsidiary”: any Subsidiary of Holdings that, as of the date of the
most recent financial statements required to be delivered pursuant to Section
10.1.1(a) and (c), does not have assets (together with the assets of all other
Immaterial Subsidiaries) in excess of 1.5% of Consolidated Total Assets or
annual revenues of Holdings and its consolidated Subsidiaries.
“Incremental Equivalent Debt”: has the meaning set forth in Section
10.2.2(b)(xxxi).
“Incur”: with respect to any Indebtedness or Capital Stock, issue, assume,
Guarantee, incur or otherwise become liable for such Indebtedness or Capital
Stock, as applicable; provided, however, that any Indebtedness or Capital Stock
of a Person existing at the time such Person becomes a Subsidiary (whether by
merger, consolidation, acquisition or otherwise) shall be deemed to be Incurred
by such Person at the time it becomes a Subsidiary.
“Indebtedness”: with respect to any Person:
(1)    the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except (i) any such balance that constitutes a trade payable, accrued
expense or similar obligation to a trade creditor, in each case Incurred in the
ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, (d) in respect of Capitalized Lease Obligations, (e) representing any
Hedging Obligations or (f) under or in respect of Permitted Receivables
Financings, if and to the extent that any of the foregoing Indebtedness (other
than letters of credit and Hedging Obligations) would appear as a liability on a
balance sheet (excluding the footnotes thereto) of such Person prepared in
accordance with GAAP;
(2)    to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and
(3)    to the extent not otherwise included, Indebtedness of another Person
secured by a Lien on any asset owned by such Person (whether or not such
Indebtedness is assumed by such Person); provided, however, that the amount of
such Indebtedness will be the lesser of: (a) the Fair Market Value of such asset
at such date of determination, and (b) the amount of such Indebtedness of such
other Person;


37

--------------------------------------------------------------------------------




provided that Contingent Obligations Incurred in the ordinary course of business
shall not be deemed to constitute Indebtedness.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.
“Indemnitees”: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees
and Bank of America Indemnitees.
“Insolvency Proceeding”: any case or proceeding or proposal commenced by or
against a Person under any state, provincial, federal or foreign law for, or any
agreement of such Person to, (a) the entry of an order for relief under the U.S.
Bankruptcy Code, or any other insolvency, debtor relief, bankruptcy,
receivership, debt adjustment law or other similar law (whether state,
provincial, federal or foreign), including the Bankruptcy and Insolvency Act
(Canada) and the CCAA; (b) the appointment of a Creditor Representative or other
custodian for such Person or any part of (i) the ABL Collateral or (ii) any
material potion of its property not constituting ABL Collateral; or (c) an
assignment or trust mortgage for the benefit of creditors.
“Insurance Assignment”: each collateral assignment of insurance pursuant to
which a Loan Party assigns to Agent such Loan Party’s rights under any insurance
policies as Agent deems appropriate, as security for the Obligations.
“Intellectual Property”: all intellectual property rights and similar property
of a Person, including inventions, designs, patents, copyrights, trademarks,
service marks, trade names, domain names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases, all
embodiments or fixations of any of the foregoing; all related documentation; all
applications and registrations thereof; and all licenses or other rights to use,
or otherwise relating to, any of the foregoing; and all books and records
relating to any of the foregoing.
“Intellectual Property Claim”: any claim or assertion (whether in writing, by
suit or otherwise) that (i) a Loan Party’s or Restricted Subsidiary’s ownership,
use, marketing, sale or distribution of any Intellectual Property or other
property infringes, misappropriates, dilutes or otherwise violates another
Person’s Intellectual Property or (ii) any Intellectual Property owned by a Loan
Party or a Restricted Subsidiary is invalid or unenforceable, in whole or in
part.
“Intellectual Property Security Agreement”: collectively, the patent security
agreement, substantially in the form of Exhibit C to the Pledge and Security
Agreement, the copyright security agreement, substantially in the form of
Exhibit D to the Pledge and Security Agreement and the trademark security
agreement, substantially in the form of Exhibit E to the Pledge and Security
Agreement, in each case dated as of the Third Restatement Date, together with
each intellectual property security agreement supplement executed and delivered
pursuant to Section 4.8(x) of the Pledge and Security Agreement.
“Intercompany Subordination Agreement”: means an intercompany subordination
agreement, in substantially the form of Exhibit L hereto, or otherwise in form
and substance reasonably satisfactory to Agent.
“Intercreditor Agreement”: means that certain Amended and Restated Intercreditor
Agreement, dated as of the Third Restatement dDate hereof, among Holdings, the
U.S. Borrower, the other U.S./


38

--------------------------------------------------------------------------------




European Facility Guarantors party thereto, Agent, Fixed Asset Facility
Collateral Agent or an intercreditor agreement among Holdings, the U.S.
Borrower, the other U.S./European Facility Guarantors party thereto, Agent, and
the Fixed Asset Facility Collateral Agent in substantially in the form attached
hereto as Exhibit J, as the same may be amended, supplemented, replaced,
restated or otherwise modified from time to time.
“Interest Period”: as defined in Section 3.1.4.
“Interest Period Loan”: a LIBOR Loan or a Canadian BA Rate Loan.
“Inventory”: as defined in the UCC and the PPSA, as applicable, including all
goods intended for sale, lease, display or demonstration; all work in process;
and all raw materials, and other materials and supplies of any kind that are or
could be used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding equipment).
“Inventory Reserve”: reserves established by Agent in its Permitted Discretion,
to reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.
“Investment Grade Securities”:
(1)    securities issued or directly and fully guaranteed or insured by the U.S.
or Canadian government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition,
(2)    securities that have a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized rating agency,
(3)    investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution, and
(4)    corresponding instruments in countries other than the United States or
Canada customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.
“Investments”: with respect to any Person, all investments by such Person in
other Persons (including Affiliates) in the form of loans (including
Guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of Holdings in
the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. If
Holdings or any Restricted Subsidiary sells or otherwise disposes of any Equity
Interests of any Restricted Subsidiary, or any Restricted Subsidiary issues any
Equity Interests, in either case, such that, after giving effect to any such
sale or disposition, such Person is no longer a Subsidiary of Holdings shall be
deemed to have made an Investment on the date of any such sale or other
disposition equal to the Fair Market Value of the Equity Interests of and all
other Investments in such Person


39

--------------------------------------------------------------------------------




retained. In no event shall a Guarantee of an operating lease of Holdings or any
Restricted Subsidiary be deemed an Investment. For purposes of the definition of
“Unrestricted Subsidiary” and Section 10.2.3:
(1)    “Investments” shall include the portion (proportionate to Holdings’
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of Holdings at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, Holdings shall be deemed to continue to
have a permanent “Investment” in an Unrestricted Subsidiary equal to an amount
(if positive) equal to:
(a)    Holdings’ “Investment” in such Subsidiary at the time of such
redesignation less
(b)    the portion (proportionate to Holdings’ equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and
(2)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined in good faith by the Board of Directors of Holdings.
The amount of an Investment will be determined at the time the Investment is
made and without giving effect to subsequent changes in value (determined, in
the case of any Investment made with assets of Holdings or any Restricted
Subsidiary, based on the Fair Market Value of the assets invested).
“Investors”: any funds or accounts managed by Silver Point Capital, L.P.
“IRS”: the United States Internal Revenue Service.
“Issuing Bank Indemnitees”: Issuing Banks and their officers, directors,
employees, Affiliates, agents and attorneys.
“Issuing Banks”: U.S. Issuing Bank and Canadian Issuing Bank.
“Joint Venture”: (a) any Person which would constitute an “equity method
investee” of Holdings or any of its Subsidiaries, and (b) any Person in whom
Holdings or any of its Subsidiaries beneficially owns any Equity Interest that
is not a Subsidiary.
“Junior Indebtedness”: Indebtedness that is either (i) unsecured and expressly
subordinated to the Obligations or (ii) secured solely by Collateral with a Lien
having Junior Lien Priority on the Collateral relative to the Obligations. For
the avoidance of doubt, Permitted Secured Debt shall not constitute Junior
Indebtedness.
“Junior Lien Priority”: relative to specified Indebtedness, having a junior Lien
priority on specified Collateral and either subject to the Intercreditor
Agreement on a basis that is no more favorable than the provisions applicable to
the holders of Permitted Secured Debt (in the case of ABL Collateral) or subject
to intercreditor agreements providing holders of Indebtedness with Junior Lien
Priority at least the same rights and obligations as the holders of Permitted
Secured Debt (in the case of the ABL Collateral) have pursuant to the
Intercreditor Agreement as to the specified Collateral.


40

--------------------------------------------------------------------------------






“Laws”: collectively, all applicable international, foreign, federal, state,
provincial, territorial and local statutes, statutory instruments, acts,
treaties, rules, guidelines, regulations, directives, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“LC Application”: an application by Loan Party Agent on behalf of a Borrower to
an Issuing Bank for issuance of a Letter of Credit, in form and substance
satisfactory to such Issuing Bank.
“LC Conditions”: the following conditions necessary for the issuance of a Letter
of Credit: (a) each of the conditions set forth in Section 6.2 (or with respect
to Letters of Credit issued on the Third Restatement Date, in Section 6.1); (b)
after giving effect to the issuance of a Letter of Credit for the account of the
U.S. Borrower or the European Borrower, total U.S. LC Obligations (excluding
amounts specified in clause (c) of each such definition) do not exceed the
U.S./European Letter of Credit Sublimit and no U.S./European Overadvance exists
or would result therefrom; (c) after giving effect to the issuance of a Letter
of Credit for the account of the Canadian Borrower, total Canadian LC
Obligations (excluding amounts specified in clause (c) of such definition) do
not exceed the Canadian Letter of Credit Sublimit and no Canadian Overadvance
exists or would result therefrom; (d) the expiration date of such Letter of
Credit is (i) no more than three hundred sixty five (365) days from issuance, in
the case of standby Letters of Credit; provided that such Letters of Credit may
contain automatic extension provisions in accordance with Section 2.2.1(e) or
Section 2.3.1(e), as applicable, (ii) no more than one hundred twenty (120) days
from issuance, in the case of documentary Letters of Credit, and (iii) at least
fifteen (15) Business Days prior to the Facility Termination Date; (e) with
respect the issuance of Letters of Credit for the account of the U.S. Borrower,
the Letter of Credit and payments thereunder are denominated in Dollars, Euros
or Sterling; (f) with respect the issuance of Letters of Credit for the account
of the European Borrower, the Letter of Credit and payments thereunder are
denominated in Euros; (g) with respect to the issuance of Letters of Credit for
the account of the Canadian Borrower, the Letter of Credit and payments
thereunder are denominated in Dollars or Canadian Dollars; (h) with respect to
the issuance of a Letter of Credit for the account of the European Borrower, the
applicable Specified Transaction Conditions have been satisfied, and (i) the
form of the proposed Letter of Credit is reasonably satisfactory to Agent and
the applicable Issuing Bank in their discretion.
“LC Documents”: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Loan Party Agent on behalf of a Borrower or by
any other Person to an Issuing Bank or Agent in connection with issuance,
amendment or renewal of, or payment under, any Letter of Credit.
“LC Obligations”: U.S. LC Obligations, European LC Obligations and Canadian LC
Obligations.


41

--------------------------------------------------------------------------------






“LC Request”: a request for issuance of a Letter of Credit, to be provided by
Loan Party Agent on behalf of a Borrower to an Issuing Bank, in form
satisfactory to Agent and such Issuing Bank.
“Lead Arrangers”: Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Deutsche
Bank Securities Inc., and JPMorgan Chase Bank, N.A.
“Lender Indemnitees”: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys (for the avoidance of doubt, such definition
includes any such Person acting in its capacity as “arranger”, “bookrunner”
and/or “syndication agent”).
“Lenders”: as defined in the preamble to this Agreement and shall include Agent
in its capacity as a provider of Swingline Loans, U.S. Lenders and Canadian
Lenders and their respective permitted successors and assigns and, where
applicable, Issuing Banks, and any other Person who hereafter becomes a “Lender”
pursuant to an Assignment and Acceptance or a joinder agreement entered into
pursuant to Section 2.1.4.
“Lending Office”: the office (including any domestic or foreign Affiliate or
branch) designated as such by the applicable Lender at the time it becomes party
to this Agreement or thereafter by notice to Agent and Loan Party Agent.
“Letter of Credit”: any U.S. Letters of Credit, European Letters of Credit or
Canadian Letters of Credit; and each Existing Letter of Credit shall be deemed
to be a “Letter of Credit” for all purposes of this Agreement.
LIBOR: for any Interest Period, the per annum rate of interest (rounded up, if
necessary, to the nearest 1/100th of 1%), determined by Agent at approximately
11:00 a.m. (London time) two (2) Business Days prior to commencement of such
Interest Period, for a term comparable to such Interest Period, equal to (a) the
ICE Benchmark Administration LIBOR Rate (or the successor thereto if such
association is no longer making such rate available) for the relevant currency,
as published by Reuters (or other commercially available source designated by
Agent); or (b) if the rate described in clause (a) is unavailable for any
reason, the interest rate at which deposits in the relevant currency and
approximate amount of the Loan would be offered by Agent’s London branch to
major banks in the London interbank Eurocurrency market; provided that if LIBOR
determined pursuant to the foregoing method is less than zero, then such rate
shall be deemed zero for purposes of this Agreement.
“LIBOR”: the per annum rate of interest (rounded up to the nearest 1/8th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to an interest period, for a term equivalent to such period, equal to the London
interbank offered rate, or comparable or successor rate approved by Agent, as
published on the applicable Reuters screen page (or other available source
designated by Agent from time to time); provided, that any comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; and provided further, that in no event
shall LIBOR be less than one percent (1.00%).


42

--------------------------------------------------------------------------------




“LIBOR Loan”: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
“LIBOR Revolver Loan”: a Revolver Loan that bears interest based on LIBOR;
provided, however, that a U.S. Base Rate Loan bearing interest as set forth in
clause (c) of the definition of U.S. Base Rate shall not constitute a LIBOR
Revolver Loan.
“LIBOR Screen Rate”: as defined in Section 1.6.
“LIBOR Successor Rate”: as defined in Section 1.6.
“LIBOR Successor Rate Conforming Changes”: with respect to any proposed LIBOR
Successor Rate, any conforming changes to this Agreement, including changes to
Base Rate, Interest Period, timing and frequency of determining rates and
payments of interest and other technical, administrative or operational matters
as may be appropriate, in Agent's discretion, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit its administration by
Agent in a manner substantially consistent with market practice (or, if Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as
Agent determines in consultation with Borrowers). Such changes shall provide
that the LIBOR Successor Rate cannot be less than one percent (1.00%) for
purposes of this Agreement.
“License”: any license or agreement under which a Loan Party or Restricted
Subsidiary is authorized to use Intellectual Property in connection with any
manufacture, marketing, distribution or disposition of Collateral, any use of
property or any other conduct of its business.
“Licensor”: any Person from whom a Loan Party or Restricted Subsidiary obtains
the right to use any Intellectual Property.
“Lien”: any Person’s interest in property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, security transfers,
security assignments, hypothecations, secured claims, statutory trusts, deemed
trusts, reservations of title, exceptions, encroachments, easements, servitudes,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting property, but excluding for the avoidance
of doubt, any licenses granted with respect to Intellectual Property.
“List of Closing Documents”: the List of Closing Documents attached hereto as
Schedule 6.1.
“Loan”: a Revolver Loan or a FILO Credit Facility Loan.
“Loan Account”: the loan account established by each Lender on its books
pursuant to Section 5.7.
“Loan Documents”: this Agreement, the Other Agreements and the Security
Documents.


43

--------------------------------------------------------------------------------




“Loan Parties”: the Canadian Facility Loan Parties and the U.S./European
Facility Loan Parties, collectively and “Loan Party” means any of the Loan
Parties, individually.
“Loan Party Agent”: as defined in Section 4.4.
“Loan Party Group”: a group consisting of (i) Canadian Facility Loan Parties or
(ii) U.S./European Facility Loan Parties.
“Loan Party Group Obligations”: (i) with respect to the Canadian Borrower and
the other Canadian Facility Loan Parties, the Canadian Facility Obligations,
(ii) with respect to the U.S. Borrower and the other U.S. Facility Loan Parties,
the U.S./European Facility Obligations and (iii) with respect to the European
Borrower, the European Facility Obligations.
“Loan Year”: each twelve (12) month period commencing on the Third Restatement
Date and on each anniversary of the Third Restatement Date.
“Margin Stock”: as defined in Regulation U of the FRB.
“Material Adverse Effect”: (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), financial condition, or results of
operations of Holdings and its Restricted Subsidiaries, taken as a whole, (b) a
material adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their respective obligations under the Loan Documents to which Holdings
or any of the Loan Parties is a party or (c) a material adverse effect on the
rights and remedies of the Lenders under the Loan Documents.
“Material Contract”: any agreement or arrangement to which a Loan Party or
Restricted Subsidiary is party (other than the Loan Documents) (a) that is
deemed to be a material contract in respect of Holdings and its Restricted
Subsidiaries, taken as a whole, under any securities law applicable to such Loan
Party or Restricted Subsidiary, including the Securities Act of 1933; or (b) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect.
“Maximum Canadian Facility Amount”: on any date of determination, the lesser of
(i) the Canadian Revolver Commitments on such date and (ii)
$40,000,00020,000,000 (or such greater or lesser amount after giving effect to
any increases or reductions in the Commitments pursuant to Section 2.1.4); it
being acknowledged and agreed that at no time can the sum of the Maximum
Canadian Facility Amount plus the Maximum U.S./European Facility Amount exceed
the Maximum Facility Amount in effect at such time.
“Maximum European Subline Amount”: on any date of determination, the lesser of
(a) the Dollar Equivalent of $60,000,00040,000,000 and (b) an amount equal to
the (i) U.S./European Borrowing Base on such date of determination minus (ii)
the U.S. Revolver Exposure on such date of determination; it being acknowledged
and agreed that at no time can the sum of the Maximum European Subline Amount
plus the U.S. Revolver Exposure on such date of determination exceed the Maximum
U.S./European Facility Amount in effect at such time.
“Maximum Facility Amount”: $210,000,000180,000,000, or such greater or lesser
amount as shall then be in effect after giving effect to any increase or
reduction in the Commitments pursuant to Section 2.1.4.


44

--------------------------------------------------------------------------------




“Maximum Incremental Amount”: as defined in Section 10.2.2(b)(i).
“Maximum U.S./European Facility Amount”: on any date of determination, the
lesser of (i) the U.S./European Revolver Commitments on such date and (ii)
$170,000,000160,000,000 (or such greater or lesser amount after giving effect to
any increases or reductions in the Commitments pursuant to Section 2.1.4); it
being acknowledged and agreed that at no time can the sum of the Maximum
U.S./European Facility Amount plus the Maximum Canadian Facility Amount exceed
the Maximum Facility Amount in effect at such time.
“Moody’s”: Moody’s Investors Service, Inc. andor any successor theretoacceptable
to Agent.
“Multiemployer Plan”: any employee benefit plan definedof the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which Holdings
or anya Loan Party or ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions, but excluding, for greater certainty, any
Canadian Multi-EmployerMultiemployer Plan.
“Net Proceeds”: with respect to an Asset Sale, proceeds (including, when
received, any deferred or escrowed payments) received by a Loan Party or
Restricted Subsidiary in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Indebtedness secured by a Permitted Lien senior to Agent’s Liens on Collateral
sold; (c) transfer or similar taxes; and (d) reserves and escrows for
indemnities and any other contingent liabilities, until such reserves are no
longer needed (after which, any such amounts previously held as reserves or
escrows shall become Net Proceeds when received).
“New Revolving Facility”: a “New Revolving Facility” as defined in the term loan
credit agreement, an indenture or another document governing the Fixed Asset
Facility incurred on the date hereof as such agreement is in effect on the date
hereof, or if entered into after the date hereof, on the date such agreement is
entered into in accordance with the terms hereof.
“New Term Facility”: a “New Term Facility” as defined in the term loan credit
agreement, an indenture or another document governing the Fixed Asset Facility
incurred on the date hereof as such agreement is in effect on the date hereof,
or if entered into after the date hereof, on the date such agreement is entered
into in accordance with the terms hereof.
“New Term Loan”: a “New Term Loan” as defined in the term loan credit agreement,
an indenture or another document governing the Fixed Asset Facility incurred on
the date hereof as such agreement is in effect on the date hereof, or if entered
into after the date hereof, on the date such agreement is entered into in
accordance with the terms hereof.
“NOLV Percentage”: the net orderly liquidation value of Inventory, expressed as
a percentage of the Value of Inventory expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of the Loan Parties’
Inventory performed by an appraiser and on terms reasonably satisfactory to
Agent; it being acknowledged that there may be different NOLV Percentages for
different segments of Inventory (e.g., raw materials, intermediate goods,
finished goods).


45

--------------------------------------------------------------------------------




“Non-Public Lender”: shall mean (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes rights and/or obligations vis-à-vis the European Borrower, the
value of which is at least EUR 100,000 (or its equivalent in any other
currency), (y) provides repayable funds for an initial amount of at least EUR
100,000 (or its equivalent in any other currency) or (z) otherwise qualifies as
not forming part of the public; and (ii) as soon as the interpretation of the
term "“public"” as referred to in the CRR has been published by the relevant
authority/ies: an entity which is not considered to form part of the public on
the basis of such interpretation.
“Notes”: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.
“Notice of Borrowing”: a Notice of Borrowing to be provided by Loan Party Agent
to request a Borrowing of Loans, in the form attached hereto as Exhibit B or
otherwise in form satisfactory to Agent.
“Notice of Conversion/Continuation”: a Notice of Conversion/Continuation to be
provided by Loan Party Agent to request a conversion or continuation of any
Loans as LIBOR Loans or Canadian BA Rate Loans, in the form attached hereto as
Exhibit C or otherwise in form satisfactory to Agent.
“Obligations”: all (a) principal of and premium, if any, on the Loans, (b) U.S.
LC Obligations and other obligations of the U.S. Facility Loan Parties with
respect to Letters of Credit issued for the account of the U.S. Borrower, (c)
European LC Obligations and other obligations of the U.S./European Facility Loan
Parties with respect to Letters of Credit issued for the account of the European
Borrower, (d) Canadian LC Obligations and other obligations of the Canadian
Facility Loan Parties with respect to Letters of Credit issued for the account
of the Canadian Borrower, (e) interest, expenses, fees (including post-petition
interest, expenses, and fees) and other sums payable by the Loan Parties under
the Loan Documents and whether allowed in any Insolvency Proceeding, (f)
obligations of the Loan Parties under any indemnity for Claims, (g)
Extraordinary Expenses, (h) Secured Bank Product Obligations, (i) Indebtedness,
obligations and liabilities of any kind owing by the Loan Parties with respect
to any Designated Foreign Guaranty and (j) other Indebtedness, obligations and
liabilities of any kind owing by the Loan Parties pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guarantee, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several; provided, that Obligations of a Loan Party shall not include its
Excluded Swap Obligations.
“OFAC”: Office of Foreign Assets Control of the U.S. Treasury Department.
“Officer’s Certificate”: a certificate signed on behalf of Holdings by an
Officer of Holdings.
“Organization Documents”: (a) with respect to any corporation, the certificate
or articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement; and (c) with respect to any
partnership, joint venture, trust, unlimited liability company or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, memorandum of association,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.


46

--------------------------------------------------------------------------------




“OSHA”: the Occupational Safety and Hazard Act of 1970.
“Other Agreements”: each: Note; LC Document; Agent Fee Letter; Collateral Access
Agreement; the Intercreditor Agreement; the Intercompany Subordination
Agreement; Borrowing Base Certificate, Compliance Certificate; or other document
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by or on behalf of a Loan Party or other Person to Agent or a Lender
in connection with any transactions relating hereto.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a Lien under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Pari Passu Lien Obligations”: any Indebtedness or other obligations
(including Hedging Obligations) having Pari Passu Lien Priority relative to the
applicable Loans with respect to the applicable Collateral and not secured by
any other assets and, in the case of Indebtedness for borrowed money, having a
stated maturity that is not prior to the Facility Termination Date; provided
that an authorized representative of the holders of such Indebtedness shall have
entered into an intercreditor agreement in a form customary for intercreditor
agreements or collateral trust agreements in light of then prevailing market
conditions.
“Other Taxes”: means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 12.10).
“Overadvance”: a Canadian Overadvance or U.S./European Overadvance, as the
context requires.
“Overadvance Loan”: a Canadian Overadvance Loan and/or a U.S./European
Overadvance Loan, as the context requires.
“Parent”: Cooper Standard Holdings, Inc.
“Parent Entity”: means the meaning specified in the definition of Permitted
Parent.


47

--------------------------------------------------------------------------------




“Pari Passu Lien Priority”: means, relative to specified Indebtedness, having
equal Lien priority on specified Collateral and either subject to the
Intercreditor Agreement on a substantially identical basis as the holders of
such specified Indebtedness or subject to intercreditor agreements providing
holders of the Indebtedness intended to have Pari Passu Lien Priority with
substantially the same rights and obligations that the holders of such specified
Indebtedness have pursuant to the Intercreditor Agreement as to the specified
Collateral.
“Participant”: as defined in Section 13.2.1.
“Participating Member State”: each state so described in any EMU Legislation.
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001), as amended.
“Payment Item”: each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.
“PBA”: the Pensions Benefits Act (Ontario) or any other Canadian federal or
provincial pension benefit standards legislation pursuant to which any Canadian
Pension Plan is registered.
“PBGC”: the Pension Benefit Guaranty Corporation.
“Pension Plan”: any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA or Section 412 of the Code and is sponsored or maintained by
Holdings, any Subsidiary or any ERISA Affiliate or to which Holdings, any
Subsidiary or any ERISA Affiliate contributes or has an obligation to contribute
(or in the case of a multiple employer or other plan described in Section
4064(a) of ERISA, has made contributions at any time during the immediately
preceding five plan years), and, for greater certainty, excludes any Canadian
Pension Plan or any Canadian Multi-Employer Plan.
“Permitted Collateral Lien”: the Liens described in clause (1), (2), (3), (6),
(13), (14), (20), (23), (28), (30), (31), (32) and (33) of the definition of
Permitted Liens.
“Permitted Discretion”: a determination made in good faith and in the exercise
of reasonable (from the perspective of a secured asset-based lender) business
judgment, following either (x) consultation with the Loan Party Agent or (y) two
(2) Business Days’ advance notice to the Borrowers.
“Permitted Holders”: means each of (i)(a)(x) the Investors and (y) members of
management of Holdings (or any Parent Entity) who are holders of Equity
Interests of Holdings (or any Parent Entity) on the Third Restatement Date
representing not more than 10% of the total voting power of the Voting Stock of
Holdings and (b) any group (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act or any successor provision) of which any of the
foregoing are members; provided that in the case of such group, without giving
effect to such group, Persons specified in clause (i)(a) must collectively
beneficially own a greater amount of the total voting power of the Voting Stock
of the Parent than the amount of the total voting power of the Voting Stock of
the Parent beneficially owned by any other member of such group and (ii) any
Permitted Parent.


48

--------------------------------------------------------------------------------




“Permitted Investments”:
(1)    any Investment in cash, Cash Equivalents or Investment Grade Securities;
(2)    any Investment in Holdings or any Restricted Subsidiary (including
guarantees of obligations of Restricted Subsidiaries), so long as, in the case
of any such Investment made in a Restricted Subsidiary that is not a Guarantor,
Holdings shall be able to Incur at least $1.00 of additional Indebtedness
pursuant to Section 10.2.2(a) after giving effect to such Investment;
(3)    any Investment by Subsidiaries of Holdings that are not Restricted
Subsidiaries in other Subsidiaries of Holdings that are not Restricted
Subsidiaries;
(4)    (i) any Investment by Holdings or any Restricted Subsidiary of Holdings
in a Person that is engaged in a Similar Business if as a result of such
Investment (a) such Person becomes a Restricted Subsidiary of Holdings, or
(b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, Holdings or a
Restricted Subsidiary of Holdings, so long as, in the case of any such
acquisition of a Restricted Subsidiary that is not a Guarantor or any merger,
consolidation or amalgamation of any such Person into a Restricted Subsidiary
that is not a Guarantor, Holdings shall be able to Incur at least $1.00 of
additional Indebtedness pursuant to Section 10.2.3(a) after giving effect to
such Investment, and (ii) in each case, any Investment held by such Person;
provided, that such Investment was not acquired by such Person in contemplation
of such acquisition, merger, consolidation or transfer;
(5)    any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with a
disposition of assets;
(6)    any Investment (x) existing on the Third RestatementFirst Amendment
Effective Date and listed on Schedule 1.1(d) hereto, (y) made pursuant to
binding commitments in effect on the Third RestatementFirst Amendment Effective
Date and (z) that replaces, modifies, refinances, refunds, renews or extends any
Investment described under either of the immediately preceding clauses (x) or
(y); provided that the amount of any such Investment may be increased in such
replacement, modification, refinancing, refunding, renewal, reinvestment or
extension only (A) as required by the terms of such Investment or binding
commitment as in existence on the Third RestatementFirst Amendment Effective
Date (including as a result of the accrual or accretion of interest or original
issue discount or the issuance of pay-in-kind securities) or (B) as otherwise
permitted hereunder;
(7)    advances to, or guarantees of Indebtedness of, employees not in excess of
$5,000,000 outstanding at any one time in the aggregate;
(8)    loans and advances to officers, directors, managers and employees for
business-related travel expenses, moving and relocation expenses, payroll
advances and other similar expenses, in each case Incurred in the ordinary
course of business or consistent with past practices or to fund such Person’s
purchase of Equity Interests of Holdings or any Parent Entity;


49

--------------------------------------------------------------------------------




(9)    any Investment (including debt obligations and Capital Stock)
(x) acquired by Holdings or any Restricted Subsidiaries (a) in exchange for any
other Investment or accounts receivable held by Holdings or any such Restricted
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other Investment or
accounts receivable, including trade creditors, customers and suppliers or
(b) as a result of a foreclosure by Holdings or any Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default and (y) received in compromise or resolution of
(a) obligations of trade creditors, customers or suppliers that were incurred in
the ordinary course of business of Holdings or any Restricted Subsidiary,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor, customer or supplier, or
(b) litigation, arbitration or other disputes;
(10)    Hedging Obligations permitted under Section 10.2.13;
(11)    any Investment by Holdings or any Restricted Subsidiaries in a Similar
Business having an aggregate Fair Market Value, taken together with all other
Investments made pursuant to this clause (11) that are at the time outstanding,
not to exceed the greater of (x) $65,000,000 and (y) 2.5% of Consolidated Total
Assets at the time of such Investment (with the Fair Market Value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value) at any one time outstanding; provided, however,
that if any Investment pursuant to this clause (11) is made in any Person that
is not a Restricted Subsidiary of Holdings at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary of Holdings after
such date, such Investment shall thereafter be deemed to have been made pursuant
to clause (1) above and shall cease to have been made pursuant to this clause
(11) for so long as such Person continues to be a Restricted Subsidiary;
(12)    Investments in Joint Ventures of Holdings or any Restricted Subsidiaries
in an aggregate amount, taken together with all other Investments made pursuant
to this clause (12) that are at the time outstanding, not to exceed the greater
of (x) $155,000,000 and (y) 6.25% of Consolidated Total Assets at the time of
such Investment at any one time outstanding; provided, that the Investments
permitted pursuant to this clause (12) may be increased by the amount of
distributions from Joint Ventures, without duplication of dividends or
distributions increasing amounts available pursuant to Section 10.2.3(a)(3);
(13)    additional Investments by Holdings or any Restricted Subsidiaries having
an aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (13) that are at the time outstanding, not to exceed the
greater of (x) $155,000,000 and (y) 6.25% of Consolidated Total Assets, at the
time of such Investment (with the Fair Market Value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value), at any one time outstanding; provided, however, that if any Investment
pursuant to this clause (13) is made in any Person that is not a Restricted
Subsidiary of Holdings at the date of the making of such Investment and such
Person becomes a Restricted Subsidiary of Holdings after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause
(2) above and shall cease to have been made pursuant to this clause (13) for so
long as such Person continues to be a Restricted Subsidiary;


50

--------------------------------------------------------------------------------




(14)    Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(14) that are at that time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash, Cash Equivalents or marketable securities, not to exceed the greater of
(x) $65,000,000 and (y) 2.5% of Consolidated Total Assets, at the time of such
Investment (with the Fair Market Value of each Investment being measured at the
time made and without giving effect to subsequent changes in value), at any one
time outstanding; provided, however, that any Investment pursuant to this clause
(14) made in any Person that is an Unrestricted Subsidiary of Holdings at the
date of the making of such Investment and such Person becomes a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (2) above and shall cease to have been made
pursuant to this clause (14) for so long as such Person continues to be a
Restricted Subsidiary;
(15)    Investments the payment for which consists of Equity Interests (other
than Excluded Equity) of Holdings or any Parent Entity, as applicable; provided,
however, that such Equity Interests will not increase the amount available for
Restricted Payments under Section 10.2.3(a)(3);
(16)    Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;
(17)    Investments consisting of purchases and acquisitions of inventory,
supplies, materials, equipment or other similar assets or purchases of contract
rights or licenses or leases of intellectual property, in each case in the
ordinary course of business;
(18)    any Investment in a Receivables Subsidiary or any Investment in any
other Person in connection with a Permitted Receivables Financing or any
repurchases in connection therewith, including Investments of funds held in
accounts permitted or required by the arrangements governing such Permitted
Receivables Financing or any related Indebtedness;
(19)    Investments of a Restricted Subsidiary of Holdings acquired after April
4, 2014 or of an entity merged into or consolidated with a Restricted Subsidiary
of Holdings in a transaction that is not prohibited by Section 10.2.7 after
April 4, 2014 to the extent that such Investments were not made in contemplation
of such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;
(20)    Guarantees of Indebtedness permitted to be incurred under Section 10.2.2
and performance Guarantees in the ordinary course of business;
(21)    [Intentionally Omitted];
(22)    any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with Section 10.2.15(b) (except transactions
described in clauses (i), (ii), (iv), (v), (vi), (viii), (ix), (xi), (xiii),
(xiv), (xv), (xxi) and (xxiii) thereof);
(23)    advances, loans or extensions of trade credit in the ordinary course of
business by Holdings or any of the Restricted Subsidiaries;


51

--------------------------------------------------------------------------------




(24)    intercompany current liabilities owed to Unrestricted Subsidiaries or
joint ventures incurred in the ordinary course of business in connection with
the cash management operations of Holdings and its Subsidiaries;
(25)    Investments consisting of purchases and acquisitions of assets or
services in the ordinary course of business;
(26)    Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
(27)    [Reserved]; and
(28)    Any Investment; provided that (x) no Default or Event of Default has
occurred and is continuing or would result from such Investment and (y) on a pro
forma basis after giving effect to such Investment, the Consolidated Total Net
Debt Ratio would be equal to or less than 3.00:1.00.
Notwithstanding the foregoing provisions of this definition, if assets acquired
in any acquisition are intended to be included in the U.S./European Borrowing
Base or the Canadian Borrowing Base, prior to any such inclusion, (1) Agent and
the Applicable Lenders shall be provided with such information as they shall
reasonably request to complete their evaluation of any such Collateral and (2)
the Asset Review and Approval Conditions shall have been satisfied.
“Permitted Joint Venture”: with respect to any specified Person, a joint venture
in any other Person engaged in a Similar Business in respect of which Holdings
or a Restricted Subsidiary beneficially owns at least 10% of the shares of
Equity Interests of such Person.
“Permitted Liens”: with respect to any Person:
(1)    pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;
(2)    Liens imposed by law constituting carriers’, warehousemen’s and
mechanics’ Liens, in each case for sums that are not overdue by more than 60
days or are being Properly Contested;
(3)    Liens for taxes, assessments or other governmental charges (i) which are
not yet due or payable or (ii) which are being Properly Contested;
(4)    Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;


52

--------------------------------------------------------------------------------




(5)    minor survey exceptions, minor encumbrances, easements or reservations
of, or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not materially impair
their use in the operation of the business of such Person;
(6)    Liens Incurred to secure obligations in respect of Indebtedness permitted
to be Incurred pursuant to clause (b)(i), (iv), (xvii), (xx) or (xxxi) of
Section 10.2.2; provided that,(w) in the case of clause (b)(i), such Lien is
subject to the Intercreditor Agreement, (x) in the case of clause (b)(iv), such
Lien extends only to the assets and/or Capital Stock, the acquisition, lease,
construction, repair, replacement or improvement of which is financed thereby
and any income or profits thereof; and (y) in the case of clause (b)(xx), such
Lien does not extend to the property or assets (or income or profits therefrom)
of any Restricted Subsidiary other than assets of a Foreign Subsidiary not
constituting ABL Collateral and (z) in the case of clause (b)(xxxi), such Lien
is subject to the applicable intercreditor agreement;
(7)    Liens existing on the Third RestatementFirst Amendment Effective Date and
listed on Schedule 10.2.1;
(8)    Liens on assets of, or Equity Interest in, a Person at the time such
Person becomes a Subsidiary; provided, however, that such Liens are not created
or Incurred in connection with, or in contemplation of, such other Person
becoming such a Subsidiary; provided, further, however, that such Liens may not
extend to any other assets of Holdings or any Restricted Subsidiary of Holdings;
(9)    Liens on assets at the time Holdings or a Restricted Subsidiary of
Holdings acquired the assets, including any acquisition by means of a merger or
consolidation with or into Holdings or any Restricted Subsidiary of Holdings;
provided, however, that such Liens are not created or Incurred in connection
with, or in contemplation of, such acquisition; provided, further, however, that
the Liens may not extend to any other assets owned by Holdings or any Restricted
Subsidiary of Holdings;
(10)    Liens securing Indebtedness or other obligations of a Restricted
Subsidiary owing to Holdings or another Restricted Subsidiary of Holdings
permitted to be Incurred in accordance with Section 10.2.2;
(11)    Liens securing Hedging Obligations so long as the related Indebtedness
is, and is permitted to be under this Agreement, secured by a Lien on the same
property securing such Hedging Obligations;
(12)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;
(13)    leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of Holdings or any of its Restricted
Subsidiaries;


53

--------------------------------------------------------------------------------




(14)    Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by Holdings and its Restricted
Subsidiaries in the ordinary course of business;
(15)    Liens in favor of Holdings or any Guarantor;
(16)    Liens on accounts receivable and Receivables Assets Incurred in
connection with a Permitted Receivables Financing;
(17)    deposits made in the ordinary course of business to secure liability to
insurance carriers;
(18)    Liens on the Equity Interests of Unrestricted Subsidiaries;
(19)    grants of software and other technology licenses in the ordinary course
of business;
(20)    judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
Properly Contested;
(21)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
(22)    Liens Incurred to secure Bank Products owed to a Lender or an Affiliate
thereof in the ordinary course of business;
(23)    Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8), (9), (10) and (11);
provided, however, that (x) such new Lien shall be limited to all or part of the
same property that secured the original Lien (plus improvements on such
property), and (y) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount or, if greater, committed amount of the Indebtedness described under
clauses (6), (7), (8), (9), (10) and (11) at the time the original Lien became a
Permitted Lien under this Agreement, and (B) an amount necessary to pay any fees
and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement;
(24)    Liens in respect of Junior Indebtedness of Holdings or any Guarantor,
subject to the applicable intercreditor agreement; provided that the
Consolidated Senior Secured Net Debt Ratio, on a pro forma basis after giving
effect thereto, does not exceed 3.50 to 1.00;
(25)    other Liens on assets (other than ABL Collateral) securing obligations
Incurred in the ordinary course of business that do not exceed the greater of
(x) $95,000,000100,000,000 and (y) 3.75% of Consolidated Total Assets at the
time of Incurrence of such obligation, at any one time outstanding;
(26)    Liens on the assets of a Joint Venture to secure Indebtedness of such
Joint Venture Incurred pursuant to clause (xxi) of Section 10.2.2(b);


54

--------------------------------------------------------------------------------




(27)    Liens on equipment of Holdings or any Restricted Subsidiary of Holdings
granted in the ordinary course of business to Holdings’ or such Restricted
Subsidiary’s client at which such equipment is located;
(28)    Liens created solely for the benefit of (or to secure) all of the
Obligations;
(29)    Liens on property or assets used to defease or to satisfy and discharge
Indebtedness; provided that such defeasance or satisfaction and discharge is not
prohibited hereby;
(30)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;
(31)    Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
(32)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness; (ii) relating to pooled deposit or sweep accounts
of Holdings or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings and
its Restricted Subsidiaries; or (iii) relating to purchase orders and other
agreements entered into with customers of Holdings or any of its Restricted
Subsidiaries in the ordinary course of business; and
(33)    statutory Liens arising under the PBA, other than statutory liens that
could reasonably be expected to result in a Material Adverse Effect.
“Permitted Parent”: (a) any Person (other than a Person formed in connection
with, or in contemplation of, a Change of Control transaction that results in a
modification of the beneficial ownership of Holdings) that beneficially owns,
directly or indirectly, 100% of the issued and outstanding Voting Stock of
Holdings; provided that the ultimate beneficial ownership of Holdings has not
been modified by the transaction by which such Person became the beneficial
owner of, directly or indirectly, 100% of the Voting Stock of the U.S. Borrower
(such Person, a “Parent Entity”) and (b) the Parent (or direct Wholly-Owned
Subsidiary of the Parent that owns no material assets other than the Equity
Interest of Holdings) to the extent and until such time as any Person or group
is deemed to be or become a beneficial owner of Voting Stock of the Parent
representing 50% or more of the total voting power of the Voting Stock of the
Parent.
“Permitted Receivables Financing”: any transaction or series of transactions
that may be entered into by Holdings or any of its Subsidiaries pursuant to
which it may sell, convey, contribute to capital or otherwise transfer (which
sale, conveyance, contribution to capital or transfer may include or be
supported by the grant of a security interest) accounts receivable or interests
therein and all collateral securing such receivables, all contracts and contract
rights, purchase orders, security interests, financing statements or other
documentation in respect of such receivables, any guarantees, indemnities,
warranties or other obligations in respect of such receivables, any other assets
that are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to such receivables and any collections or
proceeds of any of the foregoing (collectively, the “Receivables Assets”); and
including for the avoidance of doubt, receivables arising from


55

--------------------------------------------------------------------------------




the sale of equipment, tooling and related services) (i) to a trust,
partnership, corporation or other Person (other than Holdings or any of its
Subsidiary, other than a Subsidiary formed solely for the purpose of, and that
engages only in, Permitted Receivables Financing, a “Receivables Subsidiary”),
which transfer is funded in whole or in part, directly or indirectly, by the
incurrence or issuance by the transferee or any successor transferee of
Indebtedness, fractional undivided interests or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such receivables and Receivables Assets or interests in such receivables
and Receivables Assets, or (ii) directly to one or more investors or other
purchasers (other than Holdings or any of its Subsidiary), it being understood
that a Permitted Receivables Financing may involve (A) one or more sequential
transfers or pledges of the same receivables and Receivables Assets, or
interests therein (such as a sale, conveyance or other transfer to an
Receivables Subsidiary followed by a pledge of the transferred receivables and
Receivables Assets to secure Indebtedness incurred by the Receivables
Subsidiary), and all such transfers, pledges and Indebtedness incurrences shall
be part of and constitute a single Permitted Receivables Financing, and (B)
periodic transfers or pledges of receivables and/or revolving transactions in
which new receivables and Receivables Assets, or interests therein, are
transferred or pledged upon collection of previously transferred or pledged
receivables and Receivables Assets, or interests therein; provided that any such
transactions shall provide for recourse to Holdings or any of its Subsidiaries
(other than any Receivables Subsidiary) only in respect of the cash flows in
respect of such receivables and Receivables Assets and to the extent of other
customary securitization undertakings (as determined in good faith by the Board
of Directors of the appropriate Receivables Subsidiary) in the jurisdiction
relevant to such transactions (such undertakings, “Standard Securitization
Undertakings”); provided that, for the avoidance of doubt, (1) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of Holdings or
any of its Subsidiaries or Receivables Subsidiary is guaranteed by any Loan
Party, is recourse to or obligates any Loan Party, or subjects any property or
asset of any Loan Party, directly or indirectly (other than with respect to its
equity ownership interest in any Subsidiary), contingently or otherwise, to the
satisfaction of obligations incurred in such transactions; (2) no Loan Party has
any obligation to maintain or preserve the financial condition of a Receivables
Subsidiary or cause such entity to achieve certain levels of operating results,
and (3) the aggregate “amount” or “principal amount” (as defined below) of all
Permitted Receivables Financings (other than those of one or more Foreign
Subsidiaries) shall not exceed $50,000,000 at any time outstanding. The “amount”
or “principal amount” of any Permitted Receivables Financing shall be deemed at
any time to be (1) the aggregate principal or stated amount of the Indebtedness,
fractional undivided interests (which stated amount may be described as a “net
investment” or similar term reflecting the amount invested in such undivided
interest) or other securities incurred or issued pursuant to such Permitted
Receivables Financing, in each case outstanding at such time, or (2) in the case
of any Permitted Receivables Financing in respect of which no such Indebtedness,
fractional undivided interests or securities are incurred or issued, the cash
purchase price paid by the buyer in connection with its purchase of receivables
less the amount of collections received in respect of such receivables and paid
to such buyer, excluding any amounts applied to purchase fees or discount or in
the nature of interest.


56

--------------------------------------------------------------------------------




“Permitted Secured Debt”: the Indebtedness and other obligations under any Fixed
Asset Facility.
“Permitted Secured Debt Collateral Agent”: (i) with respect to the Fixed Asset
Facility, the Fixed Asset Facility Collateral Agent and (ii) with respect to any
other Permitted Secured Debt, any collateral agent, collateral trustee, or
similar representative of holders of Permitted Secured Debt under and pursuant
to the applicable Permitted Secured Debt Document.
“Permitted Secured Debt Documents”: all agreements and documents entered into
and evidencing Permitted Secured Debt.
“Person”: any individual, corporation, partnership, limited liability company,
unlimited liability company, joint venture, association, joint stock company,
trust, unincorporated organization, government or any agency or political
subdivision thereof or any other entity.
“Plan”: any material “employee benefit plan” (as defined in Section 3(3) of
ERISA), and any material payroll practice and other material employee benefit
plan, policy, program, agreement or arrangement, including retirement, pension,
profit sharing, employment, individual consulting or other compensation
agreement, collective bargaining agreement, bonus or other incentive
compensation, retention, stock purchase, equity or equity-based compensation,
deferred compensation, change of control, severance, sick leave, vacation,
loans, salary continuation, hospitalization, health, life insurance, educational
assistance, or other fringe benefit or perquisite plan, policy, agreement which
is or was sponsored, maintained or contributed to by, or required to be
contributed to by, any Loan Party or Affiliate thereof or with respect to which
a Loan Party or ERISA Affiliate has or could have any obligation or liability,
contingent or otherwise, in any case, that is subject to U.S. law (and not other
foreign jurisdictions) and excluding, for greater certainty, Canadian Pension
Plans and Foreign Plans.
“Platform”: as defined in Section 14.3.3.
“Pledge and Security Agreement”: collectively, Revolving Credit Facility Pledge
and Security Agreement dated as of the Third Restatement Date and executed by
Holdings, the U.S. Borrower and each U.S./European Facility Guarantor,
substantially in the form of Exhibit K, together with any security agreement and
security agreement supplement executed and delivered pursuant to the Pledge and
Security Agreement.
“Pledge and Security Agreement Collateral”: collectively, all property pledged
or granted (or purported to be pledged or granted) as collateral pursuant to the
Pledge and Security Agreement (a) on the Third Restatement Date or (b)
thereafter pursuant to the terms thereof.
“Pledge Supplement”: has the meaning specified in the Pledge and Security
Agreement.
“Pledged Debt”: has the meaning specified in the Pledge and Security Agreement.
“Pledged Equity Interests”: has the meaning specified in the Pledge and Security
Agreement.


57

--------------------------------------------------------------------------------




“PPSA”: the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, if validity, perfection and effect of perfection
and non-perfection of Agent’s security interest in and Lien on any Collateral of
any Canadian Domiciled Loan Party are governed by the personal property security
laws of any jurisdiction other than Ontario, PPSA shall mean those personal
property security laws (including the Civil Code of Quebec) in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection, and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.
“Preferred Stock”: any Equity Interest with preferential right of payment of
dividends or upon liquidation, dissolution or winding up.
“Pro Forma Basis”: in connection with any calculation of compliance with any
financial covenant or financial term under this Agreement, (a) such compliance
with the Fixed Charge Coverage Ratio shall be calculated giving effect to any
acquisition, investment or other pro forma event as if such transaction (and all
other such transactions consummated or made since the first (1st) day of the
Fixed Charge Coverage Ratio Test Period most recently ended) happened on the
first (1st) day of the Fixed Charge Coverage Ratio Test Period most recently
ended, including (i) the incurrence of any Indebtedness by any Loan Party or any
of their Restricted Subsidiaries in connection with any such transaction, (ii)
any repayment or redemption of other Indebtedness of any Loan Party or any of
their Restricted Subsidiaries in connection with any such transaction and (iii)
the making of any Distribution by any Loan Party or any of their Restricted
Subsidiaries in connection with any such transaction, (b) determinations of
EBITDA shall be made giving pro forma effect to any acquisition consummated
since the first (1st) day of the Fixed Charge Coverage Ratio Test Period most
recently ended, with such EBITDA to be determined as if such acquisition was
consummated on the first (1st) day of the Fixed Charge Coverage Ratio Test
Period most recently ended, and (c) maintenance of Availability shall be
calculated giving effect to such transaction, including (i) any disposition of
Collateral in any such transaction and (ii) the acquisition of any additional
Collateral in any such transaction which is approved by Agent for inclusion in
the calculation of the Canadian Borrowing Base or the U.S./European Borrowing
Base, to the extent applicable. In calculating interest expense on Indebtedness
incurred under clause (a) (i) of the immediately preceding sentence, such
Indebtedness shall be deemed to have borne interest (a) in the case of fixed
rate Indebtedness, at the rate applicable thereto or (b) in the case of floating
rate Indebtedness, at the rates which were or would have been applicable thereto
during the period when such Indebtedness was or was deemed to be outstanding, in
each case as reasonably calculated by Loan Party Agent.
“Pro Rata”: (a) when used with reference to a Lender’s (i) share on any date of
(A) the total Facility Commitments to a Borrower or (B) Loans to be made to a
Borrower, (ii) participating interests in LC Obligations (excluding amounts
specified in clause (c) of such definition) to such Borrower, (iii) share of
payments made by such Borrower with respect to such Borrower’s Obligations, (iv)
increases or reductions to the Canadian Revolver Commitments or the
U.S./European Revolver Commitments pursuant to Section 2.1.4, and (v) obligation
to pay or reimburse Agent for Extraordinary Expenses owed by or in respect of
such Borrower or to indemnify any Indemnitees for Claims relating to such
Borrower, a percentage (expressed as a decimal, rounded to the ninth decimal
place) derived by dividing the amount of the Facility Commitment of such Lender
to such Borrower on such date by the aggregate amount of the Facility
Commitments of all Lenders to such Borrower on such date (or if such Facility
Commitments have been terminated, by reference to the respective Facility
Commitments as in effect immediately prior to the termination thereof) or (b)
when used for any other reason, a percentage (expressed as a decimal, rounded to
the ninth (9th) decimal place) derived by dividing the aggregate amount of
Lender’s Commitments on such date by the aggregate amount of the Commitments of
all Lenders on such date (or if any such


58

--------------------------------------------------------------------------------




Commitments have been terminated, such Commitments as in effect immediately
prior to the termination thereof).
“Proceeds of Crime Act”: the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.
“Production Part Approval Process”: all customer engineering design record and
specification requirements that have been agreed between the applicable Borrower
and customer related to the subject tooling design and/or manufacture.
“Properly Contested”: with respect to any obligation of any Person, (a) the
obligation is subject to a bona fide dispute regarding amount or such Person’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; and (d) if
the obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review or covered by insurance.
“Protective Advances”: as defined in Section 2.1.6.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as amended from time to time.
“Qualified ECP”: a Loan Party with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.
“RCRA”: the Resource Conservation and Recovery Act, as amended, (42 U.S.C. §§
6991-6991i).
“RDPRM”: Quebec Register of Personal and Movable Real Rights or Registre des
droits personnels et reels mobiliers du Quebec.
“Reaffirmed Agreement or Reaffirmed Agreements”: each Loan Document executed in
connection with the Existing CreditLoan Agreement that has not been amended and
restated in connection with this Agreement.
“Real Estate”: all right, title and interest (whether as owner, lessor or
lessee) in any real property or any buildings, structures, parking areas or
other improvements thereon.
“Reallocation Agreement”: the Second Amended and Restated Reallocation Agreement
dated as the Third Restatement dDate hereof, among Agent, the Lenders and each
Issuing Bank transferring ownership of debt among the Lenders after a
Designation Date, as amended, modified or supplemented from time to time.


59

--------------------------------------------------------------------------------




“Receivables Assets”: has the meaning set forth in the definition of “Permitted
Receivables Financing”.
“Receivables Fees”: distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing.
“Receivables Subsidiary”: has the meaning set forth in the definition of
“Permitted Receivables Financing”.
“Recipient”: means (a) Agent, (b) any Lender, (c) any Issuing Bank and (d) any
other recipient of any payment made by or on account of any Loan Party under any
Loan Document.
“Refinance”: in respect of any Indebtedness, Disqualified Stock or Preferred
Stock, to refinance, extend, renew, refund, repay, prepay, purchase, redeem,
defease or retire, or to issue other Indebtedness, Disqualified Stock or
Preferred Stock in exchange or replacement for, such Indebtedness, Disqualified
Stock or Preferred Stock, in whole or in part. “Refinanced” and “Refinancing”
shall have correlative meanings.
“Regulation S-X”: Regulation S-X under the Securities Act of 1933, as amended.
“Release”: any release, spill, emission, leaking, pumping, pouring, injection,
escaping, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of any Hazardous Material (including the abandonment or disposal of
any barrels, containers or other closed receptacles containing any Hazardous
Material) into, onto, under, from or through the Environment or into, onto,
under, from or through any building or structure subject to human occupation.
“Relevant Governmental Body”: the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Report”: as defined in Section 12.2.3.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30-day notice period has been waived.
“Required Facility Lenders”: at any date of determination thereof, Lenders
having Facility Commitments to a Borrower representing more than 50% of the
aggregate Facility Commitments to such Borrower at such time; provided, however,
that if and for so long as any such Lender shall be a Defaulting Lender, the
term “Required Facility Lenders” shall mean Lenders (excluding each Defaulting
Lender) having Facility Commitments to such Borrower representing more than 50%
of the aggregate Facility Commitments to such Borrower (excluding the Facility
Commitments of each Defaulting Lender) at such time; provided further, however,
that if all of the Facility Commitments to such Borrower have been terminated,
the term “Required Facility Lenders” shall mean Lenders to such Borrower holding
Revolver Loans to, and participating interest in LC Obligations (excluding
amounts specified in clause (c) of such definition) owing by, such Borrower
representing more than 50% of the aggregate outstanding principal amount of
Revolver Loans and LC Obligations (excluding amounts specified in clause (c) of
such definition) owing by such Borrower at such time. Notwithstanding the
foregoing, for purposes of this definition, any


60

--------------------------------------------------------------------------------




Fronting Exposure related to a Defaulting Lender shall be deemed held as a Loan
or LC Commitment by the Lender that funded or issued the applicable Loan or
Letter of Credit.
“Required Lenders”: at any date of determination thereof, Lenders having
Facility Commitments representing more than 50% of the aggregate Facility
Commitments at such time; provided, however, that for so long as any Lender
shall be a Defaulting Lender, the term “Required Lenders” shall mean Lenders
(excluding such Defaulting Lender) having Commitments representing more than 50%
of the aggregate Commitments (excluding the Commitments of each Defaulting
Lender) at such time; provided further, however, that if any of the Facility
Commitments have been terminated, the term “Required Lenders” shall be
calculated using (x) in lieu of such Lender’s terminated Facility Commitment,
the outstanding principal amount of the Revolver Loans by such Lender to, and
participation interests in LC Obligations (excluding amounts specified in clause
(c) of such definition) owing by, such Borrower and (y) in lieu of the aggregate
Commitments under such terminated Facility Commitment, the aggregate outstanding
Revolver Loans to, and LC Obligations (excluding amounts specified in clause (c)
of such definition) owing by such Borrower. Notwithstanding the foregoing, for
purposes of this definition, any Fronting Exposure related to a Defaulting
Lender shall be deemed held as a Loan or LC Commitment by the Lender that funded
or issued the applicable Loan or Letter of Credit.
Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/100th of 1%) applicable to member banks under regulations
issued by the FRB for determining the maximum reserve requirement for
Eurocurrency liabilities.
“Resolution Authority”: an EEA Resolution Authority or, with respect to any UK
Financial Institution, a UK Resolution Authority.
“Responsible Officer”: the chief executive officer, president, any vice
president, chief financial officer, treasurer or assistant treasurer, secretary
or assistant secretary or other similar officer of a Loan Party (or, in each
case, with respect to the European Borrower, any similarly designated officer or
director under local practice). Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Investment”: an Investment other than a Permitted Investment.
“Restricted Subsidiary”: any Subsidiary of a Person other than an Unrestricted
Subsidiary of such Person. Unless otherwise indicated, all references to
Restricted Subsidiaries shall mean Restricted Subsidiaries of Holdings.
“Restrictive Agreement”: an agreement that conditions or restricts the right of
any Loan Party or Restricted Subsidiary to grant Liens on any assets securing
the Obligations or to declare or make dividends or similar distributions.
“Revolver Loan”: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.


61

--------------------------------------------------------------------------------




“Revolver Notes”: collectively, the U.S. Revolver Notes, the European Revolver
Notes and the Canadian Revolver Notes.
“Royalties”: all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party or a Restricted Subsidiary under a License.
“S&P”: Standard & Poor’'s Financial Services LLC, anda subsidiary of The
McGraw-Hill Companies, Inc., or any successor theretoacceptable to Agent.
“Sanction”: any country-wide international economic sanction administered or
enforced by the United States Government (including OFAC), the Canadian Federal
Government, the United Nations Security Council, the European Union, Her
Majesty’s Treasury or other relevant sanctions authority.
“Scheduled Unavailability Date”: as defined in Section 1.6.
“SEC”: the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.
“Secured Bank Product Obligations”: Indebtedness, obligations and other
liabilities with respect to Bank Products owing by a Borrower or Affiliate of a
Borrower to a Secured Bank Product Provider; provided, that Secured Bank Product
Obligations of a Loan Party shall not include its Excluded Swap Obligations.
“Secured Bank Product Provider”: (a) Bank of America or any of its Affiliates;
and (b) any other Lender or Affiliate of a Lender that is providing a Bank
Product.
“Secured Incremental Equivalent Debt”: Incremental Equivalent Debt that is
secured.
“Secured Incremental Equivalent Debt Collateral Agent”: any collateral agent,
collateral trustee, or similar representative of holders of Secured Incremental
Equivalent Debt under and pursuant to the applicable Secured Incremental
Equivalent Debt Document.
“Secured Incremental Equivalent Debt Documents”: any agreements and documents
entered into and evidencing Secured Incremental Equivalent Debt.
“Secured Parties”: Canadian Facility Secured Parties and/or U.S./European
Facility Secured Parties, as the context requires.
“Security Documents”: this Agreement, the Pledge and Security Agreement, the
Guarantees, Insurance Assignments, Canadian Security Agreements, Deposit Account
Control Agreements, the Intellectual Property Security Agreements, the Pledge
Supplements, security agreements, pledge agreements or other similar agreements
delivered to Agent pursuant to the Pledge and Security Agreement and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.
“Senior Unsecured Notes”: the U.S. Borrower’sCooper-Standard Auto’s 5.625%
Senior Notes due 2026 in the initial principal amount of $400,000,000.


62

--------------------------------------------------------------------------------




“Senior Unsecured Notes Issuance”: the issuance by the U.S. Borrower of the
Senior Unsecured Notes.
“Settlement Report”: a report delivered by Agent to the Applicable Lenders
summarizing the Loans and, if applicable, participations in U.S. LC Obligations
(excluding amounts specified in clause (c) of such definition) of the U.S.
Borrower, European LC Obligations (excluding amounts specified in clause (c) of
such definition) of the European Borrower and Canadian LC Obligations (excluding
amounts specified in clause (c) of such definition) of the Canadian Borrower
outstanding as of a given settlement date, allocated to the Applicable Lenders
on a Pro Rata basis in accordance with their Commitments.
“Similar Business”: any business engaged in by Holdings or any Restricted
Subsidiaries on April 4, 2014 and any business or other activities that are
reasonably similar, ancillary, complementary or related to, or a reasonable
extension, development or expansion of, the businesses in which Holdings and its
Restricted Subsidiaries are engaged on April 4, 2014.
“SOFR”: with respect to any day, the secured overnight financing rate published
for such day by the Federal Reserve Bank of New York, as the administrator of
the benchmark (or a successor administrator) on the Federal Reserve Bank of New
York’s website (or any successor source) and, in each case, that has been
selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate”: SOFR or Term SOFR.
“Solvent”: as to any Person, such Person (a) owns property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for the business in which it is engaged or about to engage;
(e) is not “insolvent” within the meaning of Section 101(32) of the U.S.
Bankruptcy Code; (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates; and (g) as
to any Person incorporated or organized under the laws of Canada or any province
or territory of Canada, is not an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada). “Fair salable value” means the amount
that could be obtained for assets within a reasonable time, either through
collection or through sale under ordinary selling conditions by a capable and
diligent seller to an interested buyer who is willing (but under no compulsion)
to purchase.
“Specified Loan Party”: a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).
“Specified Transaction”: any of the following: (a) any Revolver Loan made to the
European Borrower pursuant to Section 2.1, (b) any Letter of Credit issued for
the account of the European Borrower pursuant to Section 2.2, or (c) any
Restricted Payment described in Section 10.2.3(a)(i), (a)(ii), (b)(vi) or
(b)(x).


63

--------------------------------------------------------------------------------




“Specified Transaction Conditions”: with respect to the permissibility hereunder
of any Specified Transaction, the satisfaction of the following conditions
(except as indicated): (a) no Default or Event of Default exists at the time of
or would result from the making of such Specified Transaction, (b) immediately
after giving effect to such Specified Transaction, HoldingsParent and its
Restricted Subsidiaries shall, on a consolidated basis, have a Fixed Charge
Coverage Ratio of not less than 1.00:1.00 as calculated on a Pro Forma Basis for
the Fixed Charge Coverage Ratio Test Period then most recently ended and (c)
immediately after giving effect to such Specified Transaction, Availability (on
the date of such action or proposed action) and, if an Average Availability Test
Trigger exists at the time of such Specified Transaction, Average Period
Availability (for the 30-day period ending on the date of such action or
proposed action) as calculated on a Pro Forma Basis, shall not be less than the
greater of (i) $27,000,000 and (ii) 15% of the Commitments at such time;
provided, further, that such Specified Transaction shall be permitted
irrespective of clause (b) of this definition so long as Availability (on the
date of such action or proposed action) and, if an Average Availability Test
Trigger exists at the time of such Specified Transaction, Average Period
Availability (for the 30-day period ending on the date of such action or
proposed action) as calculated on a Pro Forma Basis, shall not be less than the
greater of (i) $36,000,000 and (ii) 20% of the Commitments at such time.
“Standard Securitization Undertakings”: has the meaning set forth in the
definition of “Permitted Receivables Financing”.
“Stated Maturity”: with respect to any installment of interest or principal on
any series of Indebtedness, the date on which such payment of interest or
principal was scheduled to be paid in the documentation governing such
Indebtedness, and shall not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
“Sterling” or “£”: the lawful currency of the United Kingdom of Great Britain
and Northern Ireland.
“Superintendent”: as defined in the PBA.
“Subsidiary”: any entity more than 50% of whose voting securities or Equity
Interests is owned by any Loan Party or any combination of the Loan Parties
(including indirect ownership by any Loan Party through other entities in which
any Loan Party directly or indirectly owns 50% of the voting securities or
Equity Interests). Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of Holdings.
“Supermajority Required Facility Lenders”: at any date of determination thereof,
Lenders having Facility Commitments to a Borrower representing more than 66 2/3%
of the aggregate Facility Commitments to such Borrower at such time; provided,
however, that if and for so long as any such Lender shall be a Defaulting
Lender, the term “Supermajority Required Facility Lenders” shall mean Lenders
(excluding each Defaulting Lender) having Facility Commitments to such Borrower
representing more than 66 2/3% of the aggregate Facility Commitments to such
Borrower (excluding the Facility Commitments of each Defaulting Lender) at such
time; provided further, however, that if all of the Facility Commitments to such
Borrower have been terminated, the term “Supermajority Required Facility
Lenders” shall mean Lenders to such Borrower holding Revolver Loans to, and
participating interest in LC Obligations (excluding amounts specified in clause
(c) of such definition) owing by, such Borrower representing at least 66 2/3% of
the aggregate outstanding principal amount of Revolver Loans and LC Obligations
(excluding amounts specified in clause (c) of such definition) owing by such
Borrower at such time. Notwithstanding the foregoing, for purposes of this
definition, any Fronting Exposure related to a Defaulting


64

--------------------------------------------------------------------------------




Lender shall be deemed held as a Loan or LC Commitment by the Lender that funded
or issued the applicable Loan or Letter of Credit.
“Swap Obligations”: with respect to any Loan party, its obligations under a
Hedging Agreement that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act.
“Swingline Loan”: a U.S. Swingline Loan or a Canadian Swingline Loan, as
applicable.
“TARGET Day”: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euros.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term B-1 Loans: the “Term B-1 Loans” as defined in the term loan credit
agreement governing the Fixed Asset Facility incurred on the date hereof as such
agreement is in effect on the date hereof.
Term Loans: the “Term Loans” as defined in the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.
Term Loan EBITDA: the “EBITDA” as defined in the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.
Term Loan Fixed Charge Coverage Ratio: the “Fixed Charge Coverage Ratio” as
defined in the term loan credit agreement governing the Fixed Asset Facility
incurred on the date hereof as such agreement is in effect on the date hereof.
Term Loan Pro Forma Basis: with respect to the incurrence of any applicable
Indebtedness under this Agreement, the incurrence of such Indebtedness on a “pro
forma basis” as described in Section 7.03(a) of the term loan credit agreement
governing the Fixed Asset Facility incurred on the date hereof as such agreement
is in effect on the date hereof.
“Termination Event”: (a) the wind up, or the filing of a notice of intended wind
up with the Superintendent, of a Canadian Pension Plan by a Canadian Facility
Loan Party; (b) the wind up of a Canadian Pension Plan by the Superintendent,
FSCO or other Governmental Authority; or (c) the institution of proceedings by
any Governmental Authority to terminate in whole or in part or have a trustee or
an administrator appointed to administer a Canadian Pension Plan.


65

--------------------------------------------------------------------------------




“Term SOFR”: the forward-looking term rate for any period that is approximately
(as determined by the Agent) as long as any of the Interest Period options set
forth in the definition of “Interest Period” and that is based on SOFR and that
has been selected or recommended by the Relevant Governmental Body, in each case
as published on an information service as selected by the Agent from time to
time in its reasonable discretion.
“Third Restatement Date”: November 2, 2016.
“Tooling A/R”: as defined in Section 12.2.1(e).
“Tooling A/R Removal Notice”: as defined in Section 12.2.1(e).
“Total Revolver Exposure”: as of any date of determination the sum of the
Canadian Revolver Exposure, the European Revolver Exposure and the U.S. Revolver
Exposure on such date of determination.
“Transactions”: collectively, (a) the entering into by the Loan Parties of the
Loan Documents to which they are or are intended to be a party, and the
borrowings hereunder and thereunder on the Third Restatement Date and
application of the proceeds as contemplated hereby and thereby, (b) the closing
of the Fixed Asset Facility and the issuance of the Term B-1 Loans thereunder
(c) the Senior Unsecured Notes Issuance and (d) the payment of the fees and
expenses incurred in connection with the consummation of the foregoing that are
required to be paid on or around the Third Restatement Date.
“Transferee”: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
“Type”: any type of a Loan (i.e., U.S. Base Rate Loan, LIBOR Loan, Canadian BA
Rate Loan, Canadian Base Rate Loan, or Canadian Prime Rate Loan).
“UK Financial Institution”: any BRRD Undertaking (as such term is defined under
the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority”: means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unfunded Pension Liability”: means the excess of the present value of a Pension
Plan’s benefit liabilities under Section 4001(a)(16) of ERISA or a Canadian
Pension Plan’s benefit liability under the PBA (or other equivalent pension
legislation), over the current value of the assets of that Pension Plan or
Canadian Pension Plan, as applicable, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Code or the Canadian Pension Plan pursuant to the PBA (or other equivalent
pension legislation) for the applicable plan year and an ‘Unfunded Pension
Liability’ also includes any unfunded going concern deficit or solvency
deficiency as identified in the valuations prepared in respect of a Pension Plan
or Canadian Pension Plan, as applicable.


66

--------------------------------------------------------------------------------




“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unrestricted Subsidiary”: (a) any Subsidiary of Holdings that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of such Person in the manner provided below; and (b) any Subsidiary of
an Unrestricted Subsidiary. The Board of Directors of Holdings may designate any
Subsidiary of Holdings (including any newly acquired or newly formed Subsidiary
of Holdings but excluding Holdings and any Borrower) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on any property of,
Holdings or any other Subsidiary of Holdings that is not a Subsidiary of the
Subsidiary to be so designated; provided that the Subsidiary to be so designated
and its Subsidiaries do not at the time of designation have and do not
thereafter Incur any Indebtedness pursuant to which the lender has recourse to
any of the assets of Holdings or any of its Restricted Subsidiaries; provided
further that either:
(i)    the Subsidiary to be so designated has total consolidated assets of
$1,000 or less; or
(ii)    if such Subsidiary has consolidated assets greater than $1,000, then
such designation would be permitted under Section 10.2.3(a)(iv).
The Board of Directors of Holdings may designate any Unrestricted Subsidiary to
be a Restricted Subsidiary; provided, however, that immediately after giving
effect to such designation:
(x)
(1) Holdings could Incur $1.00 of additional Indebtedness pursuant to Section
10.2.2, or

(2)    the Term LoanFixed Asset Fixed Charge Coverage Ratio for HoldingsParent
and its Restricted Subsidiaries on a consolidated basis would be equal to or
greater than the Term LoanFixed Asset Fixed Charge Coverage Ratio for
HoldingsParent and its Restricted Subsidiaries on a consolidated basis
immediately prior to such designation, and
(y)
no Event of Default shall have occurred and be continuing.

Any such designation by the Board of Directors of Holdings shall be evidenced to
Agent by promptly delivering to Agent a copy of the resolution of the Board of
Directors of Holdings giving effect to such designation and an Officer’s
Certificate certifying that such designation complied with the foregoing
provisions.
“U.S. Availability”: as of any date of determination, the U.S./European
Borrowing Base as of such date of determination plus solely for purposes of
calculating “Availability” in connection with the satisfaction of any Specified
Transaction Conditions (other than in connection with the making of any Revolver
Loan to the European Borrower pursuant to Section 2.1 or the issuance of any
Letter of Credit for the account of the European Borrower pursuant to Section
2.2), the U.S./European Suppressed Amount on such date of determination plus the
U.S. Designated Cash Amount on such date of determination minus the U.S.
Revolver Exposure (calculated without duplication of any amounts reserved under
the U.S./European LC Reserve) on such date of determination.


67

--------------------------------------------------------------------------------




“U.S. Bank Product Reserve”: the aggregate amount of reserves, as established by
Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the U.S. Facility Loan Parties and their Restricted Subsidiaries
(or any other Affiliate thereof requested by the U.S. Borrower and approved by
Agent).
“U.S. Bankruptcy Code”: Chapter 11 of the United States Bankruptcy Code (11
U.S.C. §§101-1532, as amended.
“U.S. Base Rate”: for any day, a per annum rate equal to the greater of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a thirty (30) day interest period as of such day, plus
1.0%; provided that if the U.S. Base Rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.
“U.S. Base Rate Loan”: any Loan that bears interest based on the U.S. Base Rate.
“U.S. Borrower”: as defined in the preamble to this Agreement.
“U.S. Collateral”: all of the Collateral other than the Foreign Collateral.
“U.S. Cash Collateral Account”: a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion, which account shall be for the benefit of
the Secured Parties and shall be subject to Agent’s Liens securing the
Obligations.
“U.S. Designated Cash Amount”: the aggregate amount of cash of the U.S.
Domiciled Loan Parties deposited in segregated DACA Deposit Accounts with Agent
(excluding any portion thereof which is subject to a Lien in favor of a Person
other than Agent or is otherwise restricted).
“U.S. Designated Foreign Guaranty Reserve”: the aggregate amount of reserves
established by Agent from time to time in its Permitted Discretion in respect of
any Designated Foreign Guaranty established in favor of a U.S. Lender and/or an
Affiliate of a U.S. Lender.
“U.S. Domiciled Loan Party”: Holdings and each U.S. Subsidiary of Holdings
(other than the Excluded Subsidiaries), in each case, now or hereafter party
hereto as a Loan Party; and “U.S. Domiciled Loan Parties” means all such
Persons, collectively.
“U.S. Dominion Account”: a special account established by the U.S. Facility Loan
Parties at Bank of America or another bank reasonably acceptable to Agent, over
which Agent has exclusive control for withdrawal purposes.
“U.S./European Auto-Extension Letter of Credit”: as defined in Section 2.2.1(e).


68

--------------------------------------------------------------------------------




“U.S./European Availability Reserve”: the sum (without duplication) of (a) the
Inventory Reserve with respect to the U.S. Borrower’s Inventory; (b) the
U.S./European Rent and Charges Reserve; (c) the U.S./European LC Reserve; (d)
the U.S. Bank Product Reserve; (e) the aggregate amount of liabilities secured
by Liens upon the U.S./European Facility Collateral that are senior to Agent’s
Liens (but imposition of any such reserve shall not waive an Event of Default
arising therefrom); (f) the Canadian Overadvance Loan Balance, if any,
outstanding on such date; (g) the U.S. Designated Foreign Guaranty Reserve; (h)
the European Bank Product Reserve; (i) the U.S./European Tooling Vendor Reserve
and (j) such additional reserves (including, without limitation, dilution
reserves), in such amounts and with respect to such matters, as Agent in its
Permitted Discretion may establish.
“U.S./European Borrowing Base”: on any date of determination, an amount equal to
the lesser of (a) the Maximum U.S./European Facility Amount minus (x) the
Canadian Overadvance Loan Balance, if any, outstanding on such date minus (y)
the U.S./European LC Reserve minus (z) the European Revolver Exposure
(calculated without duplication of any amounts reserved under the U.S./European
LC Reserve) on such date of determination; and (b) (1) the sum of (x) 85% of the
Value of Eligible Accounts of the U.S. Borrower; plus (y) the lesser of (i) 70%
of the Value of Eligible Inventory of the U.S. Borrower; and (ii) 85% of the
NOLV Percentage of the Value of Eligible Inventory of the U.S. Borrower ; plus
(z) 7585% of the Value of Eligible Tooling Accounts of the U.S. Borrower, minus
(2) the U.S./European Availability Reserve. Notwithstanding the foregoing, in no
event may the maximum amount of availability under the U.S. Borrowing Base and
the Canadian Borrowing Base resulting from the inclusion of Eligible Tooling
Accounts exceed $30,000,000 in the aggregate.
“U.S./European Facility Collateral”: Collateral that now or hereafter secures
(or is intended to secure) any of the U.S./European Facility Obligations.
“U.S./European Facility Guarantee”: each guarantee agreement (including this
Agreement) at any time executed by a U.S./European Facility Guarantor in favor
of Agent guaranteeing all or any portion of the U.S./European Facility
Obligations.
“U.S./European Facility Guarantor”: each U.S. Domiciled Loan Party and each
other Person (if any) who guarantees payment and performance of any
U.S./European Facility Obligations.
“U.S./European Facility Loan Party”: the U.S. Borrower, the European Borrower
and each U.S./European Facility Guarantor.
“U.S./European Facility Obligations”: (without duplication) the U.S. Facility
Obligations and the European Facility Obligations.
“U.S./European Facility Secured Parties”: Agent, U.S. Issuing Bank, U.S. Lenders
and Secured Bank Product Providers of Bank Products to U.S./European Facility
Loan Parties and the Lead Arrangers.
“U.S./European LC Obligations”: the aggregate amount of all U.S. LC Obligations
and European LC Obligations.


69

--------------------------------------------------------------------------------




“U.S./European LC Reserve”: the aggregate of all U.S./European LC Obligations,
other than (a) those that have been Cash Collateralized; and (b) if no Default
or Event of Default exists, amounts specified in clause (c) of the definition of
U.S. LC Obligations and European LC Obligations.
“U.S./European Letter of Credit Sublimit”: $99,000,000.
“U.S./European Letters of Credit”: the U.S. Letters of Credit and/or the
European Letters of Credit, as applicable.
“U.S./European Non-Extension Notice Date”: as defined in Section 2.2.1(e).
“U.S./European Overadvance”: as defined in Section 2.1.5 hereof.
“U.S./European Overadvance Loan”: a U.S. Base Rate Loan made to the U.S.
Borrower when a U.S./European Overadvance exists or is caused by the funding
thereof.
“U.S./European Reimbursement Date”: as defined in Section 2.2.2(a).
“U.S./European Rent and Charges Reserve”: the aggregate of (a) all past due rent
and other past due amounts owing by any U.S. Facility Loan Party to any
landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any U.S./European Facility
Collateral or could assert a Lien on any such U.S./European Facility Collateral;
plus (b) a reserve at least equal to three (3) months (or such shorter period as
Agent determines in its Permitted Discretion as it will take to liquidate the
ABL Collateral at such location) rent and other charges that could reasonably be
expected to be payable to any such Person who possesses any U.S./European
Facility Collateral or could reasonably be expected to assert a Lien thereon
under applicable Law, unless, in any such case, such Person has executed a
Collateral Access Agreement.
“U.S./European Revolver Commitment”: for any U.S. Lender, its obligation to make
U.S./European Revolver Loans and to issue U.S./European Letters of Credit, in
the case of U.S. Issuing Bank, or participate in U.S./European LC Obligations
(excluding amounts specified in clause (c) of such definition), in the case of
the other U.S. Lenders, to the U.S. Borrower and the European Borrower up to the
maximum principal amount, in each case, shown on Schedule 1.1(a), or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party, as such U.S./European Revolver Commitment may be adjusted from time to
time in accordance with the provisions of Section 2.1.4, or 11.2. “U.S./European
Revolver Commitments” means the aggregate amount of such commitments of all U.S.
Lenders.
“U.S./European Revolver Commitment Termination Date”: the earliest of (a) the
Facility Termination Date, (b) the date on which Loan Party Agent terminates or
reduces to zero (0) the U.S./European Revolver Commitments pursuant to Section
2.1.4, and (c) the date on which the U.S./European Revolver Commitments are
terminated pursuant to Section 11.2.
“U.S./European Revolver Loan”: a U.S. Revolver Loan or a European Revolver Loan,
as applicable.


70

--------------------------------------------------------------------------------




“U.S./European Suppressed Amount”: to the extent that the amount calculated
pursuant to clause (b) of the U.S./European Borrowing Base definition exceeds
the then-current U.S./European Revolver Commitment as of any date of
determination, the amount of any such excess designated in writing by Loan Party
Agent to Agent as “U.S./European Suppressed Amount” under this Agreement;
provided, that in no event shall the U.S./European Suppressed Amount exceed
$5,000,000 less the Canadian Suppressed Amount as of such date of determination.
“U.S./European Tooling Vendor Reserve”: the aggregate amount of reserves, as
established by Agent from time to time in its Permitted Discretion to reflect
the reasonably anticipated liabilities in respect of the then outstanding
amounts owing to all tooling vendors with respect to the tooling giving rise to
Eligible Tooling Accounts of the U.S./European Facility Loan Parties.
“U.S./European Unused Line Fee Rate”: a rate per annum equal to (a) 0.25% when
the U.S. Revolver Exposure plus the European Revolver Exposure is greater than
50% of the U.S./European Revolver Commitments and (b) 0.30% at all other times.
“U.S. Facility Loan Party”: the U.S. Borrower and each U.S./European Facility
Guarantor.
“U.S. Facility Obligations”: all applicable Obligations of the U.S. Facility
Loan Parties (including, for the avoidance of doubt, the Obligations of the U.S.
Domiciled Loan Parties as guarantors of the Canadian Facility Obligations and
the European Facility Obligations).
“U.S. Issuing Bank”: (a) Bank of America or an Affiliate of Bank of America, as
an issuer of Letters of Credit under this Agreement and (b) Deutsche Bank AG,
New York Branch or an Affiliate of Deutsche Bank AG, New York Branch, as an
issuer of Letters of Credit under this Agreement. With respect to any Letter of
Credit, “U.S. Issuing Bank” shall mean the issuer thereof.
“U.S. LC Obligations”: the sum (without duplication) of (a) all amounts owing by
the U.S. Borrower for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit issued for the account of the U.S.
Borrower; and (c) all fees and other amounts owing with respect to Letters of
Credit issued for the account of the U.S. Borrower.
“U.S. Lenders”: Bank of America and each other Lender (other than the Canadian
Lenders) party hereto, including Agent in its capacity as a provider of U.S.
Swingline Loans.
“U.S. Letters of Credit”: as defined in Section 2.2.1 hereof.
“U.S. Prime Rate”: the rate of interest announced by Bank of America from time
to time as its U.S. prime rate. Such rate is set by Bank of America on the basis
of various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.
“U.S. Revolver Exposure”: on any date, an amount equal to the sum of the Dollar
Equivalent of the U.S. Revolver Loans outstanding on such date plus the U.S. LC
Obligations (excluding amounts specified in clause (c) of such definition) on
such date.


71

--------------------------------------------------------------------------------




“U.S. Revolver Loan”: a Revolver Loan made by a U.S. Lender to the U.S. Borrower
pursuant to Section 2.1.1(a), and any U.S. Swingline Loan, which Loan shall be
denominated in Dollars or Euros and shall be either a U.S. Base Rate Loan or a
LIBOR Loan, in each case as selected by Agent or Loan Party Agent.
“U.S. Revolver Notes”: collectively, each promissory note, if any, executed by
the U.S. Borrower in favor of a U.S. Lender to evidence the U.S. Revolver Loans
funded from time to time by such U.S. Lender, which shall be in the form of
Exhibit A-2 to this Agreement, together with any replacement or successor notes
therefor.
“U.S. Subsidiary”: a Subsidiary of Holdings that is organized under the laws of
a state of the United States or the District of Columbia.
“U.S. Swingline Loan”: any Borrowing of Base Rate U.S. Revolver Loans made to
the U.S. Borrower pursuant to Section 4.1.3(a).
“Value”: without duplication of any item enumerated in the definition of
Eligible Inventory or Eligible Account: (a) for Inventory, its Dollar Equivalent
value determined on the basis of the lower of cost or market, calculated on a
first-in, first‑out basis, and excluding any portion of cost attributable to
intercompany profit among the Borrowers, the other Loan Parties and their
Affiliates; and (b) for an Account, its Dollar Equivalent face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.
“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote (without regard to the occurrence of
any contingency) in the election of the Board of Directors of such Person.
“Wage Earner Protection Act Reserve”: on any date of determination, a reserve
established from time to time by Agent in its Permitted Discretion in such
amount as Agent determines reflects the amounts that may become due under the
Wage Earner Protection Program Act with respect to the employees of any Loan
Party employed in Canada which would give rise to a Lien with priority under
applicable Law over the Lien of Agent.
“Weighted Average Life to Maturity”: when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.
“Wholly-Owned Restricted Subsidiary”: any Wholly Owned Subsidiary that is a
Restricted Subsidiary.
“Wholly Owned Subsidiary”: of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person and one or more Wholly Owned Subsidiaries of such
Person.


72

--------------------------------------------------------------------------------




“Withholding Agent”: means Agent and any Loan Party.
“Write-Down and Conversion Powers”: means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule., and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
1.2    Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of the Loan Parties delivered to Agent before the Third
Restatement Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if the
Loan Parties’ certified public accountants concur in such change and the change
is disclosed to Agent. The Loan Party Agent, Lenders and Agent shall negotiate
in good faith to amend Section 10.3 to preserve the original intent in light of
such change in GAAP; provided, that until so amended Section 10.3 shall continue
to be computed in accordance with GAAP prior to such change therein.


73

--------------------------------------------------------------------------------






1.3    Uniform Commercial Code/PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Equipment,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation” and, as such terms relate to any such property of any Canadian
Domiciled Loan Party, such terms shall refer to such property as defined in the
PPSA. In addition, other terms relating to Collateral used and not otherwise
defined herein that are defined in the UCC and/or the PPSA shall have the
meanings set forth in the UCC and/or the PPSA, as applicable
1.4    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include, unless otherwise specified, all
related rules, regulations, interpretations, amendments and successor
provisions; (b) any document, instrument or agreement includes any amendments,
waivers and other modifications, extensions or renewals (to the extent not
prohibited by the Loan Documents); (c) any section means, unless the context
otherwise requires, a section of this Agreement; (d) any exhibits or schedules
mean, unless the context otherwise requires, exhibits and schedules attached
hereto, which are hereby incorporated by reference; (e) any Person includes its
successors and assigns; (f) time of day means time of day at Agent’s notice
address under Section 14.3.1; or (g) except as expressly provided, discretion of
Agent, Issuing Bank or any Lender means the sole and absolute discretion of such
Person. All calculations of Value, fundings of Loans, issuances of Letters of
Credit and payments of Obligations shall be in Dollars (except as otherwise
expressly provided herein) and, unless the context otherwise requires, all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). The Loan Parties shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, any Issuing Bank or any
Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Whenever the phrase “to the best of a Loan Parties’
knowledge” or words of similar import are used in any Loan Documents, it means
actual knowledge of a Responsible Officer of a Loan Party. Whenever any payment,
certificate, notice or other delivery shall be stated to be due on a day other
than a Business Day, the due date for such payment or delivery shall be extended
to the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any LIBOR Loan to be made in the next calendar month, such payment
shall be made on the immediately preceding Business Day.


74

--------------------------------------------------------------------------------






1.5    Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(q1) “personal property” shall be deemed to include “movable property”, (r2)
“real property” shall be deemed to include “immovable property”, (s3) “tangible
property” shall be deemed to include “corporeal property”, (t4) “intangible
property” shall be deemed to include “incorporeal property”, (u5) “"security
interest” and “", "mortgage”" and "lien" shall be deemed to include a
“"hypothec”", "prior claim" and a "resolutory clause", (v6) all references to
filing, registering or recording under the UCC or the PPSA shall be deemed to
include publication under the Civil Code of Québec, (w7) all references to
“perfection” of or “perfected” Liens shall be deemed to include a reference to
the “opposability” of such Liens to third parties, (x8) any “right of offset”,
“right of setoff” or similar expression shall be deemed to include a “right of
compensation”, (y9) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (z10) an “agent” shall be deemed to include a “mandatary”., (11)
“construction liens” shall be deemed to include “legal hypothecs”, (12) “joint
and several” shall be deemed to include “solidary”, (13) “gross negligence or
willful misconduct” shall be deemed to be “intentional or gross fault”, (14)
“beneficial ownership” shall be deemed to include “ownership on behalf of
another as mandatary”, (15) “servitude” shall be deemed to include “easement”,
(16) “priority” shall be deemed to include “prior claim”, (17) “survey” shall be
deemed to include “certificate of location and plan”, (18) “fee simple title”
shall be deemed to include “absolute ownership”, and (19) “foreclosure” shall be
deemed to include the “exercise of a hypothecary right”.
1.6    LIBOR Amendment. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if Agent determines (which determination
shall be conclusive absent manifest error), or Loan Party Agent or Required
Lenders notify Agent (with, in the case of the Required Lenders, a copy to Loan
Party Agent) that Loan Party Agent or Required Lenders (as applicable) have
determined, that:
1.6.1    adequate and reasonable means do not exist for ascertaining LIBOR for
any applicable interest period, because the LIBOR quote on the applicable screen
page (or other source) used by Agent to determine LIBOR (“LIBOR Screen Rate”) is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or
1.6.2    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans, provided that, at
the time of such statement, there is no successor administrator that is
satisfactory to the Agent, that will continue to provide LIBOR after such
specific date (such specific date, the “Scheduled Unavailability Date”); or
1.6.3    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;


75

--------------------------------------------------------------------------------




then, reasonably promptly after such determination by the Agent or receipt by
the Agent of such notice, as applicable, the Agent and the Borrower may amend
this Agreement to replace LIBOR with an(x) one or more SOFR-Based Rates or (y)
another alternate benchmark rate, giving due consideration to any evolving or
then existing convention for similar U.S. dollar denominated syndicated credit
facilities for such alternative benchmarks and, in each case, including any
mathematical or other adjustments to such benchmark giving due consideration to
any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Agent from time to time in its reasonable discretion and may be
periodically updated (the “Adjustment” and any such proposed rate, a “LIBOR
Successor Rate”), and any such amendment shall become effective at 5:00 p.m. on
the fifth Business Day after the Agent shall have posted such proposed amendment
to all Lenders and the Borrower unless, prior to such time, Lenders comprising
the Required Lenders have delivered to the Agent written notice that such
Required Lenders (A) in the case of an amendment to replace LIBOR with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause 1.6.1 above exist or the Scheduled Unavailability Date has occurred,
Agent will promptly notify Loan Party Agent and the Lenders. Thereafter, (i) the
obligation of Lenders to make or maintain LIBOR Loans shall be suspended (to the
extent of the affected LIBOR Loans or Interest Periods), and (ii) the LIBOR
component shall no longer be used in determining Base Rate or Canadian Base
Rate. Upon receipt of such notice, U.S. Borrower may revoke any pending request
for funding, conversion or continuation of a LIBOR Loan (to the extent of the
affected LIBOR Loans or Interest Periods) or, failing that, will be deemed to
have requested a Base Rate Loan.


76

--------------------------------------------------------------------------------




In connection with the implementation of a LIBOR Successor Rate, the Agent will
have the right to make LIBOR Successor Rate Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such LIBOR Successor Rate Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
1.7    Canadian BA Rate Amendment. Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if Agent determines (which
determination shall be conclusive absent manifest error), or Loan Party Agent or
Required Lenders notify Agent (with, in the case of the Required Lenders, a copy
to Loan Party Agent) that Loan Party Agent or Required Lenders (as applicable)
have determined, that:
1.7.1    adequate and reasonable means do not exist for ascertaining the
Canadian BA Rate for any applicable interest period, because the applicable
Canadian Dollar Bankers’ Acceptances rate quote on the CDOR Page used by Agent
to determine the Canadian BA Rate (“CDOR Screen Rate”) is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or
1.7.2    the administrator of the CDOR Screen Rate or a Governmental Authority
having jurisdiction over Agent has made a public statement identifying a
specific date (“CDOR Scheduled Unavailability Date”) after which the Canadian
deposit offered rate or the CDOR Screen Rate will no longer be available or used
for determining the interest rate of loans; or
1.7.3    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
Canadian deposit offered rate or the CDOR Screen Rate;
then, reasonably promptly after such determination or receipt of notice by
Agent, Agent and the Borrowers may amend this Agreement to replace the CDOR
Screen Rate or the Canadian BA Rate (if necessary) with an alternate benchmark
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar Dollar denominated syndicated credit facilities for such
alternative benchmarks (“CDOR Successor Rate”), together with any proposed CDOR
Successor Rate Conforming Changes and the amendment shall be effective at 5:00
p.m. on the fifth Business Day after Agent posts the amendment to all Lenders
and Canadian Borrower unless, prior to such time, Required Lenders notify Agent
that they do not accept it.


If no CDOR Successor Rate has been determined and the circumstances under clause
1.7.1 above exist or the CDOR Scheduled Unavailability Date has occurred, Agent
will promptly notify Canadian Borrower and Lenders. Thereafter, the obligation
of Lenders to make or maintain Canadian BA Rate Loans shall be suspended (to the
extent of the affected Canadian BA Rate Loans or Interest Periods). Upon receipt
of such notice, Canadian Borrower may revoke any pending request for funding,
conversion or continuation of a Canadian BA Rate Loan (to the extent of the
affected Canadian BA Rate Loans or Interest Periods) or, failing that, will be
deemed to have requested a Canadian Prime Rate Loan.
1.8    Divisions. For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the


77

--------------------------------------------------------------------------------




subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.
SECTION 2.CREDIT FACILITIES
2.1    Commitment.
2.1.1    Revolver Loans.
(a)    U.S. Revolver Loans to the U.S. Borrower; European Revolver Loans to the
European Borrower. Each U.S. Lender agrees, severally and not jointly with the
other U.S. Lenders, upon the terms and subject to the conditions set forth
herein, to make (i) U.S. Revolver Loans to the U.S. Borrower and (ii) so long as
the applicable Specified Transaction Conditions have been satisfied with respect
thereto, European Revolver Loans to the European Borrower, in each case, on any
Business Day during the period from the Third Restatement Date to the
U.S./European Revolver Commitment Termination Date, not to exceed in aggregate
principal amount outstanding at any time, such U.S. Lender’s U.S./European
Revolver Commitment at such time, which U.S./European Revolver Loans may be
repaid and reborrowed in accordance with the provisions of this Agreement;
provided, however, that such U.S. Lenders shall have no obligation to the U.S.
Borrower or the European Borrower whatsoever to honor any request for a U.S.
Revolver Loan or a European Revolver Loan, as applicable, (x) on or after the
U.S./European Revolver Commitment Termination Date, (y) if the amount of the
proposed U.S. Revolver Loan exceeds U.S. Availability on the proposed funding
date for such U.S. Revolver Loan or (z) if the amount of the proposed European
Revolver Loan exceeds the Maximum European Subline Amount on the proposed
funding date for such European Revolver Loan. Each Borrowing of U.S./European
Revolver Loans shall be funded by U.S. Lenders on a Pro Rata basis. The
U.S./European Revolver Loans shall bear interest as set forth in Section 3.1.
Each U.S. Revolver Loan shall, at the option of the U.S. Borrower, be made or
continued as, or converted into, part of one or more Borrowings that, unless
specifically provided herein, shall consist entirely of U.S. Base Rate Loans or
LIBOR Loans. Each European Revolver Loan shall consist entirely of LIBOR Loans.
The U.S./European Revolver Loans shall be repaid in accordance with the terms of
this Agreement and shall be secured by all of the U.S./European Facility
Collateral. Each U.S. Revolver Loan shall be funded in Dollars or, at the option
of the U.S. Borrower, Euros and repaid in the same currency as the underlying
U.S. Revolver Loan was made; provided, however, that the aggregate amount of
U.S. Revolver Loans that may be denominated in Euros shall not exceed the Dollar
Equivalent of $50,000,000 less the Dollar Equivalent of the outstanding U.S. LC
Obligations (excluding amounts specified in clause (c) of such definition)
denominated in Euros and Sterling; provided, further, however, U.S. Revolver
Loans denominated in Euros shall consist entirely of LIBOR Loans. Each European
Revolver Loan shall be funded in Euros and repaid in Euros.
(b)    Canadian Revolver Loans to Canadian Borrower. Each Canadian Lender
agrees, severally and not jointly with the other Canadian Lenders, upon the
terms and subject to the conditions set forth herein, to make Canadian Revolver
Loans to the Canadian Borrower on any Business Day during the period from the
Third Restatement Date to the Canadian Revolver Commitment Termination Date, not
to exceed in aggregate principal amount outstanding at any time, such Canadian
Lender’s Canadian Revolver Commitment at such time, which Canadian Revolver
Loans may be repaid and reborrowed in accordance with the provisions of this
Agreement; provided, however, that Canadian Lenders shall have no obligation to
the Canadian Borrower whatsoever to honor any request for a Canadian Revolver
Loan on or after the Canadian Revolver Commitment Termination Date or if the


78

--------------------------------------------------------------------------------




amount of the proposed Canadian Revolver Loan exceeds Canadian Availability on
the proposed funding date for such Canadian Revolver Loan. Each Borrowing of
Canadian Revolver Loans shall be funded by Canadian Lenders on a Pro Rata basis.
The Canadian Revolver Loans shall bear interest as set forth in Section 3.1.
Each Canadian Revolver Loan shall, at the option of the Canadian Borrower, be
made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Canadian Prime
Rate Loans or Canadian BA Rate Loans if denominated in Canadian Dollars, or
Canadian Base Rate Loans or LIBOR Loans if denominated in Dollars. The Canadian
Revolver Loans shall be repaid in accordance with the terms of this Agreement
and shall be secured by all of the Canadian Facility Collateral. Each Canadian
Revolver Loan shall be funded in Canadian Dollars or, at the option of the
Canadian Borrower, Dollars and repaid in the same currency as the underlying
Canadian Revolver Loan was made.
(c)    Cap on Total Revolver Exposure. Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Revolver Loan if at the time of the proposed funding of such Loan (and
after giving effect thereto and the application of the proceeds thereof and all
pending requests for Loans), the Total Revolver Exposure exceeds (or would
exceed) the lesser of the Maximum Facility Amount and the Commitments.
2.1.2    Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, the Borrower to which such Lender has extended
Commitments shall deliver a Revolver Note to such Lender in the amount of such
Lender’s aggregate U.S./European or Canadian Revolver Commitment, as applicable.
2.1.3    Use of Proceeds. The proceeds of Revolver Loans shall be used by the
Borrowers solely (a) to issue standby or commercial letters of credit, and (b)
to finance ongoing working capital needs and other lawful general corporate
purposes of the Borrowers and their Restricted Subsidiaries. No part of the
proceeds of any Loan shall, nor shall any Letter of Credit, in any case, be used
directly or indirectly in violation of any Anti-Terrorism Laws or Sanctions.
2.1.4    Reduction or Termination of Commitments; Increase of Commitments.
(a)    The Canadian Revolver Commitments shall terminate on the Canadian
Revolver Commitment Termination Date and the U.S./European Revolver Commitments
shall terminate on the U.S./European Revolver Commitment Termination Date, in
each case, unless sooner terminated in accordance with this Agreement. Upon at
least three (3) Business Days’ prior written notice to Agent from Loan Party
Agent, (i) the U.S. Borrower may, at its option, terminate the U.S./European
Revolver Commitments and this credit facility and/or (ii) the Canadian Borrower
may, at its option, terminate the Canadian Revolver Commitment, in each case,
without premium or penalty (other than funding losses payable pursuant to
Section 3.9). If the U.S. Borrower elects to reduce to zero (0) or terminate the
U.S./European Revolver Commitments pursuant to the previous sentence, the
Canadian Revolver


79

--------------------------------------------------------------------------------




Commitments shall automatically terminate concurrently with the termination of
the U.S./European Revolver Commitments. Any notice of termination given by the
Borrowers pursuant to this Section 2.1.4 shall be irrevocable; provided,
however, that notice may be contingent on the occurrence of a refinancing or the
consummation of a sale, transfer, lease or other disposition of assets and may
be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. On the Canadian
Revolver Commitment Termination Date, the Canadian Borrower (and other Canadian
Facility Loan Parties, if applicable) shall make Full Payment of all Canadian
Facility Obligations. On the U.S./European Revolver Commitment Termination Date,
the U.S. Borrower (and other U.S. Facility Loan Parties, if applicable) shall
make Full Payment of all U.S. Facility Obligations. On the U.S./European
Revolver Commitment Termination Date, the European Borrower shall make Full
Payment of all European Facility Obligations.
(b)    So long as (i) no Default or Event of Default then exists or would result
therefrom, (ii) no U.S./European Overadvance or Canadian Overadvance then exists
or would result therefrom, and (iii) after giving effect thereto, U.S.
Availability would exceed $10,000,000, Loan Party Agent may permanently and
irrevocably reduce the Maximum Facility Amount by giving Agent at least three
(3) Business Days’ prior irrevocable written notice thereof from a Responsible
Officer of Loan Party Agent, which notice shall (1) specify the date (which
shall be a Business Day) and amount of such reduction (which shall be in a
minimum amount of $5,000,000 and increments of $1,000,000 in excess thereof),
(2) specify the allocation of such reduction to, and the corresponding
reductions of, each of the Maximum Canadian Facility Amount and/or the Maximum
U.S./European Facility Amount (and the respective Canadian Revolver Commitments
and the U.S./European Revolver Commitments in respect thereof, each of which
shall be allocated to Lenders among the Borrowers on a Pro Rata basis at the
time of such reduction) and (3) certify the satisfaction of the conditions
specified in the foregoing clauses (i) and (ii) and this clause (iii) (including
calculations thereof in reasonable detail) as of the effective date of any such
proposed reduction; provided, however, that such notice may be contingent on the
occurrence of a refinancing or incurrence of Indebtedness permitted under
Section 10.2.2 or consummation of a sale, transfer, lease or other disposition
of assets and may be revoked or the reduction date deferred if the refinancing,
incurrence or sale, transfer, lease or other disposition of assets does not
occur. Without limiting the foregoing, (A) each reduction in the Maximum
Canadian Facility Amount and the Canadian Revolver Commitments shall in no event
exceed Canadian Availability and be in a minimum amount of $5,000,000, and (B)
each reduction in the Maximum U.S./European Facility Amount and the
U.S./European Revolver Commitments shall in no event exceed U.S. Availability
and be in a minimum amount of $5,000,000.
(c)    Provided no Default or Event of Default then exists or would result
therefrom after the Third Restatement Date, upon notice to Agent (which shall
promptly notify all Applicable Lenders), the Loan Party Agent may from time to
time, request an increase in the U.S./European Revolver Commitments or the
Canadian Revolver Commitments, as applicable, by an amount not exceeding
$100,000,000 (less the amount of any FILO Credit Facility) in the aggregate
(resulting in maximum total Facility Commitments of $310,000,000280,000,000)
during the term of this Agreement; provided that (i) any such request for an
increase shall be in a minimum amount of $5,000,000 and (ii) the Loan Party
Agent may make a maximum of two (2) such requests in the aggregate (resulting in
a maximum of two (2) total increases) during the term of this Agreement. At the
time of sending such notice, a requesting Borrower (in consultation with Agent)
shall specify the time period within which the Applicable Lenders are requested
to respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to such Lenders (or such lesser period as is
acceptable to such Lenders)).


80

--------------------------------------------------------------------------------




(d)    Each Applicable Lender shall notify Agent within such time period whether
or not it agrees to increase its Facility Commitment to the Loan Party Agent
and, if so, whether by an amount equal to, greater than, or less than its Pro
Rata Share of such requested increase. Any Applicable Lender not responding
within such time period shall be deemed to have declined to increase its
Facility Commitment.
(e)    Agent shall notify the Loan Party Agent and each Applicable Lender of
such Applicable Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase, and subject to the approval of Agent
and the applicable Issuing Bank (which approvals, so long as no Event of Default
shall have occurred and be continuing, shall not be unreasonably withheld), the
Loan Party Agent may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
Agent and its counsel.
(f)    If the U.S./European Revolver Commitments or the Canadian Revolver
Commitments are increased in accordance with this Section, Agent and the Loan
Party Agent shall determine the effective date (the “Facility Commitment
Increase Effective Date”) and the final allocation of such increase. Agent shall
promptly notify the Loan Party Agent and the Applicable Lenders (and any
additional Lender added pursuant to Section 2.1.4(e)) of the final allocation of
such increase and the Facility Commitment Increase Effective Date.
(g)    As a condition precedent to such increase, the Loan Party Agent shall
deliver to Agent a certificate of each Loan Party dated as of the Facility
Commitment Increase Effective Date (in sufficient copies for each Lender) signed
by a Responsible Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Section 9 and the other Loan Documents are true and correct in all material
respects (or, with respect to representations and warranties qualified by
materiality, in all respects) on and as of the Facility Commitment Increase
Effective Date (except for representations and warranties that expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects (or, with respect to representations
and warranties qualified by materiality, in all respects) as of such earlier
date), and except that for purposes of this Section 2.1.4, the representations
and warranties contained in Section 9.1.8(a) shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (c) of Section
10.1.1, and (B) no Default exists. The requesting Borrower shall prepay any
Revolving Loans of such Borrower outstanding on the Facility Commitment Increase
Effective Date (and pay any additional amounts required pursuant to Section 3.9)
to the extent necessary to keep the outstanding Revolving Loans of such Borrower
ratable with any revised Pro Rata Share arising from any nonratable increase in
the Facility Commitments under this Section.
(h)    No consent shall be required of any Lender not increasing its Facility
Commitments in connection with an increase of the Facility Commitments in
accordance with this Section 2.1.4, and the Borrowers, Agent and each Lender
shall enter into such amendments to the Loan Documents as may be reasonably
requested by the Loan Party Agent and Agent to make conforming changes
consistent with this Section 2.1.4.
(i)    This Section shall supersede any provisions in Section 14.1 to the
contrary.


81

--------------------------------------------------------------------------------




2.1.5    Overadvances.
(a)    If at any time (a) the Canadian Revolver Exposure exceeds the Canadian
Borrowing Base (a “Canadian Overadvance”) or (b) the sum of the U.S. Revolver
Exposure plus the European Revolver Exposure exceeds the U.S./European Borrowing
Base (the U.S./European Borrowing Base calculated solely for this purpose
without subtraction of the European Revolver Exposure) (a “U.S./European
Overadvance”), the excess amount shall, subject to Section 5.2 and this Section
2.1.5, be immediately due and payable by the Canadian Borrower or the U.S.
Borrower, as applicable on demand by Agent. Agent may require the Applicable
Lenders to honor requests for Overadvance Loans and to forbear from requiring
the applicable Borrower to cure an Overadvance, (a) when no Event of Default is
known to Agent, as long as (i) the Overadvance does not continue for more than
thirty (30) consecutive days (and no Overadvance may exist for at least five (5)
consecutive days thereafter before further Overadvance Loans are required), and
(ii) the Overadvance is not known by Agent to exceed $2,500,000, with respect to
the Canadian Borrower, or $5,000,000 in the aggregate, with respect to the U.S.
Borrower and the European Borrower; and (b) regardless of whether an Event of
Default exists, if Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance (i) is not
increased by more than $2,500,000, with respect to the Canadian Borrower or
$5,000,000 in the aggregate, with respect to the U.S. Borrower and the European
Borrower, and (ii) does not continue for more than thirty (30) consecutive days.
In no event shall Overadvance Loans be required that would cause (i) the
Canadian Revolver Exposure to exceed the aggregate Canadian Revolver Commitments
or (ii) the U.S. Revolver Exposure plus the European Revolver Exposure to exceed
the aggregate U.S./European Revolver Commitments. All Canadian Overadvance Loans
shall constitute Canadian Facility Obligations secured by the Canadian Facility
Collateral and shall be entitled to all benefits of the Loan Documents. All
U.S./European Overadvance Loans shall constitute U.S./European Facility
Obligations secured by the U.S./European Facility Collateral and shall be
entitled to all benefits of the Loan Documents. No Overadvance shall result in
an Event of Default due to a Borrower’s failure to comply with Section 2.1.1 for
so long as such Overadvance remains outstanding in accordance with the terms of
this paragraph, but solely with respect to the amount of such Overadvance. In no
event shall any Borrower or other Loan Party be deemed a beneficiary of this
Section nor authorized to enforce any of its terms. Agent agrees to use its
commercially reasonable best efforts to promptly notify the Lenders of the
issuance of an Overadvance Loan; provided, that Agent shall have no liability
for any failure to provide any such notice.
2.1.6    Protective Advances. Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6 are not satisfied, to make U.S. Base
Rate Loans and Canadian Prime Rate Loans, as applicable (each a “Protective
Advance”) (a) up to an aggregate amount of $2,500,000, with respect to the
Canadian Borrower, or $5,000,000, with respect to the U.S. Borrower, outstanding
at any time, if Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectability or repayment of
Obligations; or (b) to pay any other amounts chargeable to the Loan Parties
under any Loan Documents, including costs, fees and expenses. Each Applicable
Lender shall participate in each Protective Advance on a Pro Rata basis. In no
event shall Protective Advances be required that would cause (x) the outstanding
U.S./European Revolver Loans and U.S./European LC Obligations to exceed the
aggregate U.S./European Commitments or (y) the outstanding Canadian Revolver
Loans and Canadian LC Obligations to exceed the aggregate Canadian Commitments.
Required Facility Lenders may at any time revoke Agent’s authority to make
further Protective Advances to the applicable Borrower by written notice to
Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. All Protective Advances
made by Agent with respect to U.S. Facility Loan Parties shall be U.S. Facility
Obligations,


82

--------------------------------------------------------------------------------




secured by the U.S./European Facility Collateral and shall be treated for all
purposes as Extraordinary Expenses and all Protective Advances made by Agent
with respect to Canadian Facility Loan Parties shall be Canadian Facility
Obligations, secured by the Canadian Facility Collateral and shall be treated
for all purposes as Extraordinary Expenses. Agent agrees to use its commercially
reasonable best efforts to promptly notify the Lenders of the extension of a
Protective Advance; provided, that Agent shall have no liability for any failure
to provide any such notice.
2.1.7    Prepayments. If Holdings or any Restricted Subsidiary consummates one
or more Asset Sales of Fixed Asset Collateral which result in realization or
receipt by Holdings or such Restricted Subsidiary of aggregate Net Proceeds in
excess of $20,000,000 in any fiscal year, Holdings shall (1) give written notice
to Agent thereof promptly after the date of the realization or receipt of such
Net Proceeds and (2) except to the extent Holdings is required to repay the
Fixed Asset Facility with such Net Proceeds or is permitted under the Fixed
Asset Facility to reinvest such Net Proceeds in assets used or useful in the
business, prepay an aggregate principal amount of Loans in an amount equal to
100% of all Net Proceeds received from such Asset Sale within five (5) Business
Days of receipt thereof by Holdings or such Restricted Subsidiary or the end of
such reinvestment period, whichever is later.
2.2    U.S. and European Letter of Credit Facility.
2.2.1    Issuance of Letters of Credit. U.S. Issuing Bank agrees to issue
Letters of Credit for the account of (x) the U.S. Borrower (“U.S. Letters of
Credit”) and (y) so long as the applicable Specified Transaction Conditions have
been satisfied with respect thereto, the European Borrower (“European Letters of
Credit”) from time to time until fifteen (15) days prior to the Facility
Termination Date (or until the U.S./European Revolver Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:
(a)    Each of the U.S. Borrower and European Borrower acknowledge that U.S.
Issuing Bank’s willingness to issue any U.S. Letter of Credit or European Letter
of Credit is conditioned upon U.S. Issuing Bank’s receipt of an LC Application
with respect to the requested U.S. Letter of Credit or European Letter of
Credit, as applicable, as well as such other instruments and agreements as U.S.
Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount. U.S. Issuing Bank shall have no obligation to issue any
U.S. Letter of Credit or European Letter of Credit unless (i) U.S. Issuing Bank
receives an LC Request and LC Application at least three (3) Business Days prior
to the requested date of issuance; (ii) each LC Condition is satisfied; and
(iii) if a Defaulting Lender that is a U.S. Lender exists, such Defaulting
Lender or the U.S. Borrower or European Borrower, as applicable, have entered
into arrangements satisfactory to Agent and U.S. Issuing Bank to eliminate any
Fronting Exposure associated with such Lender (it being understood that Cash
Collateralization of a Defaulting Lender’s Pro Rata share of the requested U.S.
Letter of Credit or European Letter of Credit, as applicable, is satisfactory to
Agent and U.S. Issuing Bank). If, in sufficient time to act, U.S. Issuing Bank
receives written notice from the Required Facility Lenders that a LC Condition
has not been satisfied, U.S. Issuing Bank shall not issue the requested U.S.
Letter of Credit or European Letter of Credit, as applicable. Prior to receipt
of any such notice, U.S. Issuing Bank shall not be deemed to have knowledge of
any failure of LC Conditions.
(b)    Letters of Credit may be requested by the U.S. Borrower and the European
Borrower to support obligations incurred in the ordinary course of business, or
as otherwise approved by Agent. The renewal or extension of any U.S. Letter of
Credit or European Letter of Credit shall be treated as the


83

--------------------------------------------------------------------------------




issuance of a new U.S. Letter of Credit or European Letter of Credit, as
applicable, except that delivery of a new LC Application may be required at the
discretion of U.S. Issuing Bank.
(c)    Each of the U.S. Borrower and the European Borrower assume all risks of
the acts, omissions or misuses by the beneficiary of any U.S. Letter of Credit
or European Letter of Credit, as applicable. In connection with issuance of any
U.S. Letter of Credit or European Letter of Credit, none of Agent, U.S. Issuing
Bank or any U.S. Lender shall be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a U.S.
Letter of Credit, European Letter of Credit or Documents; any deviation from
instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and the U.S. Borrower or the European Borrower, as
applicable; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any U.S. Letter of Credit or European Letter
of Credit, as applicable, or the proceeds thereof; or any consequences arising
from causes beyond the control of U.S. Issuing Bank, Agent or any U.S. Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of U.S. Issuing Bank under the Loan Documents shall be cumulative. U.S.
Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against the U.S. Borrower and the European Borrower are
discharged with proceeds of any U.S. Letter of Credit issued for the account of
the U.S. Borrower or any European Letter of Credit issued for the account of the
European Borrower, as applicable.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, U.S. Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by U.S. Issuing Bank,
in good faith, to be genuine and correct and to have been signed, sent or made
by a proper Person. U.S. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
U.S. Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
(e)    If the U.S. Borrower or the European Borrower so requests in any
applicable Letter of Credit application, U.S. Issuing Bank may, in its
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, a “U.S./European Auto-Extension Letter of Credit”); provided
that any such U.S./European Auto-Extension Letter of Credit must permit U.S.
Issuing Bank to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “U.S./European
Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by U.S.
Issuing Bank, the U.S. Borrower and the European Borrower shall not be required
to make a specific request to the Issuing Bank for any such extension. Once a
U.S./European Auto-Extension Letter of Credit has been issued, the U.S. Lenders
shall be deemed to have authorized (but may not require) U.S. Issuing Bank to
permit the extension of


84

--------------------------------------------------------------------------------




such Letter of Credit at any time to an expiry date at least 15 Business Days
prior to the Facility Termination Date; provided, however, that U.S. Issuing
Bank shall not permit any such extension if (A) U.S. Issuing Bank has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
on or before the day that is seven Business Days before the U.S./European
Non-Extension Notice Date (1) from Agent that the Required Lenders have elected
not to permit such extension or (2) from Agent, any Lender or the U.S. Borrower
or the European Borrower, as applicable, that one or more of the applicable
conditions specified in Section 6.2 is not then satisfied, and in each such case
directing U.S. Issuing Bank not to permit such extension.
(f)    By their execution of this Agreement, the parties hereto agree that on
the Third Restatement Date (without any further action by any Person), the
Existing Letters of Credit as listed on Schedule 1.1(c) shall be deemed to have
been issued by U.S. Issuing Bank under this Agreement and the rights and
obligations of U.S. Issuing Bank and the account party thereunder shall be
subject to the terms hereof.
2.2.2    U.S. Letters of Credit and European Letters of Credit: Reimbursement
and Participations.
(a)    If U.S. Issuing Bank honors any request for payment under a U.S. Letter
of Credit or European Letter of Credit, the U.S. Borrower or the European
Borrower, as applicable, shall pay to U.S. Issuing Bank, on the same day
(“U.S./European Reimbursement Date”), the amount paid by U.S. Issuing Bank under
(i) such U.S. Letter of Credit, together with interest at the interest rate for
U.S. Base Rate Loans or (ii) such European Letter of Credit, together with
interest at the interest rate for LIBOR Revolver Loans, in each case, from the
U.S./European Reimbursement Date until payment by the U.S. Borrower or the
European Borrower, as applicable. The obligation of the U.S. Borrower and the
European Borrower to reimburse U.S. Issuing Bank for any payment made under a
U.S. Letter of Credit or European Letter of Credit, as applicable, shall be
absolute, unconditional and irrevocable, and shall be paid without regard to any
lack of validity or enforceability of any such U.S. Letter of Credit or European
Letter of Credit or the existence of any claim, setoff, defense or other right
that the U.S. Borrower, the European Borrower, or any other U.S. Domiciled Loan
Parties may have at any time against the beneficiary, as applicable. Whether or
not Loan Party Agent submits a Notice of Borrowing, (i) the U.S. Borrower shall
be deemed to have requested a Borrowing of U.S. Base Rate Loans or (ii) the
European Borrower shall be deemed to have requested a Borrowing of LIBOR
Revolver Loans, in each case, in an amount necessary to pay all amounts due U.S.
Issuing Bank on any U.S./European Reimbursement Date and each U.S. Lender agrees
to fund its Pro Rata share of such Borrowing whether or not the U.S./European
Revolver Commitments have terminated, any U.S./European Overadvance exists or is
created thereby, or the conditions in Section 6 are satisfied.
(b)    Upon issuance of a U.S. Letter of Credit or a European Letter of Credit,
or in the case of the Existing Letters of Credit, on the Third Restatement Date,
each U.S. Lender shall be deemed to have irrevocably and unconditionally
purchased from U.S. Issuing Bank, without recourse or warranty, an undivided Pro
Rata interest and participation in all U.S. LC Obligations or European LC
Obligations, as applicable, (in each case, excluding amounts specified in clause
(c) of such definition) relating to such U.S. Letter of Credit or European
Letter of Credit. If U.S. Issuing Bank makes any payment under a U.S. Letter of
Credit or a European Letter of Credit for the account of the U.S. Borrower or
the European Borrower, as applicable, and the U.S. Borrower or the European
Borrower, as applicable, does not reimburse such payment on the U.S./European
Reimbursement Date, Agent shall promptly notify


85

--------------------------------------------------------------------------------




U.S. Lenders and each U.S. Lender shall promptly (within one (1) Business Day)
and unconditionally pay to Agent, for the benefit of U.S. Issuing Bank, such
U.S. Lender’s Pro Rata share of such payment. Upon request by a U.S. Lender,
U.S. Issuing Bank shall furnish copies of any Letters of Credit and LC Documents
in its possession at such time.
(c)    The obligation of each U.S. Lender to make payments to Agent for the
account of U.S. Issuing Bank in connection with U.S. Issuing Bank’s payment
under a U.S. Letter of Credit or a European Letter of Credit shall be absolute,
unconditional and irrevocable, not subject to any counterclaim, setoff,
qualification or exception whatsoever, and shall be made in accordance with this
Agreement under all circumstances, irrespective of any lack of validity or
unenforceability of any Loan Documents; any draft, certificate or other document
presented under a U.S. Letter of Credit or a European Letter of Credit having
been determined to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. U.S. Issuing Bank does not assume any responsibility for any
failure or delay in performance or any breach by the U.S. Borrower, the European
Borrower or any other Person of any obligations under any LC Documents. U.S.
Issuing Bank does not make to U.S. Lenders any express or implied warranty,
representation or guarantee with respect to the U.S./European Facility
Collateral, LC Documents, any U.S. Facility Loan Party or the European Borrower.
U.S. Issuing Bank shall not be responsible to any U.S. Lender for any recitals,
statements, information, representations or warranties contained in, or for the
execution, validity, genuineness, effectiveness or enforceability of any LC
Documents; the validity, genuineness, enforceability, collectability, value or
sufficiency of any U.S./European Facility Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any U.S./European
Facility Loan Party.
(d)    No Issuing Bank Indemnitee shall be liable to any Loan Party or other
Person for any action taken or omitted to be taken in connection with any U.S.
Letter of Credit, European Letter of Credit or LC Document except as a result of
U.S. Issuing Bank’s gross negligence or willful misconduct, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. U.S.
Issuing Bank may refrain from taking any action with respect to a U.S. Letter of
Credit or European Letter of Credit until it receives written instructions from
Required Facility Lenders of the U.S. Borrower or the European Borrower, as
applicable.


86

--------------------------------------------------------------------------------




2.2.3    Cash Collateral. If any U.S. LC Obligations or the European LC
Obligations, whether or not then due or payable, shall for any reason be
outstanding at any time (a) that an Event of Default exists, (b) that a
U.S./European Overadvance exists, (c) after the U.S./European Revolver
Commitment Termination Date, or (d) within twenty (20) Business Days prior to
the Facility Termination Date, then the U.S. Borrower or the European Borrower,
as applicable, shall, at U.S. Issuing Bank’s or Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit issued for
the account of the U.S. Borrower or the European Borrower, as applicable, and
pay to U.S. Issuing Bank the amount of all other U.S. LC Obligations or European
LC Obligations, as applicable. The U.S. Borrower and the European Borrower
shall, on demand by U.S. Issuing Bank or Agent from time to time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender that is a U.S.
Lender. If the U.S. Borrower or the European Borrower fails to provide any Cash
Collateral as required hereunder, U.S. Lenders may (and shall upon direction of
Agent) advance, as U.S. Revolver Loans or European Revolver Loans, as
applicable, the amount of the Cash Collateral required (whether or not the
U.S./European Revolver Commitments have terminated, any U.S./European
Overadvance exists or is created thereby or the conditions in Section 6 are
satisfied). For the avoidance of doubt, it is understood and agreed that the
European Borrower will not repay or Cash Collateralize any U.S. LC Obligations.
2.2.4    Resignation of U.S. Issuing Bank. U.S. Issuing Bank may resign at any
time upon notice to Agent and Loan Party Agent. On and after the effective date
of such resignation, U.S. Issuing Bank shall have no obligation to issue, amend,
renew, extend or otherwise modify any U.S. Letter of Credit or European Letter
of Credit, but shall continue to have all rights and other obligations of an
U.S. Issuing Bank hereunder relating to any U.S. Letter of Credit and European
Letter of Credit issued by it prior to such date. Agent shall promptly appoint a
replacement U.S. Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Loan Party Agent.
2.3    Canadian Letter of Credit Facility.
2.3.1    Issuance of Letters of Credit. Canadian Issuing Bank agrees to issue
Letters of Credit for the account of the Canadian Borrower (“Canadian Letters of
Credit”) from time to time until fifteen (15) days prior to the Facility
Termination Date (or until the Canadian Revolver Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:
(a)    The Canadian Borrower acknowledges that Canadian Issuing Bank’s
willingness to issue any Canadian Letter of Credit is conditioned upon Canadian
Issuing Bank’s receipt of an LC Application with respect to the requested
Canadian Letter of Credit, as well as such other instruments and agreements as
Canadian Issuing Bank may customarily require for issuance of a letter of credit
of similar type and amount. Canadian Issuing Bank shall have no obligation to
issue any Canadian Letter of Credit unless (i) Canadian Issuing Bank receives an
LC Request and LC Application at least three (3) Business Days prior to the
requested date of issuance; (ii) each LC Condition is satisfied; and (iii) if a
Defaulting Lender that is a Canadian Lender exists, such Defaulting Lender or
the Canadian Borrower have entered into arrangements satisfactory to Agent and
Canadian Issuing Bank to eliminate any Fronting Exposure associated with such
Lender (it being understood that Cash Collateralization of a Defaulting Lender’s
Pro Rata share of the requested Canadian Letter of Credit is satisfactory to
Agent and Canadian Issuing Bank). If, in sufficient time to act, Canadian
Issuing Bank receives written notice from Required Facility Lenders that a LC
Condition has not been satisfied, Canadian Issuing Bank shall not issue the
requested Canadian Letter of Credit. Prior to receipt of any such notice,
Canadian Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.


87

--------------------------------------------------------------------------------




(b)    Letters of Credit may be requested by Loan Party Agent for the account of
Canadian Borrower to support obligations incurred in the ordinary course of
business, or as otherwise approved by Agent. The renewal or extension of any
Canadian Letter of Credit shall be treated as the issuance of a new Canadian
Letter of Credit, except that delivery of a new LC Application may be required
at the discretion of Canadian Issuing Bank.
(c)    The Canadian Borrower assumes all risks of the acts, omissions or misuses
by the beneficiary of any Canadian Letter of Credit. In connection with issuance
of any Canadian Letter of Credit, none of Agent, Canadian Issuing Bank or any
Canadian Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Canadian
Letter of Credit or Documents; any deviation from instructions, delay, default
or fraud by any shipper or other Person in connection with any goods, shipment
or delivery; any breach of contract between a shipper or vendor and the Canadian
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Canadian Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of Canadian Issuing Bank,
Agent or any Canadian Lender, including any act or omission of a Governmental
Authority. The rights and remedies of Canadian Issuing Bank under the Loan
Documents shall be cumulative. Canadian Issuing Bank shall be fully subrogated
to the rights and remedies of each beneficiary whose claims against the Canadian
Borrower are discharged with proceeds of any Canadian Letter of Credit issued
for the account of the Canadian Borrower.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Canadian Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by
Canadian Issuing Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person. Canadian Issuing Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts. Canadian Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Letters of Credit or
LC Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.
(e)    If the Canadian Borrower so requests in any applicable Letter of Credit
application, Canadian Issuing Bank may, in its discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, a “Canadian
Auto-Extension Letter of Credit”); provided that any such Canadian
Auto-Extension Letter of Credit must permit Canadian Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Canadian Non-Extension Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by Canadian Issuing Bank,
the Canadian Borrower shall not be required to make a specific request to the
Issuing Bank for any such extension. Once a Canadian Auto-Extension Letter of
Credit has been issued, the Canadian Lenders shall be deemed to


88

--------------------------------------------------------------------------------




have authorized (but may not require) Canadian Issuing Bank to permit the
extension of such Letter of Credit at any time to an expiry date at least 15
Business Days prior to the Facility Termination Date; provided, however, that
Canadian Issuing Bank shall not permit any such extension if (A) Canadian
Issuing Bank has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Canadian Non-Extension Notice Date (1) from Agent that the Required Lenders
have elected not to permit such extension or (2) from Agent, any Lender or the
Canadian Borrower that one or more of the applicable conditions specified in
Section 6.2 is not then satisfied, and in each such case directing Canadian
Issuing Bank not to permit such extension.
2.3.2    Canadian Letters of Credit: Reimbursement and Participations.
(a)    If Canadian Issuing Bank honors any request for payment under a Canadian
Letter of Credit, the Canadian Borrower shall pay to Canadian Issuing Bank, on
the same day (“Canadian Reimbursement Date”), the amount paid by Canadian
Issuing Bank under such Canadian Letter of Credit, together with interest at the
interest rate for Canadian Base Rate Loans from the Canadian Reimbursement Date
until payment by the Canadian Borrower. The obligation of the Canadian Borrower
to reimburse Canadian Issuing Bank for any payment made under a Canadian Letter
of Credit shall be absolute, unconditional and irrevocable, and shall be paid
without regard to any lack of validity or enforceability of any Canadian Letter
of Credit or the existence of any claim, setoff, defense or other right that the
Canadian Borrower or the Canadian Domiciled Loan Parties may have at any time
against the beneficiary. Whether or not Loan Party Agent submits a Notice of
Borrowing, the Canadian Borrower shall be deemed to have requested a Borrowing
of Canadian Base Rate Loans in an amount necessary to pay all amounts due
Canadian Issuing Bank on any Canadian Reimbursement Date and each Canadian
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
Canadian Revolver Commitments have terminated, any Canadian Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.
(b)    Upon issuance of a Canadian Letter of Credit, each Canadian Lender shall
be deemed to have irrevocably and unconditionally purchased from Canadian
Issuing Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all Canadian LC Obligations (excluding amounts specified in
clause (c) of such definition) relating to such Canadian Letter of Credit. If
Canadian Issuing Bank makes any payment under a Canadian Letter of Credit for
the account of the Canadian Borrower and the Canadian Borrower does not
reimburse such payment on the Canadian Reimbursement Date, Agent shall promptly
notify Canadian Lenders and each Canadian Lender shall promptly (within one (1)
Business Day) and unconditionally pay to Agent, for the benefit of Canadian
Issuing Bank, such Canadian Lender’s Pro Rata share of such payment. Upon
request by a Canadian Lender, Canadian Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.
(c)    The obligation of each Canadian Lender to make payments to Agent for the
account of Canadian Issuing Bank in connection with Canadian Issuing Bank’s
payment under a Canadian Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Canadian Letter of Credit having been determined to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or


89

--------------------------------------------------------------------------------




inaccurate in any respect; or the existence of any setoff or defense that any
Loan Party may have with respect to any Obligations. Canadian Issuing Bank does
not assume any responsibility for any failure or delay in performance or any
breach by the Canadian Borrower or any other Person of any obligations under any
LC Documents. Canadian Issuing Bank does not make to Canadian Lenders any
express or implied warranty, representation or guarantee with respect to the
Canadian Facility Collateral, LC Documents or any Canadian Facility Loan Party.
Canadian Issuing Bank shall not be responsible to any Canadian Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Canadian Facility Collateral or the perfection of
any Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Canadian Facility
Loan Party.
(d)    No Issuing Bank Indemnitee shall be liable to any Loan Party or other
Person for any action taken or omitted to be taken in connection with any
Canadian Letter of Credit or LC Documents except as a result of Canadian Issuing
Bank’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. Canadian Issuing
Bank may refrain from taking any action with respect to a Canadian Letter of
Credit until it receives written instructions from Required Facility Lenders of
the Canadian Borrower.


90

--------------------------------------------------------------------------------






2.3.3    Cash Collateral. If any Canadian LC Obligations, whether or not then
due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that a Canadian Overadvance exists, (c) after the
Canadian Revolver Commitment Termination Date, or (d) within 20 Business Days
prior to the Facility Termination Date, then the Canadian Borrower shall, at
Canadian Issuing Bank’s or Agent’s request, Cash Collateralize the stated amount
of all outstanding Letters of Credit issued for the account of Canadian Borrower
and pay to Canadian Issuing Bank the amount of all other Canadian LC
Obligations. The Canadian Borrower shall, on demand by Canadian Issuing Bank or
Agent from time to time, Cash Collateralize the Fronting Exposure of any
Defaulting Lender that is a Canadian Lender. If the Canadian Borrower fails to
provide any Cash Collateral as required hereunder, Canadian Lenders may (and
shall upon direction of Agent) advance, as Canadian Revolver Loans, the amount
of the Cash Collateral required (whether or not the Canadian Revolver
Commitments have terminated, any Canadian Overadvance exists or is created
thereby or the conditions in Section 6 are satisfied).
2.3.4    Resignation of Canadian Issuing Bank. Canadian Issuing Bank may resign
at any time upon notice to Agent and Loan Party Agent. On and after the
effective date of such resignation, Canadian Issuing Bank shall have no
obligation to issue, amend, renew, extend or otherwise modify any Canadian
Letter of Credit, but shall continue to have all rights and other obligations of
a Canadian Issuing Bank hereunder relating to any Canadian Letter of Credit
issued by it prior to such date. Agent shall promptly appoint a replacement
Canadian Issuing Bank, which, as long as no Default or Event of Default exists,
shall be reasonably acceptable to Loan Party Agent.
2.4    FILO Credit Facility
(a)    Notwithstanding anything to the contrary contained in this Agreement, so
long as no Default or Event of Default exists or would immediately result
therefrom, at any time after the Third Restatement Date, the Loan Party Agent
may request a separate “first-in, last out” credit facility provided by one or
more Lenders or other Eligible Assignees as agree to hold “first-in, last out”
commitments (the “FILO Lenders”) that are subject to a separate “first-in, last
out” incremental borrowing base (collectively, the “FILO Credit Facility”),
which FILO Credit Facility, subject to Section 5.5 (as amended in accordance
with Section 2.4(b)(i)), shall constitute U.S./European Facility Obligations
(and Obligations) for all purposes under the Loan Documents (including for the
purposes of being secured by the applicable Collateral and being guaranteed by
the U.S./European Facility Loan Parties). The Agent shall promptly notify the
Lenders of each such request and the Lenders shall respond thereto in the same
manner specified for any Commitment increase requests in Section 2.1.4. The
Agent shall notify Lenders and Loan Party Agent of the responses to such request
and any actions to arrange for other Eligible Assignees to serve as FILO Lenders
in the same manner specified for commitment increases in Section 2.1.4. Any FILO
Lender participating in the FILO Credit Facility which is not then a Lender (or
an Affiliate of such Lender engaged in the ordinary course of its business in
extending commercial loans) shall be subject to the prior approval of the Agent
and the Loan Party Agent (such consent not to be unreasonably withheld or
delayed).
(b)    Notwithstanding anything herein to the contrary, the FILO Credit Facility
shall be established in accordance with the following terms and conditions:


91

--------------------------------------------------------------------------------




(i)    the establishment thereof shall result in an amendment of the payment
waterfall in Section 5.5.1(a) (without the requirement of the consent of the
Lenders under Section 14.1.1) to include payment of accrued and unpaid interest
of U.S./European Facility Obligations under the FILO Credit Facility as a new
clause “seventh” and unpaid payment of principal of U.S./European Facility
Obligations under the FILO Credit Facility as a new clause “eighth”, and
renumbering the existing clauses “seventh”, “eighth”, “ninth”, and “tenth” as
clauses “ninth”, “tenth”, “eleventh”, and “twelfth”, respectively;
(ii)    subject to other express limitations set forth in this Section 2.4 the
FILO Credit Facility shall be on terms and conditions as determined by the Loan
Party Agent, the Agent and the FILO Lenders, it being understood and agreed that
such terms and conditions may include, without limitation, FILO Credit
Facility-specific borrowing base, advance rate (including seasonal or
fluctuating advance rates), eligibility criteria, availability reserves
(including reserves implemented against the Borrowing Base with respect to
obligations owing to the FILO Lenders), representations, warranties, covenants
and Events of Default, interest rates, fees, final maturity date, amortization,
mandatory and voluntary prepayment and commitment termination provision as to
the FILO Credit Facility and Section 8.2 or any other provision of the Loan
Documents related to cash dominion, and amendment and waiver provisions
(including modifications to Section 14.1.1 to provide for customary or market
provisions in favor of the FILO Lenders, which may include voting rights in
favor of the FILO Lenders relating to modifications of the Borrowing Base that
would affect the FILO Credit Facility or the FILO Lenders) in respect of or
relating to the FILO Credit Facility and other customary or market terms and
conditions for asset-based “first in, last out” credit facilities of this
nature. Further, if the Loan Party Agent requests that some or all of the FILO
Credit Facility constitute Canadian Facility Obligations supported by Canadian
Borrowing Base assets, the Agent agrees to consult with the Loan Party Agent as
to whether such structure could be documented and arranged without unreasonable
cost or delay, and in such case, the parties agree that the Agent, Loan Party
Agent and Canadian Borrower may agree to any necessary implementing amendment or
other modification to the applicable Loan Documents as may be necessary for such
structure including without limitation, amendments to the payment waterfall set
forth in Section 5.5.1(b) consistent with those contemplated by clause (i) above
(iii)    the advance rates in respect of the incremental borrowing base under
FILO Credit Facility shall not exceed (a)five percent (5.0%) on Eligible
Accounts; (b) ten percent (10%) on Eligible Inventory; and (c) zero percent (0%)
on Eligible Tooling Accounts;
(iv)    the arrangement of the FILO Credit Facility, and any upfront,
underwriting, arrangement or similar fees in respect of the FILO Credit
Facility, shall be agreed to by Loan Party Agent, Agent, and the FILO Lenders;
(v)    the FILO Credit Facility shall be subject to terms and closing conditions
as may be determined by the Agent and the Collateral Agent, the FILO Lenders and
the Loan Party Agent, which in any event shall include a post-closing covenant
requiring delivery of an Inventory appraisal within twelve (12) months of the
closing date of the FILO Credit Facility to the extent that Eligible Inventory
is to be included in the borrowing base under such FILO Credit Facility;


92

--------------------------------------------------------------------------------




(vi)    the FILO Credit Facility shall be subject to the condition precedent
that (i) no Event of Default shall have occurred and be continuing immediately
before or after giving effect thereto and (ii) the FILO Lenders not party to the
Reallocation Agreement as of the Third Restatement Date shall have executed a
joinder to the Reallocation Agreement in form and substance acceptable to Agent;
(vii)    the aggregate amount of the FILO Credit Facility commitments under the
FILO Credit Facility (x) shall not exceed $20,000,000 and (y) (i) the aggregate
amount of the FILO Credit Facility commitments under the FILO Credit Facility,
plus (ii) the aggregate amount of increased commitments provided from time to
time in accordance with Section 2.1.4, shall not exceed, at any time
outstanding, $100,000,000;
(viii)    all documentation in respect of the FILO Credit Facility shall be
consistent with the foregoing and in form and substance reasonably satisfactory
to the Agent and the FILO Credit Facility Lenders, and the FILO Credit Facility
Amendment shall have been approved by the Agent; and
(ix)    Borrowers shall not be required to offer any Lender an opportunity to
join the FILO Credit Facility as a FILO Lender.


(c)    Notwithstanding anything in Section 14.1.1 or any other provision of the
Loan Documents to the contrary, the Lenders hereby irrevocably authorize the
Agent and Collateral Agent to enter into amendments, restatements or other
supplements or modifications to this Agreement and the other Loan Documents with
the U.S./European Facility Loan Parties and the FILO Lenders as may be necessary
or desirable in order to establish the FILO Credit Facility, in each case on
terms consistent with this Section 2.4 (“FILO Credit Facility Amendment”)
without the consent or approval of any Lenders (other than the Lenders
participating in the FILO Credit Facility). The Lenders hereby consent to the
FILO Credit Facility and other transactions contemplated by this Section 2.4
(including, for the avoidance of doubt, the terms and condition illustrated in
clause (b) above) and hereby waive the requirements of any provision of this
Agreement (including, without limitation, any pro rata payment section or
amendment or waiver section) or any other Loan Document that may otherwise
prohibit or restrict the FILO Credit Facility, the FILO Credit Facility
Amendment or any other transaction contemplated by this Section 2.4. Each of the
Agent and the Collateral Agent shall have the right (but not the obligation) to
consult with the Required Lenders with respect to the FILO Credit Facility and
any matter contemplated by this Section 2.4; provided, however, that whether or
not there has been any consultation with the Required Lenders by the Agent or
the Collateral Agent with respect to a FILO Credit Facility, any such FILO
Credit Facility Amendment entered into by the Agent and/or the Collateral Agent
pursuant to this Section 2.4 shall be binding and conclusive on the Lenders in
all respects.


93

--------------------------------------------------------------------------------




SECTION 3. INTEREST, FEES AND CHARGES
3.1    Interest.
3.1.1    Rates and Payment of Interest.
(a)    The Obligations (excluding Obligations of the type specified in clause
(g) of such definition) shall bear interest (i) if a U.S. Base Rate Loan, at the
U.S. Base Rate in effect from time to time, plus the Applicable Margin; (ii) if
a LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; (iii) if a Canadian Prime Rate Loan, at the Canadian Prime Rate in
effect from time to time, plus the Applicable Margin, (iv) if a Canadian Base
Rate Loan, at the Canadian Base Rate in effect from time to time, plus the
Applicable Margin, (v) if a Canadian BA Rate Loan, at the Canadian BA Rate for
the applicable Interest Period, plus the Applicable Margin, (vi) if any other
U.S. Facility Obligation that is then due and payable (including, to the extent
permitted by law, interest not paid when due), at the U.S. Base Rate in effect
from time to time, plus the Applicable Margin for U.S. Base Rate Loans; (vii) if
any other European Facility Obligation that is then due and payable (including,
to the extent permitted by law, interest not paid when due), at LIBOR in effect
at such time, plus the Applicable Margin for LIBOR Revolver Loans; and (viii) if
any other Canadian Facility Obligation that is then due and payable (including,
to the extent permitted by law, interest not paid when due), at the Canadian
Prime Rate in effect from time to time, plus the Applicable Margin for Canadian
Prime Rate Loans. Interest shall accrue from the date the Loan is advanced or
the Obligation is incurred or payable, until paid by the applicable Borrower. If
a Loan is repaid on the same day made, one (1) day’s interest shall accrue.
(b)    Interest on the Revolver Loans shall be payable in the currency (i.e.,
Dollars, Canadian Dollars or Euros, as the case may be) of the underlying
Revolver Loan.
(c)    Overdue principal, interest and other amounts not paid when due shall
bear interest at the Default Rate; provided, however, that during the
continuation of any Event of Default, if Required Lenders in their discretion so
elect, all Obligations shall bear interest at the Default Rate (whether before
or after any judgment); provided further, however, that upon the occurrence and
during the continuance of an Event of Default under Section 11.1(a) or 11.1(i),
the Default Rate shall become immediately applicable to all Obligations without
any election of the Required Lenders. Each Loan Party acknowledges that the cost
and expense to Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Agent and Lenders therefor.
(d)    Interest accrued on the Loans shall be due and payable in arrears,
(i) for any U.S. Base Rate Loan, Canadian Base Rate Loan or Canadian Prime Rate
Loan, on the first (1st) day of each month; (ii) for any LIBOR Loan or Canadian
BA Rate Loan, on the last day of its Interest Period and (iii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid. In
addition, interest accrued on the Canadian Revolver Loans shall be due and
payable in arrears on the Canadian Revolver Commitment Termination Date and
interest accrued on the U.S./European Revolver Loans shall be due and payable in
arrears on the U.S./European Revolver Commitment Termination Date. Interest
accrued on any other Obligations shall be due and payable as provided in the
Loan Documents and, if no payment date is specified, shall be due and payable on
demand. Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.


94

--------------------------------------------------------------------------------




3.1.2    Application of LIBOR to Outstanding Loans.
(a)    Each Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation and the other terms hereof, elect to convert any portion
of the U.S. Base Rate Loans or the Canadian Base Rate Loans, as applicable to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During the continuance of any Event of Default, Agent may (and shall at
the direction of Required Facility Lenders of the applicable Borrower) declare
that no Loan may be made, converted or continued as a LIBOR Loan.
(b)    Whenever a Borrower shall desire to convert or continue Loans as LIBOR
Loans, Loan Party Agent shall give Agent a Notice of Conversion/Continuation, no
later than 11:00 a.m. at least three (3) Business Days prior to the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Applicable Lender thereof. Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be one (1) month if not specified). If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, Loan Party Agent shall have
failed to deliver a Notice of Conversion/Continuation with respect thereto as
required above, the applicable Borrower shall be deemed to have elected to
convert such Loans into U.S. Base Rate Loans (if owing by the U.S. Borrower) or
Canadian Base Rate Loans (if owing by the Canadian Borrower).
3.1.3    Application of Canadian BA Rate to Outstanding Loans.
(a)    The Canadian Borrower may on any Business Day, subject to delivery of a
Notice of Conversion/Continuation and the other terms hereof, elect to convert
any portion of the Canadian Prime Rate Loans, or to continue any Canadian BA
Rate Loan at the end of its Interest Period as a Canadian BA Rate Loan;
provided, however that such Canadian BA Rate Loans may only be so converted at
the end of the Interest Period applicable thereto. During the continuance of any
Default or Event of Default, Agent may (and shall at the direction of Required
Facility Lenders of the Canadian Borrower) declare that no Loan may be made,
converted or continued as a Canadian BA Rate Loan.
(b)    Whenever the Canadian Borrower desires to convert or continue Loans as
Canadian BA Rate Loans, Loan Party Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three (3) Business
Days prior to the requested conversion or continuation date. Promptly after
receiving any such notice, Agent shall notify each Canadian Lender thereof. Each
Notice of Conversion/Continuation shall be irrevocable, and shall specify the
amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be one (1) month if not specified). If, upon the
expiration of any Interest Period in respect of any Canadian BA Rate Loans, Loan
Party Agent shall have failed to deliver a Notice of Conversion/Continuation
with respect thereto as required above, the Canadian Borrower shall be deemed to
have elected to convert such Loans into Canadian Prime Rate Loans.
3.1.4    Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans or Canadian BA Rate Loans, Loan Party Agent, on
behalf of the applicable Borrower, shall select an interest period to apply (the
“Interest Period”), which interest period shall be thirty (30), sixty (60) or
ninety (90) days; provided, however, that:


95

--------------------------------------------------------------------------------




(a)    the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan or Canadian BA Rate Loan, and
shall expire on the numerically corresponding day in the calendar month at its
end;
(b)    if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month;
(c)    if any Interest Period would expire on a day that is not a Business Day,
the period shall expire on the next Business Day; and
(d)    no Interest Period shall extend beyond the Facility Termination Date (or,
in the case of any Loan owing by the Canadian Borrower, the Canadian Revolver
Commitment Termination Date, if earlier).
3.1.5    Interest Rate Not Ascertainable. If Agent shall determine that on any
date for determining LIBOR, due to any circumstance affecting the London
interbank market, adequate and fair means do not exist for ascertaining such
rate on the basis provided herein, then Agent shall immediately notify Borrower
of such determination. Until Agent notifies Borrower that such circumstance no
longer exists, the obligation of Lenders to make LIBOR Loans shall be suspended,
and no further Loans may be converted into or continued as LIBOR Loans.
3.2    Fees.
3.2.1    Unused Line Fee.
(a)    The Canadian Borrower shall pay to Agent, for the Pro Rata benefit of
Canadian Lenders, a fee equal to the Canadian Unused Line Fee Rate times the
average daily amount by which the Canadian Revolver Commitments exceed the
Canadian Revolver Exposure during any month. Such fee shall be payable in
arrears, on the first (1st) day of each month and on the Canadian Revolver
Commitment Termination Date.
(b)    The U.S. Borrower shall pay to Agent, for the Pro Rata benefit of U.S.
Lenders, an aggregate fee equal to the U.S./European Unused Line Fee Rate times
the average daily amount by which the U.S./European Revolver Commitments exceed
the sum of (i) the U.S. Revolver Exposure plus (ii) the European Revolver
Exposure during any month. Such fee shall be payable in arrears, on the first
(1st) day of each month and on the U.S./European Revolver Commitment Termination
Date.


96

--------------------------------------------------------------------------------




3.2.2    U.S. LC Facility Fees. The U.S. Borrower shall pay (a) to Agent, for
the Pro Rata benefit of U.S. Lenders, a fee equal to the per annum rate of the
Applicable Margin in effect for LIBOR Loans times the average daily outstanding
amount of U.S. Letters of Credit, which fee shall be payable monthly in arrears,
on the first (1st) day of each month; (b) to the applicable U.S. Issuing Bank,
for its own account, a fronting fee equal to .125% per annum on the outstanding
amount of each U.S. Letter of Credit issued by such U.S. Issuing Bank, which fee
shall be payable monthly in arrears, on the first (1st) day of each month; and
(c) to the applicable U.S. Issuing Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of U.S. Letters of Credit, which charges
shall be paid as and when incurred; provided that, for the avoidance of doubt,
all amounts payable pursuant to this clause (c) with respect to the Existing
Letters of Credit shall be determined in accordance with the applicable
documentation thereto. During an Event of Default, if the Required Lenders so
elect (pursuant to Section 3.1.1(c)) the fee payable under clause (a) shall be
increased by 2% per annum.
3.2.3    European LC Facility Fees. The European Borrower shall pay (a) to
Agent, for the Pro Rata benefit of U.S. Lenders, a fee equal to the per annum
rate of the Applicable Margin in effect for LIBOR Loans times the average daily
outstanding amount of European Letters of Credit, which fee shall be payable
monthly in arrears, on the first (1st) day of each month; (b) to the applicable
U.S. Issuing Bank, for its own account, a fronting fee equal to 0.125% per annum
on the outstanding amount of each European Letter of Credit issued by such U.S.
Issuing Bank, which fee shall be payable monthly in arrears, on the first (1st)
day of each month; and (c) to the applicable U.S. Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of U.S. Letters of
Credit, which charges shall be paid as and when incurred During an Event of
Default, if the Required Lenders so elect (pursuant to Section 3.1.1(c)) the fee
payable under clause (a) shall be increased by 2% per annum.
3.2.4    Canadian LC Facility Fees. The Canadian Borrower shall pay (a) to
Agent, for the Pro Rata benefit of Canadian Lenders, a fee equal to the per
annum rate of the Applicable Margin in effect for LIBOR Loans times the average
daily outstanding amount of Canadian Letters of Credit, which fee shall be
payable monthly in arrears, on the first (1st) day of each month; (b) to the
applicable Canadian Issuing Bank, for its own account, a fronting fee equal to
0.125% per annum on the outstanding amount of each Canadian Letter of Credit
issued by such Canadian Issuing Bank, which fee shall be payable monthly in
arrears, on the first (1st) day of each month; and (c) to the applicable
Canadian Issuing Bank, for its own account, all customary charges associated
with the issuance, amending, negotiating, payment, processing, transfer and
administration of Canadian Letters of Credit, which charges shall be paid as and
when incurred. During an Event of Default if the Required Lenders so elect
(pursuant to Section 3.1.1(c)), the fee payable under clause (a) shall be
increased by 2% per annum.
3.2.5    Other Fees. The Borrowers shall pay such other fees as described in the
Agent Fee Letter and the Joint Fee Letter.
3.3    Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of three hundred sixty (360) days, or,
in the case of interest based on the Canadian Prime Rate, Canadian Base Rate or
Canadian BA Rate, on the basis of a three hundred sixty fivesixty-five (365) day
year. Each determination by Agent of any interest, fees or interest rate
hereunder shall be final, conclusive and binding for all purposes, absent
manifest error. All fees shall be fully earned when due and shall not be


97

--------------------------------------------------------------------------------




subject to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate setting forth in reasonable detail amounts payable by any Borrower
under Section 3.4, 3.7, 3.9, 5.8.2, 5.8.3 or 10.1.9(b), submitted to Loan Party
Agent by Agent or the affected Lender or affected Issuing Bank, as applicable,
shall be final, conclusive and binding for all purposes, absent manifest error,
and the applicable Borrower shall pay such amounts to the appropriate party
within ten (10) days following receipt of the certificate. For the purposes of
the Interest Act (Canada), the yearly rate of interest to which any rate
calculated on the basis of a period of time different from the actual number of
days in the year (three hundred sixty (360) days, for example) is equivalent is
the stated rate multiplied by the actual number of days in the year (three
hundred sixty five (365) or three hundred sixty six (366), as applicable) and
divided by the number of days in the shorter period (three hundred sixty (360)
days, in the example), and the parties hereto acknowledge that there is a
material distinction between the nominal and effective rates of interest and
that they are capable of making the calculations necessary to compare such rates
and that the calculations herein are to be made using the nominal rate method
and not on any basis that gives effect to the principle of deemed reinvestment
of interest.
3.4    Reimbursement Obligations. Each Borrower shall reimburse Agent for all
Extraordinary Expenses incurred by Agent in reference to such Borrower or its
related Loan Party Group Obligations or Collateral of its related Loan Party
Group. In addition to such Extraordinary Expenses, each Borrower shall also
reimburse Agent for all invoiced out-of-pocket legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral for its Obligations, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any such Collateral, to maintain any insurance required hereunder or to
verify such Collateral; and (c) each inspection, audit or appraisal with respect
to any Loan Party within such Borrower’s related Loan Party Group or Collateral
securing such Loan Party Group’s Obligations, whether prepared by Agent’s
personnel or a third party (subject to Section 10.1.9(b)). If, for any reason
(including inaccurate reporting on financial statements or a Compliance
Certificate), it is determined that a higher Applicable Margin should have
applied to a period than was actually applied, then the proper margin shall be
applied retroactively and the Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. All amounts payable by the Borrowers under this Section 3.4 shall
be due and payable in accordance with Section 3.3.
3.5    Illegality. If any Lender determines that any applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Interest Period Loans, or to determine or charge interest rates based upon LIBOR
or the Canadian BA Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, or Canadian Dollars through
bankers’ acceptances then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue Interest Period Loans or to
convert Floating Rate Loans to Interest Period Loans shall be suspended until
such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, the affected
Borrower shall prepay or, if applicable, convert all Interest Period Loans of
such Lender to Floating Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such Interest
Period Loans to such day, or immediately, if such Lender


98

--------------------------------------------------------------------------------




may not lawfully continue to maintain such Interest Period Loans. Upon any such
prepayment or conversion, the affected Borrower shall also pay accrued interest
on the amount so prepaid or converted.
3.6    Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, an Interest Period Loan that (a) Dollar deposits or bankers’
acceptances are not being offered to, as regards LIBOR, banks in the London
interbank Eurodollar market or, as regards Canadian BA Rate, Persons in Canada,
for the applicable amount and Interest Period of such Loan, (b) adequate and
reasonable means do not exist for determining LIBOR or the Canadian BA Rate for
the requested Interest Period, or (c) LIBOR or the Canadian BA Rate for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Loan Party
Agent and each Applicable Lender. Thereafter, the obligation of the Applicable
Lenders to make or maintain affected Interest Period Loans, shall be suspended
until Agent (upon instruction by Required Lenders) revokes such notice. Upon
receipt of such notice, Loan Party Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of an Interest Period Loan or,
failing that, will be deemed to have submitted a request for a Floating Rate
Loan.
3.7    Increased Costs; Capital Adequacy.
3.7.1    Change in Law. If any Change in Law shall:
(a)    impose modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR or the Canadian BA
Rate) or any Issuing Bank;
(b)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in the definition of Excluded Taxes and (C) Connection Income
Taxes) with respect to or on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or
(c)    impose on any Lender, any Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment;
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit, or to reduce the amount of any sum received or receivable by such Lender
or such Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such Issuing Bank, the Borrower to
which such Lenders or such Issuing Bank has a Commitment shall pay to such
Lender or such Issuing Bank, as applicable, such additional amount


99

--------------------------------------------------------------------------------




or amounts as will compensate such Lender or such Issuing Bank, as applicable,
for such additional costs incurred or reduction suffered, in each case, in
accordance with Section 3.3.
3.7.2    Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any Lending Office
of such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, such Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or such
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, such Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s, such Issuing Bank’s and holding company’s policies
with respect to capital adequacy or liquidity), then from time to time the
Borrower to which such Lenders or such Issuing Bank has a Commitment will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered, in each case, in accordance with Section 3.3.
3.7.3    Compensation. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section 3.7 shall not constitute a
waiver of its right to demand such compensation, but a Borrower shall not be
required to compensate a Lender to such Borrower or Issuing Bank to such
Borrower for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or Issuing Bank notifies Loan
Party Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
3.7.4    LIBOR Loan Reserves. If any Lender is required by rules or regulations
from any applicable Governmental Authority to maintain reserve requirements for
Eurocurrency liabilities or deposits, Borrowers shall pay additional interest to
such Lender on each LIBOR Loan equal to the costs of such reserves allocated to
the Loan by the Lender (as determined by it in good faith, which determination
shall be conclusive). At the request of the Borrowers, a certificate of such
Lender setting forth the amount or amounts necessary to compensate such Lender
for such reserves shall be delivered to the Borrower, which certificate shall be
conclusive and binding on all parties, absent manifest error. The additional
interest shall be due and payable on each interest payment date for the Loan;
provided, that if the Lender notifies Borrowers (with a copy to Agent) of the
additional interest less than 10 days prior to the interest payment date, then
such interest shall be payable 10 days after Borrowers’ receipt of the notice.
3.8    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if a Borrower is required to pay additional
amounts or make indemnity payments with respect to a Lender under Section 5.8,
then such Lender shall use reasonable efforts to designate a different Lending
Office or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate the need for such notice or reduce
amounts payable or to be withheld in the future, as applicable; and (b) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender or unlawful.
The affected Borrower shall pay all reasonable costs and expenses (including all
Indemnified Taxes and Other Taxes) incurred


100

--------------------------------------------------------------------------------




by any Lender that has issued a Commitment to such Borrower in connection with
any such designation or assignment.
3.9    Funding Losses. If for any reason (other than default by a Lender) (a)
any Borrowing of, or conversion to or continuation of, an Interest Period Loan
does not occur on the date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of an Interest Period Loan occurs on a day other than the end of its
Interest Period, (c) any Borrower fails to repay an Interest Period Loan when
required hereunder, or (d) a Lender (other than a Defaulting Lender) is required
to assign an Interest Period Loan prior to the end of its Interest Period
pursuant to Section 13.4, then such Borrower shall pay to Agent its customary
administrative charge and to each Lender all resulting losses and expenses,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. All amounts payable by the Borrowers under this Section 3.9
shall be due and payable in accordance with Section 3.3. Lenders shall not be
required to purchase Dollar deposits in any interbank offshore Dollar market to
fund any LIBOR Loan, but this Section shall apply as if each Lender had
purchased such deposits.
3.10    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations of the Borrower to which such
excess interest relates or, if it exceeds such unpaid principal, refunded to
such Borrower. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Without limiting
the generality of the foregoing provisions of this Section 3.10, if any
provision of any of the Loan Documents would obligate any Canadian Domiciled
Loan Party to make any payment of interest with respect to the Canadian Facility
Obligations in an amount or calculated at a rate which would be prohibited by
applicable Law or would result in the receipt of interest with respect to the
Canadian Facility Obligations at a criminal rate (as such terms are construed
under the Criminal Code (Canada)), then notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the applicable recipient of
interest with respect to the Canadian Facility Obligations at a criminal rate,
such adjustment to be effected, to the extent necessary, as follows: (i) first,
by reducing the amount or rates of interest required to be paid by the Canadian
Facility Loan Parties to the applicable recipient under the Loan Documents; and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid by the Canadian Facility Loan Parties to the applicable
recipient which would constitute interest with respect to the Canadian Facility
Obligations for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the applicable recipient shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), then Canadian Facility Loan Parties shall be entitled, by notice in
writing to Agent, to obtain reimbursement from the applicable recipient in an
amount equal to such excess, and pending such reimbursement, such amount shall
be deemed to be an amount payable by the applicable recipient to the applicable
Canadian Facility Loan Party. Any amount or rate of interest with respect to the
Canadian Facility Obligations referred to in this


101

--------------------------------------------------------------------------------




Section 3.10 shall be determined in accordance with generally accepted actuarial
practices and principles as an effective annual rate of interest over the term
that any Canadian Revolver Loans to the Canadian Borrower remains outstanding on
the assumption that any charges, fees or expenses that fall within the meaning
of “interest” (as defined in the Criminal Code (Canada)) shall, if they relate
to a specific period of time, be pro rated over that period of time and
otherwise be pro rated over the period from the Third Restatement Date to the
date of Full Payment of the Canadian Facility Obligations, and, in the event of
a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Agent shall be conclusive for the purposes of such determination.
SECTION 4. LOAN ADMINISTRATION
4.1    Manner of Borrowing and Funding Loans.
4.1.1    Notice of Borrowing.
(a)    Whenever a Borrower desires funding of a Borrowing of Revolver Loans,
Loan Party Agent shall give Agent a Notice of Borrowing. Such notice must be
received by Agent (i) on the Business Day of the requested funding date, in the
case of Floating Rate Loans to the U.S. Borrower, (ii) at least one (1) Business
Day prior to the requested funding date, in the case of Floating Rate Loans to
the Canadian Borrower, (iii) at least three (3) Business Days prior to the
requested funding date, in the case of LIBOR Loans, and (iv) at least three (3)
Business Days prior to the requested funding date, in the case of Canadian BA
Rate Loans. Notices received after 11:00 a.m. shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the Borrower, and the amount of the Borrowing, (B) the requested
funding date (which must be a Business Day), (C) whether the Borrowing is to be
made as (x) a U.S. Base Rate Loan or a LIBOR Revolver Loan, in the case of the
U.S. Borrower, (y) a Canadian Base Rate Loan, LIBOR Revolver Loan, Canadian
Prime Rate Loan or Canadian BA Rate Loan, in the case of the Canadian Borrower
or (z) a LIBOR Revolver Loan, in the case of the European Borrower, (D) in the
case of Interest Period Loans, the duration of the applicable Interest Period
(which shall be deemed to be one month if not specified), (E) if such Borrowing
is requested for the U.S. Borrower, whether such Loan is to be denominated in
Dollars or Euros and (F) if such Borrowing is requested for the Canadian
Borrower, whether such Loan is to be denominated in Dollars or Canadian Dollars.
(b)    Unless payment is otherwise timely made by a Borrower, the becoming due
of any amount required to be paid with respect to any of the Obligations of the
Loan Party Group to which such Borrower belongs (whether principal, interest,
fees or other charges, including Extraordinary Expenses, LC Obligations, Cash
Collateral and Secured Bank Product Obligations) shall be deemed to be a request
for Revolver Loans by such Borrower on the due date, in the amount of such
Obligations and shall bear interest at the per annum rate applicable hereunder
(i) to U.S. Base Rate Loans, in the case of such Obligations owing by any U.S.
Facility Loan Party, (ii) to LIBOR Revolver Loans, in the case of such
Obligations owing by the European Borrower or (iii) to Canadian Prime Rate
Loans, in the case of such Obligations owing by a Canadian Domiciled Loan Party.
The proceeds of such Revolver Loans shall be disbursed as direct payment of the
relevant Obligation. In addition, Agent may, at its option, charge such
Obligations of a Loan Party Group against any operating, investment or other
account of a Loan Party within such Loan Party Group maintained with Agent or
any of its Affiliates.


102

--------------------------------------------------------------------------------




(c)    If a Borrower establishes a controlled disbursement account with Bank of
America or any branch or Affiliate of Bank of America, then the presentation for
payment of any check or other item of payment drawn on such account at a time
when there are insufficient funds to cover it shall be deemed to be a request
for Revolver Loans by such Borrower on the date of such presentation, in the
amount of the check and items presented for payment, and shall bear interest at
the per annum rate applicable hereunder (i) to U.S. Base Rate Loans, in the case
of insufficient funds owing by any U.S. Facility Loan Party, (ii) to LIBOR
Revolver Loans, in the case of insufficient funds owing by the European Borrower
or (iii) to Canadian Prime Rate Loans, in the case of insufficient funds owing
by a Canadian Facility Loan Party. The proceeds of such Revolver Loans may be
disbursed directly to the controlled disbursement account or other appropriate
account.
4.1.2    Fundings by Lenders. Each Applicable Lender shall timely honor its
Facility Commitment by funding its Pro Rata share of each Borrowing of Revolver
Loans under such Facility Commitment that is properly requested hereunder;
provided, however that, except as set forth in Section 2.1.5, no Lender shall be
required to honor its Facility Commitment by funding its Pro Rata share of any
Borrowing that would cause the U.S. Revolver Exposure to exceed the
U.S./European Borrowing Base, the European Revolver Exposure to exceed the
Maximum European Subline Amount or the Canadian Revolver Exposure to exceed the
Canadian Borrowing Base, as applicable, or, with respect to the European
Borrower, if the applicable Specified Transaction Conditions have not been
satisfied with respect thereto. Except for Borrowings to be made as Swingline
Loans, Agent shall use its commercially reasonable best efforts to notify the
Applicable Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 12:00 noon on the proposed funding date for Floating Rate Loans or
by 11:00 a.m. at least two (2) Business Days before any proposed funding of
Interest Period Loans. Each Applicable Lender shall fund to Agent such Lender’s
Pro Rata share of the Borrowing to the account specified by Agent in immediately
available funds not later than 2:00 p.m. on the requested funding date, unless
Agent’s notice is received after the times provided above, in which event each
Applicable Lender shall fund its Pro Rata share by 11:00 a.m. on the next
Business Day. Subject to its receipt of such amounts from the Applicable
Lenders, Agent shall disburse the proceeds of the Revolver Loans as directed by
Loan Party Agent. Unless Agent shall have received (in sufficient time to act)
written notice from an Applicable Lender that it does not intend to fund its Pro
Rata share of a Borrowing or of any settlement pursuant to Section 4.1.3(b),
Agent may assume that such Applicable Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
such Borrower. If an Applicable Lender’s share of any Borrowing is not received
by Agent, then such Borrower agrees to repay to Agent on demand the amount of
such share, together with interest thereon from the date disbursed until repaid,
at the rate applicable to such Borrowing.


103

--------------------------------------------------------------------------------




4.1.3    Swingline Loans; Settlement.
(a)    Agent may, but shall not be obligated to, advance U.S. Swingline Loans to
the U.S. Borrower up to an aggregate outstanding amount of $21,875,000, unless
the funding is specifically required to be made by all U.S. Lenders hereunder.
Each U.S. Swingline Loan shall constitute a U.S. Revolver Loan for all purposes,
except that payments thereon shall be made to Agent for its own account. The
obligation of the U.S. Borrower to repay U.S. Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note. All
U.S. Swingline Loans shall be denominated in Dollars and shall be U.S. Base Rate
Loans.
(b)    Settlement of U.S. Swingline Loans and other U.S./European Revolver Loans
among the U.S. Lenders and Agent shall take place on a date determined from time
to time by Agent (but at least weekly). On each settlement date, settlement
shall be made with each U.S. Lender in accordance with the Settlement Report
delivered by Agent to U.S. Lenders. Between settlement dates, Agent may in its
discretion apply payments on U.S. Revolver Loans to U.S. Swingline Loans
regardless of any designation by the U.S. Borrower or any provision herein to
the contrary. Each U.S. Lender’s obligation to make settlements with Agent is
absolute and unconditional, without offset, counterclaim or other defense, and
whether or not the U.S./European Revolver Commitments have terminated, a
U.S./European Overadvance exists or the conditions in Section 6 are satisfied.
If, due to an Insolvency Proceeding with respect to the U.S. Borrower or
otherwise, any U.S. Swingline Loan may not be settled among U.S. Lenders
hereunder, then each U.S. Lender shall be deemed to have purchased from Agent a
Pro Rata participation in each unpaid U.S. Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one (1) Business Day after Agent’s request therefor.
(c)    Agent may, but shall not be obligated to, request that Bank of America
(Canada) advance Canadian Swingline Loans to the Canadian Borrower, up to an
aggregate outstanding amount of the Dollar Equivalent of $3,125,000, unless the
funding is specifically required to be made by all Canadian Lenders hereunder.
Each Canadian Swingline Loan shall constitute a Canadian Revolver Loan for all
purposes, except that payments thereon shall be made to Agent for Bank of
America (Canada)’s account. The obligation of the Canadian Borrower to repay
Canadian Swingline Loans shall be evidenced by the records of Agent and need not
be evidenced by any promissory note. All Canadian Swingline Loans shall be
denominated in Canadian Dollars and shall be a Canadian Prime Rate Loan.
(d)    Settlement of Canadian Swingline Loans and other Canadian Revolver Loans
among the Canadian Lenders and Agent, on behalf of Bank of America (Canada)
shall take place on a date determined from time to time by Agent (but at least
weekly). On each settlement date, settlement shall be made with each Canadian
Lender in accordance with the Settlement Report delivered by Agent to Canadian
Lenders. Between settlement dates, Agent may in its discretion apply payments on
Canadian Revolver Loans to Canadian Swingline Loans, regardless of any
designation by the Canadian Borrower or any provision herein to the contrary.
Each Canadian Lender’s obligation to make settlements with Agent, on behalf of
Bank of America (Canada), is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Canadian Revolver
Commitments have terminated, a Canadian Overadvance exists or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to the
Canadian Borrower or otherwise, any Canadian Swingline Loan may not be settled
among Canadian Lenders hereunder, then each Canadian Lender shall be deemed to
have purchased from Agent a Pro Rata participation in each unpaid Canadian
Swingline Loan


104

--------------------------------------------------------------------------------




and shall transfer the amount of such participation to Agent, in immediately
available funds, within one (1) Business Day after Agent’s request therefor.
4.1.4    Notices. Each Borrower authorizes Agent and Lenders to extend, convert
or continue Loans, effect selections of interest rates, and transfer funds to or
on behalf of applicable Borrowers based on telephonic or e-mailed instructions
by Loan Party Agent to Agent. Loan Party Agent shall confirm each such request
by prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern. Neither Agent nor any Lender shall have any liability for
any loss suffered by a Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on Loan Party Agent’s behalf.
4.2    Defaulting Lender.
Notwithstanding anything herein to the contrary:
4.2.1    Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding the Commitments and Loans of a Defaulting Lender
from the calculation of Pro Rata shares. A Defaulting Lender shall have no right
to vote on any amendment, waiver or other modification of a Loan Document,
except as provided in Section 14.1.1(c).
4.2.2    Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay other Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder during the
period in which it is a Defaulting Lender, and the unfunded portion of its
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1 and Section 3.2.2. If any LC Obligations owing to a
Defaulted Lender are reallocated to other Lenders, fees attributable to such LC
Obligations under Section 3.2.3 and Section 3.2.4 shall be paid to such Lenders.
Agent shall be paid all fees attributable to LC Obligations that are not
reallocated.


105

--------------------------------------------------------------------------------




4.2.3    Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and all outstanding
Revolver Loans, LC Obligations and other exposures under the Revolver
Commitments shall be reallocated among Lenders and settled by Agent (with
appropriate payments by the reinstated Lender, including its payment of breakage
costs for reallocated LIBOR Loans) in accordance with the readjusted Pro Rata
shares. Unless expressly agreed by Borrowers, Agent and Issuing Bank, no or as
expressly provided herein with respect to Bail-In Actions and related matters,
no reallocation of Commitments and Loans to non-Defaulting Lenders or
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform obligations
hereunder shall not relieve any other Lender of its obligations under any Loan
Document, and no Lender shall be responsible for default by another Lender.
4.3    Number and Amount of Interest Period Loans; Determination of Rate. For
ease of administration, all Interest Period Loans of the same Type to a Borrower
having the same length and beginning date of their Interest Periods and the same
currency shall be aggregated together, and such Loans shall be allocated among
the Applicable Lenders on a Pro Rata basis. With respect to the U.S. Borrower,
no more than six (6) Borrowings of LIBOR Loans may be outstanding at any time,
and with respect to the European Borrower, no more than six (6) Borrowings of
LIBOR Loans may be outstanding at any time, and each Borrowing of LIBOR Loans
when made, continued or converted shall be in a minimum amount of the Dollar
Equivalent of $1,000,000 or an increment of the Dollar Equivalent of $500,000,
in excess thereof. With respect to the Canadian Borrower, no more than four (4)
Borrowings of Interest Period Loans may be outstanding at any time, and each
Borrowing of Interest Period Loans when made, continued or converted shall be in
a minimum amount of $1,000,000 (or, in the case of Canadian BA Rate Loans,
Cdn$1,000,000) or an increment of $500,000 (or, in the case of Canadian BA Rate
Loans, Cdn$500,000), in excess thereof. Upon determining LIBOR or the Canadian
BA Rate for any Interest Period requested by a Borrower, Agent shall promptly
notify Loan Party Agent thereof by telephone or electronically and, if requested
by Loan Party Agent, shall confirm any telephonic notice in writing.
Notwithstanding anything to the contrary contained herein, the initial Borrowing
from any Lender and (to the extent provided before such initial Borrowing) any
initial issuance of a Letter of Credit by any Issuing Bank to the European
Borrower shall be provided by a Lender that is a Non-Public Lender.
4.4    Loan Party Agent. Each Loan Party hereby designates Cooper-Standard
Automotive Inc. (“Loan Party Agent”) as its representative and agent for all
purposes under the Loan Documents, including requests for Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrower Materials, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Agent, any Issuing Bank or any Lender. Loan Party
Agent hereby accepts such appointment. Agent and Lenders shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any Notice of Borrowing) delivered by Loan Party Agent
on behalf of any Loan Party. Agent and Lenders may give any notice or
communication with a Loan Party hereunder to Loan Party Agent on behalf of such
Loan Party. Each of Agent, Issuing Banks and Lenders shall have the right, in
its discretion, to deal exclusively with Loan Party Agent for any or all
purposes under the Loan Documents. Each Loan Party


106

--------------------------------------------------------------------------------




agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Loan Party Agent shall be binding upon and
enforceable against it.
4.5    One Obligation. Without in any way limiting the Obligations of any U.S.
Facility Loan Party with respect to its Guarantee of the Obligations of the
Canadian Facility Loan Parties and the European Borrower, the Loan Party Group
Obligations owing by each Loan Party Group shall constitute one (1) general
obligation of the Loan Parties within such Loan Party Group and (unless
otherwise expressly provided in any Loan Document) shall be secured by Agent’s
Lien upon all Collateral of each member of such Loan Party Group; provided,
however, that each Secured Party shall be deemed to be a creditor of, and the
holder of a separate claim against, each Loan Party to the extent of any
Obligations owed by such Loan Party to such Secured Party.
4.6    Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Sections 2.2, 2.3, 3.4,
3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 12, 14.2 and this Section 4.6, and the obligation
of each Loan Party and Lender with respect to each indemnity given by it in any
Loan Document, shall survive Full Payment of the Obligations and any release
relating to this credit facility.
SECTION 5. PAYMENTS
5.1    General Payment Provisions. All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, and in immediately
available funds, not later than 12:00 noon on the due date. Any payment after
such time shall be deemed made on the next Business Day. If any payment under
the Loan Documents shall be stated to be due on a day other than a Business Day,
the due date shall be extended to the next Business Day and such extension of
time shall be included in any computation of interest and fees. Any payment of
an Interest Period Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9. Any prepayment of Loans by a
Borrower shall be applied first to Floating Rate Loans of such Borrower and then
to Interest Period Loans of such Borrower. All payments with respect to any U.S.
Facility Obligations shall be made in Dollars or, if any portion of such U.S.
Facility Obligations is denominated in Euros, then in Euros or, if any portion
of such U.S. Facility Obligations is denominated in Sterling, then in Sterling.
All payments with respect to any Canadian Facility Obligations shall be made in
Canadian Dollars or, if any portion of such Canadian Facility Obligations is
denominated in Dollars, then in Dollars. All payments with respect to any
European Facility Obligations shall be made in Euros.
5.2    Repayment of Obligations. All Canadian Facility Obligations shall be
immediately due and payable in full on the Canadian Revolver Commitment
Termination Date and all U.S./European Facility Obligations shall be immediately
due and payable in full on the U.S./European Revolver Commitment Termination
Date, in each case, unless payment of such Obligations is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium, subject to, in the case of Interest Period Loans, the payment of costs
set forth in Section 3.9. If any Asset Sale (other than sales of Inventory in
the ordinary course of business) by any Loan Party constitutes the disposition
of ABL Collateral resulting in Net Proceeds received in any single transaction
of greater than $10,000,000, then Net Proceeds equal to the greater of (a) the
net book value of the applicable Accounts and Inventory, or (b) the reduction in
the Borrowing Base of the applicable Borrower upon giving effect to such Asset
Sale, shall be applied to the Revolver Loans of such Borrower; provided, that,
at the


107

--------------------------------------------------------------------------------




election of the applicable Loan Party (as notified by the Loan Party Agent to
Agent on or prior to the date of the receipt of such Net Proceeds), and so long
as no Default shall have occurred and be continuing, the applicable Loan Party
may reinvest all or any portion of such Net Proceeds in operating assets so long
as within 360 days after the receipt of such Net Proceeds, such purchase shall
have been consummated (as certified by the Loan Party Agent in writing to
Agent); and provided further, however, that any Net Proceeds not so reinvested
shall be immediately applied as otherwise set forth in this Section 5.2.
Notwithstanding anything herein to the contrary, if an Overadvance exists
(including as the result of any Asset Sale as specified in the preceding
sentence), the Borrower owing such Overadvance shall, on the sooner of Agent’s
demand or the first (1st) Business Day after such Borrower has knowledge
thereof, repay the outstanding Loans in an amount sufficient to reduce the
principal balance of the related Overadvance Loan to zero.
5.3    Payment of Other Obligations. Obligations shall be paid by the Borrowers
as provided in the Loan Documents or, if no payment date or time for payment is
specified, on demand.
5.4    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Loan Party or against any
Obligations. If any payment by or on behalf of the Borrowers is made to Agent,
any Issuing Bank or any Lender, or Agent, any Issuing Bank or any Lender
exercises a right of setoff, and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a Creditor Representative or any other Person, then to the extent of
such recovery, the Obligation originally intended to be satisfied, and all
Liens, rights and remedies relating thereto, shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.
5.5    Post-Default Allocation of Payments.
5.5.1    Allocation. Notwithstanding anything herein to the contrary, during the
continuance of an Event of Default, Agent shall apply and allocate monies to the
Obligations, whether arising from payments by or on behalf of any Loan Party,
realization on Collateral, setoff or otherwise, as follows:
(a)    with respect to monies, payments, property or Collateral of or from any
U.S./European Facility Loan Parties, and subject to Section 2.4:
(i)    first, to all U.S./European Facility Obligations consisting of costs and
expenses, including Extraordinary Expenses, owing to Agent;
(ii)    second, to all amounts owing to Agent on U.S. Swingline Loans;
(iii)    third, to all amounts owing to U.S. Issuing Bank on U.S. LC Obligations
and European LC Obligations;
(iv)    fourth, to all U.S./European Facility Obligations constituting fees
(excluding amounts relating to Secured Bank Product Obligations) owing by the
U.S./European Facility Loan Parties (exclusive of any amounts guaranteed by the
U.S. Domiciled Loan Parties in respect of Canadian Facility Obligations);


108

--------------------------------------------------------------------------------




(v)    fifth, to all U.S./European Facility Obligations constituting interest
(excluding amounts relating to Secured Bank Product Obligations) owing by the
U.S./European Facility Loan Parties (exclusive of any amounts guaranteed by the
U.S. Domiciled Loan Parties in respect of Canadian Facility Obligations);
(vi)    sixth, to provide Cash Collateral for outstanding U.S. Letters of Credit
and European Letters of Credit;
(vii)    seventh, to all other U.S./European Facility Obligations (exclusive of
any amounts guaranteed by the U.S. Domiciled Loan Parties in respect of Canadian
Facility Obligations), including Secured Bank Product Obligations; provided,
that amounts constituting Secured Bank Product Obligations shall only be repayed
to the extent (x) if applicable, proper notice of such amounts has been provided
pursuant to the definition of Bank Product and (y) an appropriate Reserve shall
have been established with respect thereto;
(viii)    eighth, to be applied in accordance with clause (b) below, to the
extent there are insufficient funds for the Full Payment of all Obligations
owing by the Canadian Domiciled Loan Parties;
(ix)    ninth, to amounts outstanding under Designated Foreign Guaranties on a
pro rata basis; provided, that such amounts shall only be repayed to the extent
(x) proper notice of such amounts has been provided pursuant to clause (y) of
the definition of Designated Foreign Guaranty and (y) an appropriate Reserve
shall have been established with respect thereto; and
(x)    tenth, after Full Payment of all Obligations, the remainder to Loan Party
Agent for the benefit of the U.S. Domiciled Loan Parties or such other Person(s)
as shall be legally entitled thereto.
(b)    with respect to monies, payments, property or Collateral of or from any
Canadian Domiciled Loan Parties, together with any allocations pursuant to
subclause (viii) of clause (a) above and subject to Section 2.4:
(i)    first, to all Canadian Facility Obligations consisting of costs and
expenses, including Extraordinary Expenses, owing to Agent, to the extent owing
by any Canadian Domiciled Loan Party;
(ii)    second, to all amounts owing to Agent on Canadian Swingline Loans;
(iii)    third, to all amounts owing to Canadian Issuing Bank on Canadian LC
Obligations;
(iv)    fourth, to all Canadian Facility Obligations constituting fees
(excluding amounts relating to Secured Bank Product Obligations);
(v)    fifth, to all Canadian Facility Obligations constituting interest
(excluding amounts relating to Secured Bank Product Obligations);
(vi)    sixth, to provide Cash Collateral for outstanding Canadian Letters of
Credit;


109

--------------------------------------------------------------------------------




(vii)    seventh, to all other Canadian Facility Obligations, including Secured
Bank Product Obligations; provided, that amounts constituting Secured Bank
Product Obligations shall only be repaid to the extent (x) proper notice of such
amounts has been provided pursuant to the definition of Bank Product and (y) an
appropriate Reserve shall have been established with respect thereto;
(viii)    eighth, to amounts outstanding under Designated Foreign Guaranties on
a pro rata basis; provided, that such amounts shall only be repaid to the extent
(x) proper notice of such amounts has been provided pursuant to clause (y) of
the definition of Designated Foreign Guaranty and (y) an appropriate Reserve
shall have been established with respect thereto; and
(ix)    ninth, after Full Payment of all Canadian Facility Obligations, the
remainder to Loan Party Agent for the benefit of the Canadian Domiciled Loan
Parties or such other Person(s) as shall be legally entitled thereto.
Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Monies and proceeds obtained from a Loan Party
shall not be applied to its Excluded Swap Obligations, but appropriate
adjustments shall be made with respect to amounts obtained from other Loan
Parties to preserve the allocation specified above. Amounts distributed with
respect to any Secured Bank Product Obligations shall be the actual Secured Bank
Product Obligations as calculated using the methodology reported to Agent for
such Obligation (but no greater than the maximum amount reported to Agent).
Agent shall have no obligation to calculate the amount of any Secured Bank
Product Obligation and may request a reasonably detailed calculation thereof
from the applicable Secured Bank Product Provider. If the provider fails to
deliver the calculation within five days following request, Agent may assume the
amount is zero. The allocations set forth in this Section 5.5.1 are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Loan
Party. This Section is not for the benefit of or enforceable by any Borrower.


110

--------------------------------------------------------------------------------




5.5.2    Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
5.6    Application of Payments. The ledger balance in the main Dominion Account
of each applicable Borrower as of the end of a Business Day shall be applied to
the Loan Party Group Obligations of such Borrower at the beginning of the next
Business Day during any Cash Dominion Trigger Period. If, as a result of such
application, a credit balance exists, the balance shall not accrue interest in
favor of the applicable Borrower and shall be made available to such Borrower as
long as no Event of Default exists. Each Borrower irrevocably waives the right
to direct the application of any payments or Collateral proceeds made pursuant
to Section 5.5, and agrees that Agent shall have the continuing, exclusive right
to apply and reapply same against the Obligations, in such manner as Agent deems
advisable. The amounts in the U.S. Dominion Account will go to the U.S. Facility
Obligations or the European Facility Obligations as determined by Agent.
Notwithstanding anything to the contrary in any of the Loan Documents, no
monies, payments, property or Collateral of or from any Canadian Domiciled Loan
Parties shall be used to satisfy, or support, directly or indirectly, any
Obligations owing by any U.S. Domiciled Loan Party or by the European Borrower
(other than monies, payments, property or Collateral that is not Cash Collateral
which is used to satisfy amounts outstanding under Designated Foreign Guaranties
pursuant to Section 5.5.1(b)(viii)).
5.7    Loan Account; Account Stated.
5.7.1    Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
obligations of each Borrower resulting from each Loan made to such Borrower or
issuance of a Letter of Credit for the account of such Borrower from time to
time. Any failure of Agent to record anything in the Loan Account, or any error
in doing so, shall not limit or otherwise affect the obligation of the Borrowers
to pay any amount owing hereunder. Agent may maintain a single Loan Account in
the name of Loan Party Agent, and each Borrower confirms that such arrangement
shall have no effect on the joint and several character of its liability for the
Obligations of its Loan Party Group or, in the case of the U.S. Borrower, its
guarantee of the Obligations of the Canadian Borrower.
5.7.2    Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within thirty (30) days after receipt or inspection that specific
information is subject to dispute.
5.8    Taxes.


111

--------------------------------------------------------------------------------




5.8.1    Payments Free of Taxes. Any and all payments by or on account of any
Obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
5.8.2    Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.
5.8.3    Indemnification by Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Loan Party Agent by a Lender (with
a copy to Agent), or by Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
5.8.4    Indemnification by Lenders. Each Lender shall severally indemnify
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 13.2.1 relating to the
maintenance of a participant register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes Agent to set off
and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this Section 5.8.4.
5.8.5    Evidence of Payment. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 5.8, such
Loan Party shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.


112

--------------------------------------------------------------------------------




5.8.6    Treatment of Certain Refunds. If a Loan Party makes a payment of
Indemnified Taxes to a Recipient and either (i) the applicable Loan Party
determines that there is a reasonable basis for asserting that such Indemnified
Taxes were not correctly or legally imposed or asserted by the relevant
Governmental Authority, unless the relevant Recipient reasonably disagrees with
such determination or (ii) the applicable Recipient has actual knowledge that
such Indemnified Taxes are refundable to such Recipient by the relevant
Governmental Authority (in which case such Recipient shall within a reasonable
period of time provide written notice to the applicable Loan Party of such
refundable Indemnified Taxes) then, in each case, at the applicable Loan Party’s
written request and at the applicable Loan Party’s cost and expense, such
Recipient shall make a claim for refund of such Indemnified Taxes (and any
interest and penalties arising therefrom or with respect thereto) to such
Governmental Authority in the manner prescribed by applicable Law and shall take
such other reasonable necessary actions as required by the applicable Loan Party
in pursuit of such refund claim. To the extent a Recipient actually realizes a
refund of any Taxes as to which it has been indemnified pursuant to this Section
5.8 (including by the payment of additional amounts pursuant to this Section
5.8), it shall pay to the indemnifying party an amount equal to such refund (but
only to the extent of indemnity payments made under this Section with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 5.8.6 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 5.8.6, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
Section 5.8.6 the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
5.8.7    Survival. Each party’s obligations under this Section 5.8 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
5.8.8    Defined Terms. For purposes of this Section 5.8 and Section 5.9, the
term “Lender” includes any Issuing Bank and the term “applicable Law” includes
FATCA.
5.9    Lender Tax Information.
5.9.1    Generally. Any Lender that is entitled to an exemption from or
reduction of withholding from Tax with respect to payments made under any Loan
Document shall deliver to the Loan Party Agent and Agent, at the time or times
reasonably requested by the Loan Party Agent or Agent, such properly completed
and executed documentation reasonably requested by the Loan Party Agent or Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Loan
Party Agent or Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Loan


113

--------------------------------------------------------------------------------




Party Agent or Agent as will enable the Loan Party Agent or Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.9.2(i),
(ii)(a), (ii)(b), (ii)(c), (ii)(d) and (iii) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
5.9.2    U.S. Borrower. Without limiting the generality of the foregoing, if a
Borrower is resident for tax purposes in the United States, (i) any Recipient
that is a “United States person” within the meaning of section 7701(a)(30) of
the Code shall deliver to Agent and Loan Party Agent IRS Form W-9 or such other
documentation or information prescribed by applicable Law or reasonably
requested by Agent or Loan Party Agent certifying that such Recipient is exempt
from United States backup withholding and information reporting requirements,
(ii) any Recipient that is not a “United States person” within the meaning of
section 7701(a)(30) of the Code, shall deliver to Agent and Loan Party Agent, on
or prior to the date on which it becomes a party hereunder (and from time to
time thereafter upon reasonable request by Agent or Loan Party Agent, but only
if such Lender is entitled to do so under applicable Law), (a) IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable, claiming eligibility for benefits of an
income tax treaty to which the United States is a party; (b) IRS Form W-8ECI;
(c) IRS Form W-8IMY and all required supporting documentation; or (d) in the
case of a Lender claiming the benefits of the exemption for portfolio interest
under section 881(c) of the Code, IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, and a certificate showing such Lender is not (x) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of
any Loan Party within the meaning of section 881(c)(3)(B) of the Code, or (z) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code;
and (iii) if a payment made to a Recipient under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Recipient were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the U.S. Borrower and Agent at the time or times
prescribed by law and at such time or times reasonably requested by the U.S.
Borrower or Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the U.S. Borrower or Agent as may be
necessary for the U.S. Borrower and Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of the foregoing clause (iii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.
5.9.3    Lender Obligations. Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Loan Party Agent and Agent in writing of its legal inability to do so.


114

--------------------------------------------------------------------------------




5.10    Guarantee by U.S. Facility Loan Parties.
5.10.1    Joint and Several Liability. Each U.S. Domiciled Loan Party agrees
that it is jointly and severally liable for, and absolutely and unconditionally
guarantees to Agent and Lenders the prompt payment and performance of, all
Obligations and all agreements of each other Loan Party under the Loan
Documents. Each U.S. Domiciled Loan Party which is a U.S./European Facility
Guarantor agrees that its guarantee obligations as a U.S./European Facility
Guarantor and as a Canadian Facility Guarantor hereunder constitute a continuing
guarantee of payment and not of collection, that such guarantee obligations
shall not be discharged until Full Payment of the Obligations, and that such
guarantee obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Loan Party is or may become a
party or be bound; (b) the absence of any action to enforce this Agreement
(including this Section 5.10) or any other Loan Document, or any waiver, consent
or indulgence of any kind by Agent or any Lender with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guarantee for the Obligations or any action, or
the absence of any action, by Agent or any Lender in respect thereof (including
the release of any security or guarantee); (d) the insolvency of any Loan Party;
(e) any election by Agent or any Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the U.S. Bankruptcy Code; (f) any borrowing
or grant of a Lien by any other Loan Party, as debtor-in-possession under
Section 364 of the U.S. Bankruptcy Code or otherwise; (g) the disallowance of
any claims of Agent or any Lender against any Loan Party for the repayment of
any Obligations under Section 502 of the U.S. Bankruptcy Code or otherwise; or
(h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Obligations.
5.10.2    Waivers.
(a)    Each U.S. Domiciled Loan Party hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or Lenders to marshal assets or to proceed against
any Loan Party, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Loan Party.
Each U.S. Domiciled Loan Party waives all defenses available to a surety,
guarantor or accommodation co-obligor other than Full Payment of all
Obligations. It is agreed among each U.S. Domiciled Loan Party, Agent and
Lenders that the provisions of this Section 5.10 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each U.S. Domiciled Loan Party acknowledges that its guarantee pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.
(b)    Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon the Collateral by
judicial foreclosure or non‑judicial sale or enforcement without affecting any
rights and remedies under this Section 5.10. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any U.S. Domiciled Party or other Person, whether
because of any applicable Laws pertaining to “election of remedies” or
otherwise, each U.S. Domiciled Loan Party consents to such action and waives any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any U.S. Domiciled Loan Party might otherwise have had. Any
election of remedies that results in denial or impairment of the right of


115

--------------------------------------------------------------------------------




Agent or any Lender to seek a deficiency judgment against any U.S. Domiciled
Loan Party shall not impair any other U.S. Domiciled Loan Party’s obligation to
pay the full amount of the Obligations. Each U.S. Domiciled Loan Party waives
all rights and defenses arising out of an election of remedies, such as
nonjudicial foreclosure with respect to any security for the Obligations, even
though that election of remedies destroys such U.S. Domiciled Loan Party’s
rights of subrogation against any other Person. Agent may bid all or a portion
of the Obligations at any foreclosure or trustee’s sale or at any private sale,
and the amount of such bid need not be paid by Agent but shall be credited
against the Obligations. The amount of the successful bid at any such sale,
whether Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 5.10, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Agent or any Lender might otherwise be entitled but for such bidding at
any such sale.
5.10.3    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary (other than as specified
in Section 5.10.6), each U.S. Domiciled Loan Party’s liability under this
Section 5.10 shall be limited to the greater of (i) all amounts for which such
U.S. Domiciled Loan Party is primarily liable, as described below, and (ii) such
U.S. Domiciled Loan Party’s Allocable Amount.
(b)    If any U.S. Domiciled Loan Party makes a payment under this Section 5.10
of any Obligations (other than amounts for which such U.S. Domiciled Loan Party
is primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other U.S. Domiciled
Loan Party, exceeds the amount that such U.S. Domiciled Loan Party would
otherwise have paid if each U.S. Domiciled Loan Party had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such U.S. Domiciled Loan Party’s Allocable Amount bore to the total Allocable
Amounts of all U.S. Domiciled Loan Parties, then such U.S. Domiciled Loan Party
shall be entitled to receive contribution and indemnification payments from, and
to be reimbursed by, each other U.S. Domiciled Loan Party for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any U.S.
Domiciled Loan Party shall be the maximum amount that could then be recovered
from such U.S. Domiciled Loan Party under this Section 5.10 without rendering
such payment voidable under Section 548 of the U.S. Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
(c)    Nothing contained in this Section 5.10 (other than as specified in
Section 5.10.6) shall limit the liability of any Loan Party to pay Loans made
directly or indirectly to that Loan Party (including Loans advanced to any other
Loan Party and then re-loaned or otherwise transferred to, or for the benefit
of, such Loan Party), LC Obligations relating to Letters of Credit issued to
support such Loan Party’s business, and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which such Loan Party shall
be primarily liable for all purposes hereunder.
(d)    Each U.S. Domiciled Loan Party that is a Qualified ECP when its guaranty
of or grant of a Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap


116

--------------------------------------------------------------------------------




Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.10 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of the Obligations. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Loan Party for all purposes of the Commodity Exchange Act.
5.10.4    Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to the Borrowers in order to finance the
Borrowers’ business most efficiently and economically. The Borrowers and
Guarantors make up a related organization of various entities constituting a
single economic and business enterprise so that the Borrowers and Guarantors
share an identity of interests such that any benefit received by any one of them
benefits the others.  The Borrowers and Guarantors render services to or for the
benefit of the other Borrowers and/or Guarantors, as the case may be, purchase
or sell and supply goods to or from or for the benefit of the others, make
loans, advances and provide other financial accommodations to or for the benefit
of the other Borrowers and Guarantors (including inter alia, the payment by
the Borrowers and Guarantors of creditors of the other Borrowers or Guarantors
and guarantees by the Borrowers and Guarantors of indebtedness of the
other Borrowers and Guarantors and provide administrative, marketing, payroll
and management services to or for the benefit of the other Borrowers and
Guarantors).  The Borrowers and Guarantors have centralized accounting and legal
services and certain common officers and directors. The Borrowers acknowledge
and agree that Agent’s and Lenders’ willingness to extend credit to the
Borrowers and to administer the Collateral, as set forth herein, is done solely
as an accommodation to the Borrowers and at the Borrowers’ request.
5.10.5    Subordination. Each Loan Party hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the Full Payment of all
Obligations.
5.11    Currency Matters. Dollars are the currency of account and payment for
each and every sum at any time due from the Borrowers hereunder unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by Agent.
5.11.1    Each repayment of a Revolver Loan or LC Obligation or a part thereof
shall be made in the currency in which such Revolver Loan or LC Obligation is
denominated at the time of that repayment;
5.11.2    Each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;
5.11.4    Each payment of fees by the U.S. Borrower pursuant to Section 3.2
shall be in Dollars;
5.11.4    Each payment of fees by the Canadian Borrower pursuant to Section 3.2
shall be in Dollars;
5.11.5    Each payment of fees by the European Borrower pursuant to Section 3.2
shall be in Dollars;


117

--------------------------------------------------------------------------------




5.11.6    Each payment in respect of Extraordinary Expenses and any other costs,
expenses and indemnities shall be made in the currency in which the same were
incurred by the party to whom payment is to be made;
5.11.7    Any amount expressed to be payable in Canadian Dollars shall be paid
in Canadian Dollars;
5.11.8    Any amount expressed to be payable in Euros shall be paid in Euros;
and
5.11.9    Any amount expressed to be payable in Sterling shall be paid in
Sterling.
No payment to any Secured Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Loan Party in
respect of which it was made unless and until such Secured Party shall have
received Full Payment in the currency in which such obligation or liability is
payable pursuant to the above provisions of this Section 5.11. To the extent
that the amount of any such payment shall, on actual conversion into such
currency, fall short of such obligation or liability actual or contingent
expressed in that currency, such Loan Party (together with the other Loan
Parties within its Loan Party Group or other obligors pursuant to any Guarantee
of the Obligations of such Loan Party Group) agrees to indemnify and hold
harmless such Secured Party, with respect to the amount of the shortfall with
respect to amounts payable by such Loan Party hereunder, with such indemnity
surviving the termination of this Agreement and any legal proceeding, judgment
or court order pursuant to which the original payment was made which resulted in
the shortfall. To the extent that the amount of any such payment to a Secured
Party shall, upon an actual conversion into such currency, exceed such
obligation or liability, actual or contingent, expressed in that currency, such
Secured Party shall return such excess to the affected Loan Party.
5.12    Currency Fluctuations. On each Business Day or such other date
determined by Agent, which date with respect to Letters of Credit issued by
Deutsche Bank Trust Company Americas in currencies other than Dollars shall be
the first Business Day of each calendar month (the “Calculation Date”), Agent
shall determine the Exchange Rate as of such date. The Exchange Rate so
determined shall become effective on the first (1st) Business Day immediately
following such determination (a “Reset Date”) and shall remain effective until
the next succeeding Reset Date. On each Reset Date, Agent shall determine the
Dollar Equivalent of the Canadian Revolver Exposure, the U.S. Revolver Exposure
and the European Revolver Exposure. If, on any Reset Date, (w) the Total
Revolver Exposure


118

--------------------------------------------------------------------------------




exceeds the total amount of the Commitments on such date or (x) the Canadian
Revolver Exposure on such date exceeds the Canadian Borrowing Base on such date
or (y) the U.S. Revolver Exposure on such date exceeds the U.S./European
Borrowing Base on such date or (z) the European Revolver Exposure on such date
exceeds the Maximum European Subline Amount on such date (the amount of any such
excess referred to herein as the “Excess Amount”) then (i) Agent shall give
notice thereof to the applicable Borrower and Applicable Lenders and (ii) within
two (2) Business Days thereafter, the applicable Borrower shall cause such
excess to be eliminated, either by repayment of Revolver Loans or depositing of
Cash Collateral with Agent with respect to LC Obligations and until such Excess
Amount is repaid, the Applicable Lenders shall not have any obligation to make
any Loans.
SECTION 6. CONDITIONS PRECEDENT
6.1    Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to the Borrowers
hereunder, until the date (“Third Restatement Date”) that each of the following
conditions has been satisfied (and with respect to deliveries of Loan Documents,
each such delivery shall be fully-executed (where applicable) and in form and
substance satisfactory to Agent and its counsel) (subject to Section 10.1.13):
(a)    Notes shall have been executed by each Borrower and delivered to each
Applicable Lender that requests issuance of a Note. Each other Loan Document set
forth on the List of Closing Documents shall have been duly executed (where
applicable) by each of the signatories thereto and delivered to Agent, and each
Loan Party shall be in compliance with all terms thereof. Each other instrument,
document or agreement set forth on the List of Closing Documents shall have been
executed (where applicable) and delivered to Agent.
(b)    Agent shall have received satisfactory evidence that Agent shall have a
valid and perfected security interest in the Collateral (including delivery to
Agent of all instruments needed for filings or recordations necessary to perfect
its Liens in the Collateral).
(c)    Agent shall have received UCC, PPSA, and Lien searches and other evidence
satisfactory to Agent that its Liens are the only Liens upon the ABL Collateral,
except Permitted Liens.
(d)    All filing and recording fees and taxes shall have been duly paid or
arrangements satisfactory to Agent shall have been made for the payment thereof.
(e)    Agent shall have received certificates, in form and substance
satisfactory to it, from a Responsible Officer of each Loan Party certifying
that, after giving effect to the Transactions and the initial Loans and
transactions hereunder, (i) the Canadian Borrower and its consolidated
Restricted Subsidiaries, taken as a whole, and the U.S. Borrower and its
consolidated Restricted Subsidiaries, taken as a whole, are Solvent; (ii) no
Default or Event of Default exists; (iii) the representations and warranties set
forth in Section 9 with respect to such Loan Party are true and correct in all
material respects (or, with respect to representations and warranties qualified
by materiality, in all respects) (except for representations and warranties that
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects (or, with respect
to representations and warranties qualified by materiality, in all respects) as
of such earlier date); and (iv) such Loan Party has complied with all agreements
and conditions to be satisfied by it under the Loan Documents.


119

--------------------------------------------------------------------------------




(f)    Agent shall have received a certificate of a duly authorized officer of
or other person authorized to represent each Loan Party, certifying (i) that
attached copies of such Loan Party’s Organization Documents are true and
complete, and in full force and effect, without amendment except as shown; (ii)
that an attached copy of resolutions authorizing execution and delivery of the
Loan Documents to which such Loan Party is a party is true and complete, and
that such resolutions are in full force and effect, were duly adopted, have not
been amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; (iii) all governmental and other third party
approvals and consents, if any, with respect to this Agreement, the other
Transactions and each other Loan Document have been obtained and are in effect;
and (iv) to the title, name and signature of each Person authorized to sign the
Loan Documents to which such Loan Party is a party. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Loan Party
in writing.
(g)    Agent shall have received satisfactory opinions of counsel to the Loan
Parties, in each case, customary for transactions of this type (which shall
cover, among other things, authority, legality, validity, binding effect and
enforceability of the Loan Documents) and of appropriate local counsel
(including Ontario and Netherlands counsel).
(h)    Agent shall have received copies of the charter documents of each Loan
Party, certified by the Secretary of State or other appropriate official of such
Loan Party’s jurisdiction of organization.
(i)    Agent shall have received good standing certificates for each Loan Party,
issued by the Secretary of State or other appropriate official of such Loan
Party’s jurisdiction of organization and with respect to the European Borrower,
an original extract from the register of the chamber of commerce.
(j)    Since December 31, 2015 no change, occurrence or development shall have
occurred or become known to the Lead Arrangers that could reasonably be expected
to have a Material Adverse Effect.
(k)    Agent shall be satisfied with the amount, types and terms and conditions
of all insurance maintained by the Loan Parties and their Restricted
Subsidiaries; and Agent shall have received short form (if available) (i)
certificates of insurance with respect to each Loan Parties’ property and
liability insurance, and (ii) endorsements naming Agent as lender’s loss payee
or mortgagee, as the case may be and as its interests may appear, under all
casualty and business interruption insurance policies to be maintained with
respect to the properties of the Loan Parties forming part of the Collateral, in
each case, in form and substance reasonably satisfactory to Agent.
(l)    No action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or Governmental Authority that
in the Lenders’ judgment (a) could reasonably be expected to have a Material
Adverse Effect or (b) could reasonably be expected to materially and adversely
affect the credit facilities or transactions contemplated hereby.
(m)    All accrued fees and expenses of the Secured Parties and Lead Arrangers
(including the fees and expenses of counsel (including any local counsel) for
such Secured Parties and Lead Arrangers) due from the Loan Parties on or prior
to the Third Restatement Date, including all fees payable to Agent under the
Agent Fee Letter, shall have been paid in full in cash.
(n)    All conditions precedent to the closing of the Fixed Asset Facility shall
have been satisfied in accordance with the Permitted Secured Debt Documents to
be executed on the Third Restatement Date. Agent shall have received a
certificate of a Responsible Officer of Loan Party Agent


120

--------------------------------------------------------------------------------




certifying copies of the material Permitted Secured Debt Documents to be
executed on the Third Restatement Date attached thereto to be true, correct and
complete copies thereof.
(o)    The Senior Unsecured Notes Issuance shall have been consummated
substantially concurrently with the Third Restatement Date.
(p)    Each Lender shall have received all Patriot Act, anti-money laundering
and “know your client” documentation required in connection with this Agreement
from the Loan Parties.
(q)    Agent shall have received executed releases with respect to all
outstanding mortgages in favor of the Agent under the Existing Credit Agreement.
(r)    Each of the Lenders shall have entered the Reallocation Agreement.
6.2    Conditions Precedent to All Credit Extensions. Agent, Issuing Banks and
Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit to or for the benefit of the Borrowers (including the initial
Loans and Letters of Credit on the Third Restatement Date), unless the following
conditions are satisfied:
(a)    No Default or Event of Default shall exist at the time of, or result
from, such funding or issuance;
(b)    The representations and warranties of each Loan Party in the Loan
Documents shall be true and correct in all material respects (or, with respect
to representations and warranties qualified by materiality, in all respects) on
the date of, and upon giving effect to, such funding, issuance or grant (except
for representations and warranties that expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or, with respect to representations and warranties qualified
by materiality, in all respects) as of such earlier date);
(c)    Both immediately before and immediately after giving effect thereto, no
Canadian Overadvance or U.S./European Overadvance shall exist or would result
therefrom and the Total Revolver Exposure would not exceed the Maximum Facility
Amount; and
(d)    With respect to issuance of a Letter of Credit, the LC Conditions shall
be satisfied.
Each request (or deemed request, except a deemed request in connection with an
Overadvance or a Protective Advance or pursuant to Section 2.2.2(a) or Section
2.3.2(a)) by Loan Party Agent or any Borrower for funding of a Loan or issuance
of a Letter of Credit shall constitute a representation by all Borrowers that
the foregoing conditions are satisfied on the date of such request and on the
date of such funding or issuance.


121

--------------------------------------------------------------------------------




SECTION 7. CASH COLLATERAL
7.1    Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Loan Party, and shall
have no responsibility for any investment or loss. To further secure the prompt
payment and performance of all of its Obligations (including, without
limitation, all Obligations of the Guarantors), each U.S. Domiciled Loan Party
hereby grants to Agent, for the benefit of the Secured Parties, and to further
secure the prompt payment and performance of all Canadian Facility Obligations,
each Canadian Domiciled Loan Party hereby grants to Agent, for the benefit of
the Canadian Facility Secured Parties, in each case, a continuing security
interest in and Lien on all Cash Collateral held by such Loan Party from time to
time and all proceeds thereof, whether such Cash Collateral is held in a Cash
Collateral Account or elsewhere. Subject to Section 5.6, Agent may apply Cash
Collateral of a U.S. Domiciled Loan Party to the payment of any Obligations, and
may apply Cash Collateral of a Canadian Domiciled Loan Party to the payment of
any Canadian Facility Obligations, in each case, in such order as Agent may
elect, as they become due and payable. Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent. No U.S.
Domiciled Loan Party or other Person claiming through or on behalf of any U.S.
Domiciled Loan Party shall have any right to any Cash Collateral, until Full
Payment of all Obligations, unless if the condition for establishing Cash
Collateral hereunder or under any other Loan Document is in any manner satisfied
or the amount of required Cash Collateral reduced, the applicable Cash
Collateral (or portion thereof) relating to such condition shall at such time be
paid by Agent to the Loan Party Agent. No Canadian Domiciled Loan Party or other
Person claiming through or on behalf of any Canadian Domiciled Loan Party shall
have any right to any Cash Collateral, until Full Payment of all Canadian
Facility Obligations, unless if the condition for establishing Cash Collateral
hereunder or under any other Loan Document is in any manner satisfied or the
amount of required Cash Collateral reduced, the applicable Cash Collateral (or
portion thereof) relating to such condition shall at such time be paid by Agent
to the Loan Party Agent.
SECTION 8. COLLATERAL ADMINISTRATION
8.1    Borrowing Base Certificates. By the twentieth (20th) day of each month
(or, during the Cash Dominion Trigger Period, by Wednesday of each week), or in
any such case if such day is not a Business Day, on the next succeeding Business
Day, Loan Party Agent shall deliver to Agent (and Agent shall promptly deliver
same to Lenders) a Borrowing Base Certificate with respect to the U.S. Borrower
and Canadian Borrower, in each case, prepared as of the close of business of the
previous month (or, if applicable, previous week), and, if a Default or an Event
of Default has occurred and is continuing, at more frequent times as Agent may
request. All calculations of the applicable Borrowing Base in any Borrowing Base
Certificate shall originally be made by Loan Party Agent and certified by a
Responsible Officer of Loan Party Agent, provided that Agent may from time to
time in its Permitted Discretion, review and adjust any such calculation (a) to
reflect its reasonable estimate of declines in value of any Collateral, due to
collections received in the Dominion Account or otherwise; (b) to adjust advance
rates to reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the U.S./European Availability
Reserve and/or the Canadian Availability Reserve. Each Borrowing Base
Certificate shall set forth the calculation of the U.S./European Borrowing Base
in Dollars and of the Canadian Borrowing Base in the Dollar Equivalent.


122

--------------------------------------------------------------------------------




8.2    Administration of Accounts.
8.2.1    Records and Schedules of Accounts. Each Loan Party shall keep accurate
and complete records, in all material respects, of its Accounts, including all
payments and collections thereon, and shall submit to Agent sales, collection,
reconciliation and other reports in form satisfactory to Agent, on such periodic
basis as Agent may reasonably request. Loan Party Agent shall also provide to
Agent, on or before the twentieth (20th) day of each month and, if a Default or
an Event of Default has occurred and is continuing, at more frequent times as
Agent may request, a detailed aged trial balance of all Accounts of each
Borrower as of the end of the preceding month (or shorter applicable period),
specifying, to the extent requested by Agent, each Account’s Account Debtor name
and address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If, during an Audit Trigger Period, Accounts of the U.S. Borrower or the
Canadian Borrower in an aggregate face amount of $6,000,000 or more cease to be
Eligible Accounts (other than as a result of the payment thereof), Loan Party
Agent shall notify Agent of such occurrence promptly after any Loan Party has
knowledge thereof.
8.2.2    Taxes. If an Account of any Loan Party includes a charge for any Taxes,
Agent is authorized, in its discretion, after a Default or an Event of Default
has occurred and is continuing, to pay the amount thereof to the proper
Governmental Authority for the account of such Loan Party and to charge the Loan
Party Agent therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from the Loan Parties or with respect to
any Collateral.
8.2.3    Account Verification. Agent shall have the right during normal business
hours and with reasonable frequency, in coordination and together with the Loan
Party Agent to verify the validity, amount or any other matter relating to any
material Accounts of the Loan Parties by mail, telephone or otherwise, and the
Loan Party Agent shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process. If a Default or Event of
Default has occurred and is continuing, Agent shall have the right at any time
to conduct such verifications, in the name of Agent, Loan Party Agent or any
Loan Party.


123

--------------------------------------------------------------------------------




8.2.4    Maintenance of DACA Deposit Accounts and Dominion Accounts. The
Canadian Domiciled Loan Parties shall establish a Canadian Dominion Account
(including by designating an existing Deposit Account as a “Canadian Dominion
Account”). The U.S. Facility Loan Parties shall establish the U.S. Dominion
Account (including by designating an existing Deposit Account as a “U.S.
Dominion Account”). The Loan Parties shall (i) require each lockbox servicer of
each of any Loan Party’s lockboxes (if any) in the United States or Canada to
deposit all Payment Items received therein directly to a Deposit Account (other
than an Excluded Deposit Account) at the related financial institution, and (ii)
maintain each such Deposit Account, together with all other Deposit Accounts of
the Loan Parties (other than Excluded Deposit Accounts) as DACA Deposit Accounts
by obtaining an executed Deposit Account Control Agreement from each such
lockbox servicer and each financial institution which maintains Deposit Accounts
(other than any Excluded Deposit Accounts) for any Loan Party, which Deposit
Account Control Agreement (a) establishes Agent’s dominion and control over the
subject lockbox(es), if any, and/or DACA Deposit Account(s) of the Loan Parties
maintained with such servicer or institution, which may be exercised by Agent
during any Cash Dominion Trigger Period, (b) requires daily application of
amounts on deposit in the subject DACA Deposit Account to a Dominion Account at
Bank of America as directed by Agent during any Cash Dominion Trigger Period,
and (c) waives offset rights of such servicer or bank, except for customary
administrative charges; it being understood that, with respect to any Deposit
Account which does not at any time comply with the foregoing requirements
specified in this sentence (other than those required to be delivered on the
Third Restatement Date), no funds contained therein shall be treated as either
Canadian Designated Cash Amount or U.S. Designated Cash Amount for purposes of
this Agreement and the Loan Party Agent shall, at Agent’s request, within thirty
(30) days, in coordination with Agent, cause replacement arrangements to be
implemented with respect to the applicable accounts which are reasonably
satisfactory to Agent. Neither Agent nor Lenders assume any responsibility to
the Loan Parties for any lockbox arrangement, DACA Deposit Account or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank.
8.2.5    Proceeds of Collateral; Payment Items Received. Loan Party Agent shall
take all commercially reasonable steps to ensure that all payments on Accounts
included in the ABL Collateral or otherwise relating to ABL Collateral are made
directly to a DACA Deposit Account (or a lockbox relating to a DACA Deposit
Account) or, during a Cash Dominion Trigger Period, a Dominion Account. If any
Loan Party or Restricted Subsidiary receives cash or Payment Items with respect
to any ABL Collateral or any Payment Item not properly deposited by a lockbox
servicer in accordance with the requirements set forth in Section 8.2.4, it
shall hold same in trust for Agent and promptly deposit same into a DACA Deposit
Account or, during a Cash Dominion Trigger Period, a Dominion Account for
application to the Obligations in accordance with Section 5.5 or 5.6, as
applicable.
8.3    Administration of Inventory.
8.3.1    Records and Reports of Inventory. Each Loan Party shall keep accurate
and complete records of its Inventory in the United States and Canada consistent
in all material respects with historical practices, and shall submit to Agent
inventory and reconciliation reports (which reports shall set forth the
Inventory information by location) in form reasonably satisfactory to Agent, on
such periodic basis as Agent may reasonably request. Subject to Section 10.1.9,
Loan Party Agent shall conduct (or shall cause to be conducted) a physical
inventory in the United States and Canada at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such


124

--------------------------------------------------------------------------------




supporting information as Agent may reasonably request. Agent may participate in
and observe each physical count.
8.3.2    Returns of Inventory. No Loan Party shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the ordinary course of business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$10,000,000, in aggregate; and (d) any payment received by a Loan Party for a
return is promptly deposited to a DACA Deposit Account or a Dominion Account.
8.3.3    Acquisition, Sale and Maintenance. With respect to Inventory that has
been included in the calculation of the U.S./European Borrowing Base or Canadian
Borrowing Base, no Loan Party shall acquire or accept any such Inventory on
consignment or approval and the Loan Parties shall take all commercially
reasonable steps to assure that all Inventory is produced in accordance with
applicable Law, including the FLSA; except in any such case where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
The Loan Parties shall use, store and maintain all Inventory with reasonable
care and caution, in accordance with historical practices and in conformity in
all material respects with all applicable Law, and shall make current rent
payments (within applicable grace periods provided for in leases) at all
locations where any ABL Collateral is located; except in any such case where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
8.4    [Intentionally Omitted].
8.5    Administration of Deposit Accounts. Schedule 8.5 sets forth all lockbox
arrangements and Deposit Accounts (including Dominion Accounts) maintained by
the Loan Parties in the United States and Canada as of the Third
RestatementFirst Amendment Effective Date. Each Loan Party shall take all
commercially reasonable actions necessary to establish Agent’s control of each
such Deposit Account (other than Excluded Deposit Accounts) by causing the
related deposit account bank to enter into a Deposit Account Control Agreement;
it being understood that, with respect to any Deposit Account which does not at
any time comply with the foregoing requirements specified in this sentence
(other than those required to be delivered on the Third RestatementFirst
Amendment Effective Date), the applicable Borrower shall provide notice of the
same to Agent, and no funds contained therein shall be treated as either
Canadian Designated Cash Amount or U.S. Designated Cash Amount for purposes of
this Agreement and the Loan Party Agent shall within thirty (30) days, at
Agent’s request and in coordination with Agent, cause replacement arrangements
to be implemented with respect to the applicable accounts which are reasonably
satisfactory to Agent. The sole account holder of each Deposit Account shall be
a single Loan Party and the Loan Parties shall not allow any other Person (other
than Agent and, subject to the Intercreditor Agreement, the agent specified
therein) to have control (as contemplated by the UCC and the PPSA) over a DACA
Deposit Account or any property deposited therein. Each Loan Party shall
promptly notify Agent of any opening or closing of a Deposit Account in the
United States or Canada, as applicable, and, concurrently with the opening
thereof, shall ensure such account (other than accounts excluded from the
operation of this paragraph above) is subject to a fully executed Deposit
Account Control Agreement, an original copy of which has been delivered to
Agent.


125

--------------------------------------------------------------------------------




8.6    General Provisions.
8.6.1    Location of Collateral. All material amounts of tangible items of ABL
Collateral, other than Inventory in transit, shall at all times be kept by the
Loan Parties at the Borrowers’ business locations set forth in Schedule 8.6.1,
except that the Loan Parties may (a) make sales or other dispositions of
Collateral in the ordinary course of business; (b) in the case of any U.S.
Facility Loan Party, move Collateral to another location in the continental
United States (so long as notice of such move is provided to Agent concurrently
with delivery of the applicable financial information required pursuant to
Sections 10.1.2(a), (b) or (c), as applicable) or Canada (upon thirty (30) days’
(or such lesser time as Agent shall agree in writing) prior written notice to
Agent), so long as all actions shall have been taken prior to such move to
ensure that Agent has a perfected first priority Lien upon all the ABL
Collateral and (c) in the case of a Canadian Domiciled Loan Party, move
Collateral to another location in Canada (upon thirty (30) days’ (or such lesser
time as Agent shall agree in writing) prior written notice to Agent) or the
United States (so long as notice of such move is provided to Agent concurrently
with delivery of the applicable financial information required pursuant to
Sections 10.1.2(a), (b) or (c), as applicable), so long as all actions shall
have been taken prior to such move to ensure that Agent has a perfected first
priority security interest in and Lien upon all the ABL Collateral, provided,
however, that with respect to the foregoing clauses (b) and (c), if such
Collateral is to be in the possession of a third party at a location not set
forth on Schedule 8.6.1, the applicable Loan Party having rights in such
Collateral shall use commercially reasonable efforts to obtain a Collateral
Access Agreement with respect thereto.
8.6.2    Insurance of Collateral; Condemnation Proceeds.
(a)    (1) Each Loan Party shall maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best’s
Financial Strength Rating of at least A+, unless otherwise approved by Agent)
consistent with past practices. Proceeds under each policy in excess of
$10,000,000 per claim, to the extent arising out of the ABL Collateral, shall be
payable to Agent (for application by Agent (i) in accordance with Section 5.5 or
5.6, if applicable, (ii) if a Default has occurred and is continuing, to payment
of the Revolver Loans of the applicable Borrower or (iii) so long as no Default
or Event of Default has occurred and is continuing, for payment to Loan Party
Agent). (2) From time to time upon request, Loan Party Agent shall deliver to
Agent the originals or certified copies of its insurance policies. Unless Agent
shall agree otherwise, each policy shall include satisfactory endorsements (i)
showing Agent and its successors as lender’s loss payee, as its interests may
appear; (ii) requiring at least thirty (30) days prior written notice to Agent
in the event of cancellation of the policy for any reason whatsoever; and (iii)
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Loan Party or the owner of the property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Loan Party fails to provide and pay for any insurance, Agent may
in consultation with the Loan Party Agent, but shall not be required to, procure
the insurance and charge the Loan Parties therefor. Loan Party Agent agrees to
deliver to Agent, promptly as rendered, copies of all material reports made to
insurance companies. While no Event of Default exists, the Loan Parties may
settle, adjust or compromise any insurance claim relating to the ABL Collateral,
as long as the proceeds in excess of $10,000,000 per claim are delivered to
Agent (for application by Agent as specified in the first sentence of this
clause (a)(1)). If an Event of Default exists, only Agent shall be authorized to
settle, adjust and compromise claims in excess of $500,000 in the aggregate
related to the ABL Collateral.


126

--------------------------------------------------------------------------------




(b)    Any proceeds of insurance (other than proceeds from workers’ compensation
or D&O insurance) and any awards arising from condemnation of, in each case, any
ABL Collateral, or any proceeds or awards that relate to Inventory included in
the ABL Collateral, in any such case in excess of $10,000,000 per claim, to the
extent received by any Loan Party, shall be paid to Agent (for application by
Agent as specified in the first sentence of the foregoing clause (a)(1)).
8.6.3    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral of a
Loan Party Group, all Taxes payable with respect to any Collateral of a Loan
Party Group (including any sale thereof), and all other payments required to be
made by Agent to any Person to realize upon any Collateral of a Loan Party
Group, shall be borne and paid by the Loan Parties of such Loan Party Group.
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at the Loan
Parties’ sole risk.
8.6.4    Defense of Title to Collateral. Each Loan Party shall at all times
defend in a manner consistent with past practices its title to any material
Collateral and Agent’s Liens therein against all Persons, claims and demands
whatsoever, except Permitted Liens.
8.7    Power of Attorney. Each Loan Party hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Loan Party’s true
and lawful attorney (and agent-in-fact), coupled with an interest, for the
purposes and during the times provided in this Section. Agent, or Agent’s
designee, may, without notice and in either its or a Loan Party’s name, but at
the cost and expense of the Loan Parties within such Loan Party’s Loan Party
Group:
(a)    Endorse a Loan Party’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and
(b)    After an Event of Default has occurred and is continuing, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
deems advisable; (iv) collect, liquidate and receive balances in DACA Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign a Loan Party’s name to a proof of claim
or other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to a Loan Party, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use a
Loan Party’s stationery and sign its name to verifications of Accounts and
notices to Account Debtors; (ix) use information contained in any data
processing, electronic or information systems relating to Collateral; (x) make
and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument constituting Collateral for which a Loan Party is
a beneficiary; and (xii) take all other actions as Agent deems appropriate to
fulfill any Loan Party’s obligations under the Loan Documents.


127

--------------------------------------------------------------------------------




SECTION 9. REPRESENTATIONS AND WARRANTIES
9.1    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Loan Party hereby jointly and severally with the other
Loan Parties represents and warrants that:
9.1.1    Organization and Qualification. Each Loan Party and each of the
Restricted Subsidiaries is duly organized, validly existing and in good standing
(or equivalent) under the laws of the jurisdiction of its organization, except,
other than Holdings or any Borrower, where failure to be so could not reasonably
be expected to result in a Material Adverse Effect. Each Loan Party and each of
the Restricted Subsidiaries is duly qualified, authorized to do business and in
good standing as a foreign or extra provincial, as the case may be, corporation,
limited liability company, exempted company or other entity in each
jurisdiction, except where failure to be so qualified, authorized or in good
standing could not reasonably be expected to result in a Material Adverse
Effect. The information included in the Beneficial Ownership Certification most
recently provided to Agent and each Lender is true and complete in all respects.
9.1.2    Power and Authority. Each Loan Party is duly authorized to execute,
deliver and perform the Loan Documents to which it is a party. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party have been duly authorized by all necessary corporate (or equivalent)
action of such Loan Party, and do not (a) require any consent or approval of any
holders of Equity Interests of such Loan Party or any Governmental Authority, in
each case, other than those already obtained; (b) contravene the Organization
Documents of such Loan Party; (c) violate or cause a default under any material
applicable Law binding on such Loan Party or Material Contract of such Loan
Party, except, with respect to Material Contracts, which could not reasonably be
expected to result in a Material Adverse Effect; (d) require any registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect; or (e) result in or require the imposition of any Lien (other than
Permitted Liens) on any asset or property of any Loan Party or Restricted
Subsidiary.


128

--------------------------------------------------------------------------------




9.1.3    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms, subject to bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity, regardless of whether considered in a proceeding in law or in equity.
9.1.4    Corporate Names; Capital Structure. Schedule 9.1.4 shows, for Holdings
and each Restricted Subsidiary, its name, its jurisdiction of organization, its
issued Equity Interests, the holders of its Equity Interests, in each case, as
of April 4, 2014the First Amendment Effective Date.
9.1.5    Locations. As of April 4, 2014the First Amendment Effective Date, the
chief executive offices and other places of business of the Loan Parties are
shown on Schedule 8.6.1.
9.1.6    Title to Properties; Priority of Liens.
(a)    Each Loan Party and each of the Restricted Subsidiaries has good and
marketable title to (or valid leasehold interests in) all of its Real Estate,
and good title to, or rights in, all of its personal tangible property, in each
case with respect to such Real Estate and personal property which is material to
its business, including all property reflected in any financial statements
delivered to Agent or the Lenders, in each case free of Liens except Permitted
Liens.
(b)    [Reserved].
9.1.7    Accounts and Inventory. (a) Agent may rely, in determining which
Accounts are Eligible Accounts, on all statements and representations made by or
on behalf of the Borrowers with respect thereto. All Accounts included in the
calculation of Eligible Accounts in any Borrowing Base Certificate are Eligible
Accounts as of the date of such Borrowing Base Certificate. Borrowers warrant,
with respect to each Account at the time it is shown as an Eligible Account in a
Borrowing Base Certificate, that:
(i)    it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
(ii)    it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the ordinary course of business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
(iii)    it is for a sum certain, maturing as stated in the invoice covering
such sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;
(iv)    it is not subject to any offset, Lien (other than Permitted Liens),
deduction, ongoing defense, dispute or counterclaim, except as arising in the
ordinary course of business or otherwise disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;
(v)    no purchase order, agreement, document or applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC or the
PPSA, the restriction is ineffective), and the applicable Borrower is the sole
payee or remittance party shown on the invoice;


129

--------------------------------------------------------------------------------




(vi)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except (i) discounts or
allowances granted in the ordinary course of business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder or (ii) other discounts or allowances reflected in
the Value of such Account; and
(vii)    to the best of the applicable Borrower’s knowledge, (A) there are no
facts or circumstances that are reasonably likely to impair the enforceability
or collectability of such Account, (B) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (C) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
(b)    Agent may rely, in determining which Inventory is Eligible Inventory, on
all statements and representations made by or on behalf of the Borrowers with
respect thereto. All Inventory included in the calculation of Eligible Inventory
in any Borrowing Base Certificate is Eligible Inventory as of the date of such
Borrowing Base Certificate.
9.1.8    Financial Statements; Solvency; Material Adverse Effect.
(a)    The consolidated balance sheets, and related statements of income, cash
flow and shareholder’s equity, of Parent and its Subsidiaries that have been and
are hereafter delivered to Agent and Lenders, in each case, are and will be
prepared in accordance with GAAP, and fairly present the financial positions and
results of operations of such Persons at the dates and for the periods
indicated, subject to year-end audit adjustments and the absence of footnotes in
the case of statements prepared other than at year-end. All projections
delivered from time to time to Agent and Lenders by or on behalf of the Loan
Parties and Restricted Subsidiaries have been prepared in good faith, based on
assumptions believed by Holdings to be reasonable at the time delivered to
Agent, in light of the circumstances at such time.
(b)    Since December 31, 2015, there has been no change in the condition,
financial or otherwise, of Holdings and its Restricted Subsidiaries, taken as a
whole, that could reasonably be expected to have a Material Adverse Effect.
(c)    No financial statement delivered to Agent or Lenders by or on behalf of
any of the Loan Parties and the Restricted Subsidiaries at any time contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.
(d)    After giving effect to the Transactions, on the Third Restatement Date,
the Canadian Borrower and its consolidated Restricted Subsidiaries and the U.S.
Borrower and its consolidated Restricted Subsidiaries, in each case taken as a
whole, are Solvent.


130

--------------------------------------------------------------------------------




9.1.9    Taxes. Except to the extent it could reasonably be expected to not have
a Material Adverse Effect, Holdings and each Restricted Subsidiary has timely
filed all federal and state income tax returns, and all local and provincial
income tax returns and other reports that it is required by law to file, and has
timely paid, or made provision for the payment of, all federal and state Taxes
upon it and all local and provincial and other Taxes upon it, and its income and
its Properties that are due and payable, except to the extent being Properly
Contested.
9.1.10    [Intentionally Omitted]
9.1.11    Intellectual Property. Except as could not reasonably be expected to
have a Material Adverse Effect, each Loan Party and each of the Restricted
Subsidiaries owns or has the lawful right to use all Intellectual Property used,
held for use or otherwise necessary in the conduct of its business, without
conflict with any rights of others. No Intellectual Property owned or used by a
Loan Party or any Restricted Subsidiary that is material to the operations or
business of any Loan Party has been adjudged invalid or unenforceable by a court
of competent jurisdiction or applicable intellectual property registry or been
cancelled, in whole or in part, except where such judgment, decree, ruling or
cancellation could not reasonably be expected to have a Material Adverse Effect.
There is no pending or, to any Loan Party’s knowledge, threatened Intellectual
Property Claim with respect to any Loan Party, any Restricted Subsidiary or any
of their property (including any Intellectual Property), and the operation of
the businesses of each Loan Party and Restricted Subsidiary does not infringe
upon, misappropriate, dilute or otherwise violate the proprietary rights of any
third party, except as could not reasonably be expected to have a Material
Adverse Effect. All material U.S. Intellectual Property owned, used, held for
use or licensed by, or otherwise subject to any interests of, any Loan Party or
Restricted Subsidiary on the Third RestatementFirst Amendment Effective Date is
shown on Schedule 9.1.11.
9.1.12    Governmental Approvals. Each Loan Party and each of the Restricted
Subsidiaries has, is in compliance with, and is in good standing with respect
to, all Governmental Approvals necessary to conduct its business and to own,
lease and operate its Properties, except as could not reasonably be expected to
have a Material Adverse Effect. All necessary import, export or other licenses,
permits or certificates for the import or handling of any goods or other
Collateral have been procured and are in effect, and the Loan Parties and
Restricted Subsidiaries have complied with all foreign and domestic laws with
respect to the shipment and importation of any goods or Collateral, except where
such noncompliance could not reasonably be expected to have a Material Adverse
Effect.


131

--------------------------------------------------------------------------------




9.1.13    Compliance with Laws. Each Loan Party and each of the Restricted
Subsidiaries has duly complied, and its properties and business operations are
in compliance, in each case in all respects, with all applicable Laws (including
Environmental Laws and with respect to Environmental Permits), except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. There have been no citations, notices or orders relating to
noncompliance issued to any Loan Party or Restricted Subsidiary under any
applicable Law, except where such noncompliance would not reasonably be expected
to have a Material Adverse Effect. No Inventory has been produced in violation
of the FLSA, except where such violation could not reasonably be expected to
have a Material Adverse Effect.
9.1.14    Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14 or would not reasonably be expected to have a Material Adverse Effect,
(i) no Loan Party’s or Restricted Subsidiary’s present or, to its knowledge,
former operations, Real Estate or other properties are subject to any federal,
state, provincial, territorial or local investigation to determine whether any
remedial action is required under Environmental Law to address any environmental
pollution, Hazardous Material or environmental clean-up, (ii) no Hazardous
Materials are present and there has been no Release or threat of Release of
Hazardous Materials at any current facility, or to the knowledge of any Loan
Party or Restricted Subsidiary, at any former facility, in a manner or condition
that would reasonably be expected to result in Environmental Liability, (iii) no
Loan Party or Restricted Subsidiary has received any Environmental Claim and
(iv) no Loan Party or Restricted Subsidiary knows of any facts, conditions or
circumstances which would reasonably be expected to give rise to any
Environmental Liability.
9.1.15    Burdensome Contracts. No Loan Party or Restricted Subsidiary is a
party or subject to any contract, agreement or charter restriction that has
resulted in or could reasonably be expected to have a Material Adverse Effect.
No Loan Party or Restricted Subsidiary is party or subject to any Restrictive
Agreement other than, (v) the Loan Documents, (w) the Permitted Secured Debt
Documents, (x) customary non-assignment provisions with respect to leases or
licensing agreements entered into by the Loan Parties or any of their Restricted
Subsidiaries in the ordinary course of business, (y) any restriction or
encumbrance with respect to any asset of the Loan Parties or any of their
Restricted Subsidiaries imposed pursuant to an agreement which has been entered
into for the sale or disposition of such assets otherwise permitted under this
Agreement, (z) customary provisions in joint venture agreements and other
similar agreements entered into in the ordinary course of business, (aa)
customary restrictions in connection with a Permitted Receivables Financing, if
any, (bb) Restrictive Agreements relating to Incremental Equivalent Debt
otherwise permitted hereunder, (cc) agreements to which a Foreign Subsidiary
that is not a Loan Party is party to the extent that the restrictions or
conditions therein are imposed only on such Foreign Subsidiary and other
Subsidiaries that are not Loan Parties and (dd) Restrictive Agreements relating
to Refinancing Indebtedness otherwise permitted hereunder. No Restrictive
Agreement prohibits the execution, delivery or performance of any Loan Document
by a Loan Party or Restricted Subsidiary.


132

--------------------------------------------------------------------------------




9.1.16    Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Loan Party’s knowledge,
threatened against any Loan Party or Restricted Subsidiary, or any of their
businesses, operations, properties or conditions, that (a) relate to any Loan
Document or the Transactions; or (b) have resulted in or could reasonably be
expected to have a Material Adverse Effect. Except as shown on Schedule 9.1.16,
no Loan Party has a commercial tort claim (other than commercial tort claims for
less than $10,000,000). No Loan Party or Restricted Subsidiary is in default
with respect to any order, injunction or judgment of any Governmental Authority
that could reasonably be expected to have a Material Adverse Effect.
9.1.17    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Loan Party or Restricted
Subsidiary is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice would constitute a default by
any Loan Party or Restricted Subsidiary, under any Material Contract that could
reasonably be expected to have a Material Adverse Effect.
9.1.18    ERISA.
(a)    Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, each Pension Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state Laws.
(b)    There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Pension Plan that could reasonably be expected to have a Material
Adverse Effect.
(c)    (i) No ERISA Event has occurred and no Loan Party is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii)
no Pension Plan has any Unfunded Pension Liability as of the Pension Plan’s most
recent valuation date; (iii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA, except with respect to each of the foregoing clauses of this Section
9.1.18(c), as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
(d)    With respect to each scheme or arrangement related to retirement or
pension obligations mandated by a government other than the United States or
Canada (a “Foreign Government Scheme or Arrangement”) and with respect to each
retirement or pension plan maintained or contributed to by Holdings or any of
its Restricted Subsidiaries that is not subject to United States or Canadian law
(a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except for any failure that could not reasonably be expected to have
a Material Adverse Effect;
(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for


133

--------------------------------------------------------------------------------




any Foreign Plan, together with any accrued contributions, is sufficient to
procure or provide for the accrued benefit obligations, as of the Third
Restatement Date, with respect to all current and former participants in such
Foreign Plan according to the actuarial assumptions and valuations most recently
used to account for such obligations in accordance with applicable generally
accepted accounting principles except for any underfunding that could not
reasonably be expected to have a Material Adverse Effect; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in compliance with its terms and with the requirements of any
and all applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities, except as could not reasonably be expected to have a Material
Adverse Effect.
(e)    Except as could not reasonably be expected to result in a Material
Adverse Effect in the case of clauses (i), (ii) or (v), (i) the Canadian
Domiciled Loan Parties are in compliance in all material respects with the
requirements of the PBA with respect to each Canadian Pension Plan and in
compliance with any FSCO order directed specifically at a Canadian Pension Plan;
(ii) except as disclosed on Schedule 9.1.18(e), no Canadian Pension Plan has any
Unfunded Pension Liability as of January 1, 2014the First Amendment Effective
Date with respect to the Retirement Benefit Agreement between Cooper-Standard
Automotive Canada Limited and the National Automobile, Aerospace, Transportation
and General Workers Union of Canada (C.A.W.) Local 876 and as of January 1,
2014the First Amendment Effective Date with respect to the Pension Plan for
Salaried Employees of Cooper-Standard Automotive Canada Limited; (iii) no fact
or situation that may reasonably be expected to result in a Material Adverse
Effect exists in connection with any Canadian Pension Plan; (iv) no Termination
Event has occurred, except where prior written notice of such Termination Event
has been given to Agent in accordance with Section 10.2.16; (v) all
contributions required to be made by any Canadian Domiciled Loan Party or
Subsidiary to any Canadian Pension Plan have been made in a timely fashion in
accordance with the terms of such Canadian Pension Plan and the PBA; (vi) no
Lien has arisen, choate or inchoate, in respect of any Canadian Domiciled Loan
Party or their property in connection with any Canadian Pension Plan (save for
contribution amounts not yet due), other than Permitted Liens and (vii) as of
the Third RestatementFirst Amendment Effective Date the FSCO or the
Superintendent has not issued any notices of wind up in respect of any Canadian
Pension Plan.
9.1.19    Trade Relations. There exists no actual or, to the knowledge of any
Loan Party, threatened termination, limitation or modification of any business
relationship between any Loan Party or Restricted Subsidiary, on the one hand,
and any customer or supplier, or any group of customers or suppliers, on the
other hand, which individually or in the aggregate could reasonably be expected
to result in a Material Adverse Effect. There exists no condition or
circumstance that has materially impaired or could reasonably be expected to
materially impair the ability of any Loan Party or Restricted Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Third RestatementFirst Amendment Effective Date.


134

--------------------------------------------------------------------------------




9.1.20    Labor Relations. Except as described on Schedule 9.1.20, on April 4,
2014the First Amendment Effective Date no Loan Party or Restricted Subsidiary is
party to or bound by any collective bargaining agreement, management agreement,
consulting agreement or Multiemployer Plan. Except as could not reasonably be
expected to have a Material Adverse Effect, there are no material grievances,
unfair labor practices complaints or other disputes with any union or other
organization of any Loan Party’s or Restricted Subsidiary’s employees or
consultants, or, to any Loan Party’s knowledge, any asserted or to the knowledge
of any Loan Party, threatened strikes, walkouts or work stoppages.
9.1.21    Payable Practices. No Loan Party or Restricted Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Third RestatementFirst Amendment Effective Date.
9.1.22    Not a Regulated Entity. No Loan Party or Restricted Subsidiary is (a)
an “investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, any public
utilities code or any other applicable Law regarding its authority to incur
Indebtedness.
9.1.23    Margin Stock. No Loan Party or Restricted Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the FRB). No Loan proceeds or Letters of Credit will
be used to purchase or carry, or to reduce or refinance any Indebtedness
incurred to purchase or carry, any margin stock or for any related purpose
governed by Regulations T, U or X of the FRB.
9.1.24    Perfection, Etc.
(a)    The Pledge and Security Agreement and the Canadian Security Agreements
are effective to create in favor of Agent for the benefit of the Secured
Parties, legal, valid and enforceable Liens on, and security interest in, the
Pledge and Security Agreement Collateral and Collateral, as applicable, and,
(i) when financing statements and other filings in appropriate form are filed in
the offices specified on Schedule 9.1.24, and (ii) upon the taking of possession
or control by Agent of the Pledge and Security Agreement Collateral and
Collateral, as applicable, with respect to which a security interest may be
perfected only by possession or control (which possession or control shall be
given to Agent to the extent possession or control by Agent is required by the
Pledge and Security Agreement or the Canadian Security Agreements), the Liens
created by the Pledge and Security Agreement and the Canadian Security
Agreements shall constitute fully perfected Liens on, and security interests in,
all right, title and interest of the grantors in the Pledge and Security
Agreement Collateral and the Collateral to the extent perfection is required in
accordance with the terms of the Pledge and Security Agreement or the Canadian
Security Agreement (other than such Pledge and Security Agreement Collateral or
Collateral in which a security interest cannot be perfected under the UCC or the
PPSA as in effect at the relevant time in the relevant jurisdiction by the
filing of a financing statement or possession or control by the secured party),
in each case subject to (i) no Liens other than Liens permitted under the Loan
Documents and (ii) the terms of the Intercreditor Agreement.
(b)    The Liens created by each Intellectual Property Security Agreement
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in such of the Intellectual Property as
consists of Patents and Trademarks (each as defined in the Pledge and


135

--------------------------------------------------------------------------------




Security Agreement) registered or applied for with the United States Patent and
Trademark Office or Copyrights (as defined in the Pledge and Security Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case to the extent perfection is required in accordance with the
terms of the Pledge and Security Agreement and in each case subject to no Liens
other than Liens permitted under the Loan Documents.
(c)    [Reserved].
(d)    Each Security Document delivered pursuant to Section 10.1.11 creates,
when delivered in favor of Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral described
thereunder, and such Security Document constitutes fully perfected Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral (to the extent intended to be created thereby and required to be
perfected under the Loan Documents), in each case subject to no Liens other than
the Liens permitted under the Loan Documents.
9.1.25    OFAC; Sanctions. No Borrower or Subsidiary, nor to the knowledge of
any Borrower or Subsidiary, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity currently the subject of any
Sanctions. No Borrower or Subsidiary is located, organized or resident in a
Designated Jurisdiction. No part of the proceeds of any Loan shall, nor shall
any Letter of Credit, in any case, be used directly or indirectly in violation
of any Anti-Terrorism Laws or Sanctions.
9.1.26    EEAAffected Financial Institution. No Loan Party is an EEAAffected
Financial Institution.
9.1.27    Anti-Corruption Laws. No Borrower or Subsidiary, nor to the knowledge
of the Borrower or any Subsidiary, any director, officer, employee, agent,
controlled affiliate or representative thereof has (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expense
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977; (iv) violated or is in violation of any
provision of the Bribery Act 2010 of the United Kingdom; or (v) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment. Each
Borrower and its Subsidiaries have instituted, maintain and enforce, and will
continue to maintain and enforce, policies and procedures designed to promote
and ensure compliance with all applicable anti-bribery and anti-corruption laws.


136

--------------------------------------------------------------------------------




9.2    Complete Disclosure. None of the representations or warranties made by
any Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of any Loan
Party in connection with the Loan Documents, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, taken as a whole, not materially misleading in any
material respect as of the time when made or delivered. There is no fact or
circumstance that any Loan Party has failed to disclose to Agent in writing that
has resulted in or could reasonably be expected to have a Material Adverse
Effect.
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
10.1    Affirmative Covenants. As long as any Commitments or Obligations (other
than indemnity obligations that are not currently due and payable) are
outstanding, each Loan Party, jointly and severally with the other Loan Parties,
agrees that it shall, and shall cause each Subsidiary to:
10.1.1    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and to
furnish to Agent (on behalf of the Lenders):
(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of HoldingsParent, a consolidated balance sheet of
HoldingsParent and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year, in each case with all consolidating
information regarding HoldingsParent and its Restricted Subsidiaries required to
reflect the adjustments necessary to eliminate the accounts of any Unrestricted
Subsidiaries from such consolidated financial statements, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Ernst & Young LLP or any other independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification, exception or
explanatory paragraph or any qualification, exception or explanatory paragraph
as to the scope of such audit;
(b)    for each month ending during any Financial Covenant Trigger Period or on
the date of occurrence of the trigger for any Financial Covenant Trigger Period,
as soon as available, and in any event within thirty (30) days after the end of
any such month and within five (5) days after the occurrence of the trigger for
any Financial Covenant Trigger Period, unaudited balance sheets as of the end of
such month and the related statements of income for such month and for the
portion of the fiscal year then elapsed, on a consolidated basis (for Holdings
and its Restricted Subsidiaries), in an internal management reporting format,
consistent with past practices, setting forth in comparative form corresponding
figures for the preceding fiscal year and certified by a Responsible Officer of
Loan Party Agent as being prepared in accordance with GAAP and fairly presenting
the financial position and results of operations for such month and period,
subject to normal year-end adjustments and the absence of footnotes;
(c)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
Holdings, a consolidated balance sheet of HoldingsParent and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated


137

--------------------------------------------------------------------------------




statements of income or operations and cash flows for such fiscal quarter and
for the portion of the fiscal year then ended, in each case with all
consolidating information regarding HoldingsParent and its Restricted
Subsidiaries required to reflect the adjustments necessary to eliminate the
accounts of any Unrestricted Subsidiaries from such consolidated financial
statements, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of HoldingsParent as fairly presenting in all material
respects the financial condition, results of operations and cash flows of
Holdings and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;
(d)    concurrently with delivery of financial statements under clauses (a) and
(c) above (or concurrently with delivery of financial statements under clause
(b) above during a Financial Covenant Trigger Period), and more frequently if
requested by Agent while an Event of Default has occurred and is continuing, a
Compliance Certificate executed by a Responsible Officer of Holdings;
(e)    not later than the earlier of seventy-five (75) days after the end of
each fiscal year of Holdingsthe Parent or thirty (30) days after the approval of
the Board of Directors thereof, concurrently with delivery of financial
statements under clause (a) above, reasonably detailed forecasts prepared by
management of Holdings (including projected consolidated balance sheets, income
statements, and EBITDA, cash flow statements and Availability of the Borrowers
and their Restricted Subsidiaries) on a quarterly basis for the fiscal year
following such fiscal year then ended;
(f)    at Agent’s request (but in no event more frequently than once each
calendar quarter, so long as no Default or Event of Default has occurred and is
continuing), a listing of each Loan Party’s trade payables, specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form
reasonably satisfactory to Agent;
(g)    promptly after the sending or filing thereof, copies of any final proxy
statements, financial statements or reports that HoldingsParent has generally
made publicly available to its shareholders; copies of any regular, periodic and
special reports (including reports on Form 8-K and 10-Q) or registration
statements (other than registration statements on Form S-8) or prospectuses that
any Loan Party files with the SEC; and copies of any press releases or other
statements made available by a Loan Party to the public concerning material
changes to or developments in the business of such Loan Party;
(h)    at Agent’s request, after the filing thereof, copies of any annual
information report or return (including all actuarial reports and other
schedules and attachments thereto), required to be filed with a Governmental
Authority, or the filing of any request for funding relief with the
Superintendent in connection with each Pension Plan or any Canadian Pension
Plan; promptly upon receipt, copies of any notice, demand, inquiry or subpoena
received in connection with any Plan or Canadian Pension Plan from a
Governmental Authority (including FSCO and the Superintendent) (other than
routine inquiries in the course of application for a favorable IRS determination
letter); at Agent’s request, copies of any annual return required to be filed
with a Governmental Authority in connection with any other Plan or Canadian
Pension Plan;
(i)    promptly, after receipt thereof by any Loan Party or any Subsidiary
thereof, copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable


138

--------------------------------------------------------------------------------




non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party or any Subsidiary thereof;
(j)    (i) promptly upon becoming aware of the occurrence of any ERISA Event (or
Foreign Plan Event) that, alone or together with any other ERISA Events (or
Foreign Plan Events) that have occurred, could reasonably be expected to result
in liability of Holdings or its Restricted Subsidiaries in an amount that would
reasonably be expected to have a Material Adverse Effect, a written notice
specifying the nature thereof, what action Holdings or any of its Restricted
Subsidiaries has taken, are taking or propose to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor,
the PBGC or any other Governmental Authority or Multiemployer Plan sponsor with
respect thereto; and (ii) with reasonable promptness, upon request by Agent,
copies of (1) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by Borrower or any of its Restricted Subsidiaries with the
IRS with respect to each Pension Plan; (2) the most recent actuarial valuation
report for each Pension Plan that is sponsored or contributed to by Holdings or
its Restricted Subsidiaries; (3) all notices received by Holdings or its
Restricted Subsidiaries from a Multiemployer Plan sponsor or any Governmental
Authority concerning an ERISA Event or Foreign Plan Event; and (4) such other
documents or governmental reports or filings relating to any Person Plan,
Multiemployer Plan or Foreign Plan as Agent shall reasonably request;
(k)    together with the delivery of each Compliance Certificate pursuant to
Section 10.1.1(d), a report supplementing Schedules 9.1.4, 9.1.6(b) and 9.1.11;
(l)    as soon as practicable and in any event by the last day of each fiscal
year, a report in form reasonably satisfactory to Agent outlining all material
insurance coverage maintained as of the date of such report by Holdings and its
Subsidiaries and all material insurance coverage planned to be maintained by
Holdings and its Subsidiaries in the immediately succeeding fiscal year;
(m)    such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Loan Party’s or Restricted Subsidiary’s financial condition or business; and
(n)    upon receipt or delivery thereof by or to Holdings or any Restricted
Subsidiary, any notice of “Default” or “Event of Default” (under and as defined
in the Permitted Secured Debt Documents or the Secured Incremental Equivalent
Debt Documents) and, without duplication of any report required to be provided
hereunder, each material report required to be provided pursuant to the
Permitted Secured Debt Documents or the Secured Incremental Equivalent Debt
Documents and, upon execution thereof, any waiver, amendment or other
modification to the Permitted Secured Debt Documents or the Secured Incremental
Equivalent Debt Documents.
Notwithstanding the foregoing, (i) in the event that Holdings delivers to Agent
an Annual Report for Holdingsthe Parent on Form 10-K for such fiscal year, as
filed with the SEC, within 90 days after the end of such fiscal year, such Form
10-K shall satisfy all requirements of paragraph (a) of this Section 10.1.1 to
the extent that it contains the information required by such paragraph (a) and
does not contain any “going concern” or like qualification, exception or
explanatory paragraph or qualification or any exception or explanatory paragraph
as to the scope of such audit and (ii) in the event that Holdings delivers to
Agent a Quarterly Report for Holdingsthe Parent on Form 10-Q for such fiscal
quarter, as filed with the SEC, within 45 days after the end of such fiscal
quarter, such Form 10-Q shall satisfy all requirements of paragraph (b) of this
Section 10.1.1 to the extent that it contains the information required by such
paragraph (b); in each


139

--------------------------------------------------------------------------------




case to the extent that information contained in such 10-K or 10-Q satisfies the
requirements of paragraph (a) or (b) of this Section 10.1.1, as the case may be.


So long as (i) Holdingsthe Parent is a registrant for purposes of U.S. federal
securities laws or (ii) Holdingsthe Parent or any of its Restricted Subsidiaries
has Indebtedness outstanding (other than the Facilities) with respect to which
it must prepare financial statements in accordance with Regulation S-X, in each
case with respect to any fiscal period covered by or included in any financial
statements delivered by Holdings pursuant to Section 10.1.1(a) or (b), such
financial statements delivered by Holdings pursuant to Section 10.1.1(a) or (b)
shall be in such form as shall meet the requirements of Regulation S-X, and all
other accounting rules and regulations of the SEC promulgated thereunder,
required of a registrant.


Holdings will be permitted to satisfy its obligations with respect to financial
information relating to HoldingsParent described in clauses (a) and (b) above by
furnishing financial information relating to any Parent Entity; provided that
the same is accompanied by consolidating information that explains in reasonable
detail the differences between the information relating to any Parent Entity and
any of its Subsidiaries other than Holdings and its Subsidiaries, on the one
hand, and the information relating to Holdings, the Subsidiary Guarantors and
the other Restricted Subsidiaries of Holdings on a standalone basis, on the
other hand.


Documents required to be delivered pursuant to this Section 10.1.1 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings posts such documents, or provides a
link thereto to any Parent Entity’s website on the internet at the website
address “cooperstandard.com”; or (ii) on which such documents are posted on
Holdings’ behalf on an internet or intranet website, if any, to which each
Lender and Agent have access (whether a commercial, third-party website or
whether sponsored by Agent); provided that: (i) upon written request by Agent,
Holdings shall deliver paper copies of such documents to Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by Agent or such Lender and (ii) Holdings shall notify (which
may be facsimile or electronic mail) Agent of the posting of any such documents
and provide to Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Agent shall have no obligation to request the delivery of or
to maintain or deliver to Lenders paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Holdings with any such request for delivery, and each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery and
maintaining its copies of such documents.


Holdings hereby acknowledges that (a) Agent will make available to the Lenders
materials and/or information provided by or on behalf of Holdings hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Parent or its
Subsidiaries, or the respective securities of any of the foregoing, and who may
be engaged in investment and other market-related activities with respect to
such Persons’ securities. Holdings hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” Holdings shall be deemed to have
authorized Agent, the Arranger, and the Lenders to treat such Borrower Materials
as not containing any material non-public information (although it may be
sensitive and proprietary) with respect to Holdings or its securities for
purposes of United States federal


140

--------------------------------------------------------------------------------




and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
14.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) Agent and the Lead Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
10.1.2    Notices. Notify Agent in writing, promptly after a Responsible Officer
of the Loan Party’s obtaining knowledge thereof, of any of the following that
affects any Loan Party or Restricted Subsidiary:
(a)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;
(b)    the existence of any Default or Event of Default;
(c)    the discharge of or any withdrawal or resignation by any of the Loan
Parties’ independent accountants and any material change in accounting policies
or financial reporting practices;
(d)    any (i) material breach by a plan sponsor of the terms of a Canadian
Pension Plan, or (ii) action or inaction of a plan sponsor or administrator, in
each case, provided that it could reasonably be expected to result in a
Termination Event.
(e)    any Casualty Event that affects, in aggregate, Collateral with a book
value in excess of the Dollar Equivalent of $6,000,000;
(f)    without duplication of any notice required to be provided hereunder, each
material notice required to be provided pursuant to the Permitted Secured Debt
Documents or the Secured Incremental Equivalent Debt Documents;
(g)    promptly upon any Loan Party obtaining knowledge of (i) the institution
of any Adverse Proceeding not previously disclosed in writing by Holdings to
Agent, or (ii) any material development in any Adverse Proceeding that, in the
case of clause (i) could reasonably be expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of the
Transactions, written notice thereof together with such other information as may
be reasonably available to Holdings to enable Agent and its counsel to evaluate
such matters;
(h)    any rent disputes involving a Loan Party with respect to a location where
any material Collateral is located.
Each notice pursuant to this Section 10.1.2 shall be accompanied by a statement
of a Responsible Officer of Holdings setting forth details of the occurrence
referred to therein and stating what action Holdings has taken and proposes to
take with respect thereto. Each notice pursuant to Section 10.1.2(b) shall
describe


141

--------------------------------------------------------------------------------




with particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
10.1.3    Landlord and Storage Agreements. Upon Agent’s commercially reasonable
request, provide Agent with copies of all existing agreements, and promptly
after execution thereof provide Agent with copies of all future agreements, in
each case, between a Loan Party and/or a Restricted Subsidiary and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any material Collateral may be kept or that otherwise may possess or
handle any material Collateral.
10.1.4    Compliance with Laws. Comply with all applicable Laws, including ERISA
(and analogous foreign legislation), Environmental Laws, FLSA, OSHA,
Anti-Terrorism Laws and laws regarding collection and payment of Taxes, and
maintain all Governmental Approvals necessary to the ownership of its Properties
or conduct of its business, unless such failure to so comply (other than failure
to comply with Anti-Terrorism Laws) or to so maintain would not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, if any environmental Release of Hazardous Materials occurs at,
on, under or from any Real Estate of any Loan Party or Restricted Subsidiary
that could reasonably be expected to have a Material Adverse Effect, it shall,
to the extent required of it by Environmental Law, reasonably conduct
investigation and remediation of such Release.
10.1.5    Taxes. Pay and discharge all Taxes prior to the date on which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested or where the failure to pay could not reasonably be expected to have a
Material Adverse Effect.
10.1.6    Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 10.2.7, (b) take
all reasonable action to maintain all material rights, privileges (including its
good standing), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, and (c) maintain all of its material
Intellectual Property, except, in each case (other than the Loan Parties with
respect to clause (a)), as would not have a Material Adverse Effect.


142

--------------------------------------------------------------------------------




10.1.7    Maintenance of Properties. Maintain, preserve and protect all of its
assets or property necessary in the operation of its business in good working
order and condition, ordinary wear and tear excepted and casualty or
condemnation excepted, and make all necessary repairs thereto and renewals and
replacement thereof, in each case, except as would not reasonably be expected to
have a Material Adverse Effect.
10.1.8    Insurance.
(a)    Maintain with financially sound and reputable insurance companies,
insurance with respect to its property and business against loss or damage of
the kinds customarily insured against by Persons engaged in similar businesses
(including business interruption insurance in amount customarily maintained by
similarly situated companies engaged in the same or similar business in the same
or similar locations), in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Each such
policy of insurance (other than worker’s compensation, directors and officers
liability or other insurance where endorsements, such Insurance Assignments or
additions are not customarily available) shall (i) name Agent, on behalf of the
Secured Parties as a lender’s loss payee thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, reasonably satisfactory in form and substance to Agent,
that names Agent, on behalf of the Secured Parties, as the first loss
payee/mortgagee thereunder and provides for at least thirty days’ prior written
notice to Agent of any modification or cancellation of such policy, in each
case, to the extent acceptable to the insurer.
(b)    [Reserved].
10.1.9    Inspections; Appraisals.
(a)    Permit Agent from time to time, subject to reasonable notice and during
normal business hours (except when an Event of Default exists), to visit and
inspect the Properties of any Loan Party or Restricted Subsidiary in the United
States and Canada, including, without limitation, inspect, audit and make
extracts from any Loan Party’s or Restricted Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Loan Party’s or Restricted Subsidiary’s business, financial
condition, assets, prospects and results of operations. Neither Agent nor any
Lender shall have any duty to any Loan Party to make any inspection, nor to
share any results of any inspection, appraisal or report with any Loan Party
(provided that, except when an Event of Default exists, a representative of Loan
Party Agent is given the opportunity to be present during any discussion with
any such agent, adviser or independent accountant). The Loan Parties acknowledge
that all inspections, appraisals and reports are prepared by Agent and Lenders
for their purposes, and the Loan Parties shall not be entitled to rely upon
them. Notwithstanding the foregoing, appraisals of the Loan Parties’ Inventory
shall not be required unless and until the Total Revolver Exposure (excluding
the stated amount of Letters of Credit that have been issued but are undrawn)
exceeds $75,000,000, in which case the Loan Party Agent shall provide to Agent
at Agent’s request updated appraisals of the Loan Parties’ Inventory (a) within
45 days of such request and (b) thereafter, one time per Loan Year so long as,
but only to the extent that, the Total Revolver Exposure (excluding the stated
amount of Letters of Credit that have been issued but are undrawn) exceeds
$75,000,000 at the time that Agent requests such appraisal, to increase to two
(2) times per Loan Year (x) commencing on the day that an Event of Default
occurs, or Average Period Availability (for a one-day period) is less than the
greater of (i) $35,000,00025,000,000 and (ii) 17.5% of the Borrowing Base at
such time; and (y) continuing until,


143

--------------------------------------------------------------------------------




during the preceding thirty (30) consecutive days, no Event of Default has
existed and Average Period Availability has been greater than the greater of (i)
$35,000,00025,000,000 and (ii) 17.5% of the Borrowing Base at such time.
(b)    Reimburse Agent in accordance with Section 3.4 for all charges, costs and
expenses of Agent in connection with (i) examinations of any Loan Party’s books
and records or any other financial or Collateral matters as Agent deems
appropriate, up to one (1) time (or, during any Audit Trigger Period, two (2)
times) per Loan Year; and (ii) subject to clause (a) above, appraisals of
Inventory up to two (2) times per Loan Year; provided, however, that if an
examination or appraisal is initiated during an Event of Default, all charges,
costs and expenses therefor shall be reimbursed by the Loan Parties without
regard to such limits. Subject to and without limiting the foregoing, the Loan
Parties specifically agree to pay Agent’s then standard charges for each day
that an employee of Agent or its Affiliates is engaged in any examination
activities, and shall pay the standard charges of Agent’s internal appraisal
group. Subject to the restrictions set forth in clause (a) above and this clause
(b), Agent agrees, for the benefit of the Lenders, to commence examinations as
referenced in this Section 10.1.9 on at least an annual basis. In addition to
the foregoing, during an Event of Default, at its discretion, Agent shall be
permitted to request appraisals of Fixed Asset Collateral up to one (1) time per
Loan Year.
10.1.10    Use of Proceeds. Use the proceeds of any Loans for working capital
and general corporate purposes of Holdings and its Subsidiaries, including
acquisitions and investments and payment of fees and expenses in connection
therewith.
10.1.11        Covenant to Guarantee Obligations and Give Security.
(a)    Upon the formation or acquisition of any new U.S. Subsidiary or Canadian
Subsidiary of Holdings (provided, that each of (i) any redesignation resulting
in an Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any
Excluded Subsidiary ceasing to be an Excluded Subsidiary but remaining a
Restricted Subsidiary shall be deemed to constitute the acquisition of a
Restricted Subsidiary for all purposes of this Section 10.1.11), or upon the
acquisition of any personal property, including Intellectual Property (other
than “Excluded Property” as defined in the Pledge and Security Agreement) by any
U.S. Subsidiary or Canadian Subsidiary, then Holdings shall, in each case at
Holdings’ expense:
(i)    in connection with (x) the formation or acquisition of a U.S. Subsidiary,
within ninety (90) days after such formation or acquisition or such longer
period as Agent may agree, (A) cause each such Subsidiary that is not an
Excluded Subsidiary to duly execute and deliver to Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to Agent, guaranteeing
U.S./European Facility Obligations, and (B) (if not already so delivered)
deliver certificates representing the Pledged Equity Interests of each such
Subsidiary (other than any Unrestricted Subsidiary) accompanied by undated stock
powers or other appropriate instruments of transfer executed in blank and
instruments evidencing the Pledged Debt of such Subsidiary indorsed in blank to
Agent, together with, if requested by Agent, Pledge Supplements or other pledge
or security agreements with respect to the pledge of any Equity Interests or
Indebtedness; provided, that only 65% of voting Equity Interests of any Foreign
Subsidiary that is a CFC (or any U.S. Subsidiary described in clause (i) of the
definition of Excluded Subsidiary) held by a Loan Party shall be required to be
pledged as Collateral for the U.S./European Facility Obligations and no such
restriction shall apply to non-voting Equity Interests of such Subsidiaries;
provided, further, that notwithstanding anything to the contrary in this
Agreement,


144

--------------------------------------------------------------------------------




no assets owned by any Foreign Subsidiary that is a CFC (including stock owned
by such Foreign Subsidiary in a U.S. Subsidiary) or any Subsidiary described in
clause (i) of the definition of Excluded Subsidiary shall be required to be
pledged as Collateral for the U.S./European Facility Obligations, and (y) the
formation or acquisition of a Canadian Subsidiary, within ninety (90) days after
such formation or acquisition or such longer period as Agent may agree, cause
such Subsidiary that is not an Excluded Subsidiary to duly execute and deliver
to Agent a guaranty supplement, in form and substance reasonably satisfactory to
Agent, guaranteeing the Canadian Facility Obligations,
(ii)    (x) within ninety (90) days after such formation or acquisition of a
U.S. Subsidiary (or such longer period, as Agent may agree), furnish to Agent a
description of the real and personal properties of the U.S. Subsidiaries (other
than Excluded Subsidiaries) in detail reasonably satisfactory to Agent; provided
that any such information provided pursuant to this clause (ii)(x) shall consist
solely of information of the type that would be set forth on Schedules 8.6.1,
9.1.4, 9.1.6(b) and 9.1.11, and (y) within ninety (90) days after such formation
or acquisition of a Canadian Subsidiary (or such longer period, as Agent may
agree), furnish to Agent a description of the personal properties of the
Canadian Subsidiaries (other than Excluded Subsidiaries) in detail reasonably
satisfactory to Agent;
(iii)    (x) within ninety (90) days after such formation or acquisition of a
U.S. Subsidiary, or such longer period, as Agent may agree, duly execute and
deliver, and cause each such U.S. Subsidiary that is not an Excluded Subsidiary
to duly execute and deliver, to Agent Pledge Supplements, security agreement
supplements and other security agreements, as specified by and in form and
substance reasonably satisfactory to Agent (consistent with the Pledge and
Security Agreement and Intellectual Property Security Agreement (and Section
10.1.11)), securing payment of all the U.S./European Facility Obligations and
constituting Liens on all such properties, and (y) within ninety (90) days after
such formation or acquisition of a Canadian Subsidiary, or such longer period,
as Agent may agree in its sole discretion, duly execute and deliver, and cause
each such Canadian Subsidiary that is not an Excluded Subsidiary to (aa) duly
execute and deliver, to Agent security agreements (including Canadian Security
Agreements), as specified by and in form and substance reasonably satisfactory
to Agent, securing payment of all the Canadian Facility Obligations, (bb) take
whatever action may be necessary or advisable (including the filing of PPSA
financing statements) in the reasonable opinion of the Agent to vest in Agent
(or in any representative of Agent designated by it) valid, subsisting and
perfected Liens on the properties purported to be subject to the Canadian
Security Agreements and other security agreements delivered pursuant to this
Section 10.1.11, in each case, to the extent required under the Loan Documents
and enforceable against all third parties in accordance with their terms,
(iv)    within ninety (90) days after such formation or acquisition of a U.S.
Subsidiary, or such longer period, as Agent may agree in its sole discretion,
take, and cause such Subsidiary that is not an Excluded Subsidiary to take,
whatever action (including, without limitation, the filing of UCC financing
statements, the giving of notices and delivery of stock and membership interest
certificates) may be necessary or advisable in the reasonable opinion of Agent
to vest in Agent (or in any representative of Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Pledge
Supplements and security agreements delivered pursuant to this Section 10.1.11,
in each case, to the extent required under the Loan Documents and subject to the
perfection exceptions (as provided in the Pledge and Security Agreement),
enforceable against all third parties in accordance with their terms,


145

--------------------------------------------------------------------------------




(v)    within thirty (30) days after the request of Agent, or such longer period
as such Agent may agree, deliver to such Agent, a signed copy of one or more
opinions, addressed to such Agent and the other Secured Parties, of counsel for
the Loan Parties reasonably acceptable to such Agent as to such matters as Agent
may reasonably request,
(vi)    [Reserved], and
(vii)    at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as Agent in
its reasonable judgment may deem necessary in obtaining the full benefits of, or
in perfecting and preserving the Liens of, such guaranties, Pledge Supplements
and security agreements.
(b)    Notwithstanding the foregoing, (i) Agent shall not take a security
interest in those assets as to which Agent shall determine, in its reasonable
discretion, that the cost of obtaining such Lien (including any mortgage, stamp,
intangibles or other tax) are excessive in relation to the benefit to the
applicable Lenders of the security afforded thereby, (ii) neither Holdings nor
any of its Subsidiaries shall be required to take any actions in order to
perfect the security interests granted to Agent for the ratable benefit of the
Secured Parties under the law of any jurisdiction outside the United States or
Canada or with respect to any real property, and (iii) any security interest or
Lien on the assets of any U.S. Domiciled Loan Party, and any obligation of any
U.S. Domiciled Loan Party, shall be subject to the relevant requirements of the
Intercreditor Agreement.
10.1.12    Licenses. Keep each material License necessary to make, use or sell
any Collateral (including the manufacture, distribution or disposition of
Inventory) in full force and effect (other than any forfeiture, abandonment or
dedication to the public taken in the ordinary course of business).


146

--------------------------------------------------------------------------------




10.1.13    Post-Closing Matters. Holdings shall, and shall cause each of its
Restricted Subsidiaries to, satisfy the requirements set forth on Schedule
10.1.13 on or before the date thereon specified for such requirement, in each
case as such date may be extended by Agent in its sole discretion, so long as
Holdings is working diligently in good faith to complete, or cause its
Restricted Subsidiaries to complete, the applicable requirement as determined by
Agent in its sole discretion.
10.2    Negative Covenants. As long as any Commitments or Obligations (other
than indemnity obligations that are not currently due and payable) are
outstanding, each Covenant Party jointly and severally with the other Covenant
Parties hereby agrees not to, or to permit any Restricted Subsidiary to, and
solely with respect to Sections 10.2.1 and 10.2.4, Holdings agrees not to:
10.2.1    Permitted Liens. (a) Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether owned on the Third
Restatement Date or thereafter acquired (except Permitted Liens) (each, a
“Subject Lien”) that secures obligations under any Indebtedness on any asset or
property of Holdings or any Loan Party, unless:
(i)    in the case of Subject Liens on any Collateral, any Subject Lien if such
Subject Lien is a Permitted Lien; and
(ii)    in the case of any other asset or property any Subject Lien if (i) the
applicable Obligations are equally and ratably secured with (or on a senior
basis to, in the case such Subject Lien secures any Junior Indebtedness) the
obligations secured by such Subject Lien or (ii) such Subject Lien is a
Permitted Lien.
(b)    Any Lien created for the benefit of the Secured Parties pursuant to the
preceding clause (ii) shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the applicable Obligations.
10.2.2    Permitted Indebtedness. (a) Directly or indirectly, Incur any
Indebtedness (including Acquired Indebtedness) other than Indebtedness in
respect of the Obligations under this Agreement and the other Loan Documents, or
issue any shares of Disqualified Stock and Holdings will not permit any of its
Restricted Subsidiaries to issue any shares of Preferred Stock; provided,
however, that Holdings and any Restricted Subsidiary may Incur Indebtedness
(including Acquired Indebtedness) or issue shares of Disqualified Stock and any
Restricted Subsidiary may issue shares of Preferred Stock, in each case if the
Term LoanFixed Asset Fixed Charge Coverage Ratio of HoldingsParent and its
Restricted Subsidiaries on a consolidated basis for the most recently ended four
full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is Incurred
or such Disqualified Stock or Preferred Stock is issued would have at least 2.00
to 1.00 determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been
Incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of proceeds therefrom had occurred at the
beginning of such four-quarter period; provided, further, that the aggregate
amount of Indebtedness (including Acquired Indebtedness) that may be Incurred
and Disqualified Stock or Preferred Stock that may be issued pursuant to the
foregoing by Restricted Subsidiaries that are U.S. Domiciled Loan Parties shall
not exceed the greater of (x) $125,000,000130,000,000 and (y) 5.0% of
Consolidated Total Assets at the time of Incurrence, at any one time
outstanding.


147

--------------------------------------------------------------------------------




(b)    In addition, the following shall be permitted:
(i)    the Incurrence by Holdings or its Restricted Subsidiaries (including for
the avoidance of doubt, any Wholly-Owned Restricted Subsidiary that is a Foreign
Subsidiary designated under Section 2.18 of the term loan credit agreement
governing the Fixed Asset Facility as such agreement is in effect on the First
Amendment Effective dDate hereof (or any comparable section of any other Fixed
Asset Facility)) of the Fixed Asset Facility and Guarantees thereof up to an
amount not to exceed  the sum of (i) the maximum positive amount of Indebtedness
at such time that could be Incurred without causing the Consolidated Senior
Secured Net Debt Ratio to exceed 2.25 to 1.00 (in each case, on a pro forma
basis, after giving effect to (x) any New Term Loans or New Revolving Facility
issued pursuant to Section 2.17 of the term loan credit agreement governing the
Fixed Asset Facility Incurred on or prior to the date of determination as such
agreement is in effect on the date hereofFirst Amendment Effective Date (or any
comparable section of any other Fixed Asset Facility), (y) any increased Loans
(as defined in the term loan credit agreement governing the Fixed Asset Facility
as such agreement is in effect on the First Amendment Effective dDate hereof)
Incurred on or prior to the date of determination, or (z) any Incremental
Equivalent Debt Incurred on or prior to the date of determination, and, in each
case, the use of the proceeds therefrom, but excluding any amounts Incurred
simultaneously pursuant to the immediately following clause (ii) and, in the
case of an increase to a New Revolving Facility, assuming that the amount of
such increase is fully drawn), (ii) $400,000,000 and (iii) the aggregate
principal amount of all voluntary prepayments (or voluntary redemptions) after
the Third Restatement Date of (a) Term Loans (or notes issued under an indenture
for the Fixed Asset Facility) and New Term Loans prior to such date and
(including pursuant to a Dutch Auction pursuant to Section 2.05(c) of the term
loan credit agreement governing the Fixed Asset Facility as such agreement is in
effect on the date hereofFirst Amendment Effective Date (or any comparable
section of any other Fixed Asset Facility)) and (b) loans under any New
Revolving Facility and loans under this Agreement in each case solely to the
extent accompanied by a dollar-for-dollar permanent reduction of New Revolving
Commitments or commitments under this Agreement, as applicable, prior to such
date, in each case for this clause (iii) other than to the extent any such
prepayment is funded from the proceeds of long-term Indebtedness (“Maximum
Incremental Amount”);
(ii)    [Reserved].Contingent Obligations existing on the First Amendment
Effective Date and listed on Schedule 1.1(b);
(iii)    Indebtedness existing on the Third RestatementFirst Amendment Effective
Date and listed on Schedule 10.2.2;
(iv)    Indebtedness (including, without limitation, Capitalized Lease
Obligations and mortgage financings as purchase money obligations) Incurred by
Holdings or any of its Restricted Subsidiaries, Disqualified Stock issued by
Holdings or any of its Restricted Subsidiaries and Preferred Stock issued by any
Restricted Subsidiaries of Holdings to finance all or any part of the purchase,
lease, construction, installation, replacement, repair or improvement of
property (real or personal), plant or equipment or other fixed or capital assets
used or useful in the business of Holdings or its Restricted Subsidiaries or in
a Similar Business (whether through the direct purchase of assets or the Capital
Stock of any Person owning such assets) in an aggregate principal amount or
liquidation preference, including all Indebtedness Incurred and Disqualified
Stock or Preferred Stock issued to renew, refund, refinance, replace, defease or


148

--------------------------------------------------------------------------------




discharge any Indebtedness Incurred and Disqualified Stock or Preferred Stock
issued pursuant to this clause (iv), not to exceed at any one time outstanding
the greater of (x) $95,000,000100,000,000 and (y) 3.75% of Consolidated Total
Assets at the time of Incurrence;
(v)    Indebtedness Incurred by Holdings or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit,
bankers’ acceptances, bank guarantees, warehouse receipts or similar facilities
entered into, or relating to obligations or liabilities incurred, in the
ordinary course of business, including without limitation letters of credit in
respect of workers’ compensation claims, performance, completion or surety
bonds, health, disability or other employee benefits (whether current or former)
or property, casualty or liability insurance or self-insurance, or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims, performance, completion or surety bonds, health, disability
or other employee benefits or property, casualty or liability insurance or
self-insurance; provided, however, that upon the drawing of such letters of
credit or the incurrence of such Indebtedness, such obligations are reimbursed
within 30 days following such drawing or incurrence;
(vi)    Indebtedness arising from agreements of Holdings or any of its
Restricted Subsidiaries related to indemnification, adjustment of purchase
price, earn out or similar obligations, in each case, Incurred or assumed in
connection with the acquisition or disposition of any business, assets or a
Subsidiary of Holdings not exceeding the proceeds of such disposition, other
than Guarantees of Indebtedness Incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;
(vii)    Indebtedness of Holdings to a Restricted Subsidiary; provided that
(x) such Indebtedness owing to a Restricted Subsidiary that is not a U.S.
Domiciled Loan Party, excluding any Indebtedness in respect of accounts payable
incurred in connection with goods and services rendered in the ordinary course
of business (and not in connection with the borrowing of money), is expressly
subordinated in right of payment to the Obligations and (y) any subsequent
issuance or transfer of any Capital Stock or any other event that results in any
such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness (except to Holdings or another
Restricted Subsidiary or any pledge of such Indebtedness constituting a
Permitted Lien (but not foreclosure thereon)) shall be deemed, in each case, to
be an Incurrence of such Indebtedness not permitted by this clause (vii);
(viii)    shares of Preferred Stock or Disqualified Stock of a Restricted
Subsidiary issued to Holdings or another Restricted Subsidiary; provided that
any subsequent issuance or transfer of any Capital Stock or any other event that
results in any Restricted Subsidiary that holds such shares of Preferred Stock
or Disqualified Stock of another Restricted Subsidiary ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such shares of
Preferred Stock (except to Holdings or another Restricted Subsidiary) shall be
deemed, in each case, to be an issuance of shares of Preferred Stock not
permitted by this clause (viii);
(ix)    Indebtedness of a Restricted Subsidiary to Holdings or another
Restricted Subsidiary; provided that (x) if a Guarantor Incurs such Indebtedness
to a Restricted Subsidiary that is not a Guarantor, excluding any Indebtedness
in respect of accounts payable incurred in connection with goods and services
rendered in the ordinary course of business (and not in connection with the
borrowing of money), such Indebtedness is unsecured and subordinated in


149

--------------------------------------------------------------------------------




right of payment to the Guarantee of such Guarantor and (y) any subsequent
issuance or transfer of any Capital Stock or any other event that results in any
Restricted Subsidiary lending such Indebtedness ceasing to be a Restricted
Subsidiary or any other subsequent transfer of any such Indebtedness (except to
Holdings or another Restricted Subsidiary or any pledge of such Indebtedness
constituting a Permitted Lien (but not foreclosure thereon)) shall be deemed, in
each case, to be an Incurrence of such Indebtedness not permitted by this clause
(ix);
(x)    Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes);
(xi)    obligations (including reimbursement obligations with respect to letters
of credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds, bankers’ acceptance facilities and completion guarantees, customs, VAT or
other tax guarantees and similar obligations provided by Holdings or any
Restricted Subsidiary or obligations in respect of letters of credit, bank
guarantees or similar instruments related thereto, in each case in the ordinary
course of business;
(xii)    (a) Indebtedness or Disqualified Stock of Holdings or any Restricted
Subsidiary of Holdings and Preferred Stock of any Restricted Subsidiary of
Holdings in an aggregate principal amount or liquidation preference up to 100.0%
of the net cash proceeds received by Holdings since immediately after April 4,
2014 from the issue or sale of Equity Interests of Holdings or cash contributed
to the capital of Holdings or any Parent Entity (to the extent the net cash
proceeds are contributed to Holdings) (in each case, other than Excluded
Contributions, Contribution Indebtedness or proceeds of Disqualified Stock or
proceeds of Designated Preferred Stock or sales of Equity Interests to Holdings
or any of its Subsidiaries) as determined in accordance with Section
10.2.3(a)(3)(B) and (C) to the extent such net cash proceeds or cash have not
been applied pursuant to such clauses to make Restricted Payments or to make
Investments, payments or exchanges pursuant to Section 10.2.3(b) or to make
Permitted Investments (other than Permitted Investments specified in clauses
(1), (2) and (3) of the definition thereof) and (b) Indebtedness or Disqualified
Stock of Holdings or any Restricted Subsidiary of Holdings and Preferred Stock
of any Restricted Subsidiary of Holdings in an aggregate principal amount or
liquidation preference that, when aggregated with the principal amount or
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock then outstanding and Incurred pursuant to this clause (xii)(b),
does not exceed at any one time outstanding the greater of (x) $155,000,000 and
(y) 6.0% of Consolidated Total Assets at the time of any incurrence pursuant to
this clause (xii)(b) (it being understood that any Indebtedness, Disqualified
Stock or Preferred Stock incurred pursuant to this clause (xii)(b) shall cease
to be deemed incurred or outstanding for purposes of this clause (xii)(b) but
shall be deemed incurred pursuant to the first paragraph of this covenant from
and after the first date on which Holdings or such Restricted Subsidiary could
have incurred such Indebtedness, Disqualified Stock or Preferred Stock under
Section 10.2.2(a));
(xiii)    any Guarantee by Holdings or a Restricted Subsidiary of Indebtedness
or other obligations of Holdings or any of its Restricted Subsidiaries so long
as the Incurrence of such Indebtedness or other obligations by Holdings or such
Restricted Subsidiary is permitted hereunder; provided that if such Indebtedness
is by its express terms subordinated in right of payment to the Obligations, any
such Guarantee of any of the Guarantor with respect to such Indebtedness shall
be subordinated in right of payment to such Guarantor’s Guarantee of any of


150

--------------------------------------------------------------------------------




the Obligations hereunder substantially to the same extent as such Indebtedness
is subordinated to such Obligations;
(xiv)    the Incurrence or issuance by Holdings or any of its Restricted
Subsidiaries of Indebtedness or Disqualified Stock or Preferred Stock of a
Restricted Subsidiary of Holdings that serves to Refinance any Indebtedness,
Disqualified Stock or Preferred Stock Incurred as permitted under Section
10.2.2(a) and 10.2.2(b)(iii), (xii)(a), this clause (xiv), (xv), (xviii), (xx),
and (xxx) or any Indebtedness, Disqualified Stock or Preferred Stock Incurred to
so Refinance such Indebtedness, Disqualified Stock or Preferred Stock, including
any additional Indebtedness, Disqualified Stock or Preferred Stock Incurred to
pay accrued and unpaid interest and dividends and premiums (including reasonable
tender premiums), defeasance costs and fees and expenses in connection with such
Refinancing (subject to the following proviso, “Refinancing Indebtedness”) on or
prior to its respective maturity; provided, however, that such Refinancing
Indebtedness:
(A)    has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred that is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being Refinanced;
(B)    has a Stated Maturity which is no earlier than the Stated Maturity of the
Indebtedness being Refinanced;
(C)    to the extent such Refinancing Indebtedness Refinances Junior
Indebtedness, such Refinancing Indebtedness is Junior Indebtedness and to the
extent such Refinancing Indebtedness Refinances unsecured Indebtedness, such
Refinancing Indebtedness is unsecured Indebtedness; and
(D)    shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock
of Holdings or a Guarantor that Refinances Indebtedness of a Restricted
Subsidiary of Holdings that is not a Guarantor or (y) Indebtedness of Holdings
or a Restricted Subsidiary that refinances Indebtedness of an Unrestricted
Subsidiary;
(xv)    Indebtedness, Disqualified Stock or Preferred Stock of (i)  Holdings or
any of its Restricted Subsidiaries Incurred or issued to finance an acquisition
or (ii)  Persons that are acquired by Holdings or any of its Restricted
Subsidiaries or merged into, amalgamated with or consolidated with Holdings or a
Restricted Subsidiary in accordance with the terms hereof (including designating
an Unrestricted Subsidiary as a Restricted Subsidiary); provided, however, that
after giving effect to such acquisition, merger, amalgamation or consolidation
and the Incurrence of such Indebtedness, Disqualified Stock or Preferred Stock,
either:
(A)    Holdings would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Term LoanFixed Asset Fixed Charge Coverage Ratio
test set forth in Section 10.2.2(a); or
(B)    the Term LoanFixed Asset Fixed Charge Coverage Ratio of Holdingsthe
Parent and its Restricted Subsidiaries on a consolidated basis is equal to or
greater than immediately prior to such acquisition, merger, amalgamation or
consolidation;


151

--------------------------------------------------------------------------------




(xvi)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;
(xvii)    Indebtedness of Holdings or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to this Agreement, in a
principal amount not in excess of the stated amount of such letter of credit or
bank guarantee;
(xviii)    Contribution Indebtedness;
(xix)    Indebtedness of Holdings or any Restricted Subsidiary consisting of
(x) the financing of insurance premiums or (y) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business, not to
exceed $5,000,000 at any one time outstanding;
(xx)    Indebtedness of Foreign Subsidiaries of Holdings in an amount not to
exceed at any one time outstanding the greater of (x) $95,000,000100,000,000 and
(y) 3.75% of Consolidated Total Assets at the time of such incurrence;
(xxi)    Indebtedness of a Joint Venture to Holdings or any Guarantor and to the
other holders of Equity Interests of such Joint Venture, so long as the
percentage of the aggregate amount of such Indebtedness of such Joint Venture
owed to such other holders of its Equity Interests does not exceed the
percentage of the aggregate outstanding amount of the Equity Interests of such
joint venture held by such other holders;
(xxii)    Indebtedness Incurred in a Permitted Receivables Financing;
(xxiii)    Indebtedness owed on a short-term basis to banks and other financial
institutions Incurred in the ordinary course of business of Holdings and the
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of
Holdings and the Restricted Subsidiaries;
(xxiv)    Indebtedness consisting of Indebtedness issued by Holdings or any
Restricted Subsidiary to future, current or former officers, directors,
employees, managers, service providers or consultants thereof or any direct or
indirect parent thereof, their respective estates, spouses or former spouses, in
each case to finance the purchase or redemption of Equity Interests of Holdings
or any Parent Entity to the extent permitted under Section 10.2.3(b)(iv);
(xxv)    customer deposits and advance payments received in the ordinary course
of business from customers for goods purchased in the ordinary course of
business;
(xxvi)    Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s-length commercial
terms;
(xxvii)    Indebtedness incurred by Holdings or any Restricted Subsidiary to the
extent that the net proceeds thereof are promptly deposited with a trustee to
satisfy and discharge Indebtedness in connection with the indenture therefor;


152

--------------------------------------------------------------------------------




(xxviii)     (i) Guarantees incurred in the ordinary course of business in
respect of obligations to suppliers, customers, franchisees, lessors and
licensees that, in each case, are non-Affiliates and (ii) any Designated Foreign
Guaranty:
(xxix)    the incurrence by Holdings or any Restricted Subsidiary of
Indebtedness consisting of Guarantees of Indebtedness incurred by Permitted
Joint Ventures; provided that the aggregate principal amount of Indebtedness
Guaranteed pursuant to this clause (xxix) does not at any one time outstanding
exceed the greater of (x) $120,000,000 and (y) 5.0% of Consolidated Total Assets
at the time of incurrence;
(xxx)    Indebtedness evidenced by the Senior Unsecured Notes and the guarantees
with respect thereto; and
(xxxi)    (a) Indebtedness of any U.S. Domiciled Loan Party or any Wholly-Owned
Restricted Subsidiary that is a Foreign Subsidiary designated under Section 2.18
of the term loan credit agreement governing the Fixed Asset Facility as such
agreement is in effect ofon the First Amendment Effective dDate hereof (or any
comparable section of any other Fixed Asset Facility) in respect of one or more
series of senior unsecured notes, senior secured first lien or junior lien
notes, junior lien or unsecured loans that, in each case, if secured, will be
secured by the U.S./European Facility Collateral on a pari passu or junior basis
with the U.S./European Facility Obligations, that are issued or made in lieu of
(A) increases in the Fixed Asset Facility pursuant to Section 2.16 of the term
loan credit agreement governing the Fixed Asset Facility as such agreement is in
effect on the date hereofFirst Amendment Effective Date (or any comparable
section of any other Fixed Asset Facility) or (B) a New Term Facility, pursuant
to an indenture, note purchase agreement, loan or credit agreement or otherwise
(the “Incremental Equivalent Debt”); provided that (i) Incremental Equivalent
Debt that is secured on a pari passu basis with the U.S./European Facility
Obligations may not be in the form of term or revolving loans (but may be in the
form of notes), (ii) for the purposes of calculating the Consolidated Senior
Secured Net Debt Ratio, any Incremental Equivalent Debt that is unsecured shall
be deemed to be Indebtedness secured by a Lien on Collateral on a pari passu
basis with the U.S./European Facility Obligations, and (iii) the aggregate
principal amount of all Incremental Equivalent Debt issued or incurred pursuant
to this Section 10.2.2(b)(xxxi) shall not, (together with all requests for (A)
increases to a Term Loan Facility (as defined in the term loan credit agreement
governing the Fixed Asset Facility as such agreement is in effect on the date
hereof), a New Term Facility and New Revolving Facility pursuant to Section 2.16
of the term loan credit agreement governing the Fixed Asset Facility as such
agreement is in effect on the date hereofFirst Amendment Effective Date (or any
comparable section of any other Fixed Asset Facility) and (B) New Term
Facilities or New Revolving Facilities pursuant to Section 2.17 of the term loan
credit agreement governing the Fixed Asset Facility as such agreement is in
effect on the date hereof), exceed the Maximum Incremental Amount; provided,
further, (i) subject to Section 2.18 of the term loan credit agreement governing
the Fixed Asset Facility as such agreement is in effect on the date hereofFirst
Amendment Effective Date (or any comparable section of any other Fixed Asset
Facility) such Incremental Equivalent Debt shall not be subject to any guarantee
by any person other than a U.S. Domiciled Loan Party, (ii) subject to Section
2.18 of the term loan credit agreement governing the Fixed Asset Facility as
such agreement is in effect on the date hereofFirst Amendment Effective Date (or
any comparable section of any other Fixed Asset Facility), in the case of
Incremental Equivalent Debt that is secured, the obligations in respect thereof
shall not be secured by any Lien on any asset of Holdings or any


153

--------------------------------------------------------------------------------




Restricted Subsidiary other than any asset constituting U.S./European Facility
Collateral, (iii) no Default shall have occurred and be continuing or would
exist immediately after giving effect to such incurrence, (iv) if such
Incremental Equivalent Debt is secured, the security agreements relating to such
Incremental Equivalent Debt shall be substantially the same as the Security
Documents (with such differences as are reasonably satisfactory to Agent), (v)
if such Incremental Equivalent Debt is secured, such Incremental Equivalent Debt
shall be subject to a customary intercreditor agreement reasonably acceptable to
Agent, and (vi) the documentation with respect to any Incremental Equivalent
Debt shall contain no mandatory prepayment, repurchase or redemption provisions
prior to the Facility Termination Date at the time of incurrence, issuance or
obtainment of such Incremental Equivalent Debt, other than customary
prepayments, repurchases or redemptions of or offers to prepay, redeem or
repurchase upon a change of control, asset sale event or casualty or
condemnation event, customary prepayments, redemptions or repurchases or offers
to prepay, redeem or repurchase based on excess cash flow (in the case of loans)
and customary acceleration rights upon an event of default, and (b) any
Refinancing Indebtedness thereof.
(c)    For purposes of determining compliance with this covenant, in the event
that an item of Indebtedness, Disqualified Stock or Preferred Stock (or any
portion thereof) meets the criteria of more than one of the categories of
Indebtedness, Disqualified Stock or Preferred Stock permitted under one of the
clauses of Section 10.2.2(b) or is entitled to be Incurred pursuant to Section
10.2.2(a), Holdings shall, in its sole discretion, at the time of Incurrence,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) in any manner that complies with this Section 10.2.2 and
shall only be required to include the amount and type of such Indebtedness,
Disqualified Stock or Preferred Stock (or portion thereof) in Section 10.2.2(a)
or one of the clauses or subsections of 10.2.2(b); provided that all
Indebtedness under this Agreement and the Fixed Asset Facility outstanding on
the Third RestatementFirst Amendment Effective Date shall be deemed to have been
Incurred pursuant to Section 10.2.2(b)(i) and Holdings shall not be permitted to
reclassify all or any portion of such Indebtedness. Accrual of interest or
dividends, the accretion of accreted value, the accretion of the amortization of
original issue discount, the payment of interest or dividends in the form of
additional Indebtedness with the same terms, the payment of dividends on
Disqualified Stock or Preferred Stock in the form of additional shares of
Disqualified Stock or Preferred Stock of the same class, the accretion of
liquidation preference and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies will not
be deemed to be an Incurrence of Indebtedness, Disqualified Stock or Preferred
Stock for purposes of this covenant. Guarantees of, or obligations in respect of
letters of credit relating to, Indebtedness that are otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness, provided that the Incurrence
of the Indebtedness represented by such Guarantee or letter of credit, as the
case may be, was in compliance with this covenant. Indebtedness Incurred to
Refinance Indebtedness incurred pursuant to clauses (i), (iv) and (xii) of
Section 10.2.2(b) shall be permitted to include additional Indebtedness,
Disqualified Stock or Preferred Stock incurred to pay accrued but unpaid
interest and dividends and premiums (including reasonable tender premiums),
defeasance costs and fees and expenses incurred in connection with such
Refinancing Indebtedness if such Indebtedness, Disqualified Stock, or Preferred
Stock in the aggregate does not exceed (i) the principal amount of such
Indebtedness being Refinanced plus (ii) the aggregate amount of fees, defeasance
costs, underwriting discounts, accrued and unpaid interest, premiums and other
costs and expenses incurred in connection with such Refinancing.


154

--------------------------------------------------------------------------------




(d)    For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the Dollar Equivalent principal
amount of Indebtedness denominated in a foreign currency shall be calculated
based on the relevant currency exchange rate in effect on the date such
Indebtedness was Incurred, in the case of term debt, or first committed or first
Incurred (whichever yields the lower Dollar Equivalent), in the case of
revolving credit debt; provided that if such Indebtedness is Incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
Refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such Refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Refinancing Indebtedness does not exceed (i) the principal amount of such
Indebtedness being Refinanced plus (ii) the aggregate amount of fees, defeasance
costs, underwriting discounts, accrued and unpaid interest, premiums and other
costs and expenses incurred in connection with such Refinancing.
10.2.3    Restricted Payments. (a)(i) Declare or pay any dividend or make any
distribution on account of Holdings’s ’ or any of its Restricted Subsidiaries’
Equity Interests, including any dividend, payment or distribution payable in
connection with any merger or consolidation involving Holdings (other than
(A) dividends, payments or distributions by Holdings payable solely in Equity
Interests (other than Disqualified Stock) of any Intermediate Holdings or in
options, warrants or other rights to purchase such Equity Interests; or
(B) dividends, payments or distributions by a Restricted Subsidiary so long as,
in the case of any dividend, payment or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly Owned Restricted Subsidiary, Holdings or a Restricted Subsidiary receives
at least its pro rata share of such dividend, payment or distribution in
accordance with its Equity Interests in such class or series of securities);
(ii) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of Holdings or any other Parent Entity, including in connection
with any merger or consolidation, in each case held by a Person other than
Holdings or a Restricted Subsidiary; (iii) make any principal payment on, or
redeem, repurchase, defease or otherwise acquire or retire for value in each
case, or give any irrevocable notice of redemption, in each case prior to any
scheduled repayment or scheduled maturity, any Junior Indebtedness (other than
(i) the payment, redemption, repurchase, defeasance, acquisition or retirement
of (A) Junior Indebtedness in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness permitted under Section
10.2.2(b)(vii) and (ix) and (ii) the giving of an irrevocable notice of
redemption with respect to the transaction permitted under clause (b)(ii) or
(iii) of this Section 10.2.3); or (iv) make any Restricted Investment; (all such
payments and other actions set forth in clauses (a)(i) through (a)(iv) above
(other than any exception thereto) being collectively referred to as “Restricted
Payments”), unless, at the time of such Restricted Payment:
(1)    no Event of Default shall have occurred and be continuing or would occur
as a consequence thereof;
(2)    immediately after giving effect to such transaction on a pro forma basis,
Holdings could Incur $1.00 of additional Indebtedness under Section 10.2.2; and
(3)    such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by Holdings and its Restricted Subsidiaries after the
Third Restatement Date (including Restricted Payments permitted by Section
10.2.3(b)(i) and (vii),


155

--------------------------------------------------------------------------------




but excluding all other Restricted Payments permitted by Section 10.2.3(b)), is
less than the sum of, without duplication,
(A)    the sum of (x) $300,000,000 and (y) 50% of the Consolidated Net Income of
Holdings for the period (taken as one accounting period) from October 1, 2016 to
the end of Holdings’ most recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment (or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit), plus
(B)    100% of the aggregate net proceeds and the Fair Market Value of
marketable securities or other property received by Holdings since immediately
after the Third Restatement Date from the issue or sale of:
(I)    Equity Interests of Holdings, including Treasury Capital Stock (as
defined below), but excluding cash proceeds and the Fair Market Value of
marketable securities or other property received from the sale of Equity
Interests to any future, present or former employees, directors, managers,
service providers or consultants of Holdings, its Subsidiaries or any Parent
Entity after the Third Restatement Date to the extent such amounts have been
applied to Restricted Payments made in accordance with Section 10.2.3(b)(iv) and
Designated Preferred Stock; and
(II)
any Indebtedness of Holdings or any of its Restricted Subsidiaries that have
been converted into or exchanged for such Equity Interests (other than
Disqualified Stock) of Holdings or a Parent Entity;

provided, however, that this clause (B) shall not include Excluded Equity, plus
(C)    100% of the aggregate amount of cash and the Fair Market Value of
marketable securities or other property contributed to the capital of Holdings,
or that became part of the capital of Holdings through consolidation or merger,
following the Third Restatement Date (other than Excluded Equity), plus
(D)    100% of the aggregate amount received by Holdings or any Restricted
Subsidiary in cash and the Fair Market Value of marketable securities or other
property received by Holdings or any Restricted Subsidiary from:
(x)    the sale or other disposition (other than to Holdings or a Subsidiary of
Holdings) of Restricted Investments made by Holdings and its Restricted
Subsidiaries and from repurchases and redemptions of, or cash distributions or
cash interest received in respect thereof, such Restricted Investments from
Holdings and its Restricted Subsidiaries by any Person (other than Holdings or
any of its Subsidiaries) and from repayments of loans or advances, and releases
of guarantees, which constituted Restricted Investments made by Holdings or its
Restricted Subsidiaries in each case after the Third Restatement Date,
(y)    the sale (other than to Holdings or a Restricted Subsidiary or an
employee stock ownership plan or trust established by Holdings or any Restricted


156

--------------------------------------------------------------------------------




Subsidiary (other than to the extent such employee stock ownership plan or trust
has been funded by Holdings or any Restricted Subsidiary or to the extent that
such Investment constituted a Permitted Investment)) of the Capital Stock of an
Unrestricted Subsidiary, or
(z)    any distribution or dividend from an Unrestricted Subsidiary (to the
extent such distribution or dividend is not already included in the calculation
of Consolidated Net Income), plus
(E)    in the event any Unrestricted Subsidiary of Holdings has been
redesignated as a Restricted Subsidiary or has been merged or consolidated with
or into, or transfers or conveys its assets to, or is liquidated into, Holdings
or a Restricted Subsidiary of Holdings, in each case after the Third Restatement
Date, the Fair Market Value of the Investment of Holdings in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), (other than in each case to the
extent that the designation of such Subsidiary as an Unrestricted Subsidiary
constituted a Permitted Investment), plus
(F)    the aggregate amount of Declined Amounts.
(b)    Notwithstanding the foregoing, Section 10.2.3(a)(i)-(iv) will not
prohibit:
(i)    the payment of any dividend or distribution or consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of a redemption notice related thereto, if at the date of declaration
or notice such payment would have complied with the provisions of this
Agreement;
(ii)    (x) the redemption, repurchase, defeasance, discharge, retirement or
other acquisition of any Equity Interests (“Retired Capital Stock”) of Holdings
or Parent or any other Parent Entity (“Treasury Capital Stock”), or Junior
Indebtedness of Holdings or any Guarantor, in exchange for, or out of the
proceeds of the substantially concurrent sale of, Equity Interests of Holdings
or any other Parent Entity or contributions to the equity capital of Holdings
(other than Excluded Equity) (collectively, including any such contributions,
“Refunding Capital Stock”);
(y)    the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale (other than to a
Subsidiary of Holdings or to an employee stock ownership plan or any trust
established by Holdings or any of its Subsidiaries) of Refunding Capital Stock;
and
(z)    if immediately prior to the retirement of the Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under Section
10.2.3(b)(vi) and has not been made as of such time (the “Unpaid Amount”), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of Holdings or any Parent
Entity) in an aggregate amount no greater than the Unpaid Amount;
(iii)    the prepayment, redemption, defeasance, repurchase, exchange or other
acquisition or retirement of Junior Indebtedness of Holdings or any Guarantor
made by exchange


157

--------------------------------------------------------------------------------




for, or out of the proceeds of the substantially concurrent sale of, Refinancing
Indebtedness thereof;
(iv)    the purchase, retirement, redemption or other acquisition (or dividends
to Holdings or any other Parent Entity to finance any such purchase, retirement,
redemption or other acquisition) for value of Equity Interests of Holdings or
any other Parent Entity held by any future, present or former employee,
director, manager, service provider or consultant of Holdings or any other
Parent Entity or any Subsidiary of Holdings (or their permitted transferees)
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or other agreement or any equity
subscription or equityholder agreement (including, for the avoidance of doubt,
any principal and interest payable on any Indebtedness issued by Holdings or any
Parent Entity in connection with such repurchase, retirement or other
acquisition); provided, however, that the aggregate amounts paid under this
clause (iv) shall not exceed in any calendar year $7,500,000 (with unused
amounts in any calendar year being carried over to succeeding calendar years up
to a maximum of $15,000,000 in the aggregate in any calendar year); provided,
further, however, that such amount in any fiscal year may be increased by an
amount not to exceed:
(A)    the cash proceeds received by Holdings or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Excluded Equity) of
Holdings or any other Parent Entity (to the extent contributed to the Borrower)
to members of management, directors or consultants of Holdings and its
Restricted Subsidiaries or Holdings or any other Parent Entity that occurs after
April 4, 2014 to the extent the cash proceeds from the sale of such Equity
Interests have not otherwise been applied to the payment of Restricted Payments
by virtue of Section 10.2.3(a)(3)); plus
(B)    the cash proceeds of key man life insurance policies received by Holdings
or Holdings or any other Parent Entity (to the extent contributed to Holdings)
and its Restricted Subsidiaries after the April 4, 2014; minus
(C)    the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (A) and (B) of this clause (iv),
(provided that the cancellation of Indebtedness owing to Holdings from any
current or former officer, director, employee, manager, service provider or
consultant (or any permitted transferees thereof) of Holdings or any of its
Restricted Subsidiaries (or any Parent Entity), in connection with a repurchase
of Equity Interests of Holdings or any Parent Entity from such Persons will not
be deemed to constitute a Restricted Payment for purposes of this Section 10.2.3
or any other provision of this Agreement);
(v)    the declaration and payment of dividends or distributions to holders of
any class or series of Disqualified Stock of Holdings or any of its Restricted
Subsidiaries and any Preferred Stock of any Restricted Subsidiaries issued or
Incurred in accordance with Section 10.2.2;
(vi)    the declaration and payment of dividends or distributions to holders of
any class or series of Designated Preferred Stock and the declaration and
payment of dividends to Holdings or any other Parent Entity, the proceeds of
which will be used to fund the payment of


158

--------------------------------------------------------------------------------




dividends to holders of any class or series of Designated Preferred Stock of
Holdings or any other Parent Entity issued after April 4, 2014; provided,
however, that (A) for the most recently ended four full fiscal quarters for
which internal financial statements are available immediately preceding the date
of issuance of such Designated Preferred Stock, after giving effect to such
issuance (and the payment of dividends or distributions) on a pro forma basis,
the Fixed Charge Coverage Ratio of Holdingsthe Parent and its Restricted
Subsidiaries on a consolidated basis would have been at least 2.00 to 1.00 and
(B) the aggregate amount of dividends declared and paid pursuant to this clause
(vi) does not exceed the net cash proceeds actually received by Holdings from
the sale (or the contribution of the net cash proceeds from the sale) of
Designated Preferred Stock;
(vii)    [Intentionally Omitted];
(viii)    the declaration and payment of dividends on Holdings’ common stock (or
the payment of dividends to Holdings or any other Parent Entity to fund the
payment by Holdings or any other Parent Entity of dividends on such entity’s
common stock) of up to 6.0% per annum of the net cash proceeds received by
Holdings from any public offering of common stock or contributed to Holdings by
any other Parent Entity from any public offering of common stock (other than
public offerings with respect to common stock registered on Form S-8 and any
public sale constituting an Excluded Contribution);
(ix)    Restricted Payments in an aggregate amount that does not exceed the
aggregate amount of Excluded Contributions received since April 4, 2014;
(x)    any Restricted Payment; provided that (x) no Default or Event of Default
has occurred and is continuing or would result from such Restricted Payment and
(y) on a pro forma basis after giving effect to such Restricted Payment and any
related incurrence of Indebtedness, the proceeds of which are used to make such
Restricted Payment, the Consolidated Total Net Debt Ratio would be equal to or
less than 2.00:1.00;
(xi)    [Intentionally Omitted];
(xii)    for so long as Holdings is a member of a group filing a consolidated,
combined or similar income tax return with Holdings or any other Parent Entity
(or a disregarded entity for tax purposes with respect to Holdings or such other
direct or indirect parent), the payment of dividends or other distributions to
Holdings or such other Parent Entity in amounts required for Holdings or such
other parent company to pay income taxes imposed on such entity to the extent
such income taxes are attributable to the income of Holdings and its
Subsidiaries; provided, however, that the amount of such payments in respect of
any tax year does not, in the aggregate, exceed the amount that Holdings and its
Subsidiaries would have been required to pay in respect of such income taxes in
respect of such year if Holdingsthe Borrower and its Subsidiaries paid such
income taxes directly as a stand-alone income tax group (reduced by any such
taxes paid directly by Holdings or any Subsidiary); provided, further, the
permitted payment pursuant to this clause (xii) with respect to any taxes
attributable to income of any Unrestricted Subsidiary for any taxable period
shall be limited to the amount actually paid with respect to such period by such
Unrestricted Subsidiary to Holdings or any Restricted Subsidiary for the
purposes of paying such income taxes;


159

--------------------------------------------------------------------------------




(xiii)    the payment of dividends, other distributions or other amounts to, or
the making of loans to Holdings or any Parent Entity, in the amount required for
such entity to, if applicable:
(A)    pay amounts equal to the amounts required for Holdings or any other
Parent Entity to pay fees and expenses (including franchise or similar taxes)
required to maintain its corporate existence, customary salary, bonus and other
benefits payable to, and indemnities provided on behalf of, officers, employees,
directors, managers, service providers and consultants of Holdings or any other
Parent Entity, if applicable, and general corporate operating and overhead
expenses of Holdings or any other Parent Entity, if applicable, in each case to
the extent such fees, expenses, salaries, bonuses, benefits and indemnities are
attributable to the ownership or operation of Holdings and its Subsidiaries;
(B)    pay, if applicable, amounts required for Holdings, any Parent Entity to
pay interest and/or principal on Indebtedness the proceeds of which have been
contributed to Holdings (other than as Excluded Equity) and that has been
guaranteed by, and is otherwise considered Indebtedness of, Holdings or any
Restricted Subsidiary Incurred in accordance with Section 10.2.2; and
(C)    pay fees and expenses incurred by Holdings or any Parent Entity, other
than to Affiliates of Holdings, related to any unsuccessful equity or debt
offering of such Parent Entity;
(xiv)    the payment of cash dividends or other distributions on Holdings’s ’
Capital Stock used to, or the making of loans to Holdings or any other Parent
Entity to, fund the payment of fees and expenses owed by Holdings or any other
Parent Entity, as the case may be, or Restricted Subsidiaries of Holdings to
Affiliates, in each case to the extent permitted by Section 10.2.15;
(xv)    (i) repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants and (ii) in connection with the
withholding of a portion of the Equity Interests granted or awarded to a current
or former director or employee to pay for the taxes payable by such director or
employee upon such grant or award;
(xvi)    purchases of receivables in connection with a Permitted Receivables
Financing and the payment or distribution of Receivables Fees;
(xvii)    payments or distributions to satisfy dissenters’ rights, pursuant to
or in connection with a consolidation, merger, amalgamation or transfer of
assets that complies with the provisions of this Agreement applicable to
mergers, consolidations and transfers of all or substantially all the property
and assets of Holdings;
(xviii)    the distribution, as a dividend or otherwise, of shares of Capital
Stock of, or Indebtedness owed to Holdings or a Restricted Subsidiary of
Holdings by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the
primary assets of which are cash and/or cash equivalents); and
(xix)    the repurchase, redemption, or other acquisition for value of Equity
Interests of Holdings or any of its Restricted Subsidiaries deemed to occur in
connection with the payment of cash in lieu of the issuance of fractional shares
of Equity Interests in connection with a share


160

--------------------------------------------------------------------------------




dividend, distribution, share split, reverse share split, merger, consolidation,
amalgamation or other business combination of Holdings or a Restricted
Subsidiary, in each case, as permitted under this Agreement;
provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clause (x), no Event of Default shall have
occurred and be continuing or would occur as a consequence thereof.
(c)    Holdings will not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the definition of “Unrestricted
Subsidiary.” For purposes of designating any Restricted Subsidiary as an
Unrestricted Subsidiary, all outstanding Investments by Holdings and its
Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated will be deemed to be Restricted Payments or Permitted Investments in
an amount determined as set forth in the last sentence of the definition of
“Investments.” Such designation will only be permitted if a Restricted Payment
or Permitted Investment in such amount would be permitted at such time and if
such Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.
(d)    For purposes of compliance with Section 10.2.3, if any Investment or
Restricted Payment would be permitted pursuant to one or more provisions of
Section 10.2.3 and/or one or more of the exceptions contained in the definition
of “Permitted Investments,” Holdings may divide and classify such Investment or
Restricted Payment in any manner that complies with this covenant and may later
divide and reclassify any such Investment or Restricted Payment so long as the
Investment or Restricted Payment (as so divided and/or reclassified) would be
permitted to be made in reliance on the applicable exception as of the date of
such reclassification.
(e)    The amount of all Restricted Payments (other than cash) will be the Fair
Market Value on the date of the Restricted Payment of the assets or securities
proposed to be transferred or issued by Holdings or any of its Restricted
Subsidiaries, as the case may be, pursuant to the Restricted Payment.
Notwithstanding the foregoing provisions of this Section 10.2.3, (i) the
Restricted Payments described in preceding clauses (a)(i), (a)(ii), (b)(vi) and
(b)(x) shall only be permitted to the extent that, in addition to the other
conditions set forth in this Section 10.2.3 applicable thereto, the Specified
Transaction Conditions shall have been satisfied in connection therewith.
10.2.4    [Intentionally Omitted]


161

--------------------------------------------------------------------------------




10.2.4    Holdings Activities. Holdings shall not conduct, transact or otherwise
engage in any business or operations other than (i) the ownership and/or
acquisition of the Capital Stock of the U.S. Borrower and activities incidental
thereto, (ii) the maintenance of its legal existence, including the ability to
incur fees, costs and expenses relating to such maintenance, (iii) participating
in tax, accounting and other administrative matters as owner of the Capital
Stock of the U.S. Borrower and reporting related to such matters, (iv) the
performance of its obligations under and in connection with the Loan Documents,
the Senior Unsecured Notes, any documentation governing the Fixed Asset Facility
and any documentation governing other Indebtedness permitted hereunder, any
refinancing thereof and the other agreements contemplated hereby and thereby,
(v) incurring fees, costs and expenses relating to overhead and general
operating including professional fees for legal, tax and accounting matters,
(vi) providing indemnification to officers and directors and as otherwise
permitted hereunder, (vii) activities incidental to the consummation of the
Transactions, (viii) financing activities, including the issuance of securities,
incurrence of debt, payment of dividends, making contributions to the capital of
the U.S. Borrower and guaranteeing the obligations of the U.S. Borrower and its
Subsidiaries, (ix) any other transaction permitted pursuant to Section 10.2.1
(it being understood and agreed that notwithstanding anything herein to the
contrary, the only negative covenants in Section 10.2 Holdings is subject to are
Section 10.2.1 and this Section 10.2.4), (x) providing indemnification to its
directors and officers and (xi) activities incidental to the businesses or
activities described in clauses (i) through (x) of this Section 10.2.4.


162

--------------------------------------------------------------------------------




10.2.5    [Intentionally Omitted]
10.2.6    [Intentionally Omitted]
10.2.7    Fundamental Changes.
(a)    Allow any Borrower to Consolidate, merge or amalgamate with or into or
wind up into (whether or not such Borrower is the surviving Person), or sell,
assign, transfer, lease, convey or otherwise dispose of all or substantially all
of its properties or assets in one or more related transactions, to any Person
unless:
(i)    such Borrower is the surviving Person or the Person formed by or
surviving any such consolidation, merger or amalgamation with a Person from the
same country of domicile (if other than such Borrower) or to which such sale,
assignment, transfer, lease, conveyance or other disposition will have been made
is a Person organized or existing under the laws of the United States, any state
thereof, the District of Columbia, or any territory thereof or Canada, or any
province thereof, as applicable (such Borrower or such Person, as the case may
be, being herein called the “Successor Company”);
(ii)    the Successor Company (if other than such Borrower) expressly assumes
all the obligations of such Borrower under each Loan Document to which such
Borrower is a party pursuant to joinder documentation reasonably satisfactory to
Agent;
(iii)    immediately after giving effect to such transaction, no Default exists;
(iv)    immediately after giving pro forma effect to such transaction, as if
such transaction had occurred at the beginning of the applicable four-quarter
period, either;
(A)    the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Term LoanFixed Asset Fixed Charge
Coverage Ratio test set forth in Section 10.2.2(a); or
(B)    the Term LoanFixed Asset Fixed Charge Coverage Ratio for the Successor
Company and its Restricted Subsidiaries would be equal to or greater than such
ratio for Holdings and its Restricted Subsidiaries immediately prior to such
transaction;
(v)    if the Successor Company is other than such Borrower, each Guarantor with
respect to such Borrower’s obligations, unless it is the other party to the
transactions described above, shall have confirmed that its Guarantee and grant
of security shall apply to such Person’s obligations under the Loan Documents;
(vi)    to the extent any assets of the Person which is merged, amalgamated or
consolidated with or into the Successor Company are assets of the type which
would constitute Collateral under the Security Documents, the Successor Company
will take such action as may be reasonably requested by Agent to the extent
necessary to cause such property and assets to be made subject to the Lien of
the Security Documents in the manner and to the extent required by Section
10.1.11 hereof or any of the Security Documents and shall take all reasonably
necessary action so that such Lien is perfected to the extent required by the
Security Documents; and


163

--------------------------------------------------------------------------------




(vii)    the Collateral owned by or transferred to the Successor Company shall:
(A) continue to constitute Collateral under this Agreement and the Security
Documents, (B) be subject to the Lien in favor of Agent for the benefit of the
applicable Secured Parties, and (C) not be subject to any Lien other than
Permitted Liens or Liens otherwise permitted hereunder.
The Successor Company (if other than such Borrower) will succeed to, and be
substituted for, such Borrower under the Loan Documents, and such Borrower will
automatically be released and discharged from its Obligations. Notwithstanding
the foregoing clauses (iii) and (iv), (a) any Restricted Subsidiary that is not
a Guarantor may consolidate, amalgamate or merge with or into or sell, assign,
transfer, lease, convey or otherwise dispose of all or part of its properties
and assets to any Borrower or any Restricted Subsidiary, (b) any Restricted
Subsidiary that is a Guarantor may consolidate, amalgamate or merge with or into
or sell, assign, transfer, lease, convey or otherwise dispose of all or part of
its properties and assets to any Borrower, any Guarantor or any Restricted
Subsidiary that becomes a Guarantor in connection with such consolidation,
amalgamation, merger, sale, assignment, transfer, lease, conveyance or disposal
and (c) any Borrower may merge, amalgamate or consolidate with an Affiliate
incorporated or organized in the same country of domicile and solely for the
purpose of reincorporating or reorganizing the Borrowers in another state of the
United States, the District of Columbia, any territory of the United States or
Canada or any province thereof, as applicable, so long as the amount of
Indebtedness of such Borrower and its Restricted Subsidiaries is not increased
thereby and all Lien perfection steps have been satisfied, as required by the
Agent.
(b)    Each Guarantor will not, and Holdings will not permit any Guarantor to,
consolidate, amalgamate or merge with or into or wind up into (whether or not
such Guarantor is the surviving Person), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to, any Person unless:
(i)    either (a) such Guarantor is the surviving Person or the Person formed by
or surviving any such consolidation, amalgamation or merger (if other than such
Guarantor) or to which such sale, assignment, transfer, lease, conveyance or
other disposition will have been made is a Person organized or existing under
the laws of the jurisdiction of organization of such Guarantor, as the case may
be, or (provided it is the same country of domicile) the laws of the United
States, any state thereof, the District of Columbia or any territory thereof, or
Canada or any province thereof, as applicable (such Guarantor or such Person, as
the case may be, being herein called the “Successor Guarantor”) and the
Successor Guarantor (if other than such Guarantor) expressly assumes all the
obligations of such Guarantor under the Loan Documents to which such Guarantor
is a party pursuant to joinder documentation reasonably satisfactory to the
Agent or (b) such sale or disposition or consolidation or merger is not in
violation of Section 10.2.3;
(A)    immediately after giving effect to such transaction, no Default exists;
(B)    to the extent any assets of the Guarantor which is merged, amalgamated or
consolidated with or into the Successor Company are assets of the type which
would constitute Collateral under the Security Documents, the Successor Company
will take such action as may be reasonably requested by the Agent to the extent
necessary to cause such property and assets to be made subject to the Lien of
the Security Documents in the manner and to the extent required by Section
10.1.11 hereof or any of the Security Documents and shall take


164

--------------------------------------------------------------------------------




all reasonably necessary action so that such Lien is perfected to the extent
required by the Security Documents; and
(C)    the Collateral owned by or transferred to the Successor Company shall:
(i) continue to constitute Collateral under the Loan Documents, (ii) be subject
to the Lien in favor of Agent for the benefit of the applicable Secured Parties,
and (iii) not be subject to any Lien other than Permitted Liens.
(ii)    The Successor Guarantor will succeed to, and be substituted for, such
Guarantor under the Loan Documents and such Guarantor’s Guarantee, and such
Guarantor will automatically be released and discharged from its obligations
under the Loan Documents. Notwithstanding the foregoing, (a) a Guarantor may
merge, amalgamate or consolidate with an Affiliate incorporated or organized in
the same country of domicile and solely for the purpose of reincorporating or
reorganizing such Guarantor in another state of the United States, the District
of Columbia, any territory of the United States or Canada or any province
thereof, as applicable, so long as the amount of Indebtedness of the Guarantor
is not increased thereby and all Lien perfection steps have been satisfied, as
required by the Agent, (b) a Guarantor may merge, amalgamate or consolidate with
another Guarantor or Holdings and (c) a Guarantor may convert into a Person
organized or existing under the laws of the jurisdiction of organization of such
Guarantor or a jurisdiction in the United States or Canada or any province
thereof, as applicable, and all Lien perfection steps have been satisfied, as
required by the Agent.
(iii)    [Intentionally Omitted].
10.2.8    [Intentionally Omitted]


165

--------------------------------------------------------------------------------




10.2.9    Organization Documents. Amend, modify or otherwise change any of its
Organization Documents as in effect on the Third RestatementFirst Amendment
Effective Date in any manner materially adverse to the Lenders; except that
Holdings may amend such Organization Documents as necessary to permit one or
more issuances of preferred Equity Interests, so long as such issuance is not
otherwise prohibited hereunder.
10.2.10    Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than the Covenant Parties and Restricted
Subsidiaries.
10.2.11    Accounting Changes. (a) Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its fiscal year or (b) be included in a fiscal unity
(fiscal eenheid) for Dutch tax purposes with any Person other than the Covenant
Parties and Restricted Subsidiaries.
10.2.12    Dividend and Other Payment Restrictions Affecting Subsidiaries.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary that is not a Guarantor to:
(a)    (i) pay dividends or make any other distributions to Holdings or any of
its Restricted Subsidiaries (1) on its Capital Stock or (2) with respect to any
other interest or participation in, or measured by, its profits; or (ii) pay any
Indebtedness owed to Holdings or any of its Restricted Subsidiaries;
(b)    make loans or advances to Holdings or any of its Restricted Subsidiaries;
or
(c)    sell, lease or transfer any of its properties or assets to Holdings or
any of its Restricted Subsidiaries;
except in each case for such encumbrances or restrictions existing under or by
reason of:
(i)    contractual encumbrances or restrictions in effect or entered into on the
Third Restatement Date, including pursuant to this Agreement, the Loan Documents
and the other documents relating to this Agreement and related Hedging
Obligations and, the related documentation, the term loan credit agreement
governing the Fixed Asset Facility Indenture incurred on the date hereof and
related Hedging Obligations and the related documentation and any documents
relating to the Senior Unsecured Notes;
(ii)    [Intentionally Omitted];
(iii)    applicable law or any applicable rule, regulation or order;
(iv)    any agreement or other instrument of a Person, or relating to
Indebtedness or capital stock of a Person, which Person is acquired by or
merged, consolidated or amalgamated with or into Holdings or any Restricted
Subsidiary, or any other transaction entered into in connection with such
acquisition, merger, consolidation or amalgamation, which was in existence at
the time of such acquisition or at the time it mergers, consolidates or
amalgamates with or into Holdings or any of its Restricted Subsidiaries (but, in
each case, not created in contemplation thereof), which encumbrance or
restriction is not applicable to any Person, or the


166

--------------------------------------------------------------------------------




properties or assets of any Person, other than the Person and its Subsidiaries,
or the property or assets of the Person and its Subsidiaries, so acquired;
(v)    contracts for the sale or disposition of assets, including customary
encumbrances or restrictions with respect to a Subsidiary of (i) Holdings or
(ii) any of its Restricted Subsidiaries imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Capital Stock
or assets of such Subsidiary;
(vi)    restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;
(vii)    customary provisions in (x) joint venture agreements entered into in
the ordinary course of business with respect to the Equity Interests subject to
the joint venture and (y) operating or other similar agreements, asset sale
agreements, stock sale agreements entered into in connection with the entering
into of such transaction, which limitation is applicable only to the assets that
are the subject of those agreements;
(viii)    purchase money obligations for property acquired in the ordinary
course of business and Capitalized Lease Obligations to the extent imposing
restrictions of the nature discussed in clause (c) above on the property so
acquired;
(ix)    customary provisions contained in leases, subleases, licenses,
sublicenses, contracts and other similar agreements, including with respect to
intellectual property and other agreements;
(x)    any encumbrance or restriction contained in any documentation relating to
a Permitted Receivables Financing;
(xi)    other Indebtedness, Disqualified Stock or Preferred Stock of any
Restricted Subsidiary of the Borrower that is Incurred subsequent to April 4,
2014 pursuant to Section 10.2.2; provided that such encumbrances and
restrictions contained in any agreement or instrument will not materially affect
Holdings’ ability to make anticipated principal or interest payment on the Loans
(as determined by Holdings in good faith);
(xii)    any encumbrance or restriction contained in Secured Indebtedness
otherwise permitted to be Incurred pursuant to Sections 10.2.1 and 10.2.2 to the
extent limiting the right of the debtor to dispose of the assets securing such
Indebtedness;
(xiii)    encumbrances or restrictions arising or agreed to in the ordinary
course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, (x) detract from the value of the property or
assets of Holdings or any Restricted Subsidiary in any manner material to
Holdings or any Restricted Subsidiary or (y) materially affect Holdings’ ability
to make anticipated principal or interest payment on the Loans (as determined by
Holdings in good faith);


167

--------------------------------------------------------------------------------




(xiv)    encumbrances or restrictions existing under, by reason of or with
respect to Refinancing Indebtedness; provided that the encumbrances and
restrictions contained in the agreements governing that Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;
(xv)    any encumbrance or restriction with respect to a Subsidiary which was
previously an Unrestricted Subsidiary pursuant to or by reason of an agreement
that such Subsidiary is a party to or entered into before the date on which such
Subsidiary became a Restricted Subsidiary; provided that such agreement was not
entered into in anticipation of an Unrestricted Subsidiary becoming a Restricted
Subsidiary and any such encumbrance or restriction does not extend to any assets
or property of Holdings or any other Restricted Subsidiary other than the assets
and property of such Subsidiary;
(xvi)    restrictions or conditions contained in any trading, netting,
operating, construction, service, supply, purchase, sale or other agreement to
which Holdings or any of its Restricted Subsidiaries is a party entered into in
the ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the property or assets of Holdings or such Restricted
Subsidiary that are the subject to such agreement, the payment rights arising
thereunder or the proceeds thereof and does not extend to any other asset or
property of Holdings or such Restricted Subsidiary or the assets or property of
another Restricted Subsidiary; and
(xvii)    any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or Refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xvi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or Refinancings are, in the good faith judgment of Holdings, not
materially more restrictive with respect to such encumbrances and other
restrictions taken as a whole than prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement or
refinancing.
For purposes of determining compliance with this Section 10.2.12, (i) the
priority of any Preferred Stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock and (ii) the subordination of loans or advances
made to Holdings or a Restricted Subsidiary of Holdings to other Indebtedness
Incurred by Holdings or any such Restricted Subsidiary shall not be deemed a
restriction on the ability to make loans or advances.
10.2.13    Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising under the Loan Documents, the Permitted Secured Debt Documents,
the Secured Incremental Equivalent Debt Documents or in the ordinary course of
business and, in any case, not for speculative purposes.


168

--------------------------------------------------------------------------------




10.2.14    Conduct of Business. Engage in any business, other than its business
as conducted on the Third RestatementFirst Amendment Effective Date or
reasonable extensions thereof and other businesses reasonably incidental or
related thereto (including relating to manufacturing processes), and any
activities incidental thereto.
10.2.15    Affiliate Transactions. (a) Directly or indirectly, make any payment
to, or sell, lease, transfer or otherwise dispose of any of its properties or
assets to, or purchase any property or assets from, or enter into or make or
amend any transaction or series of transactions, contract, agreement,
understanding, loan, advance or Guarantee with, or for the benefit of, any
Affiliate of Holdings (each of the foregoing, an “Affiliate Transaction”)
involving aggregate consideration in excess of $10,000,000, unless:
(i)    such Affiliate Transaction is on terms that are not materially less
favorable to Holdings or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by Holdings or such
Restricted Subsidiary with an unrelated Person;
(ii)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $25,000,000,
Holdings delivers to Agent a resolution adopted in good faith by the majority of
the Board of Directors of Holdings, approving such Affiliate Transaction and set
forth in an Officer’s Certificate certifying that such Affiliate Transaction
complies with clause (i) above.
(b)    Notwithstanding the foregoing, Section 10.2.15 will not apply to the
following:
(i)    (A) transactions between or among Holdings and/or any of its Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and (B) any merger, amalgamation or consolidation of Holdings
or any other Parent Entity, provided that such parent company shall have no
material liabilities and no material assets other than cash, Cash Equivalents
and the Capital Stock of Holdings and such merger, amalgamation or consolidation
is otherwise in compliance with the terms of this Agreement;
(ii)    (A) Restricted Payments permitted by Section 10.2.3 and (B) Permitted
Investments;
(iii)    any employment and severance agreements entered into by Holdings or any
of its Restricted Subsidiaries in the ordinary course of business and the
payment of reasonable and customary fees and compensation paid to, and indemnity
and similar arrangements provided on behalf of, officers, directors, employees,
managers, service providers or consultants of Holdings or any Restricted
Subsidiary or Holdings or (to the extent relating to the business of Holdings
and its Subsidiaries) Holdings or any other Parent Entity;
(iv)    transactions in which Holdings or any of its Restricted Subsidiaries, as
the case may be, delivers to Agent a letter from an Independent Financial
Advisor stating that such transaction is fair to Holdings or such Restricted
Subsidiary from a financial point of view or meets the requirements of Section
10.2.15(a)(i);
(v)    payments or loans (or cancellation of loans, advances or Guarantees) or
advances to employees or consultants or Guarantees in respect thereof for bona
fide business purposes in the ordinary course of business;


169

--------------------------------------------------------------------------------




(vi)    any agreement or arrangement as in effect or contemplated as of the
Third RestatementFirst Amendment Effective Date or as thereafter amended,
supplemented or replaced (so long as such amended, supplemented or replaced
agreement is not more disadvantageous to the Lenders in any material respect
than the original agreement or arrangement as in effect on the Third
RestatementFirst Amendment Effective Date) or any transaction or payments
contemplated thereby;
(vii)    [Intentionally Omitted];
(viii)    the existence of, or the performance by Holdings or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
or similar agreement (including any registration rights agreement or purchase
agreement related thereto) to which it is a party as of the Third
RestatementFirst Amendment Effective Date and any amendment thereto or similar
transactions, arrangements or agreements which it may enter into thereafter;
provided, however, that the existence of, or the performance by Holdings or any
of its Restricted Subsidiaries of its obligations under, any future amendment to
any such existing transaction, arrangement or agreement or under any similar
transaction, arrangement or agreement entered into after the Third
RestatementFirst Amendment Effective Date shall only be permitted by this clause
(viii) to the extent that the terms of any such existing transaction,
arrangement or agreement together with all amendments thereto, taken as a whole,
or new agreement are not otherwise more disadvantageous to the Lenders in any
material respect than the original transaction, arrangement or agreement as in
effect on the Third RestatementFirst Amendment Effective Date;
(ix)    (A) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
Holdings and its Restricted Subsidiaries in the reasonable determination of the
Board of Directors or the senior management of Holdings, and are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party or (B) transactions with Unrestricted Subsidiaries in the
ordinary course of business;
(x)    any transaction effected as part of a Permitted Receivables Financing;
(xi)    the sale or issuance or transfer of Equity Interests (other than
Disqualified Stock) of Holdings and the granting and performing of reasonable
and customary registration rights;
(xii)    payments by Holdings or any of its Restricted Subsidiaries to any of
the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures
which payments are approved by a majority of the Board of Directors of Holdings
in good faith;
(xiii)    any contribution to the capital of Holdings (other than Disqualified
Stock);
(xiv)    any transaction with a Person (other than an Unrestricted Subsidiary or
a joint venture) which would constitute an Affiliate Transaction solely because
Holdings or a Restricted Subsidiary owns an Equity Interest in or otherwise
controls such Person;


170

--------------------------------------------------------------------------------




(xv)    transactions between Holdings or any of its Restricted Subsidiaries and
any Person that would constitute an Affiliate Transaction solely because a
director of which is also a director of Holdings or any other Parent Entity;
provided, however, that such director abstains from voting as a director of
Holdings or such other Parent Entity, as the case may be, on any matter
involving such other Person;
(xvi)    the entering into of any tax sharing agreement or arrangement and any
payments permitted by Section 10.2.3(b)(xii);
(xvii)    transactions to effect the Transactions and the payment of all
transaction, underwriting, commitment and other fees and expenses related to the
Transactions;
(xviii)    pledges of Equity Interests of Unrestricted Subsidiaries;
(xix)    the issuances of securities or other payments, loans, advances or
guarantees (or cancellation of loans, advances or guarantees) to employees,
directors, managers, service providers or consultants of Holdings, any of its
Restricted Subsidiaries or any Parent Entity and employment agreements, stock
option and stock ownership plans or similar employee benefit plans which, in
each case, are approved by Holdings in good faith;
(xx)    any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by Holdings or any of its
Restricted Subsidiaries with current, former or future officers and employees of
Holdings or any of its respective Restricted Subsidiaries and the payment of
compensation to officers and employees of Holdings or any of their respective
Restricted Subsidiaries (including amounts paid pursuant to employee benefit
plans, employee stock option or similar plans), in each case in the ordinary
course of business;
(xxi)    transactions with Affiliates solely in their capacity as holders of
Indebtedness or Equity Interests of Holdings or any of its Subsidiaries, so long
as such transaction is with all holders of such class (and there are such
non-Affiliate holders) and such Affiliates are treated no more favorably than
all other holders of such class generally; and
(xxii)    the existence of, or the performance by Holdings or any of its
Restricted Subsidiaries of their obligations under the terms of, any customary
registration rights agreement to which they are a party or become a party in the
future.
(xxiii)    investments by any of the Investors in securities of Holdings or any
of its Restricted Subsidiaries (and any payment of out-of-pocket expenses
incurred by such Investors in connection therewith) so long as the investment is
being offered generally to other investors on the same or more favorable terms;
(xxiv)    transactions with joint ventures entered into in the ordinary course
of business (including any cash management activities related thereto);
(xxv)    any lease entered into between Holdings or any of its Restricted
Subsidiaries, as lessee and any Affiliate of Holdings, as lessor, in the
ordinary course of business; and
(xxvi)    intellectual property licenses in the ordinary course of business.


171

--------------------------------------------------------------------------------




10.2.16    Plans. Establish or become party to any Pension Plan, Canadian
Pension Plan, Multiemployer Plan, Canadian Multi-Employer Plan or any Plan
providing for medical or life insurance benefits with respect to terminated or
retired employees, other than any in existence on the Third RestatementFirst
Amendment Effective Date to which any Covenant Party or its Affiliate or ERISA
Affiliate is a party, or amend any Pension Plan, Canadian Pension Plan,
Multi-Employer Plan, Canadian Multi-Employer Plan, or any rights or
entitlements, or the actuarial assumptions used thereunder, in a manner that
would or would reasonably be expected to cause a material increase in any
Covenant Party’s or its Affiliate’s or ERISA Affiliate’s liabilities thereunder
(contingent or otherwise), except and to the extent (i) required by applicable
Laws or a collective bargaining agreement, (ii) as the direct result of the
consummation of any acquisition or (iii) if consented to in writing by Required
Lenders or any such event could not reasonably be expected to materially and
adversely affect the Lenders. No Covenant Party, as a Canadian Pension Plan
sponsor or otherwise, shall, nor shall it permit, the wind up and/or termination
of any Canadian Pension Plan unless it gives Agent 30 days prior written notice
of such wind up or termination.
10.2.17    Certain Amendments. Amend, supplement or otherwise modify any
document, instrument or agreement relating to the (a) Fixed Asset Facility if
such modification is prohibited by the Intercreditor Agreement or (b) Secured
Equivalent Investment Equivalent Debt Document if such modification is
prohibited by the applicable intercreditor agreement, if such modification is
materially adverse to the interests of any of (i) the Loan Parties, (ii) the
Agent or (iii) the Lenders, including, any amendments that would affect the
non-recourse nature thereof.
10.2.18    [Intentionally Omitted].
10.3    Financial Covenant. As long as any Commitments or Obligations (other
than indemnity obligations that are not currently due and payable) are
outstanding:
10.3.1    Fixed Charge Coverage Ratio. HoldingsParent and its Restricted
Subsidiaries on a consolidated basis shall maintain a Fixed Charge Coverage
Ratio (as calculated on a consolidated basis) of at least 1.0 to 1.0 for each
Fixed Charge Coverage Ratio Test Period ending during any Financial Covenant
Trigger Period and on the date of the occurrence of the trigger for the
applicable Financial Covenant Trigger Period.
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1    Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
(a)    A Loan Party fails to (i) pay when and as required to be paid herein, any
amount of principal of any Loan or any reimbursement obligation under any drawn
Letter of Credit or deposit any funds as Cash Collateral in respect of LC
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any reimbursement obligation under any drawn
Letter of Credit, or (iii) pay within five Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document;
(b)    Any representation, warranty or other written statement of a Loan Party
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;


172

--------------------------------------------------------------------------------




(c)    (x) A Loan Party breaches or fails to perform any covenant contained in
Sections 8.1, 10.1.3(d), 10.2 or 10.3, or (y) a Loan Party breaches or fails to
perform any covenant contained in Sections 8.2.4, 8.6.2(a)(1) or (b) or
10.1.1(a), and such breach or failure as referenced in this clause (y) is not
cured within five (5) days after a Responsible Officer of such Loan Party has
knowledge thereof or receives notice thereof from Agent, whichever is sooner;
(d)    A Loan Party breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within thirty (30)
days after a Responsible Officer of such Loan Party has knowledge thereof or
receives notice thereof from Agent, whichever is sooner;
(e)    A Guarantor repudiates, revokes or attempts to revoke, in writing, its
Guarantee; a Loan Party contests the validity or enforceability of any Loan
Document or any Obligations; or the perfection or priority of any Lien on any
material portion of the Collateral granted or purported to be granted to Agent
or any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders (or Required Lenders, if
applicable), or on any Collateral for which perfection is not required hereunder
or under any Loan Document, or any action solely in the control of Agent);
(f)    Any breach or default of a Loan Party occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Indebtedness (other than the Obligations)
in excess of the Dollar Equivalent of $35,000,000, if the effect of such breach
or default is to permit the holder or holders of such Indebtedness to cause the
maturity of such Indebtedness to be accelerated or demanded, or required to be
repurchased or redeemed due to such breach;
(g)    Any judgment or order for the payment of money is entered against a Loan
Party in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Loan Parties, the Dollar Equivalent
of $35,000,000 (in each case, net of any insurance coverage therefor which has
not been denied in writing), unless a stay of enforcement of such judgment or
order is in effect, by reason of a pending appeal (and, where applicable, the
posting of any necessary bond) or otherwise;
(h)    A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds the Dollar Equivalent
of $35,000,000;
(i)    Any Loan Party generally fails to pay or admits in writing its inability
or refusal to pay, in each case, its debts as they become due; an Insolvency
Proceeding is commenced by a Loan Party; a Loan Party agrees to, commences or is
subject to any liquidation, dissolution or winding up of its affairs (except as
permitted pursuant to Section 10.2.8); the Canadian Facility Loan Parties
(excluding the U.S. Facility Loan Parties), taken as a whole, or the
U.S./European Facility Loan Parties, in each case taken as a whole, are not
Solvent; a Loan Party makes an offer of settlement, extension or composition to
its unsecured creditors generally; a trustee is appointed to take possession of
any substantial property of or to operate any material portion of the business
of a Loan Party; or an Insolvency Proceeding is commenced against a Loan Party
and either (1) such Loan Party consents to institution of the proceeding, (2)
the petition commencing the proceeding is not timely contested by such Loan
Party, (3) the petition is not dismissed within sixty (60) days after filing, or
(4) an order for relief is entered in the proceeding;


173

--------------------------------------------------------------------------------




(j)    (i) (A) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of a Loan Party or ERISA Affiliate to a Pension Plan, Multiemployer
Plan, the PBGC or IRS, or which would constitute or could reasonably be expected
to constitute grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; (B) a Loan Party or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan; (C)
the “funding target attainment percentage” (within the meaning of Code Section
430) (“FTAP”) for any plan year of a Pension Plan falls below the FTAP of such
Pension Plan as of the Third RestatementFirst Amendment Effective Date; or
(D) the amount of unfunded post-retirement benefit liabilities, determined in
accordance with ASC 715-60, that have resulted or could reasonably be expected
to result in liability of a Loan Party or its Affiliate or ERISA Affiliate
increases relative to the amount of such liabilities as of the Third
RestatementFirst Amendment Effective Date; (ii) a Termination Event occurs;
(iii) any Canadian Domiciled Loan Party is in default with respect to any
required contributions to a Canadian Pension Plan; or (iv) any Lien arises (save
for contribution amounts not yet due) in connection with any Canadian Pension
Plan, provided the events set forth in clauses (i), (ii), (iii) and (iv)
(whether or not in existence as of the Third RestatementFirst Amendment
Effective Date), individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect;
(k)    A Change of Control occurs;
(l)    Any subordination provision in any Junior Indebtedness in a principal
amount of $35,000,000, or any subordination provision in any Guarantee by any
Loan Party of any Junior Indebtedness, shall cease to be in full force and
effect, or any Loan Party shall contest in any manner the validity, binding
nature or enforceability of any such provision or a proceeding shall be
commenced by any subordinating party or any Governmental Authority having
jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof; or
(m)    At any time that any Permitted Secured Debt or Secured Incremental
Equivalent Debt is outstanding, the Intercreditor Agreement or applicable
intercreditor agreement shall cease to be in full force or effect (except in
accordance with its terms) or any of the Loan Parties or the Permitted Secured
Debt Collateral Agent shall challenge, deny or disaffirm their respective
obligations thereunder.


174

--------------------------------------------------------------------------------




11.2    Remedies upon Default. If an Event of Default described in Section
11.1(i) occurs and is continuing with respect to any Loan Party, then to the
extent permitted by applicable Law, all Obligations (other than Secured Bank
Product Obligations) shall become automatically due and payable and all
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default exists, Agent may in its
discretion (and shall upon written direction of Required Lenders) do any one or
more of the following from time to time: declare any Obligations (other than
Secured Bank Product Obligations) immediately due and payable, whereupon they
shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by the Loan Parties to the
fullest extent permitted by law; terminate, reduce or condition any Commitment,
or make any adjustment to the Borrowing Base; require the Loan Parties to Cash
Collateralize LC Obligations and Secured Bank Product Obligations, and, if the
Loan Parties fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied); and exercise any other rights or
remedies afforded under any agreement, by law, at equity or otherwise, including
the rights and remedies of a secured party under the UCC and the PPSA. Such
rights and remedies include the rights to (i) take possession of any Collateral;
(ii) require the Loan Parties to assemble Collateral, at the Loan Parties’
expense, and make it available to Agent at a place designated by Agent; (iii)
enter any premises where Collateral is located and store Collateral on such
premises until sold (and if the premises are owned or leased by a Loan Party,
the Loan Parties agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Loan Party agrees that ten
(10) days’ notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable. Agent shall have the right to conduct such sales on
any Loan Party’s premises, without charge, and such sales may be adjourned from
time to time in accordance with applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.
11.3    License. Effective upon the occurrence and during the continuance of an
Event of Default, Agent is hereby granted an irrevocable, worldwide,
non-exclusive right and license, including the right to sub-license (without
payment of Royalty or other compensation to any Person) under any and all
Intellectual Property owned or sublicensable by the Loan Parties, including
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
property, to use and exercise all other rights under such Intellectual Property
in connection with advertising for sale, marketing, selling, collecting, making,
having made, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. Each Loan Party’s rights and interests
under such Intellectual Property, and Agent’s use thereof under this Section,
shall inure solely to such Loan Party’s benefit. With respect to any trademarks
or similar property included in the license granted hereunder, Agent shall
ensure that the quality of the goods and services with which it uses such
trademark or similar property shall be consistent with the quality of the goods
and services as manufactured, marketed and sold by the Loan Parties.


175

--------------------------------------------------------------------------------




11.4    Setoff. At any time after the occurrence and during the continuance of
an Event of Default, Agent, Issuing Banks, Lenders, and any of their Affiliates
are authorized, to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by Agent, such Issuing Bank, such Lender or
such Affiliate to or for the credit or the account of a Loan Party against any
Obligations then due, irrespective of whether or not Agent, such Issuing Bank,
such Lender or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of Agent, such Issuing Bank, such
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of Agent, each Issuing
Bank, each Lender and each such Affiliate under this Section 11.4 are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
11.5    Remedies Cumulative; No Waiver.
11.5.1    Cumulative Rights. All agreements, warranties, guarantees, indemnities
and other undertakings of the Loan Parties under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.
11.5.2    Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of Agent or any Lender to require strict performance by the
Loan Parties with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by a Loan Party under any Loan Documents in
a manner other than that specified therein. It is expressly acknowledged by the
Loan Parties that any failure to satisfy a financial covenant on a measurement
date shall not be cured or remedied by satisfaction of such covenant on a
subsequent date.
11.6    Judgment Currency. If, for the purpose of obtaining judgment in any
court or obtaining an order enforcing a judgment, it becomes necessary to
convert any amount due under this Agreement in Dollars or in any other currency
(hereinafter in this Section 11.6 called the “first currency”) into any other
currency (hereinafter in this Section 11.6 called the “second currency”), then
the conversion shall be made at Agent’s spot rate of exchange for buying the
first currency with the second currency prevailing at Agent’s close of business
on the Business Day next preceding the day on which the judgment is given or (as
the case may be) the order is made. Any payment made by a Loan Party to any
Secured Party pursuant to this Agreement in the second currency shall constitute
a discharge of the obligations of any applicable Loan Parties to pay to such
Secured Party any amount originally due to the Secured Party in the first
currency under this Agreement only to the extent of the amount of the first
currency which such Secured Party is able, on the date of the receipt by it of
such payment in any second currency, to purchase, in accordance with such
Secured Party’s normal banking procedures, with the amount of such second
currency so received. If the amount of the first currency falls short of the
amount originally due to such Secured Party in the first currency under this
Agreement, the Loan Parties agree that they will indemnify each Secured Party
against and save such Secured Party harmless from any shortfall so arising. This
indemnity shall constitute an obligation of each such Loan Party separate and
independent from the other obligations contained in this Agreement, shall give
rise to a separate and


176

--------------------------------------------------------------------------------




independent cause of action and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum or sums in respect of
amounts due to any Secured Party under any Loan Documents or under any such
judgment or order. Any such shortfall shall be deemed to constitute a loss
suffered by such Secured Party and the Loan Parties shall not be entitled to
require any proof or evidence of any actual loss. If the amount of the first
currency exceeds the amount originally due to a Secured Party in the first
currency under this Agreement, such Secured Party shall promptly remit such
excess to the Loan Parties. The covenants contained in this Section 11.6 shall
survive the Full Payment of the Obligations under this Agreement.
SECTION 12. AGENT
12.1    Appointment, Authority and Duties of Agent.
12.1.1    Appointment and Authority.
(a)    Each Secured Party appoints and designates Bank of America as Agent under
all Loan Documents. Agent may, and each Secured Party authorizes Agent to, enter
into all Loan Documents to which Agent is intended to be a party and accept all
Security Documents, for the benefit of Secured Parties. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Secured Parties with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral or under any Loan Documents, applicable Law or otherwise. The
duties of Agent are ministerial and administrative in nature only, and Agent
shall not have a fiduciary relationship with any Secured Party, Participant or
other Person, by reason of any Loan Document or any transaction relating
thereto. Agent alone shall be authorized to determine (in accordance with the
terms hereof and the other Loan Documents) whether any Account or Inventory
constitutes an Eligible Account or Eligible Inventory, whether to impose or
release any reserve, or whether any conditions to funding or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment.
(b)    [Reserved].
(c)    Without limiting the powers of the Agent, for the purposes of holding any
hypothec granted pursuant to the laws of the Province of Québec to secure the
payment and performance of any and all Obligations by any Loan Party, each of
the Secured Parties that is a party hereto hereby irrevocably appoints and
authorizes the Agent and ratifies the appointment and authorization of the
Agent, to act as the hypothecary representative, as contemplated under Article
2692 of the Civil Code of Québec, for all present and future Secured Parties (in
such capacity, the “Hypothecary Representative”), and to enter into, to take and
to hold on their behalf, and for their benefit, any hypothec, and to exercise
such powers and duties that are conferred upon the Hypothecary Representative
under any related deed


177

--------------------------------------------------------------------------------




of hypothec. The Hypothecary Representative shall: (a) have the sole and
exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Hypothecary Representative pursuant to any such deed of hypothec and
applicable law, and (b) benefit from and be subject to all provisions hereof
with respect to the Agent mutatis mutandis, including, without limitation, all
such provisions with respect to the liability or responsibility to and
indemnification by the Secured Parties and Loan Parties. Any person who becomes
a Secured Party shall, by its execution of an Assignment and Acceptance
Agreement, be deemed to have consented to and confirmed the Hypothecary
Representative as the person acting as hypothecary representative holding the
aforesaid hypothecs as aforesaid and to have ratified, as of the date it becomes
a Secured Party, all actions taken by the Hypothecary Representative in such
capacity. The substitution of the Agent pursuant to the provisions of this
Section 12 also constitute the substitution of the Hypothecary Representative.
12.1.2    Duties. Agent shall not have anyThe title of “Agent” is used solely as
a matter of market custom and the duties of Agent are administrative in nature
only. Agent has no duties except those expressly set forth in the Loan
Documents, and in no event does Agent have any fiduciary or implied duty to or
relationship with any Secured Party or other Person by reason of any Loan
Document or related transaction. The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders or Required Facility Lenders in accordance with this
Agreement.
12.1.3    Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
12.1.4    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders, Required Facility Lenders or other Secured Parties with
respect to any act (including the failure to act) in connection with any Loan
Documents or Collateral, and may seek assurances to its satisfaction from
Secured Parties of their indemnification obligations against Claims that could
be incurred by Agent. Agent may refrain from any act until it has received such
instructions or assurances, and shall not incur liability to any Person by
reason of so refraining. Instructions of Required Lenders or Required Facility
Lenders shall be binding upon all Secured Parties, and no Secured Party shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting pursuant to instructions of all Lenders, Required Lenders
or Required Facility Lenders, as applicable. Notwithstanding the foregoing,
instructions by and consent of specific parties shall be required to the extent
provided in Section 14.1.1. In no event shall Agent be required to take any
action that, in its opinion, is contrary to applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.


178

--------------------------------------------------------------------------------




12.2    Agreements Regarding Collateral, Borrower Materials and Intercreditor
Matters.
12.2.1    Lien Releases; Care of Collateral; Intercreditor Matters.
(a)    Canadian Lenders and the applicable Secured Parties (i) authorize Agent
to, and Agent shall, release any Lien or guarantee with respect to any Canadian
Facility Collateral (a) upon Full Payment of the Canadian Facility Obligations;
(b) that is the subject of a disposition, merger, amalgamation or other
combination or transaction, or a Lien which Loan Party Agent certifies in
writing to Agent is not prohibited hereunder (and Agent may rely conclusively on
any such certificate without further inquiry); or (c) with the written consent
of all Canadian Lenders (or such lesser number as may be required by Section
14.1) and (ii) authorize Agent to, and upon Agent’s reasonable determination of
the appropriateness to do so, Agent shall, subordinate their Liens to any
purchase money lien permitted hereunder.
(b)    U.S. Lenders and the applicable Secured Parties (i) authorize Agent to,
and Agent shall, release any Lien or guarantee with respect to any U.S./European
Facility Collateral (a) upon Full Payment of the U.S./European Facility
Obligations; (b) that is the subject of a disposition or other transaction which
Loan Party Agent certifies in writing to Agent is not prohibited hereunder (and
Agent may rely conclusively on any such certificate without further inquiry); or
(c) with the written consent of all U.S. Lenders or such lesser number as may be
required by Section 14.1) and (ii) authorize Agent to, and upon Agent’s
reasonable determination of the appropriateness to do so, Agent shall,
subordinate their Liens to any purchase money lien permitted hereunder.
(c)    Agent shall have no obligation to assure that any Collateral exists or is
owned by a Loan Party, or is cared for, protected, insured or encumbered, nor to
assure that Agent’s Liens have been properly created, perfected or enforced, or
are entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.
(d)    (i)    U.S. Lenders and the applicable Secured Parties authorize Agent to
enter into the Intercreditor Agreement, (ii) U.S. Lenders and the applicable
Secured Parties authorize Agent to enter into other intercreditor agreements (in
a form not materially less favorable, taken as a whole, to the U.S. Lenders than
the terms of the Intercreditor Agreement, in the case of Indebtedness with
Junior Lien Priority, or in a form customary for intercreditor agreements or
collateral trust agreements in light of then prevailing market conditions, in
the case of Other Pari Passu Lien Obligations), subordination agreements and
amendments to the Security Documents to reflect arrangements with respect to any
obligations (other than the U.S./European Facility Obligations) permitted to be
incurred hereunder and secured by Liens permitted to be incurred hereunder on
all or a portion of the Collateral securing the U.S./European Facility
Obligations, on terms acceptable to Agent, and (iii) Canadian Lenders and the
applicable Secured Parties authorize Agent to enter into other intercreditor
agreements (in a form not materially less favorable, taken as a whole, to the
Canadian Lenders than the terms of the Intercreditor Agreement, in the case of
Indebtedness with Junior Lien Priority, or in a form customary for intercreditor
agreements or collateral trust agreements in light of then prevailing market
conditions, in the case of Other Pari Passu Lien Obligations), subordination
agreements and amendments to the Security Documents to reflect arrangements with
respect to any obligations (other than the Canadian Facility Obligations)
permitted to be incurred hereunder and secured by Liens permitted to be incurred
hereunder on all or a portion of the Collateral securing the Canadian Facility
Obligations, on terms acceptable to Agent.


179

--------------------------------------------------------------------------------




(e)    Upon no less than ten (10) Business Days prior written notice (the
“Tooling A/R Removal Notice”) to Agent from a Responsible Officer of the Loan
Party Agent, the U.S. Borrower and the Canadian Borrower may, at their option,
request that upon and after the effective date indicated in such notice that:
(i) Eligible Tooling Accounts no longer be included in either of the
U.S./European Borrowing Base or the Canadian Borrowing Base and (ii) the related
U.S./European Tooling Vendor Reserve and the Canadian Tooling Vendor Reserve
also no longer be included in the U.S./European Borrowing Base or Canadian
Borrowing Base, as applicable. Any Tooling A/R Removal Notice shall be
irrevocable when given, and each of the U.S. Borrower and the Canadian Borrower
agree to deliver to Agent, upon request, an updated Borrowing Base Certificate
giving effect to the changes specified in the Tooling A/R Removal Notice.  Upon
the requested effective date indicated in the Tooling A/R Removal Notice, it is
agreed that: (A) Eligible Tooling Accounts shall automatically, and without any
further action required by any Person, no longer be included in either of the
U.S./European Borrowing Base or the Canadian Borrowing Base (nor shall the
related U.S./European Tooling Vendor Reserve nor the Canadian Tooling Vendor
Reserve, as applicable, be thereafter included) and (B) the Agent shall, at the
sole expense of the Loan Party Agent, terminate its Lien on all Accounts of the
U.S. Borrower, the Canadian Borrower and each of their respective Subsidiaries,
which in each case arise from the sale of tooling (“Tooling A/R”), and shall
execute and deliver, without recourse, representation or warranty, all releases
and other documents as reasonably requested (including partial-release UCC-3
financing statements, and comparable instruments under the PPSA) to evidence
such release of Liens on Tooling A/R.
12.2.2    Possession of Collateral.
(a)    Agent, Canadian Lenders and the applicable Secured Parties appoint each
Canadian Lender as agent (for the benefit of Canadian Facility Secured Parties)
for the purpose of perfecting Liens in any Canadian Facility Collateral held or
controlled by such Canadian Lender, to the extent such Liens are perfected by
possession or control.
(b)    Agent, the U.S. Lenders and the applicable Secured Parties appoint each
U.S. Lender as agent (for the benefit of U.S./European Facility Secured Parties)
for the purpose of perfecting Liens in any U.S./European Facility Collateral
held or controlled by such U.S. Lender, to the extent such Liens are perfected
by possession or control.
(c)    If any Lender obtains possession or control of any Collateral, it shall
notify Agent thereof and, promptly upon Agent’s request, deliver such Collateral
to Agent or otherwise deal with it in accordance with Agent’s instructions.


180

--------------------------------------------------------------------------------




12.2.3    Reports. Agent shall promptly provide to Lenders, when complete, any
field audit, examination or appraisal report prepared for Agent with respect to
any Loan Party or Collateral (“Report”). Reports and other Borrower Materials
may be made available to Lenders by providing access to them on the Platform,
but Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only specific information
regarding the Obligations or Collateral and will rely significantly upon
Borrowers’ books, records and representations; (b) that Agent makes no
representation or warranty as to the accuracy or completeness of any Borrower
Materials and shall not be liable for any information contained in or omitted
from any Borrower Materials, including any Report; and (c) to keep all Borrower
Materials confidential and strictly for such Lender’s internal use, not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys and accountants),
and to use all Borrower Materials solely for administration of the Obligations.
Each Lender shall indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Borrower Materials, as well as from any Claims
arising as a direct or indirect result of Agent furnishing same to such Lender,
via the Platform or otherwise.
12.3    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.
12.4    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent thereof in writing. Each Secured Party agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations (other than Secured Bank Product Obligations), or exercise any right
that it might otherwise have under applicable Law to credit bid at foreclosure
sales, UCC or PPSA sales or other dispositions of Collateral, or to assert any
rights relating to any Collateral.


181

--------------------------------------------------------------------------------




12.5    Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off, lien enforcement or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.5.1, as applicable, such Lender shall forthwith purchase from
Agent, the applicable Issuing Bank and the other Applicable Lenders such
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any DACA Deposit Account or Dominion Account without the prior
consent of Agent. Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction. No Lender shall set off against any Dominion Account without
Agent’s prior consent.
12.6    Indemnification. EXCEPT FOR LOSSES DETERMINED IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM AN AGENT
INDEMNITEE’S OR ISSUING BANK INDEMNITEE’S ACTUAL GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION, EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY THE
LOAN PARTIES, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
Creditor Representative, debtor-in-possession or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys’ fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Lender to the extent of its Pro Rata share.
12.7    Limitation on Responsibilities of Agent. Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from Agent’s actual gross negligence
or willful misconduct. Agent does not assume any responsibility for any failure
or delay in performance or any breach by any Loan Party, Lender or other Secured
Party of any obligations under the Loan Documents. Agent does not make any
express or implied warranty, representation or guarantee to Secured Parties with
respect to any Obligations, Collateral, Loan Documents or Loan Party. No Agent
Indemnitee shall be responsible to Secured Parties for any recitals, statements,
information, representations or warranties contained in any Loan Documents or
Borrower Materials; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectability, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectability of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Loan Party or Account Debtor. No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the


182

--------------------------------------------------------------------------------




observance by any Loan Party of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
12.8    Successor Agent and Co-Agents.
12.8.1    Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least thirty (30) days written notice thereof to Lenders and Loan
Party Agent Upon receipt of such notice, Required Lenders shall have the right
to appoint a successor Agent which shall be (a) a U.S. Lender or an Affiliate of
a U.S. Lender; or (b) a financial institution reasonably acceptable to Required
Lenders and (provided no Default or Event of Default exists) Borrowers. If no
successor agent is appointed prior to the effective date of Agent’s resignation,
then Agent may appoint a successor agent that is a financial institution
acceptable to it, which shall be a Lender unless no Lender accepts the role.
Upon acceptance by a successor Agent of its appointment hereunder, such
successor Agent shall thereupon succeed to and become vested with all the powers
and duties of the retiring Agent without further act, and the retiring Agent
shall be discharged from its duties and obligations hereunder but shall continue
to have the benefits of the indemnification set forth in Sections 12.6 and 14.2.
Notwithstanding any Agent’s resignation, the provisions of this Section 12 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while Agent. Any successor to Bank of America by merger or
acquisition of stock or this loan shall continue to be Agent hereunder without
further act on the part of any Secured Party or Loan Party.
12.8.2    Co-Collateral Agent. If necessary or appropriate under applicable Law,
Agent may appoint a Person to serve as a co-collateral agent or separate
collateral agent under any Loan Document. Each right and remedy intended to be
available to Agent under the Loan Document shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument, document or agreement
that Agent may request to effect such appointment. If the agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.
12.9    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Loan Parties. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Loan Party, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Loan Party or any
credit or other information concerning the affairs, financial condition,
business or Properties of any Loan Party (or any of its Affiliates) which may
come into possession of Agent or its Affiliates.


183

--------------------------------------------------------------------------------




12.10    Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender,
(b) fails to give its consent to any amendment, waiver or action for which
consent of all Lenders or the Supermajority Required Facility Lenders was
required, and Required Lenders, or Required Facility Lenders, as applicable,
have consented, or (c) gives notice under Section 3.5 or requests compensation
under Section 3.7, or if either Borrower is required to pay additional amounts
or indemnity payments with respect to a Lender under Section 5.8, then, in
addition to any other rights and remedies that any Person may have, Agent or
Loan Party Agent may, by notice to such Lender within one hundred twenty (120)
days after such event (or within one hundred twenty (120) days after receipt of
a notice from such Lender claiming indemnity payments under Section 5.8),
require such Lender to assign all of its rights and obligations under the Loan
Documents to Eligible Assignee(s) specified by Agent or Loan Party Agent,
pursuant to appropriate Assignment and Acceptance(s) and within twenty (20) days
after Agent’s or Loan Party Agent’s notice, as applicable; provided that, in the
case of an assignment resulting from a claim for compensation or indemnity
payments under Section 3.7 or Section 5.8, such assignment will result in a
reduction of claims for compensation or indemnity payments thereafter. Agent is
irrevocably appointed as attorney-in-fact to execute any such Assignment and
Acceptance if Lender fails to execute same. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents, including all principal, interest and fees through the
date of assignment but excluding any prepayment charge.
12.11    Remittance of Payments and Collections.
12.11.1    Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Secured Party shall
be made by wire transfer, in the type of funds received by Agent. Any such
payment shall be subject to Agent’s right of offset for any amounts due from
such payee under the Loan Documents.
12.11.2    Failure to Pay. If any Secured Party fails to pay any amount when due
by it to Agent pursuant to the terms hereof, such amount shall bear interest,
from the due date until paid in full, at the rate determined by Agent as
customary for interbank compensation for two Business Days and thereafter at the
Default Rate for Floating Rate Loans. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Secured Party to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.


184

--------------------------------------------------------------------------------




12.11.3    Recovery of Payments. If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from a Loan
Party and such related payment is not received, then Agent may recover such
amount from the Secured Party. If Agent determines that an amount received by it
must be returned or paid to a Loan Party or other Person pursuant to applicable
Law or otherwise, then, notwithstanding any other term of any Loan Document,
Agent shall not be required to distribute such amount to any Secured Party. If
any amounts received and applied by Agent to any Obligations are later required
to be returned by Agent pursuant to applicable Law, each Lender shall pay to
Agent, on demand, such Lender’s Pro Rata share of the amounts required to be
returned.
12.12    Individual Capacity. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders”, “Required Facility Lenders” or any similar term
shall include Bank of America in its capacity as a Lender. Agent, Lenders and
their Affiliates may accept deposits from, lend money to, provide Bank Products
to, act as financial or other advisor to, and generally engage in any kind of
business with, Loan Parties and their Affiliates, as if they were not Agent or
Lenders hereunder, without any duty to account therefor to any Secured Party. In
their individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Loan Parties, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party.
12.13    Titles. Each Lender, other than Bank of America, that is designated (on
the cover page of this Agreement or otherwise) by Bank of America as an “Agent,”
“Arranger” or “Bookrunner” of any type shall have no right, power or duty under
any Loan Documents other than those applicable to all Lenders, and shall in no
event have any fiduciary duty to any Secured Party.
12.14    Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by Section 5.5 and
this Section 12. Each Secured Bank Product Provider shall indemnify and hold
harmless Agent Indemnitees, to the extent not reimbursed by Loan Parties,
against all Claims that may be incurred by or asserted against any Agent
Indemnitee in connection with such provider’s Secured Bank Product Obligations.
12.15    No Third Party Beneficiaries. This Section 12 (other than Section
12.2.1, 12.8 and 12.10) is an agreement solely among Lenders (and to the extent
expressly contemplated hereby, Lenders and their Affiliates in their capacities
as Secured Bank Product Providers) and Agent, and shall survive Full Payment of
the Obligations. This Section 12 (other than Section 12.2.1, 12.8 and 12.10)
does not confer any rights or benefits upon the Loan Parties or any other
Person. As between the Loan Parties and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.


185

--------------------------------------------------------------------------------




12.16    Certain ERISA Matters.
12.16.1    Lender Representations. Each Lender represents and warrants, as of
the date it became a Lender party hereto, and covenants, from the date it became
a Lender party hereto to the date it ceases being a Lender party hereto, for the
benefit of, Agent and not, for the avoidance of doubt, to or for the benefit of
the Loan Parties, that at least one of the following is and will be true: (a)
Lender is not using “plan assets” (within the meaning of ERISA Section 3(42) or
otherwise) of one or more Benefit Plans with respect to Lender's entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments or Loan Documents; (b) the transaction exemption set forth
in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to Lender’s entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments and Loan Documents; (c) (i) Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (ii) such Qualified Professional Asset Manager made the
investment decision on behalf of Lender to enter into, participate in,
administer and perform the Loans, Letters of Credit, Commitments and Loan
Documents, (iii) the entrance into, participation in, administration of and
performance of the Loans, Letters of Credit, Commitments and Loan Documents
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14, and (iv) to the best knowledge of Lender, the requirements of subsection
(a) of Part I of PTE 84-14 are satisfied with respect to Lender’s entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments and Loan Documents; or (d) such other representation,
warranty and covenant as may be agreed in writing between Agent, in its
discretion, and Lender.
12.16.2    Further Lender Representations. Unless Section 12.16.1(a) or (d) is
true with respect to a Lender, such Lender further represents and warrants, as
of the date it became a Lender hereunder, and covenants, from the date it became
a Lender to the date it ceases to be a Lender hereunder, for the benefit of,
Agent and not, for the avoidance of doubt, to or for the benefit of any Loan
Party, that Agent is not a fiduciary with respect to the assets of such Lender
involved in its entrance into, participation in, administration of and
performance of the Loans, Letters of Credit, Commitments and Loan Documents
(including in connection with the reservation or exercise of any rights by Agent
under any Loan Document.
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
13.1    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Loan Parties, Agent, Lenders, and their respective
successors and assigns, except that (a) no Loan Party (other than pursuant to a
transaction permitted under Section 10.2.7(a)) shall have the right to assign
its rights or delegate its obligations under any Loan Documents; and (b) any
assignment by a Lender must be made in compliance with Section 13.3. Agent may
treat the Person which made any Loan as the owner thereof for all purposes until
such Person makes an assignment in accordance with Section 13.3. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.


186

--------------------------------------------------------------------------------




13.2    Participations.
13.2.1    Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Facility Commitments for
all purposes, all amounts payable by the Loan Parties within the applicable Loan
Party Group shall be determined as if such Lender had not sold such
participating interests, and the Loan Parties within the applicable Loan Party
Group and Agent shall continue to deal solely and directly with such Lender in
connection with the Loan Documents. Each Lender shall be solely responsible for
notifying its Participants of any matters under the Loan Documents, and Agent
and the other Lenders shall not have any obligation or liability to any such
Participant. A Participant shall be entitled to the benefits of Section 5.8 in
the same manner as if the Participant acquired its interest by assignment,
provided the Participant complies with the requirements of Section 5.9 as if it
were a Lender. Each Lender that sells participations to a Participant, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain a register of all such Participants, provided that no Lender shall have
any obligation to disclose all or any portion of the Participant register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the Treasury regulations. The entries in the
participant register shall be conclusive (absent manifest error), and the
Borrowers and the Lenders shall treat each Person whose name is recorded in the
participant register pursuant to the terms hereof as a participant for all
purposes of this Agreement, notwithstanding notice to the contrary. For the
avoidance of doubt, Agent (in its capacity as Agent) shall have no
responsibility for maintaining a participant register.
13.2.2    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to the applicable Loan or Facility Commitment in which such Participant has an
interest, postpones the Canadian Revolver Commitment Termination Date or
U.S./European Facility Revolver Commitment Termination Date, as applicable, or
any date fixed for any regularly scheduled payment of principal, interest or
fees on such Loan or Commitment in which such Participant has an interest, or
releases the applicable Borrower, or all or substantially all of the benefits of
the applicable Guarantee, or all or substantially all of the applicable
Collateral.
13.2.3    Benefit of Set-Off. The Loan Parties agree that each Participant shall
have a right of set-off in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.


187

--------------------------------------------------------------------------------




13.3    Assignments.
13.3.1    Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent and Loan Party Agent, each in its discretion) and
integral multiples of $1,000,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Commitments retained by the transferor Lender is at
least $5,000,000 (unless otherwise agreed by Agent and Loan Party Agent, each in
its discretion);
(c) the parties to each such assignment shall execute and deliver to Agent, for
its acceptance and recording, an Assignment and Acceptance; and (d) the
transferee Lender shall have executed a joinder to the Reallocation Agreement in
form and substance acceptable to Agent. Nothing herein shall limit the right of
a Lender to pledge or assign any rights under the Loan Documents to (i) any
Federal Reserve Bank or the United States Treasury as collateral security
pursuant to Regulation A of the FRB and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, (i) such Lender shall remain the holder of its Loans
and owner of its interest in any Letter of Credit for all purposes hereunder,
(ii) the Borrowers, Agent, the other Lenders and Issuing Banks shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, (iii) any payment by the Loan
Parties to the assigning Lender in respect of any Obligations assigned as
described in this sentence shall satisfy the Loan Parties’ obligations hereunder
to the extent of such payment, and no such assignment shall release the
assigning Lender from its obligations hereunder. Notwithstanding the foregoing,
nothing herein shall limit the right of a Lender to pledge or assign any rights
under the Loan Documents to another Lender following an acceleration of Loans
and termination of Commitments pursuant to Section 11.2 in connection with
implementation of the Reallocation Agreement following a Designation Date.
Notwithstanding the foregoing, assignment of Loans or LC Obligations with
respect to the European Borrower pursuant to this Section 13.3.1 shall only be
permitted if the Person to whom Loans or LC Obligations are assigned is a
Non-Public Lender.
13.3.2    Register. Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.
The Register shall be available for inspection by the Borrowers and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.


188

--------------------------------------------------------------------------------




13.3.3    Effect; Effective Date. Upon delivery to Agent of an assignment notice
in the form of Exhibit E and a processing fee of $3,500 (unless otherwise agreed
by Agent in its discretion), the assignment shall become effective as specified
in the notice, if it complies with this Section 13.3. From such effective date,
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder.
Upon consummation of an assignment, the transferor Lender, Agent and the Loan
Parties shall upon request by the transferring or transferee Lender make
appropriate arrangements for issuance of replacement and/or new Notes, as
applicable. The transferee Lender shall comply with Section 5.9 and deliver,
upon request, an administrative questionnaire satisfactory to Agent.
13.3.4    Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.
SECTION 14. MISCELLANEOUS
14.1    Consents, Amendments and Waivers.
14.1.1    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Loan Party party to such Loan
Document; provided, however, that:
(a)    without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
(b)    without the prior written consent of each affected Issuing Bank, no
modification shall be effective with respect to any LC Obligations, Section 2.2
or Section 2.3 or any other provision in a Loan Document that relates to any
rights, duties or discretion of such affected Issuing Bank;
(c)    without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Facility Commitment of such Lender; (ii) reduce the amount of, or waive or
delay payment of, any principal, interest or fees payable to such Lender (except
as provided in Section 4.2); (iii) increase the aggregate amount of all
Commitments (except as set forth in Section 2.1.4) or (iv) extend the
U.S./European Revolver Commitment Termination Date, the Canadian Revolver
Commitment Termination Date or Facility Termination Date;
(d)    without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Section 5.5,
7.1 (except to add Collateral) or 14.1.1; (iii) amend the definitions of Pro
Rata, Required Lenders, Required Facility Lenders or Supermajority Required
Facility Lenders; (iv) amend this Section 14.1.1; or (v) increase the Maximum
Facility Amount (except as set forth in Section 2.1.4);


189

--------------------------------------------------------------------------------




(e)    without the prior written consent of the Supermajority Required Facility
Lenders having Commitments to a Borrower (except a Defaulting Lender as and to
the extent provided in Section 4.2), no amendment or waiver shall be effective
that would (x) with respect to Lenders having Facility Commitments to the
Canadian Borrower, amend the definition of Canadian Borrowing Base (or, for
purposes of such definition, any defined term used in such definition) or (y)
with respect to Lenders having Facility Commitments to the U.S. Borrower and
European Borrower, amend the definition of U.S./European Borrowing Base or the
Maximum European Subline Amount (or, for purposes of each such definition, any
defined term used in such definition);
(f)    without the prior written consent of all Lenders having Commitments to a
Borrower (except a Defaulting Lender as and to the extent provided in Section
4.2), no amendment or waiver shall be effective that would (x) with respect to
Lenders having Facility Commitments to the Canadian Borrower, (i) increase the
advance rates applicable to the Canadian Borrower, (ii) release all or
substantially all of the Canadian Facility Collateral, except as currently
contemplated by Section 12.2.1, or (iii) release any Canadian Facility Loan
Party from liability for any Canadian Facility Obligations, except as currently
contemplated by Section 12.2.1; or (y) with respect to Lenders having Facility
Commitments to the U.S. Borrower and the European Borrower, (i) increase the
advance rates applicable to the U.S. Borrower or the European Borrower, (ii)
release all or substantially all of the U.S./European Facility Collateral,
except as currently contemplated by Section 12.2.1, or (iii) release any
U.S./European Facility Loan Party from liability for any U.S./European Facility
Obligations, except as currently contemplated by Section 12.2.1; and
(g)    without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.5.1.
Notwithstanding any other provision contained herein, it is understood and
agreed that (x) Agent and the Loan Party Agent may amend or modify this
Agreement and any other Loan Document to cure any ambiguity, omission, defect or
inconsistency therein and (y) this Agreement and the other Loan Documents may be
amended and converted into an accounts receivables facility with the prior
written agreement of Agent (with the consent of Required Lenders) and each Loan
Party party hereto.
14.1.2    Limitations. The agreement of the Loan Parties shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of Lenders, Agent and/or Issuing Banks as among
themselves. Only the consent of the parties to any Collateral Access Agreement,
Deposit Account Control Agreement or any agreement relating to fees or a Bank
Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. The
making of any Loans during the existence of a Default or Event of Default shall
not be deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing. Any waiver or consent granted by Agent or Lenders
hereunder shall be effective only if in writing, and then only in the specific
instance and for the specific purpose for which it is given.


190

--------------------------------------------------------------------------------




14.1.3    Payment for Consents. No Loan Party will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
14.2    Indemnity. EACH LOAN PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY LOAN PARTY OR OTHER PERSON OR
ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE; provided that, in no event shall
any Loan Party have any obligation hereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from its actual gross
negligence or willful misconduct. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Loan Parties, their equity holders or creditors, partners, a
third party or an Indemnitee and whether or not an Indemnitee is otherwise a
party thereto and, except for losses determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from an Indemnitee’s
actual gross negligence or willful misconduct.
14.3    Notices and Communications.
14.3.1    Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Loan Party, at Loan Party Agent’s address shown on the signature pages
hereof, and to any other Person at its address shown on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the Third
Restatement Date, at the address shown on its Assignment and Acceptance), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 14.3. Each such notice or other communication shall be effective
only (a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three (3) Business Days after deposit in the U.S. mail (or, in the case of a
Canadian Domiciled Loan Party, the Canadian mail system, or, in the case of the
European Borrower, the Netherlands mail system), with first-class postage
pre-paid, addressed to the applicable address; (c) if given by personal
delivery, when duly delivered to the notice address with receipt acknowledged;
(d) if given by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery). Notwithstanding the foregoing, no notice to Agent pursuant to Section
2.1.4, 2.2, 2.3, 3.1.2, 3.1.3 or 4.1.1 shall be effective until actually
received by the individual or department to whose attention at Agent such notice
is required to be sent. Any written notice or other communication that is not
sent in conformity with the foregoing provisions shall nevertheless be effective
on the date actually received by the noticed party. Any notice received by Loan
Party Agent shall be deemed received by all Loan Parties.


191

--------------------------------------------------------------------------------




14.3.2    Electronic Communications; Voice Mail. Electronic and telephonic
communications (including e-mail, messaging, voice mail and internet
websiteswebsites) may be used only for routine communications, such as delivery
of Borrower Materials, administrative matters, distribution of Loan Documents,
and matters permitted under Section 4.1.4. Agent and Lendersin a manner
acceptable to Agent. Secured Parties make no assurances as to the privacy andor
security of electronic or telephonic communications. Electronic
communicationE-mail and voice mail mayshall not be used as effective notices
under the Loan Documents.
14.3.3    Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform. The Platform is
provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Lenders acknowledge that
Borrower Materials may include material non-public information of Loan Parties
and should not be made available to any personnel who do not wish to receive
such information or who may be engaged in investment or other market-related
activities with respect to any Loan Party’s securities. No Agent Indemnitee
shall have any liability to Borrowers, Lenders or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform or delivery of
Borrower Materials and other information through the Platform.
14.3.4    Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Loan Party even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
non-conforming communication (including telephonic and electronic
communications) purportedly given by or on behalf of a Loan Party.
14.4    Performance of the Loan Parties’ Obligations. Agent may, in its
discretion at any time and from time to time, at the expense of the Loan Parties
of the applicable Loan Party Group, pay any amount or do any act required of a
Loan Party under any Loan Documents to (a) enforce any Loan Documents or collect
any Obligations; (b) protect, insure, maintain or realize upon any Collateral;
or (c) defend or maintain the validity or priority of Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien. All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section 14.4 shall be reimbursed to Agent by the Loan Parties,
on demand, with interest from the date incurred to the date of payment thereof
at the rate applicable to Base Rate Loans. Any payment made or action taken by
Agent under this Section 14.4 shall be without prejudice to any right to assert
an Event of Default or to exercise any other rights or remedies under the Loan
Documents.


192

--------------------------------------------------------------------------------




14.5    Credit Inquiries. Agent and Lenders may (but shall have no obligation)
to respond to usual and customary credit inquiries from third parties concerning
any Loan Party or Subsidiary.
14.6    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under applicable Law. If any
provision is found to be invalid under applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
14.7    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
14.8    Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement. Any electronic signature, contract formation on an electronic
platform and electronic record-keeping shall have the same legal validity and
enforceability as a manually executed signature or use of a paper-based
recordkeeping system to the fullest extent permitted by applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any similar state
law based on the Uniform Electronic Transactions Act. Upon request by Agent, any
electronic signature or delivery shall be promptly followed by a manually
executed or paper document.
14.9    Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.
14.10    Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Loan Party.


193

--------------------------------------------------------------------------------




14.11    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, the Loan Parties
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between the Loan Parties and such
Person; (ii) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate; and
(iii) the Loan Parties are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their Affiliates or any
other Person (except as expressly set forth in Section 13.3.2), and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their Affiliates, and
have no obligation to disclose any of such interests to the Loan Parties or
their Affiliates. Each Loan Party hereby agrees that it will not claim that any
of the Agent, Lenders and their respective Affiliates has rendered advisory
services of any nature or respect or owes a fiduciary duty or similar duty to it
in connection with any transaction contemplated by a Loan Document..
14.12    Confidentiality. Each of Agent, Lenders and Issuing Banks shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section 14.12, to any Transferee or any actual or prospective
party (or its advisors) to any Bank Product; (g) to any direct or indirect
contractual counterparty in Hedging Agreements or such contractual
counterparty’s professional advisor, (h) with the consent of Loan Party Agent;
or (i) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 14.12 or (ii) is available to Agent, any
Lender, any Issuing Bank or any of their Affiliates on a nonconfidential basis
from a source other than the Loan Parties. Notwithstanding the foregoing, Agent
and Lenders may publish or disseminate general information concerning this
credit facility for league table, tombstone and advertising purposes, and may
use the Loan Parties’ logos, trademarks or product photographs in advertising
materials. As used herein, “Information” means all information received from a
Loan Party or Subsidiary relating to it or its business that is identified as
confidential when delivered. Any Person required to maintain the confidentiality
of Information pursuant to this Section 14.12 shall be deemed to have complied
if it exercises a degree of care similar to that which it accords its own
confidential information. Each of Agent, Lenders and Issuing Banks acknowledges
that (i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with applicable Law.
14.13    [Intentionally Omitted].


194

--------------------------------------------------------------------------------




14.13    Acknowledgment Regarding QFCs. To the extent that the Loan Documents
provide support, through a guarantee or otherwise, for any Swap or any other
agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows
with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
14.13.1    Covered Party. If a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, transfer of such Supported QFC and the benefit of such QFC
Credit Support (and any interest and obligation in or under such Supported QFC
and such QFC Credit Support, and any rights in property securing such Supported
QFC or such QFC Credit Support) from such Covered Party will be effective to the
same extent as the transfer would be effective under the U.S. Special Resolution
Regimes if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. If a Covered Party or BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regimes if the Supported QFC and Loan Documents were governed by the laws of the
United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.
14.13.2    Definitions. As used in this Section, (a) “BHC Act Affiliate” means
an “affiliate,” as defined in and interpreted in accordance with 12 U.S.C.
§1841(k); (b) “Default Right” has the meaning assigned in and interpreted in
accordance with 12 C.F.R. §§252.81, 47.2 or 382.1, as applicable; and (c) “QFC”
means a “qualified financial contract,” as defined in and interpreted in
accordance with 12 U.S.C. §5390(c)(8)(D).
14.14    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
14.15    Consent to Forum.
14.15.1    Forum. EACH LOAN PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF
NEW YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH LOAN PARTY IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION,


195

--------------------------------------------------------------------------------




VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Loan Party in any other court, nor limit the right of any party to serve process
in any other manner permitted by applicable Law. Nothing in this Agreement shall
be deemed to preclude enforcement by Agent of any judgment or order obtained in
any forum or jurisdiction.
14.16    Waivers by the Loan Parties. To the fullest extent permitted by
applicable Law, each Loan Party waives (a) the right to trial by jury (which
Agent and each Lender hereby also waives) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
maturity, release, compromise, settlement, extension or renewal of any accounts,
documents, instruments, chattel paper and guarantees at any time held by Agent
on which a Loan Party may in any way be liable, and hereby ratifies anything
Agent may do in this regard; (c) notice prior to taking possession or control of
any Collateral; (d) any bond or security that might be required by a court prior
to allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, any
Issuing Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Loan Party acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Banks and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with the Loan
Parties. Each Loan Party has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.
14.17    Patriot Act Notice. Agent and Lenders hereby notify the Loan Parties
that pursuant to the Patriot Act, the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” policies, regulations, laws or rules (the Proceeds of Crime Act and
such other applicable policies, regulations, laws or rules, collectively,
including any guidelines or orders thereunder, “AML Legislation”), Agent and
Lenders are required to obtain, verify and record information that identifies
each Loan Party, including its legal name, address, tax ID number and other
information that will allow Agent and Lenders to identify it in accordance with
the Patriot Act and the AML Legislation. Agent and Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding the Loan Parties’ management and owners, such as legal
name, address, social security number and date of birth. Each Loan Party shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, in order to comply with the Patriot Act
and/or the applicable AML Legislation, whether now or hereafter in existence.
Loan Parties shall, promptly upon request, provide all documentation and other
information as Agent, Issuing Bank or any Lender may request from time to time
in order to comply with any obligations under any “know your customer,”
anti-money laundering or other requirements of applicable Law.


196

--------------------------------------------------------------------------------




14.18    Canadian Anti-Money Laundering Legislation.
(a)    If Agent has ascertained the identity of any Canadian Facility Loan Party
or any authorized signatories of any Canadian Facility Loan Party for the
purposes of applicable AML Legislation, then Agent:
(i)    shall be deemed to have done so as an agent for each Canadian Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Canadian Lender and Agent within the meaning of the applicable AML
Legislation; and
(ii)    shall provide to each Canadian Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Canadian Lender agrees that Agent has no obligation to ascertain
the identity of the Canadian Loan Parties or any authorized signatories of the
Canadian Loan Parties on behalf of any Canadian Lender, or to confirm the
completeness or accuracy of any information it obtains from any Canadian
Facility Loan Party or any such authorized signatory in doing so.
14.19    Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of such Loan Party’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference”, “fraudulent conveyance”, or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
14.20    Nonliability of Lenders. Neither Agent, any Issuing Bank nor any Lender
undertakes any responsibility to any Loan Party to review or inform any Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. Each Loan Party agrees, on behalf of itself and each other Loan
Party, that neither Agent, any Issuing Bank nor any Lender shall have liability
to any Loan Party (whether sounding in tort, contract or otherwise) for losses
suffered by any Loan Party in connection with, arising out of, or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the actual gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH


197

--------------------------------------------------------------------------------




INTRALINKS OR OTHER SIMILAR INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH
THIS AGREEMENT.
14.21    INTERCREDITOR AGREEMENT. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIEN AND PRIORITY GRANTED TO AGENT PURSUANT TO ANY LOAN DOCUMENT
AND THE EXERCISE OF ANY RIGHT OR REMEDY IN RESPECT OF THE COLLATERAL BY AGENT
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT ARE SUBJECT TO THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE
INTERCREDITOR AGREEMENT, THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS
OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL WITH RESPECT TO ANY
RIGHT OR REMEDY. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, AND
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, ALL RIGHTS AND REMEDIES WITH
RESPECT TO THE COLLATERAL OF AGENT (AND THE SECURED PARTIES) SHALL BE SUBJECT TO
THE TERMS OF THE INTERCREDITOR AGREEMENT, AND NO CREDITLOAN PARTY SHALL BE
REQUIRED HEREUNDER OR UNDER ANY LOAN DOCUMENT TO TAKE ANY ACTION WITH RESPECT TO
THE COLLATERAL THAT IS INCONSISTENT WITH SUCH LOAN PARTIES’ OBLIGATIONS UNDER
THE FIXED ASSET FACILITY ENTERED INTO ON THE DATE HEREOF. AGENT MAY NOT REQUIRE
ANY CREDITLOAN PARTY TO TAKE ANY ACTION WITH RESPECT TO THE CREATION, PERFECTION
OR PRIORITY OF ITS LIEN, WHETHER PURSUANT TO THE EXPRESS TERMS HEREOF OR OF ANY
OTHER LOAN DOCUMENT OR PURSUANT TO THE FURTHER ASSURANCE PROVISIONS HEREOF OR
ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT SUCH ACTION WOULD BE VIOLATIVE OF
THE INTERCREDITOR AGREEMENT OR SUCH LOAN PARTY’S OBLIGATIONS UNDER THE FIXED
ASSET FACILITY ENTERED INTO ON THE DATE HEREOF. THE DELIVERY OF ANY COLLATERAL
TO AGENT UNDER THE FIXED ASSET FACILITY ENTERED INTO ON THE DATE HEREOF PURSUANT
TO THE FIXED ASSET FACILITY ENTERED INTO ON THE DATE HEREOF SHALL SATISFY ANY
DELIVERY REQUIREMENT HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO THE EXTENT
THAT SUCH DELIVERY IS CONSISTENT WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.
14.22    Amendment and Restatement.
(a)    On the Third Restatement Date, the Existing Loan Agreement shall be
amended, restated and superseded in its entirety. The parties hereto acknowledge
and agree that (a) this Agreement and the other Loan Documents executed and
delivered in connection herewith do not constitute a novation, payment and
reborrowing, or termination of the Obligations under the Existing Loan Agreement
as in effect prior to the Third Restatement Date and (b) such Obligations are in
all respects continuing with only the terms thereof being modified as provided
in this Agreement.
(b)    Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Loan Parties contained in the
Existing Loan Agreement, the Loan Parties acknowledge and agree that (1) any
causes of action or other rights created prior to the Third Restatement Date in
favor of any Lender and its successors arising out of the representations and
warranties of the Loan Parties contained in or delivered (including
representations and warranties delivered in connection with the making of the
loans or other extensions of credit thereunder) in connection with the Existing
Loan Agreement shall survive the execution and delivery of this


198

--------------------------------------------------------------------------------




Agreement; provided, however, that it is understood and agreed that the
Borrowers’ monetary obligations under the Existing Loan Agreement in respect of
the loans and letters of credit thereunder are evidenced by this Agreement as
provided herein and (2) the execution, delivery and performance of this
Agreement and the other Loan Documents on the Third Restatement Date shall not
impair the validity, effectiveness or priority of the Liens granted in favor of
the Agent prior to the date hereof, or the Notes issued by the Borrowers prior
to the date hereof, as applicable, and such Liens and obligations in respect of
the Notes are ratified and reaffirmed and shall continue unimpaired with the
same priority to secure the applicable Obligations.
(c)    All indemnification obligations of the Loan Parties pursuant to the
Existing Loan Agreement (including any arising from a breach of the
representations thereunder) shall survive the amendment and restatement of the
Existing Loan Agreement pursuant to this Agreement.
(d)    [Reserved].
(e)    Each Loan Party hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, and each grant of security
interests and liens in favor of the Agent, under each Reaffirmed Agreement to
which it is a party, (b) agrees and acknowledges that such ratification and
reaffirmation is not a condition to the continued effectiveness of such
Reaffirmed Agreements and (c) agrees that neither such ratification and
reaffirmation, nor the Agent’s, or any Lender’s solicitation of such
ratification and reaffirmation, constitutes a course of dealing giving rise to
any obligation or condition requiring a similar or any other ratification or
reaffirmation from any Loan Party with respect to any subsequent modifications
to the Reaffirmed Agreements. The Reaffirmed Agreements shall remain in full
force and effect and are hereby ratified and confirmed.
14.23    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:
1.(a)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an EEAAffected Financial Institution;
and
2.(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.


199

--------------------------------------------------------------------------------




14.24    Senior Notes Issuance. The parties acknowledge and agree that the
Senior Notes Issuance will occur on or substantially concurrently with the Third
Restatement Date, the net proceeds of which shall be applied to repay a portion
of the obligations of U.S. Borrower under the Fixed Asset Facility.
[Remainder of page intentionally left blank; signatures begin on following page]










200

--------------------------------------------------------------------------------






ANNEX B


Amended Schedules


Schedule 1.1(a) Commitment of Lenders
Schedule 1.1(b) Contingent Obligations
Schedule 1.1(c) Existing Letters of Credit
Schedule 1.1(d) Investments
Schedule 6.1 List of Closing Documents
Schedule 8.5 Deposit Accounts
Schedule 8.6.1 Business Locations
Schedule 9.1.4 Corporate Names and Capital Structure
Schedule 9.1.6(b) Owned Real Property
Schedule 9.1.11 Intellectual Property
Schedule 9.1.14 Environmental Matters
Schedule 9.1.16 Litigation
Schedule 9.1.18(e) Canadian Pension Plans
Schedule 9.1.20 Labor Contacts
Schedule 9.1.24 Filing Offices
Schedule 10.1.13 Post-Closing Matters
Schedule 10.2.1 Liens
Schedule 10.2.2 Existing Indebtedness


















































201

--------------------------------------------------------------------------------






ANNEX C


Form of Intercreditor Agreement


[Intentionally Omitted]


202